               EXHIBIT 2

                         Part 11




Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 1 of 254
        LexisNexis<>
UserName:T8PVBDU
Date and Time: Monday, October 22,201812:04:00 PM EDT
Job Number: 75986242


Documents (50)

 1. 10 Cool Dips for Hot Summer Parties
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 2. 10 Cool Dips for Hot Summer Parties
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 3. Pretzel Logic: Federal Circuit Holds That TTAB Failed To Consider Mark As A Whole
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

 4. United States: Pretzel Logic: Federal Circuit Holds That TTAB Failed To Consider Mark As A Whole
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 5. Pretzel Logic: Federal Circuit holds that TTAB Failed to Consider Mark as a Whole
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:


         . ' Lt'xisNexis'l About LexisNexis I Privacy PoliQY I Terms & Conditions I .Q.Q.Qyright © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 2 of 254
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

6. Snyder's-Lance, Inc. Selects Horizon Media as its Media Agency of Record for Four of its Core
   Brands;Horizon awarded media planning and activation duties after competitive review
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

7. Horizon Snaps Up Snack Maker Snyder's-Lance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

8. Horizon Snaps Up Snack Maker Synder's-Lance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

9. Snyder's-Lance hires new media agency
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

10. United States: What Are Crisps?
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

11. What are 'Crisps'?
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors

        (It' LexisNexis'1 About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis
    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 3 of 254
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

12. What Are "Crisps"?
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

13. One Legal Standard For Generic Analysis, Whether Trademark Is A Compound Term Or A Phrase
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

14. United States: One Legal Standard For Generic Analysis, Whether Trademark Is A Compound Term Or A
   Phrase
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

15. Cape Cod® Will Stash $60,000 into Bags of Potato Chips This Summer;12 Winners Will Find $5,000 in
   Bags of Cash Giveaway Beginning May 25
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

16. Troutman Sanders Federal Circuit Review - May 21,2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

17. Troutman Sanders Federal Circuit Review - May 21,2015
 Client/Matter: 23756-1001

             Lt'xisNexis' I About LexisNexis I Privacy   Policy I Terms & Conditions I CODyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 4 of 254
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

18. "Frito-Lay loses battle over rival's 'Pretzel Crisps' name"
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31, 2018

19. 5 tips for stress-free traveling on a gluten-free diet
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

20. 5 tips for stress-free traveling on a gluten-free diet
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31, 2018

21. 5 tips for stress-free traveling on a gluten-free diet
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

22. 5 tips for stress-free traveling on a gluten-free diet
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

23. 5 tips for stress-free traveling on a gluten-free diet


             Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 5 of 254
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

24. 5 tips for stress-free traveling on a gluten-free diet
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

25. 5 tips for stress-free traveling on a gluten-free diet
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

26.01 2015 Snyder'sLance Inc Earnings Call- Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

27. *Snyders-Lance 10 EPS 15c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

28. FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018




         •• LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018   LexisNexis


     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 6 of 254
29. Snyder's-Lance Q1 earnings miss Wall Street expectations
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

30. Snyder's-Lance Reports Results for First Quarter 2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

31. POIC promotes environment protection through benefit run
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

32. Press Release: Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

33. Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

34. Food & Beverage - North America
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018


        . ' LexisNexis' I About LexisNexis I Privacy Policy I Terms   & Conditions I Copyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 7 of 254
35. Some on-the-go snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

36. Court Dismisses Injunctive Relief Claim Allows Others to Proceed
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

37. A clear-eyed look at marijuana legalization
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31, 2018

38. Barcott takes clear-eyed look at marijuana legalization
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

39. A clear-eyed look at marijuana legalization
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

40. Level up everyday adventures with Pretzel Crisps
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018


             Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 8 of 254
41. Food Notes
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

42. a 'quite pleasurable' read on legal weed
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

43. Press Release: Snyder's-Lance, Inc. to Release First Quarter 2015 Results on Friday, May 8, Before Market
   Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Friday, May 8.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

44. Snyder's-Lance, Inc. to Release First Quarter 2015 Results on Friday, May 8, Before Market Opens. Will
   Host Conference Call and Webcast at 9:00 am Eastern on Friday, May 8.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

45. The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
   dozens of supermarket categories;STATE OF THE INDUSTRY ALMANAC 2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

46. The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
   dozens of supermarket categories.(STATE OF THE INDUSTRY ALMANAC 2015)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

             L0xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I QQQyright © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 9 of 254
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

47. Lauren's Un-Perfect Life
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

48. United Airlines Updates United Clubs
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

49. March 11, 2015, Snyder's-Lance Adds Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and
   Lance to its Product Lineup
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

50. Snyder's-Lance expands portfolio of gluten-free snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




        . ' LexisNexi~' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 10 of 254
                                    10 Cool Dips for Hot Summer Parties
                                          The Daily American (Somerset, Pennsylvania)
                                                     June 1, 2015 Monday


Copyright 2015 The Daily American
Distributed by Newsbank, Inc. All Rights Reserved

Section: PARADE HEALTH
Length: 466 words
Byline: Becca Thiele
Dateline: Somerset, PA

Body


One of my life's mottos is "Every party needs a tasty dip." It seems that every party needs a little time for chatting or
munching to ensure that all the main courses are done at the same time. It seems like a lot of work, but have no
fear - it's cool and creamy dips to the rescue! Made from simple ingredients that are probably in your own pantry,
all of these delicious dip recipes come together in just minutes. It won't be long before you're dipping to your heart's
content! Of course, you'll need something to dip with; my favorite dippers include tortilla chips, pretzel crisps, fresh
veggies, wheat thin crackers, bagel chips, potato chips and sliced baguettes ... pick up a variety and get munching!

Crumbs and ChaosGarlic Feta DipPerfect for pretzel crisps or fresh veggies, Garlic Feta Dip is super flavorful and
ideal for any occasion. Get the recipe here. 1 of 10 Lemon Tree DwellingCobb DipAII of the things you love about
the salad, in a tasty dip-able form. Grab some pretzel crisps to enjoy this easy-to-make dip! Get the recipe here.2
of 10 Crumbs and ChaosSalsa Verde Taco DipThis lovely layered goodness is going to go fasLmake sure you
have plenty of tortilla chips on hand! Get the recipe here.3 of 10 Garnish With LemonParmesan SalsaThis cheese
lover's delight comes together quickly with the help of a food processor. A few hours in the fridge and this cheesy
dip is ready to spread on a fresh baguette! Get the recipe here.4 of 10 Crumbs and ChaosCheesy Bacon Corn
DipFull of everything good in life, this crowd-pleasing dip is a savory reminder that bacon really does make
everything better. Get the recipe here.5 of 10 Mostly Homemade MomCreamy Shrimp DipSure to become a new
family favorite, this is a make ahead dip that will leave your guests wanting more. Get the recipe here.6 of 10
Crumbs and ChaosApricot Gorgonzola Cheese SpreadThis unique blend of ingredients is fresh and delicious,
making this spread a huge hit at parties! Get the recipe here.? of 10 Taste and TellBacon Horseradish DipWhy buy
from the store when you can make this delectable dip at home? This creamy dip is just begging for a rippled potato
chip. Get the recipe here.8 of 10 Crumbs and ChaosDill Pickle DipYou may want to make double of this recipe ... not
only is it a crowd favorite, but it also makes a great burger topping. Get the recipe here.9 of 10 Lemons for LuluBlue
Cheese Ranch DipBursting with flavor, this cheesy dip is a cool accompaniment to your favorite spicy chips. Get the
recipe here.10 of 10AdvertisementDon't Miss Galleries:Style Steals: 6 Fall Scarves For $20 Or Less6
photosHalloween Starts Today ... on ABC35 photosApples, Apples, Apples! 21 Recipes to Fall For!20 photosReplay
GallerySee AIIPrevNext

View the original at Parade or follow us on Twitter, Facebook or Google+


Load-Date: June 2, 2015


  End ofDocumcll(




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 11 of 254
                                    10 Cool Dips for Hot Summer Parties
                                             The Herald-Mail (Hagerstown, Maryland)
                                                     June 1, 2015 Monday


Copyright 2015 The Herald-Mail.
Distributed by Newsbank, Inc. All Rights Reserved

Section: ENTERTAINMENT
Length: 466 words
Byline: Becca Thiele

Body


One of my life's mottos is "Every party needs a tasty dip." It seems that every party needs a little time for chatting or
munching to ensure that all the main courses are done at the same time. It seems like a lot of work, but have no
fear - it's cool and creamy dips to the rescue! Made from simple ingredients that are probably in your own pantry,
all of these delicious dip recipes come together injust minutes. It won't be long before you're dipping to your heart's
content! Of course, you'll need something to dip with; my favorite dippers include tortilla chips, pretzel crisps, fresh
veggies, wheat thin crackers, bagel chips, potato chips and sliced baguettes ... pick up a variety and get munching!

Crumbs and ChaosGarlic Feta DipPerfect for pretzel crisps or fresh veggies, Garlic Feta Dip is super flavorful and
ideal for any occasion. Get the recipe here. 1 of 10 Lemon Tree DweilingCobb DipAil of the things you love about
the salad, in a tasty dip-able form. Grab some pretzel crisps to enjoy this easy-to-make dip! Get the recipe here.2
of 10 Crumbs and ChaosSalsa Verde Taco DipThis lovely layered goodness is going to go fasLmake sure you
have plenty of tortilla chips on hand! Get the recipe here.3 of 10 Garnish With LemonParmesan SalsaThis cheese
lover's delight comes together quickly with the help of a food processor. A few hours in the fridge and this cheesy
dip is ready to spread on a fresh baguette! Get the recipe here.4 of 10 Crumbs and ChaosCheesy Bacon Corn
DipFuil of everything good in life, this crowd-pleasing dip is a savory reminder that bacon really does make
everything better. Get the recipe here.5 of 10 Mostly Homemade MomCreamy Shrimp DipSure to become a new
family favorite, this is a make ahead dip that will leave your guests wanting more. Get the recipe here.6 of 10
Crumbs and ChaosApricot Gorgonzola Cheese SpreadThis unique blend of ingredients is fresh and delicious,
making this spread a huge hit at parties! Get the recipe here.7 of 10 Taste and TeliBacon Horseradish DipWhy buy
from the store when you can make this delectable dip at home? This creamy dip is just begging for a rippled potato
chip. Get the recipe here.8 of 10 Crumbs and ChaosDili Pickle DipYou may want to make double of this recipe ... not
only is it a crowd favorite, but it also makes a great burger topping. Get the recipe here.9 of 10 Lemons for LuluBlue
Cheese Ranch DipBursting with flavor, this cheesy dip is a cool accompaniment to your favorite spicy chips. Get the
recipe here.10 of 10AdvertisementDon't Miss Galieries:Style Steals: 6 Fall Scarves For $20 Or Less6
photosHalioween Starts Today ... on ABC35 photosApples, Apples, Apples! 21 Recipes to Fall For!20 photosReplay
GalierySee AliPrevNext

View the original at Parade or follow us on Twitter, Facebook or Google+


Load-Date: June 2, 2015


   End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 12 of 254
 Pretzel Logic: Federal Circuit Holds That TTAB Failed To Consider Mark As
                                   A Whole
                                                         Mondaq
                                             May 28,2015 Thursday 4:13 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 535 words
Byline: Mr Michael Boudett

Body


May 28, 2015( Mondaq: http://mondaq.com/Delivered by Newstex) <nil> An application to register PRETZEL
CRISPS as a mark will live another day, thanks to a Federal Circuit opinion[1] reversing a TTAB decision that had
canceled the mark on grounds of genericness.<nl/> <nil>

 The holder of the PRETZEL CRISPS mark, Princeton Vanguard, originally applied to register it in 2004. Not
surprisingly, Princeton was diverted to the Supplemental Register given the non-distinctive nature of the mark. It
later followed the standard practice of re-applying for the Principal Register based on acquired distinctiveness. At
that point, however, snack titan Frito-Lay stepped in: it opposed the application, and then filed an action to cancel
the existing supplemental registration.<nl/><nl/>Frito-Lay prevailed in the TTAB. The Board held that the mark
consisted of two words, each of which referred to a genus of goods ("pretzels" referring to pretzels and pretzel
snacks, and "crisps" referring to crackers).<nl/><nl/>Not so, held the Federal Circuit. It admonished the Board for
misconstruing its precedents: although some of its cases did look at individual terms comprising the mark (such as
in the Gould case, which involved the proposed mark SCREENWIPE), the overall inquiry always involves the mark
as a whole. Since the Board did not do this with respect to the combined term PRETZEL CRISPS, the Board
committed legal error, and the case was reversed and remanded.<nl/><nl/>The Federal Circuit went on to make
some interesting observations about the Board's weighing of evidence on remand. It noted that each side had
submitted a survey addressing the question of whether the consuming public viewed the mark as a brand name or
as a category name. The Board appeared to have treated the two surveys as "canceling each other out" even
though its opinion only agreed with criticisms of Frito-Lay's survey. In other words, the Federal Circuit was left with
no reason why Princeton's survey mdash; which found that 55% of respondents thought PRETZEL CRISPS was a
brand name, and only 36% thought it was a common or generic name mdash; would not be persuasive evidence of
registrability. The Board will have some explaining to do on this issue.<nl/><nl/>To view Foley Hoag's Trademark
and Copyright Law Blog please click here[2]<nl/><nl/> The content o.f this article is intended to provide a general
guide to the subject matter. Specialist advice should be sought about your specific circumstances.<nl/><nl/> Mr
Michael      Boudett<nl/>Foley    Hoag     LLP<nl/>155     Seaport      Boulevard<nl/>Boston<nl/>02210<nl/>UNITED
STATES<nl/>            Tel:       6178321000<nl/>Fax:            617         8327000<nl/><nl/>E-mail:         JTrillos-
Decarie@foleyhoag.com;<nl/>URL: www.foleyhoag.com<nl/><nl/>Click Here [3] for related articles (c) Mondaq Ltd,
 2015 - Tel. +44 (0)20 8544 8300 -                                http://www.mondaq.com[4]<nl/> [ 1]:
 http://business.cch.com/ipld/PrincetonVanguardFritoLayNorthAmerica.pdf         [    2]:
 http://www.mondaq.comiredirection.asp?article_id=400738 ... panLid=20771 ... irectaddress=http%3A//www.tradema
 rkandcopyrightlawblog.coml            [        3]:
 http://www.mondaq.com/search/relate.asp?article_id=400738 ... ine_hosUd=O               4]:
 http://www.mondaq.com/default.asp?online_hosUd=22 .. .400738


Load-Date: May 28, 2015



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 13 of 254
               Pretzel Logic: Federal Circuit Holds That TTAB Failed To Consider Mark As A Whole



End of Docilment




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 14 of 254
     United States: Pretzel Logic: Federal Circuit Holds That TTAB Failed To
                            Consider Mark As A Whole
                                                 Mondaq Business Briefing
                                                  May 28, 2015 Thursday


Copyright 2015 Mondaq Ltd. All Rights Reserved




BnDndaq
Length: 422 words
Byline: Michael Boudett

Body


An application to register PRETZEL CRISPS as a mark will live another day, thanks to a Federal Circuit opinion
reversing a TTAB decision that had canceled the mark on grounds of genericness.

The holder of the PRETZEL CRISPS mark, Princeton Vanguard, originally applied to register it in 2004. Not
surprisingly, Princeton was diverted to the Supplemental Register given the non-distinctive nature of the mark. It
later followed the standard practice of re-applying for the Principal Register based on acquired distinctiveness. At
that point, however, snack titan Frito-Lay stepped in: it opposed the application, and then filed an action to cancel
the existing supplemental registration.

Frito-Lay prevailed in the TTAB. The Board held that the mark consisted of two words, each of which referred to a
genus of goods ("pretzels" referring to pretzels and pretzel snacks, and "crisps" referring to crackers).

Not so, held the Federal Circuit. It admonished the Board for misconstruing its precedents: although some of its
cases did look at individual terms comprising the mark (such as in the Gould case, which involved the proposed
mark SCREENWIPE), the overall inquiry always involves the mark as a whole. Since the Board did not do this with
respect to the combined term PRETZEL CRISPS, the Board committed legal error, and the case was reversed and
remanded.

The Federal Circuit went on to make some interesting observations about the Board's weighing of evidence on
remand. It noted that each side had submitted a survey addressing the question of whether the consuming public
viewed the mark as a brand name or as a category name. The Board appeared to have treated the two surveys as
"canceling each other out" even though its opinion only agreed with criticisms of Frito-Lay's survey. In other words,
the Federal Circuit was left with no reason why Princeton's survey - which found that 55% of respondents thought
PRETZEL CRISPS was a brand name, and only 36% thought it was a common or generic name - would not be
persuasive evidence of registrability. The Board will have some explaining to do on this issue.

To view Foley Hoag's Trademark and Copyright Law Blog please click here

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

 Mr Michael Boudett


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 15 of 254
        United States: Pretzel Logic: Federal Circuit Holds That nAB Failed To Consider Mark As A Whole

Foley Hoag LLP
155 Seaport Boulevard
Boston
02210
UNITED STATES
Tel: 6178321000
Fax: 617 8327000
E-mail: JTrilios-Decarie@foleyhoag.com
URL: www.foleyhoag.com


Load-Date: May 29, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 16 of 254
 Pretzel Logic: Federal Circuit holds that TTAB Failed to Consider Mark as a
                                    Whole
                                                         JD Supra
                                             May 28, 2015 Thursday 2:05 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 116 words
Byline: Foley Hoag LLP - Trademark, Copyright

Body


May 28, 2015( JD Supra: http://www.jdsupra.com Delivered by Newstex) <nil> Contributor: Foley Hoag LLP -
Trademark, Copyright ... iew: Profile[1] I Documents[211<nll>Publication Date: OS/28/2015 Document Type:
Article/Newsletter Subject Matter: Civil Procedure, Communications ... dia Law, Intellectual Property Summary: An
application to register PRETZEL CRISPS as a mark will live another day, thanks to a Federal Circuit opinion
reversing a TTAB decision that had canceled the mark on grounds of genericness.<nll> [ 1]:
http://www.jdsupra.com/profile/foleLhoag_trademark_copyright_unfair_competition/ [ 2]:
http://www.jdsupra.com/profile/foleLhoag_trademark_copyright_unfair_competition_docs/


Load-Date: May 28, 2015


  End of Ducument




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 17 of 254
 Snyder's-Lance, Inc. Selects Horizon Media as its Media Agency of Record
for Four of its Core Brands; Horizon awarded media planning and activation
                        duties after competitive review
                                                           PR Newswire
                                           May 27, 2015 Wednesday 8:57 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 731 words
Dateline: NEW YORK, May 27,2015




 Horizon Media, the largest and fastest growing privately held media services agency in the world, announced today
that Synder's-Lance, one of the largest savory snack makers in the United States, has named the agency's New
York office as its media agency of record (AOR) for four of its core brands. The agency has been awarded all core
communications planning and activation responsibilities for the U.S. market for Snyder's-Lance brands - Snyder's of
Hanover®, Lance®, Cape Cod® and Snack Factory® Pretzel Crisps®.

"We are thrilled to welcome Snyder's-Lance to the Horizon Media family," said Peggy McCann, SVP, Managing
Director, Horizon Media. "Snyder's-Lance is an innovative company, with a focus on brands that meet consumers
evolving needs in the snack category. We are eager to employ our strategic planning and investment approach
towards the Snyder's-Lance growing portfolio of brands."

Horizon Media was awarded the business after a highly competitive review, and has been charged with managing
all media planning for Snyder's-Lance's core brands. Horizon will collaborate closely with the creative agency in
order to plan towards marketing communications that will focus on Snyder's-Lance's transformation as it becomes
the trusted consumer choice in snacking, including "better for you" snacking options for its four largest brands.
Horizon Media's first work for Synder's-Lance will launch in Spring 2015.

"We're driven by insights and innovation through an understanding about the role snack foods play in consumers'
lives, and a clear vision for each brand," said Rod Troni, Chief Marketing Officer at Snyder's-Lance. "Horizon was
the clear choice for Snyder's-Lance because the agency is powered by an inventive mindset and has exhibited a
proven ability to deliver results efficiently across a complex media environment."

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, EatsmartSnacks(TM), 0-
Ke-Doke® and other brand names. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels.

About Horizon Media
Horizon Media, Inc. is the largest and fastest growing privately held media services agency in the world. The
company was founded in 1989, is headquartered in New York and has offices in Los Angeles, San Diego, and
Chicago. Horizon Media was chosen as 2011 Independent Media Agency of the Year by Mediapost, 2010 U.S.
Media Agency of the Year by Adweek, Brandweek, and Mediaweek as well as by Ad Age and as one of the world's


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 18 of 254
  Snyder.s-Lance. Inc. Selects Horizon Media as its Media Agency of Record for Four of its Core Brands; Horizon
                               awarded media planning and activation duties after ....

ten most innovative marketing and advertising companies by Fast Company in 2011. In 2012, Bill Koenigsberg,
President, CEO and Founder, was honored by Advertising Age as Industry Executive of the Year. Most recently, in
2014, Bill Koenigsberg was named 4As Chair of the Board and is the first person from a media agency to hold this
prestigious position in the 100 year history of the 4As, the marketing industry's leading trade association.

The company's mission is "To create the most meaningful brand connections within the lives of people
everywhere." By delivering on this mission through a holistic approach to brand marketing, Horizon Media has
become one of the largest and fastest-growing media agencies in the industry, with estimated billings of over $5.2
billion and over 1100 employees.

The company is also a founding member of Columbus Media International, a multi-national partnership of
independent media agencies. For more information, please visit horizonmedia.com.

Contact
Kaya Lobaczewski
(212) 220-2102
klobaczewski@horizonmedia.com

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-
selects-horizon-med ia-as-its-med ia-agency-of-record-for-fou r-of-its-core-brands-300089126. html

SOURCE Horizon Media


Load-Date: June 2, 2015


  End ofi)()cument




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 19 of 254
                         Horizon Snaps Up Snack Maker Snyder's-Lance
                                                  MediaPost.com
                                                   May 27,2015


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright 2015. MediaPost.com

Length: 257 words




Snack maker Snyder's-Lance has named Horizon Media is media agency of record for four of its core brands:
Snyder's of Hanover, Lance, Cape Cod, and Snack Factory Pretzel Chips.

The company spent $30.4 million on advertising in 2013, up from $24.2 million and $20.1 million in 2012 and 2011,
respectively, according to a recent financial statement.

Horizon will oversee all core communications planning and buying/activation responsibilities in the U.S. The
agency's New York office will manage the account and will work with the company's creative agency Barton F. Graf
9000.

With its agencies the client is developing a marketing communications plans designed to persuade consumers that
it provides "better for you" snacking options.

Horizon Media was awarded the business after a competitive review. The incumbent GKV of Baltimore had
managed all of the brands, except for Pretzel Crisps.

"We're driven by insights and innovation through an understanding about the role snack foods play in consumers'
lives and a clear vision for each brand." said Rod Troni, chief marketing officer at Snyder's-Lance. "Horizon was the
clear choice for Snyder's-Lance because the agency is powered by an inventive mindset and has exhibited a
proven ability to deliver results efficiently across a complex media environment."

In addition to the brands cited above, Snyder's-Lance, headquartered in Charlotte, N.C., manufactures and markets
snack foods under the Late July, Krunchers!, Tom's, Archway, Jays, Stella D'oro, EatsmartSnacks, O-Ke-Doke
labels, among others.



Notes

PUBLISHER: MediaPost Communications


Load-Date: May 28, 2015




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 20 of 254
                       Horizon Snaps Up Snack Maker Snyder's-Lance


End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 21 of 254
                         Horizon Snaps Up Snack Maker Synder's-Lance
                                                MediaPost.com
                                                 May 27,2015


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright 2015. MediaPost.com

Length: 257 words

Body


Snack maker Synder's-Lance has named Horizon Media is media agency of record for four of its core brands:
Snyder's of Hanover, Lance, Cape Cod, and Snack Factory Pretzel Chips.

The company spent $30.4 million on advertising in 2013, up from $24.2 million and $20.1 million in 2012 and 2011,
respectively, according to a recent financial statement.

Horizon will oversee all core communications planning and buying/activation responsibilities in the U.S. The
agency's New York office will manage the account and will work with the company's creative agency Barton F. Graf
9000.

With its agencies the client is developing a marketing communications plans designed to persuade consumers that
it provides "better for you" snacking options.

Horizon Media was awarded the business after a competitive review. The incumbent GKV of Baltimore had
managed all of the brands, except for Pretzel Crisps.

"We're driven by insights and innovation through an understanding about the role snack foods play in consumers'
lives and a clear vision for each brand." said Rod Troni, Chief Marketing Officer at Snyder's-Lance. "Horizon was
the clear choice for Snyder's-Lance because the agency is powered by an inventive mindset and has exhibited a
proven ability to deliver results efficiently across a complex media environment."

In addition to the brands cited above, Snyder's-Lance, headquartered in Charlotte, N.C., manufactures and markets
snack foods under the Late July, Krunchers!, Tom's, Archway, Jays, Stella D'oro, EatsmartSnacks, O-Ke-Doke
labels, among others.



Notes

PUBLISHER: MediaPost Communications


Load-Date: November 18, 2015




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 22 of 254
                      Horizon Snaps Up Snack Maker Synder's-Lance


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 23 of 254
~
    \                           Snyder's-Lance hires new media agency
                                               Charlotte Observer (North Carolina)
                                                     May 27,2015 Wednesday


Copyright 2015 The Charlotte Observer All Rights Reserved




tthe ctharlol1e O)bserveT
      Found on Charlotte .. com

Section: business
Length: 169 words
Byline: Katherine Peralta


The Charlotte Observer

Body


Charlotte-based Snyder's-Lance has named Horizon Media as its agency of record for four of its core brands as it
hones its focus on the healthy snack market.

Horizon, based in New York, will spearhead media planning and communications for the U.S. market for Snyder's
of Hanover, Lance, Cape Cod and Snack Factory Pretzel Crisps, the two companies said in a released
Wednesday.

Horizon's media work for the local snackmaker will begin this spring.

"The agency is powered by an inventive mindset and has exhibited a proven ability to deliver results efficiently
across a complex media environment," said Rod Trani, chief marketing officer at Snyder's-Lance, in the statement.

The two companies said Horizon will focus on Snyder's-Lance's "transformation" as it focuses on "better for you"
snacks. Last year, which the snackmaker's CEO Carl Lee has called "," included a number of deals for Snyder's-
Lance as it expanded its foothold in the healthier snack market to meet evolving consumer demands.

Peralta: 704-358-5079;


Load-Date: May 27, 2015


  End of J)orurncnt




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 24 of 254
                                       United States: What Are Crisps?
                                                 Mondaq Business Briefing
                                                  May 26, 2015 Tuesday


Copyright 2015 Mondaq Ltd. All Rights Reserved




rnondaq
Length: 1583 words
Byline: Jack Wheat

Body


England and America are two countries separated by a common language.

-George Bernard Shaw

How true, how true. Take the word "lift" for instance. Here in America, that's what I do when I go pick up my
longtime partner and friend, Joel Beres, at his condominium to give him a "lift" to a University of Louisville football
game. To our British friends though, a "lift" is an elevator.

Speaking of Joel's apartment style condominium, across the pond, the Brits would refer to that as "flat" which to us
American's is the word we would use to refer to a deflated automobile tire, or in the case of the New England
Patriots National Football League team, a deflated football. This of course brings to mind that "football" in England
means the sport we call "soccer." (Well at least the game Brits refer to as "Rugby" is the same game we too refer
to by that name, I think.)

In locating the precise wording of the famous George Bernard Shaw quote reproduced above about being
"separated by a common language," I even came across a blog, the ongoing theme of which is this very subject -
http://separatedbyacommonlanguage.blogspot.com/

And then there are those compartments in the rear of automobiles. We refer to them as "trunks." To the British they
are "boots," whereas "boots" to us are the footwear of tall Texans and cowboys, or wannabes thereof.

Speaking of boots, tall Texans, wannabes, and the differing meanings of words depending on the perspective of the
speaker again brings to mind Joel Beres, my longtime partner in friend mentioned above. Although I was raised
here in Louisville and achieved the height of 6 feet, 2 inches, I was actually born in Ft. Worth, Texas. Joel was born
in Montana, educated at Stanford and UCLA and began the practice of law in Los Angeles before fulfilling his
lifelong dream to relocate to Louisville to become a Kentucky Lawyer. Whereas I truthfully can be referred to as a
tall Texan, Joel claims to be of "average" height. Please judge for yourself from this photo below taken when we
travelled last Fall to the University of Louisville football game at Notre Dame.

I'm the tall Texan on the left and Joel is the "average" height guy on the right. (By the way, we're both wearing our
cowboy boots, me because I'm a Texan and Joel because he just wants to.)

Boots, Joel, and I really have nothing to do with the point of this blog. That aside was merely my attempt at some
humor, or what our British friends would call humour. Back to the point of this blog though, what does all this


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 25 of 254
                                          United States: What Are Crisps?

"separated by a common language" musing have to do with the subject at hand? Very little actually other than the
ponderings in my mind relating to an important American trademark law case that came down this week relating to
whether the product name PRETZEL CHIPS may be protected as a trademark. See Princeton Vanguard, LLC v.
Frito-Lay North America, Inc., No. 2014-1517, slip opinion (Fed. Cir. May 15, 2015). The decision may be accessed
at http://www.cafc.uscourts.gov/images/stories/opinions-orders/14-1517.0pinion.5-13-2015.1.PDF          Here is a
photograph of the product in issue.

The issue in this case relates to whether the name PRETZEL CRISPS is unique enough to be a trademark for
pretzel crackers, or is it too generic of a reference to serve as a trademark. As the United States Court of Appeals
reminds us in this case, to be protectable as a trademark, a product name must be unique enough to indicate a
particular source of a product, whereas a generic term is a "common descriptive name of a class of goods or
services" which is "by definition incapable of indicating a particular source of the goods or services." The common
example I use with my clients is "grocery store," a common descriptive reference that, by itself does nothing to
indicate a particular grocery store brand, rather it is the "common descriptive name of a class of ... services," thus
it is a "generic" reference. Because it is generic, everyone who operates a grocery store can call it just that, a
grocery store. What makes a grocery store name protectable as a trademark is if something distinctive is joined with
the grocery store reference, for instance a KROGER® Grocery Store, or an ALBERTSONS® Grocery Store.

So what does this mean in relation to whether PRETZEL CRISPS can be protected as a trademark for pretzel
crackers? The word "pretzel," of course, is a generic reference to pretzel crackers; so the real issue is whether the
addition of the word "crisps" adds adequate uniqueness. to the reference.

So before I even read the decision in this case, I asked myself, "What are Crisps?" And that's why I've been musing
about how, in the words of George Bernard Shaw, "England and America are two countries separated by a
common language."

Take the word "chips." In America a common meaning of "chips" is those thin cooked salty slices of potatoes or
corn meal such as the LAY'S® and RUFFLES® brand potato chips, or the FRITO® and DORITOS® brand corn
chips marketed by the Frito-Lay Company.

"Chips" in England though is the common reference to what we Americans call French fries, a British use perhaps
best known worldwide in relation to "fish and chips." Rather than use the word "chips" like we do in America, Brits
refer to small thin salty snacks such as potato chips as "crisps."

Although it has little to do with the question of what does the reference PRETZEL CRISPS mean to an American
consumer, all these musings of mine remind me of my eldest daughter Aston who is putting her University of
Louisville Masters of Business Administration degree to good use in her marketing career as an employee of the
Frito-Lay Company. What she discovered while she was doing a study abroad in Greece is that what American's
call "chips," and what British call "crisps" are what Greeks apparently call }:TO ct>oupyo. Here how I know that:

Back on point though, in relation to the PRETZEL CRISPS case, a question one must ask is whether this reference
is perceived here in America to be unique enough to indicate a particular source of a product, or is it merely a
"common descriptive name of a class of goods."

So what do the words "crisp" or "crisps" mean? My dictionary reference says the word "crisp" is an adjective of
various meanings such as " dry and brittle," or "fresh and firm" ("crisp lettuce"), or "clear and sharp" ("crisp
reasoning"). My dictionary also points out that although the word is an adjective, it also has a British meaning,
namely the thin salty snacks such as what we call potato chips. So we've come full circle, a thin salty snack in
America is a "chip," in England, it is a "crisp," or "crisps."

In the PRETZEL CRISPS case, the Trademark Trial and Appeal Board (the nAB) which is a judicial branch of the
United States Patent & Trademark Office noted that the word PRETZEL is generic, of course, for pretzel products
and went on to hold that the word CRISPS is generic for crackers. So combining both words to use as a name for
pretzel crackers is generic and thus not protectable as a trademark. The TTAB reasoning on the meaning is "crisps"
puzzles me a bit. To get there, the TTAB referred to a dictionary definition of "crisp" as something "easily crumbled"


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 26 of 254
                                          United States: What Are Crisps?

or "brittle" such as "a crisp cracker." To that I say, yes, crackers may be crisp, but so is lettuce. If the TTAB
rationale is right, than I guess "Crisps" could also mean "lettuce." I wonder if the TTAB went a bit far declaring the
American adjective "crisp" to now be a noun, a word synonymous with "crackers." A wordsmith could play this
game with most any adjective. Take, for instance, the word "cool" which means chilled in relation to beverages, for
instance a "cool beverage." If the TTAB's reasoning is correct, then the word "cool" must also now mean
"beverage." I think not.

In reviewing this decision on appeal, the United States Court of Appeals for the Federal Circuit did not totally agree
with the rationale of the TTAB. Indeed, the Federal Circuit noted the survey evidence submitted to the TTAB did not
necessarily fully support the TTAB finding that PRETZEL CRISPS is a generic reference to pretzel crackers. The
Federal Circuit vacated the TTAB ruling that PRETZEL CRISPS is generic and returned the case to the TTAB with
instructions to reconsider its ruling and to focus on what is the "relevant public's understanding of the term
PRETZEL CRISPS" as a whole.

In my view, if the relevant public were consumers in England, the name might clearly be generic. I'm not so certain
about the relevant public in America. The relevant public in America may well perceive PRETZEL CRISPS as a
product name unique enough to indicate a particular source of a product, not as a "common descriptive name of a
class of goods" which is "incapable of indicating a particular source of the goods or services."

So the case is returning back to the TTAB for a re-do. Stay tuned ... and keep your boots on.

The lawyers at Trademarkology provide trademark registration services backed by the experience and service of
one of the nation's oldest law firms. Click here to begin the process of protecting your brand name with a federally
registered trademark.

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Mr Jack Wheat
Stites; Harbison PLLC
400 West Market Street
Suite 1800
Louisville
Kentucky
UNITED STATES
Tel: 5026810463
Fax: 5025876391
E-mail: info@stites.com
URL: www.stites.com


Load-Date: May 26, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 27 of 254
                                                 What are 'Crisps'?
                                                     Trademarkology
                                             May 26,2015 Tuesday 6:47 AM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 1674 words
Byline: Jack Wheat

Bod


May 25, 2015( Trademarkology: http://www.trademarkologist.com/Delivered by Newstex) <nil> England and
America are two countries separated by a common language.<nll> -George Bernard Shaw<nll> How true, how true.
Take the word 'lift' for instance.

Here in America, that's what I do when I go pick up my longtime partner and friend, Joel Beres, at his condominium
to give him a 'lift' to a University of Louisville football game. To our British friends though, a 'lift' is an elevator.<nll>
Speaking of Joel's apartment style condominium, across the pond, the Brits would refer to that as 'flat' which to us
American's is the word we would use to refer to a deflated automobile tire, or in the case of the New England
Patriots National Football League team, a deflated football. This of course brings to mind that 'football' in England
means the sport we call 'soccer.' (Well at least the game Brits refer to as 'Rugby' is the same game we too refer to
by that name, I think.)<nll> In locating the precise wording of the famous George Bernard Shaw quote reproduced
above about being 'separated by a common language,' I even came across a blog, the ongoing theme of which is
this very subject - http://separatedbyacommonlanguage.blogspot.com/[1]<nll> And then there are those
compartments in the rear of automobiles. We refer to them as 'trunks.' To the British they are 'boots,' whereas
'boots' to us are the footwear of tall Texans and cowboys, or wannabes thereof.<nll>
http://www .tradema rkologist.comlfi les/20 15/05/ca r.j pg http://www.trademarkologist.comlfi Ies/20 15/05/boot.j pg <nil>
Speaking of boots, tall Texans, wannabes, and the differing meanings of words depending on the perspective of the
speaker again brings to mind Joel Beres, my longtime partner in friend mentioned above. Although I was raised
here in Louisville and achieved the height of 6 feet, 2 inches, I was actually born in Ft. Worth, Texas. Joel was born
in Montana, educated at Stanford and UCLA and began the practice of law in Los Angeles before fulfilling his
lifelong dream to relocate to Louisville to become a Kentucky Lawyer. Whereas I truthfully can be referred to as a
tall Texan, Joel claims to be of 'average' height. Please judge for yourself from this photo below taken when we
travelled last Fall to the University of Louisville football game at Notre Dame.<nll>
http://www.trademarkologist.comlfiles/2015/05/jack-and-joel.jpg<nll> I'm the tall Texan on the left and Joel is the
'average' height guy on the right. (By the way, we're both wearing our cowboy boots, me because I'm a Texan and
Joel because he just wants to.)<nll> Boots, Joel, and I really have nothing to do with the point of this blog. That
aside was merely my attempt at some humor, or what our British friends would call humour. Back to the point of this
blog though, what does all this 'separated by a common language' musing have to do with the subject at hand?
Very little actually other than the ponderings in my mind relating to an important American trademark law case that
came down this week relating to whether the product name PRETZEL CHIPS may be protected as a trademark.
See Princeton Vanguard, LLC v. Frito-Lay North America, Inc., No. 2014-1517, slip opinion (Fed. Cir. May 15,
2015). The decision may be accessed at                    http://www.cafc.uscourts.gov/images/stories/opinions-orders/14-
 1517.0pinion.5-13-2015.1.PDF[2] Here is a photograph of the product in issue.<nll>
http://www.trademarkologist.com/files/2015/05/pretzel-crisps.png<nll> The issue in this case relates to whether the
 name PRETZEL CRISPS is unique enough to be a trademark for pretzel crackers, or is it too generic of a reference
to serve as a trademark. As the United States Court of Appeals reminds us in this case, to be protectable as a
trademark, a product name must be unique enough to indicate a particular source of a product, whereas a generic
term is a 'common descriptive name of a class of goods or services' which is 'by definition incapable of indicating a


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 28 of 254
                                                   What are 'Crisps'?

particular source of the goods or services.' The common example I use with my clients is 'grocery store,' a common
descriptive reference that, by itself does nothing to indicate a particular grocery store brand, rather it is the 'common
descriptive name of a class of ... services,' thus it is a 'generic' reference. Because it is generic, everyone who
operates a grocery store can call it just that, a grocery store. What makes a grocery store name protectable as a
trademark is if something distinctive is joined with the grocery store reference, for instance a KROGER® Grocery
Store, or an ALBERTSONS® Grocery Store.<nll> So what does this mean in relation to whether PRETZEL
CRISPS can be protected as a trademark for pretzel crackers? The word 'pretzel,' of course, is a generic reference
to pretzel crackers; so the real issue is whether the addition of the word 'crisps' adds adequate uniqueness. to the
reference.<nll> So before I even read the decision in this case, I asked myself, 'What are Crisps?' And that's why
I've been musing about how, in the words of George Bernard Shaw, 'England and America are two countries
separated by a common language.'<nll> Take the word 'chips.' In America a common meaning of 'chips' is those
thin cooked salty slices of potatoes or corn meal such as the LAY'S® and RUFFLES® brand potato chips, or the
FRITO® and DORITOS® brand corn chips marketed by the Frito-Lay Company.<nll> 'Chips' in England though is
the common reference to what we Americans call French fries, a British use perhaps best known worldwide in
relation to 'fish and chips.' Rather than use the word 'chips' like we do in America, Brits refer to small thin salty
snacks such as potato chips as 'crisps.'<nll> Although it has little to do with the question of what does the reference
PRETZEL CRISPS mean to an American consumer, all these musings of mine remind me of my eldest daughter
Aston who is putting her University of Louisville Masters of Business Administration degree to good use in her
marketing career as an employee of the Frito-Lay Company. What she discovered while she was doing a study
abroad in Greece is that what American's call 'chips,' and what British call 'crisps' are what Greeks apparently call
LTO <!>oupyo. Here how I know that:<nll>             http://www.trademarkologist.comlfiles/2015/05/aston.jpg<nll> Back
on point though, in relation to the PRETZEL CRISPS case, a question one must ask is whether this reference is
perceived here in America to be unique enough to indicate a particular source of a product, or is it merely a
'common descriptive name of a class of goods.'<nll> So what do the words 'crisp' or 'crisps' mean? My dictionary
reference says the word 'crisp' is an adjective of various meanings such as ' dry and brittle,' or 'fresh and firm' ('crisp
lettuce'), or 'clear and sharp' ('crisp reasoning'). My dictionary also points out that although the word is an adjective,
it also has a British meaning, namely the thin salty snacks such as what we call potato chips. So we've come full
circle, a thin salty snack in America is a 'chip,' in England, it is a 'crisp,' or 'crisps.'<nll> In the PRETZEL CRISPS
case, the Trademark Trial and Appeal Board (the TTAB) which is a judicial branch of the United States Patent
... ademark Office noted that the word PRETZEL is generic, of course, for pretzel products and went on to hold that
the word CRISPS is generic for crackers. So combining both words to use as a name for pretzel crackers is generic
and thus not protectable as a trademark. The TTAB reasoning on the meaning is 'crisps' puzzles me a bit. To get
there, the TTAB referred to a dictionary definition of 'crisp' as something 'easily crumbled' or 'brittle' such as 'a crisp
cracker.' To that I say, yes, crackers may be crisp, but so is lettuce. If the TTAB rationale is right, than I guess
'Crisps' could also mean 'lettuce.' I wonder if the TTAB went a bit far declaring the American adjective 'crisp' to now
be a noun, a word synonymous with 'crackers.' A wordsmith could play this game with most any adjective. Take, for
instance, the word 'cool' which means chilled in relation to beverages, for instance a 'cool beverage.' If the TTAB's
reasoning is correct, then the word 'cool' must also now mean 'beverage.' I think not.<nll> In reviewing this decision
on appeal, the United States Court of Appeals for the Federal Circuit did not totally agree with the rationale of the
TTAB. Indeed, the Federal Circuit noted the survey evidence submitted to the TTAB did not necessarily fully
support the TTAB finding that PRETZEL CRISPS is a generic reference to pretzel crackers. The Federal Circuit
vacated the TTAB ruling that PRETZEL CRISPS is generic and returned the case to the TTAB with instructions to
reconsider its ruling and to focus on what is the 'relevant public's understanding of the term PRETZEL CRISPS' as
a whole.<nll> In my view, if the relevant public were consumers in England, the name might clearly be generic. I'm
not so certain about the relevant public in America. The relevant public in America may well perceive PRETZEL
CRISPS as a product name unique enough to indicate a particular source of a product, not as a 'common
descriptive name of a class of goods ' which is 'incapable of indicating a particular source of the goods or
services.'<nll> So the case is returning back to the TTAB for a re-do. Stay tuned ... and keep your boots on.<nll>
The lawyers at Trademarkology provide trademark registration services backed by the experience and service of
one of the nation's oldest law firms. Click<nll> The lawyers at Trademarkology provide trademark registration
services backed by the experience and service of one of the nation's oldest law firms. Click here[3] to begin the
 process of protecting your brand name with a federally registered trademark.<nll> [ 1]:
 http://separatedbyacommonlanguage.blogspot.com/[                      2]:


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 29 of 254
                                              What are 'Crisps'?

http://www.cafc.uscourts.gov/images/stories/opinions-orders/14-1517.0pinion.5-13-2015.1.PDF [ 3]:
http://www.trademarkologist.com/contact/


Load-Date: May 26, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 30 of 254
                                                 What Are "Crisps"?
                                                         Mondaq
                                             May 26, 2015 Tuesday 2:10 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 1736 words
Byline: Mr Jack Wheat

Body


May 26, 2015( Mondaq: http://mondaq.com/Delivered by Newstex) <nl/> England and America are two countries
separated by a common language.<nl/><nl/>-George Bernard Shaw<nl/><nl/>How true, how true.

Take the word "lift" for instance. Here in America, that's what I do when I go pick up my longtime partner and friend,
Joel Beres, at his condominium to give him a "lift" to a University of Louisville football game. To our British friends
though, a "lift" is an elevator.<nl/><nl/>Speaking of Joel's apartment style condominium, across the pond, the Brits
would refer to that as "flat" which to us American's is the word we would use to refer to a deflated automobile tire, or
in the case of the New England Patriots National Football League team, a deflated football. This of course brings to
mind that "football" in England means the sport we call "soccer." (Well at least the game Brits refer to as "Rugby" is
the same game we too refer to by that name, I think.)<nl/><nl/>In locating the precise wording of the famous
George Bernard Shaw quote reproduced above about being "separated by a common language," I even came
across       a      blog,     the      ongoing     theme       of    which      is     this     very     subject
 http://separatedbyacommonlanguage.blogspot.com/[1]<nl/><nI/>And then there are those compartments in the
rear of automobiles. We refer to them as "trunks." To the British they are "boots," whereas "boots" to us are the
footwear of tall Texans and cowboys, or wannabes thereof.<nl/><nl/><nl/>Speaking of boots, tall Texans,
wannabes, and the differing meanings of words depending on the perspective of the speaker again brings to mind
Joel Beres, my longtime partner in friend mentioned above. Although I was raised here in Louisville and achieved
the height of 6 feet, 2 inches, I was actually born in Ft. Worth, Texas. Joel was born in Montana, educated at
Stanford and UCLA and began the practice of law in Los Angeles before fulfilling his lifelong dream to relocate to
Louisville to become a Kentucky Lawyer. Whereas I truthfully can be referred to as a tall Texan, Joel claims to be of
"average" height. Please judge for yourself from this photo below taken when we travelled last Fall to the University
of Louisville football game at Notre Dame.<nl/><nl/><nl/>I'm the tall Texan on the left and .Joel is the "average"
height guy on the right. (By the way, we're both wearing our cowboy boots, me because I'm a Texan and Joel
because he just wants to.)<nl/><nl/>Boots, Joel, and I really have nothing to do with the point of this blog. That
aside was merely my attempt at some humor, or what our British friends would call humour. Back to the point of this
blog though, what does all this "separated by a common language" musing have to do with the subject at hand?
Very little actually other than the ponderings in my mind relating to an important American trademark law case that
came down this week relating to whether the product name PRETZEL CHIPS may be protected as a trademark.
See Princeton Vanguard, LLC v. Frito-Lay North America, Inc., No. 2014-1517, slip opinion (Fed. Cir. May 15,
2015). The decision may be accessed at                 http://www.cafc.uscourts.gov/images/stories/opinions-orders/14-
 1517.0pinion.5-13-2015.1.PDF[2] Here is a photograph of the product in issue.<nl/><nl/><nl/>The issue in this
case relates to whether the name PRETZEL CRISPS is unique enough to be a trademark for pretzel crackers, or is
it too generic of a reference to serve as a trademark. As the United States Court of Appeals reminds us in this case,
to be protectable as a trademark, a product name must be unique enough to indicate a particular source of a
product, whereas a generic term is a "common descriptive name of a class of goods or services" which is "by
definition incapable of indicating a particular source of the goods or services." The common example I use with my
clients is "grocery store," a common descriptive reference that, by itself does nothing to indicate a particular grocery
store brand, rather it is the "common descriptive name of a class Of ... services," thus it is a "generic" reference.


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 31 of 254
                                                  What Are "Crisps"?

Because it is generic, everyone who operates a grocery store can call it just that, a grocery store. What makes a
grocery store name protectable as a trademark is if something distinctive is joined with the grocery store reference,
for instance a KROGER® Grocery Store, or an ALBERTSONS® Grocery Store.<nl/><nl/>So what does this mean
in relation to whether PRETZEL CRISPS can be protected as a trademark for pretzel crackers? The word "pretzel,"
of course, is a generic reference to pretzel crackers; so the real issue is whether the addition of the word "crisps"
adds adequate uniqueness. to the reference.<nl/><nl/>So before I even read the decision in this case, I asked
myself, "What are Crisps?" And that's why I've been musing about how, in the words of George Bernard Shaw,
"England and America are two countries separated by a common language."<nl/><nl/>Take the word "chips." In
America a common meaning of "chips" is those thin cooked salty slices of potatoes or corn meal such as the
LAY'S® and RUFFLES® brand potato chips, or the FRITO® and DORITOS® brand corn chips marketed by the
Frito-Lay Company.<nl/><nl/>"Chips" in England though is the common reference to what we Americans call
French fries, a British use perhaps best known worldwide in relation to "fish and chips." Rather than use the word
"chips" like we do in America, Brits refer to small thin salty snacks such as potato chips as
"crisps."<nl/><nl/>Although it has little to do with the question of what does the reference PRETZEL CRISPS mean
to an American consumer, all these musings of mine remind me of my eldest daughter Aston who is putting her
University of Louisville Masters of Business Administration degree to good use in her marketing career as an
employee of the Frito-Lay Company. What she discovered while she was doing a study abroad in Greece is that
what American's call "chips," and what British call "crisps" are what Greeks apparently call LTD ct>oupyo. Here how I
know that:<nl/><nl/><nl/>Back on point though, in relation to the PRETZEL CRISPS case, a question one must ask
is whether this reference is perceived here in America to be unique enough to indicate a particular source of a
product, or is it merely a "common descriptive name of a class of goods."<nl/><nl/>So what do the words "crisp" or
"crisps" mean? My dictionary reference says the word "crisp" is an adjective of various meanings such as " dry and
brittle," or "fresh and firm" ("crisp lettuce"), or "clear and sharp" ("crisp reasoning"). My dictionary also points out
that although the word is an adjective, it also has a British meaning, namely the thin salty snacks such as what we
call potato chips. So we've come full circle, a thin salty snack in America is a "chip," in England, it is a "crisp," or
"crisps."<nl/><nl/>In the PRETZEL CRISPS case, the Trademark Trial and Appeal Board (the TTAB) which is a
judicial branch of the United States Patent ... ademark Office noted that the word PRETZEL is generic, of course, for
pretzel products and went on to hold that the word CRISPS is generic for crackers. So combining both words to use
as a name for pretzel crackers is generic and thus not protectable as a trademark. The nAB reasoning on the
meaning is "crisps" puzzles me a bit. To get there, the TTAB referred to a dictionary definition of "crisp" as
something "easily crumbled" or "brittle" such as "a crisp cracker." To that I say, yes, crackers may be crisp, but so is
lettuce. If the TTAB rationale is right, than I guess "Crisps" could also mean "lettuce." I wonder if the TTAB went a
bit far declaring the American adjective "crisp" to now be a noun, a word synonymous with "crackers." A wordsmith
could play this game with most any adjective. Take, for instance, the word "cool" which means chilled in relation to
beverages, for instance a "cool beverage." If the TTAB's reasoning is correct, then the word "cool" must also now
mean "beverage." I think not.<nll><nl/>In reviewing this decision on appeal, the United States Court of Appeals for
the Federal Circuit did not totally agree with the rationale of the TTAB. Indeed, the Federal Circuit noted the survey
evidence submitted to the TTAB did not necessarily fully support the TTAS finding that PRETZEL CRISPS is a
generic reference to pretzel crackers. The Federal Circuit vacated the TTAB ruling that PRETZEL CRISPS is
generic and returned the case to the TTAS with instructions to reconsider its ruling and to focus on what is the
"relevant public's understanding of the term PRETZEL CRISPS" as a whole.<nl/><nl/>In my view, if the relevant
public were consumers in England, the name might clearly be generic. I'm not so certain about the relevant public in
America. The relevant public in America may well perceive PRETZEL CRISPS as a product name unique enough
to indicate a particular source of a product, not as a "common descriptive name of a class of goods " which is
 "incapable of indicating a particular source of the goods or services."<nl/><nl/>So the case is returning back to the
TTAB for a re-do. Stay tuned ... and keep your boots on.<nl/><nl/>The lawyers at Trademarkology provide
trademark registration services backed by the experience and service of one of the nation's oldest law firms. Click
 here[3] to begin the process of protecting your brand name with a federally registered trademark.<nl/><nl/>The
content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.<nl/><nl/> Mr Jack Wheat<nl/>Stites ... rbison PLLC<nl/>400 West Market
 Street<nl/>Suite     1800<nl/>Louisville<nl/>Kentucky<nl/>UNITED STATES<nl/> Tel:                 5026810463<nl/>Fax:
 5025876391 <nl/><nl/>E-mail: info@stites.com;<nl/>URL:              www.stites.com<nl/><nl/>Click Here [4] for related
 articles (c) Mondaq Ltd, 2015 - Tel. +44 (0)20 8544 8300 -                  http://www.mondaq.com[5]<nl/> [ 1]:


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 32 of 254
                                              What Are "Crisps"?

http://separatedbyacommonlanguage.blogspot.com/2]:
http://www.cafc.uscourts.gov/images/stories/opinions-orders/14-1517 .Opinion.5-13-2015.1.PDF [ 3]:
http://www.mondaq.com/redirection.asp?article_id=399954 ... panLid=5858 ... irectaddress=http%3A1/www.trademar
kologist.com/contact [ 4]:       http://www.mondaq.com/searchlrelate.asp?articlejd=399954 ... ine_hosUd=O [ 5]:
    http://www.mondaq.com/default.asp?online_hosUd=22 ... 399954


Load-Date: May 26, 2015


  End ofJ)ocument




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 33 of 254
        One Legal Standard For Generic Analysis, Whether Trademark Is A
                         Compound Term Or A Phrase
                                                         Mondaq
                                             May 26,2015 Tuesday 4:17 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 675 words
Byline: Mr Joseph Robinson, Ryan A. Schneider, Robert Schaffer, Parker D. Hancock, John A. Morrissett and Tinh
Nguyen

Body


May 26, 2015( Mondaq: http://mondaq.com/DeliveredbyNewstex)<nl/>PrincetonVanguard,LLC,v.Frito-Lay
North America, Inc., No. 2014-1517,2015 U.S. App. LEXIS 8002 (Fed. Cir. May 15, 2015) (O'Malley, J.). Click
Here[1] for a copy of the opinion. <nil>

<nl/>After successfully registered the trademark PRETZEL CRISPS for "pretzel crackers" on the Supplemental
Register, Princeton Vanguard ("PV") applied for the Principal Register. Frito-Lay filed a notice of opposition to PV's
application and a petition to cancel PV's Supplemental Registration. On summary judgment, the ITAB Board
denied both parties' motions, "finding a genuine dispute as to whether the mark is generic for pretzel crackers and
whether it had acquired distinctiveness." The parties then submitted trial briefs and the Board conducted oral
argument.<nl/><nl/>lnitially, the Board determined that PRETZEL CRISPS is a compound term and analyzed the
words individually. Subsequently, the Board found that PRETZEL is generic for pretzels and pretzel snacks and that
CRISPS is generic for crackers. Thus, PRETZEL CRISPS is generic for "pretzel crackers." The Board based its
findings on media references, third party use of the term, dictionary definitions, and generic references to the
combined term "pretzel crisps." Evidence also included expert surveys. However, the Board gave little weight to
Frito-Lay's survey due to inherent flaws in the methodology. The Board also disregarded PV's survey but provided
no explanation.<nl/><nl/>The issue on appeal was whether the Board applied the correct legal standard in
evaluating whether the mark is generic. This requires a two-step inquiry: (1) "what is the genus of goods or services
at issue" and (2) whether "the term sought to be registered or retained on the register is understood by the relevant
public primarily to refer to that genus of goods or services." Whether the mark is a compound term or a phrase does
not change this inquiry. Here, after concluding that PRETZEL CRISPS is a compound term, the Board did not
"assess whether the public understands the mark, as a whole, to refer to that genus." The Court concluded that the
Board applied the incorrect legal standard.<nl/><nl/>PV also argued that "the Board cherry-picked the media
references in the record and chose only those references that supported genericness." The Court did not analyze
the parties' arguments with respect to the evidence of record, but reiterated that "substantial evidence review
'requires an examination of the record as a whole, taking into account both the evidence that justifies and detracts
from an agency's opinion.'" Because the Board disregarded PV's expert survey without any explanation, the Court
required appropriate consideration be given to the proffered survey evidence on remand. <nl/><nl/> The content of
this article is intended to provide a general guide to the subject matter. Specialist advice should be sought about
your specific circumstances. <nl/><nl/> Mr Joseph Robinson<nl/> Troutman Sanders LLP<nl/> The Chrysler
Building<nl/>405 Lexington Avenue<nl/>New York<nl/>NY 10174-0700<nl/>UNITED STATES<nl/> Tel:
8046971200<nl/>Fax:               8046971339<nl/><nl/>E-mail:           Penny.egel@troutmansanders.com;<nl/>URL:
www.troutmansanders.com<nl/><nl/>Click Here [2] for related articles (c) Mondaq Ltd, 2015 - Tel. +44 (0)20 8544
8300 -               http://www.mondaq.com[3]<nl/> [ 1]:             https:llurldefense.proofpoint.com/v2/url?u=https-
3A_ sites-2Dtroutmansanders. vuturevx.com_ email-5Fhand ler.aspx-3F sid-3Dge 7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 34 of 254
         One Legal Standard For Generic Analysis, Whether Trademark Is A Compound Term Or A Phrase

2Dorders-252f14-2D 1517. Opinion .5-2D 13-
2D2015.1.PDF ... wMFaQ ... cLtm8maX9AUK604DXgKAjxg7xdv9dWt7ej19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_EXHyMuwPkSFD05QDdahXFHolcn6--
gReRMvr_2 ... yOwbpppvGHRTYsWE 108JLkFfoK2QTYyot1 bZdSgga Y ... YWxa5s7UZXOBFL 1QOX8fjEI5zZzYZplPP
7qEPmkqKk#38;e= [ 2]:           http://www.mondaq.com/search/relate.asp?articleJd=399848 ... ine_hosUd=O [ 3]:
  http://www.mondaq.com/default.asp?online_hosUd=22 ... 399848


Load-Date: May 26, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 35 of 254
\1\
 \\            United States: One Legal Standard For Generic Analysis, Whether
  ~                      Trademark Is A Compound Term Or A Phrase
                                                       Mondaq Business Briefing
                                                        May 26, 2015 Tuesday


      Copyright 2015 Mondaq Ltd. All Rights Reserved




  lTlondaq
      Length: 513 words

      Byline: Joseph Robinson, Ryan A. Schneider, Robert Schaffer, Parker D. Hancock, John A. Morrissett and Tinh
      Nguyen

      Body


      Princeton Vanguard, LLC, v. Frito-Lay North America, Inc., No. 2014-1517, 2015 U.S. App. LEXIS 8002 (Fed. Cir.
      May 15, 2015) (O'Malley, J.). Click Here for a copy of the opinion.

  After successfully registered the trademark PRETZEL CRISPS for "pretzel crackers" on the Supplemental Register,
  Princeton Vanguard ("PV") applied for the Principal Register. Frito-Lay filed a notice of opposition to PV's
  application and a petition to cancel PV's Supplemental Registration. On summary judgment, the TTAB Board
  denied both parties' motions, "finding a genuine dispute as to whether the mark is generic for pretzel crackers and
  whether it had acquired distinctiveness." The parties then submitted trial briefs and the Board conducted oral
  argument.

      Initially, the Board determined that PRETZEL CRISPS is a compound term and analyzed the words individually.
      Subsequently, the Board found that PRETZEL is generic for pretzels and pretzel snacks and that CRISPS is
      generic for crackers. Thus, PRETZEL CRISPS is generic for "pretzel crackers." The Board based its findings on
      media references, third party use of the term, dictionary definitions, and generic references to the combined term
      "pretzel crisps." Evidence also included expert surveys. However, the Board gave little weight to Frito-Lay's survey
      due to inherent flaws in the methodology. The Board also disregarded PV's survey but provided no explanation.

      The issue on appeal was whether the Board applied the correct legal standard in evaluating whether the mark is
      generic. This requires a two-step inquiry: (1) "what is the genus of goods or services at issue" and (2) whether "the
      term sought to be registered or retained on the register is understood by the relevant public primarily to refer to that
      genus of goods or services." Whether the mark is a compound term or a phrase does not change this inquiry.
      Here, after concluding that PRETZEL CRISPS is a compound term, the Board did not "assess whether the public
      understands the mark, as a whole, to refer to that genus." The Court concluded that the Board applied the incorrect
      legal standard.

      PV also argued that "the Board cherry-picked the media references in the record and chose only those references
      that supported genericness." The Court did not analyze the parties' arguments with respect to the evidence of
      record, but reiterated that "substantial evidence review 'requires an examination of the record as a whole, taking
      into account both the evidence that justifies and detracts from an agency's opinion.'" Because the Board




             Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 36 of 254
     United States: One Legal Standard For Generic Analysis, Whether Trademark Is A Compound Term Or A
                                                    Phrase

disregarded PV's expert survey without any explanation, the Court required appropriate consideration be given to
the proffered survey evidence on remand.

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Mr Joseph Robinson
Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York
NY 10174-0700
UNITED STATES
Tel: 8046971200
Fax: 8046971339
E-mail: Penny.egel@troutmansanders.com
URL: www.troutmansanders.com


Load-Date: May 26, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 37 of 254
  Cape Cod® Will Stash $60,000 into Bags of Potato Chips This Summer; 12
   Winners Will Find $5,000 in Bags of Cash Giveaway Beginning May 25
                                                           PR Newswire
                                              May 25, 2015 Monday 9:00 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 566 words
Dateline: HYANNIS, Mass., May 25,2015

Body


 One dozen lucky Cape Cod® fans will become $5,000 richer this summer with the start of the potato chip brand's
Ridiculously Good Bags of Cash giveaway. Beginning today through September 30, 2015, Cape Cod®, known for
its kettle cooked potato chips with distinct flavors and a hearty crunch, will roll out specially marked bags of chips
across the country in grocery stores, mass market retailers or both. Twelve of these bags may contain a winning
game card worth $5,000.

"Summers on the Cape are full of fun times, great memories and plenty of Cape Cod chips," said Rod Troni, Chief
Marketing Officer, Snyder's-Lance, Inc. "Imagine what your summer would be like if you opened your favorite bag of
Cape Cod chips and found a game card worth $5,000 inside, which is exactly what 12 winners will experience."

Each winning bag will include a game card worth $5,000, redeemable via mail. Winners are encouraged to post
photos capturing the excitement of winning on Twitter @CapeCodChips orFacebook.com/CapeCodChips,using
#BagsofCash.

Winning game cards will be found in specially marked, 8.5-ounce bags of the following Cape Cod varieties -Cape
Cod Original, Cape Cod Original 40% Reduced FatandCape Cod Sea Salt Waffle Cut Chipstoday through
September 30, 2015. For more information about how to win $5,000 to make summer ridiculously good and to
follow along as the winning bags are found, visitCapeCodChips.com/BagsofCash.

About Cape Cod
For 30 years the legendary crunch ofCape Cod®has made the kettle cooked chips a favorite on the Cape and
across the United States. The distinctive crunch, flavors and freshness are a welcome discovery for those looking
for an authentic snack. Cape Cod® chips are made with all-natural ingredients and cooked in 100% canola oil with
no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little longer, but it
offers a more satisfying and fulfilling snack experience. We apply the same care and commitment to quality when
making our ready-made Cape Cod Popcorn and Cape Cod tortilla Dipping Shells. Cape Cod® products are
available at major retailers across the country. VisitCapeCodChips.comorFacebook.com/CapeCodChipsto locate a
retailer or to order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory®
Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 38 of 254
   Cape Cod® Will Stash $60,000 into Bags of Potato Chips This Summer; 12 Winners Will Find $5,000 in Bags
                                     of Cash Giveaway Beginning May 25

and other brand names. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20 150522/218194

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/cape-cod-will-stash-
60000-into-bags-of-potato-ch ips-th is-s u m mer-300088133. html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565, stacey.mccray@lgapr.com



Load-Date: May 26, 2015


  EmlofDocument




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 39 of 254
                 Troutman Sanders Federal Circuit Review - May 21, 2015
                                            Troutman Sanders LLP Virginia IP Law
                                                 May 22, 2015 Friday 4:30 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 2430 words

Body


May 22, 2015( Troutman Sanders LLP Virginia IP Law: http://www.virginiaiplaw.com Delivered by Newstex) ;<nl/>
Each week, Troutman Sanders' Federal Circuit review summarizes the Federal Circuit precedential patent opinions
from the prior week. <nil> This week:<nl/> A Single Entity Must Perform Every Step of a Method to Infringe Under §
271 (a) 'Qualitative' Investments Alone Are Insufficient To Satisfy Domestic Industry Requirement of § 337 One
Legal Standard for Generic Analysis, Whether Trademark Is a Compound Term or a Phrase<nl/>

<nl/>A Single Entity Must Perform Every Step of a Method to Infringe Under § 271 (a)<nl/> Akamai Techs. v.
Limelight Networks, Inc., No. 2009-1372, -1380, -1416, -1417, 2015 U.S. App. LEXIS 7856 (Fed. Cir. May 13,2015)
(Linn, J.) (Moore, J., dissenting). Click Here[1] for a copy of the opinion.<nl/> Akamai Technologies sued Limelight
for infringement of a patent related to content distribution on the internet. Limelight performed each step of the
asserted method claim, except for a 'tagging' step that was performed by Limelight's customers. In a previous
appeal, the Supreme Court held that Limelight could not be held liable for inducing infringement under § 271 (b)
unless someone, induced by Limelight, had directly infringed the method claim. However, the Supreme Court did
not decide whether either Limelight or its customers directly infringed Akamai's patent, and remanded the case to
the Federal Circuit on that issue.<nl/> The Federal Circuit held that neither Limelight nor its customers had directly
infringed Akamai's patented method. A method claim is only directly infringed when all method steps are performed
by a single entity. This 'single entity' can include more than one party only where there is a principal-agent
relationship, a contractual arrangement, or a joint enterprise. One entity must act as a 'mastermind,' with sufficient
control over others such that their acts are attributable to the mastermind. Here, the relationship between Limelight
and their customers is not sufficient to find that either party performed all the steps of the method claim, and thus
neither party directly infringed the patent.<nl/> The majority reached this result by holding that 35 U.S.C. § 271(a)
does not embrace joint tortfeasor theories. Under the common law, two parties acting in concert, in pursuit of a
common goal, plan, or purpose, would be sufficient for liability. However, the statute did not incorporate common-
law theories. Instead, § 271 (b) and (c) are the only circumstances that Congress intended for a party to be liable for
less than a direct infringement. Further, a reading of § 271 (a) that permitted joint tortfeasor theories would render §
271(b) redundant. The majority also criticized the dissent for supporting an intent requirement for direct
infringement, encouraging predatory customer infringement suits, and permitting the absurd result that a customer
could infringe a dependent claim while not infringing the related independent claim.<nl/> Judge Moore dissented,
arguing that § 271 (a) includes joint tortfeasor liability. The majority's 'single entity' rule came from a misreading
of Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17,40 (1997). The 'all-elements rule' for the
 purposes of the Doctrine of Equivalents does not likewise require a single entity to infringe all elements under §
271 (a). Additionally, the term 'whoever' used at the beginning of § 271 (a) is plural, not singular, and thus refers to
the acts of multiple persons. Further, between the Supreme Court's reading of 271 (b) and the majority's reading of
271 (a), Akamai's invention is clearly being infringed, yet Akamai has no remedy, creating a 'gaping hole' in liability
 under § 271. Finally, even if the majority's rule applied, Limelight is clearly the mastermind of the infringement, and
 should be found liable under the majority's rule. They provided the system, and perform all steps, except one. That
 one step is necessary for customers to use Limelight's system, and thus one that all customers perform. Judge
 Moore concludes her dissent by calling for the Federal Circuit to take the case en banc to decide whether the
 single-entity rule, or common-law joint tortfeasor rule applies to infringement under § 271 (a). <nil> 'Qualitative'



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 40 of 254
                             Troutman Sanders Federal Circuit Review - May 21, 2015

Investments Alone Are Insufficient To Satisfy Domestic Industry Requirement of § 337<nl/> Lelo Inc. and Leloi AB
v. ITC et aI., No. 2013-1582, 2015 U.S. App. LEXIS 7708 (Fed. Cir. May 11, 2015) (Reyna, CJ.). Click Here[2] for a
copy of the opinion.<nl/> Standard Innovation Corporation and Standard Innovation (US) Corp. (collectively,
'Standard') filed a complaint against Lelo Inc. and Lelo AB (collectively, 'Lelo') with the International Trade
Commission ('ITC'). Standard alleged violation of Section 337 of the Tariff Act of 1930 for the importation into the
U.S. and sale of certain kinesiotherapy devices and related components that infringe one or more claims of U.S.
Patent No. 7,931,605 and U.S. Patent No. 0605,779. Standard later withdrew the '779 design patent from the
investigation. To obtain relief from the ITC for patent infringement,Section 337 requires that Standard demonstrate
a domestic industry in the U.S. that relates to articles protected by the asserted '605 patent. The domestic industry
requirement consists of a technical prong and an economic prong.<nl/> After an evidentiary hearing, an
administrative law judge ('ALJ') issued an Initial Determination ('10') construing the terms of the asserted claims,
finding the '605 patent valid and infringed, and finding no violation of Section 337 on the grounds the Standard did
not satisfy the economic prong of the domestic industry requirement. Specifically, purchases of certain off-the-shelf
components were deemed insufficient to satisfy the economic prong because they were small in dollar amount.
There was no indication of 'what portion, if any, the purchase price actually contributed towards a domestic
investment in plant or equipment ... [or] to research and development costs incurred in the development of the
components.' Further, even if the purchase price of the components could be attributed to domestic activities, such
investments were insubstantial and insignificant.<nl/> The International Trade Commission ('ITC') reviewed the 10
and determined that Standard satisfied both the technical and economic prongs of the domestic industry
requirement and that there was a violation of Section 337 with respect to the '605 patent. Although the ITC
essentially agreed that the 'modest' investments were trivial in amount, it found that the 'crucial' nature of the
purchased components to the overall devices was 'sufficient' to find that the investments satisfied the economic
prong of the domestic requirement. While the investments were small, the 'contribution of the components at issue
from a qualitative standpoint is indeed significant.' Lelo appealed the lTC's final determination.<nl/> The Federal
Circuit reversed the lTC's decision, concluding that Standard did not satisfy the economic prong of the domestic
industry requirement for the '605 patent. The decision 'turn[ed] on the single question of whether qualitative factors
alone are sufficient to satisfy the 'significant investment' and 'significant employment' requirements of § 337.' The
plain text of Section 337 requires 'a quantitative analysis in determining whether a petitioner has demonstrated a
'significant investment in plant and equipment' or 'significant employment of labor or capital." Rejecting the lTC's
'qualitative approach,' the Court explained that 'the terms 'significant' and 'substantial' refer to an increase in
quantity, or to a benchmark in numbers.' The record was devoid of information that would indicate the 'magnitude of
labor expended to produce the components, 0 the amount the suppliers invested in their equipment, ... [or] the
share of labor or capital costs attributable solely to purchases made by Standard Innovation.' Agreeing that
Standard's investment and employment prongs (A) and (B) were quantitatively 'modest and insignificant,' the Court
concluded that '[q]ualitative factors cannot compensate for quantitative data that indicate insignificant investment
and employment.'<nl/> One Legal Standard for Generic Analysis, Whether Trademark Is a Compound Term or a
Phrase<nl/> Princeton Vanguard, LLC, v. Frito-Lay North America, Inc., No. 2014-1517, 2015 U.S. App. LEXIS
8002 (Fed. Cir. May 15, 2015) (O'Malley, J.). Click Here[3] for a copy of the opinion.<nl/> After successfully
registered the trademark PRETZEL CRISPS for 'pretzel crackers' on the Supplemental Register, Princeton
Vanguard ('PV') applied for the Principal Register. Frito-Lay filed a notice of opposition to PV's application and a
petition to cancel PV's Supplemental Registration. On summary judgment, the TTAB Board denied both parties'
motions, 'finding a genuine dispute as to whether the mark is generic for pretzel crackers and whether it had
acquired distinctiveness.' The parties then submitted trial briefs and the Board conducted oral argument. <nil>
Initially, the Board determined that PRETZEL CRISPS is a compound term and analyzed the words individually.
Subsequently, the Board found that PRETZEL is generic for pretzels and pretzel snacks and that CRISPS is
generic for crackers. Thus, PRETZEL CRISPS is generic for 'pretzel crackers.' The Board based its findings on
media references, third party use of the term, dictionary definitions, and generic references to the combined term
'pretzel crisps.' Evidence also included expert surveys. However, the Board gave little weight to Frito-Lay's survey
due to inherent flaws in the methodology. The Board also disregarded PV's survey but provided no
explanation.<nl/> The issue on appeal was whether the Board applied the correct legal standard in evaluating
whether the mark is generic. This requires a two-step inquiry: (1) 'what is the genus of goods or services at issue'
 and (2) whether 'the term sought to be registered or retained on the register is understood by the relevant public
primarily to refer to that genus of goods or services.' Whether the mark is a compound term or a phrase does not


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 41 of 254
                             Troutman Sanders Federal Circuit Review - May 21, 2015

change this inquiry. Here, after concluding that PRETZEL CRISPS is a compound term, the Board did not 'assess
whether the public understands the mark, as a whole, to refer to that genus.' The Court concluded that the Board
applied the incorrect legal standard.<nl/> PV also argued that 'the Board cherry-picked the media references in the
record and chose only those references that supported genericness.' The Court did not analyze the parties'
arguments with respect to the evidence of record, but reiterated that 'substantial evidence review 'requires an
examination of the record as a whole, taking into account both the evidence that justifies and detracts from an
agency's opinion." Because the Board disregarded PV's expert survey without any explanation, the Court required
appropriate consideration be given to the proffered survey evidence on remand.<nl/> The following opinions are not
reported in this newsletter:<nl/> Apple Inc. v. Samsung Electronics Co., No. 2014-1335, 2015-1029, 2015 U.S. App.
LEXIS 8096 (Fed. Cir. May 18, 2015) (affirming on the judgment of damages for utility patents but remanding on the
judgment of trade dress infringement). Click Here[4] for a copy of the opinion.<nl/> **<nl/> Each week, we
succinctly summarize the preceding week of Federal Circuit precedential patent opinions. We provide the pertinent
facts, issues, and holdings. Our Review allows you to keep abreast of the Federal Circuit's activities - important for
everyone concerned with intellectual property. We welcome any feedback you may provide.<nl/> - Joe
Robinson[5], Ryan Schneider[6], Bob Schaffer[7], Parker Hancock[8], John Morrissett[9] and Tinh Nguyen[10]. <nil>
If you would like to receive the Troutman Sanders Federal Circuit Review newsletter via e-mail, please click
here[11] to    send     your    request. <nil>   [  1]:  https://urldefense.proofpoint.com/v2/url?u=https-3A_sites-
2Dtroutmansanders.vuturevx.com_email-5Fhandler.aspx-3Fsid-3Dge7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
2Dorders-252f9-2D1372.0pinion.5-2D11-
2D2015.1.PDF ... wMFaQ ... cy-tm8maX9AUK604DXgKAjxg7xdv9dWt7ej19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_EXHyMuwPkSFD05QDdahXFHo~n6-
gReRMvr_2 ... yOwbpppvGHRTYsWE1 08JLkFfoK2QTYyot1 bZdSggaY ... N_ZgLWhh-
bTodWKoliuTOcsAPXehrPf3LPnihnBUiW#38;e= [ 2]:                       https://urldefense.proofpoint.com/v2/url?u=https-
3A_sites-2Dtroutmansanders.vuturevx.com_email-5Fhandler.aspx-3Fsid-3Dge7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
2Dorders-252f13-2D1582.0pinion.5-2D7 -
2D20 15.1.PDF ... wM FaQ ... cy-tm8maX9AU K604DXgKAjxg7xdv9dWt7 ej 19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_EXHyMuwPkSFD05QDdahXFHolcn6--
9 ReRMvr_ 2 ... yOwbpppvGH RTY sWE 108J LkFfoK2QTYyot1 bZdSgga Y ... M4tU9mffldQYBU PdZsMokNrsRcmmoKyf1
UFXDho-Fo#38;e= [ 3]:                                   https://urldefense.proofpoint.com/v2/url?u=https-3A_sites-
2Dtroutmansanders.vuturevx.com_email-5Fhandler.aspx-3Fsid-3Dge7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
2Dorders-252f14-2D1517.0pinion.5-2D13-
2D20 15.1.PDF ... wMF aQ ... cy-tm8maX9AU K604DXgKAjxg7xdv9dWt7ej 19GNGLQ ... npXovlzGucVJkOVa4J BDIPeM
_EXHyMuwPkSFD05QDdahXFHolcn6--
gReRMvr_2 ... yOwbpppvGHRTYsWE108JLkFfoK2QTYyot1bZdSggaY ... YWxa5s7UZXOBFL 1QOX8fjEI5zZzYZplPP
7qEPmkqKk#38;e= [ 4]:                                   https://urldefense.proofpoint.com/v2/url?u=https-3A_sites-
2Dtroutmansanders. vuturevx.com _email-5Fhandler .aspx-3F sid-3Dge7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
2Dorders-252f14-2D 1335.0pinion.5-2D14-
2D20 15.1.PDF ... wMFaQ ... cy-tm8maX9AU K604DXgKAjxg7xdv9dWt7ej 19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_ EXHyM uwPkS FD05QDdahXFHolcn6--g ReRMvr_2 ... yOwbpppvGH RTYsWE 108JLkFfoK2QTYyot 1bZdSgga Y ... J-
pOdRX-ElcOYze4P04MDsyUHI4Rdy8gi2rkOkft1g#38;e=                 [       5]:
http://www.troutmansanders.com/joseph_robinson/ [ 6]:            http://www.troutmansanders.com/ryan_schneider/ [
7]:                                 http://www.troutmansanders.com/robert_schafferl          8]:
http://www.troutmansanders.com/parker_hancockl [ 9]:             http://www.troutmansanders.com/john_morrissett/ [
10]:                                                   http://www.troutmansanders.com/tinh_nguyen/           [    11]:
PRandMarketingCommunicationsALL@troutmansanders.com


Load-Date: May 22, 2015



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 42 of 254
                    Troutman Sanders Federal Circuit Review - May 21, 2015


End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 43 of 254
 @
     ~\.
       \        '
           .,




~'     I
                     Troutman Sanders Federal Circuit Review - May 21, 2015
                                                      Patent Law Community
                                                  May 22,2015 Friday 5:49 PM EST


 Copyright 2015 Newstex LLC All Rights Reserved

 Length: 2649 words

 Body


 May 22, 2015( Patent Law Community: http://www.lexisnexis.com/legalnewsroornlintellectual-property/b/patent-Iaw-
 blog/default.aspx Delivered by Newstex) ;<nl/> Each week, Troutman Sanders' Federal Circuit review summarizes
 the Federal Circuit precedential patent opinions from the prior week. <nil> This week:<nl/> A Single Entity Must
 Perform Every Step of a Method to Infringe Under § 271 (a) 'Qualitative' Investments Alone Are Insufficient To
 Satisfy Domestic Industry Requirement of § 337 One Legal Standard for Generic Analysis, Whether Trademark Is a
 Compound Term or a Phrase<nl/>

  A Single Entity Must Perform Every Step of a Method to Infringe Under § 271 (a)<nl/> Akamai Techs. v. Limelight
 Networks, Inc., No. 2009-1372, -1380, -1416, -1417, 2015 U.S. App. LEXIS 7856 (Fed. Cir. May 13, 2015) (Linn, J.)
 (Moore, J., dissenting). Click Here[1] for a copy of the opinion [an enhanced version of this opinion is available to
 lexis.com subscribers[211.<nl/> Akamai Technologies sued Limelight for infringement of a patent related to content
 distribution on the internet. Limelight performed each step of the asserted method claim, except for a 'tagging' step
 that was performed by Limelight's customers. In a previous appeal, the Supreme Court held that Limelight could not
 be held liable for inducing infringement under § 271 (b) unless someone, induced by Limelight, had directly infringed
 the method claim. However, the Supreme Court did not decide whether either Limelight or its customers directly
 infringed Akamai's patent, and remanded the case to the Federal Circuit on that issue.<nl/> The Federal Circuit
 held that neither Limelight nor its customers had directly infringed Akamai's patented method. A method claim is
 only directly infringed when all method steps are performed by a single entity. This 'single entity' can include more
 than one party only where there is a principal-agent relationship, a contractual arrangement, or a joint enterprise.
 One entity must act as a 'mastermind,' with sufficient control over others such that their acts are attributable to the
 mastermind. Here, the relationship between Limelight and their customers is not sufficient to find that either party
 performed all the steps of the method claim, and thus neither party directly infringed the patent.<nl/> The majority
 reached this result by holding that 35 U.S.C. § 271 (a) does not embrace joint tortfeasor theories. Under the
 common law, two parties acting in concert, in pursuit of a common goal, plan, or purpose, would be sufficient for
 liability. However, the statute did not incorporate common-law theories. Instead, § 271(b) and (c) are the only
 circumstances that Congress intended for a party to be liable for less than a direct infringement. Further, a reading
 of § 271 (a) that permitted joint tortfeasor theories would render § 271 (b) redundant. The majority also criticized the
 dissent for supporting an intent requirement for direct infringement, encouraging predatory customer infringement
 suits, and permitting the absurd result that a customer could infringe a dependent claim while not infringing the
 related independent claim.<nl/> Judge Moore dissented, arguing that § 271 (a) includes joint tortfeasor liability. The
  majority's 'single entity' rule came from a misreading of Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520
  U.S. 17, 40 (1997) [enhanced version[311. The 'all-elements rule' for the purposes of the Doctrine of Equivalents
  does not likewise require a single entity to infringe all elements under § 271 (a). Additionally, the term 'whoever'
  used at the beginning of § 271 (a) is plural, not singular, and thus refers to the acts of multiple persons. Further,
  between the Supreme Court's reading of 271 (b) and the majority's reading of 271 (a), Akamai's invention is clearly
  being infringed, yet Akamai has no remedy, creating a 'gaping hole' in liability under § 271. Finally, even if the
  majority's rule applied, Limelight is clearly the mastermind of the infringement, and should be found liable under the
  majority's rule. They provided the system, and perform all steps, except one. That one step is necessary for
  customers to use Limelight's system, and thus one that all customers perform. Judge Moore concludes her dissent



                Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 44 of 254
                              Troutman Sanders Federal Circuit Review - May 21, 2015

by calling for the Federal Circuit to take the case en banc to decide whether the single-entity rule, or common-law
joint tortfeasor rule applies to infringement under § 271 (a).<nl/> 'Qualitative' Investments Alone Are Insufficient To
Satisfy Domestic Industry Requirement of § 337<nll> Lelo Inc. and Leloi AB v. ITC et aI., No. 2013-1582, 2015 U.S.
App. LEXIS 7708 (Fed. Cir. May 11, 2015) (Reyna, CJ.). Click Here[4] for a copy of the opinion [enhanced
version[5]].<nl/> Standard Innovation Corporation and Standard Innovation (US) Corp. (collectively, 'Standard') filed
a complaint against Lelo Inc. and Lelo AB (collectively, 'Lelo') with the International Trade Commission ('ITC').
Standard alleged violation of Section 337 of the Tariff Act of 1930 for the importation into the U.S. and sale of
certain kinesiotherapy devices and related components that infringe one or more claims of U.S. Patent No.
7,931,605 and U.S. Patent No. 0605,779. Standard later withdrew the '779 design patent from the investigation. To
obtain relief from the ITC for patent infringement, Section 337 requires that Standard demonstrate a domestic
industry in the U.S. that relates to articles protected by the asserted '605 patent. The domestic industry requirement
consists of a technical prong and an economic prong.<nl/> After an evidentiary hearing, an administrative law judge
('ALJ') issued an Initial Determination ('10') construing the terms of the asserted claims, finding the '605 patent valid
and infringed, and finding no violation of Section 337 on the grounds the Standard did not satisfy the economic
prong of the domestic industry requirement. Specifically, purchases of certain off-the-shelf components were
deemed insufficient to satisfy the economic prong because they were small in dollar amount. There was no
indication of 'what portion, if any, the purchase price actually contributed towards a domestic investment in plant or
equipment ... [or] to research and development costs incurred in the development of the components.' Further,
even if the purchase price of the components could be attributed to domestic activities, such investments were
insubstantial and insignificant.<nl/> The International Trade Commission ('ITC') reviewed the 10 and determined
that Standard satisfied both the technical and economic prongs of the domestic industry requirement and that there
was a violation of Section 337 with respect to the '605 patent. Although the ITC essentially agreed that the 'modest'
investments were trivial in amount, it found that the 'crucial' nature of the purchased components to the overall
devices was 'sufficient' to find that the investments satisfied the economic prong of the domestic requirement. While
the investments were small, the 'contribution of the components at issue from a qualitative standpoint is indeed
significant.' Lelo appealed the lTC's final determination.<nl/> The Federal Circuit reversed the lTC's decision,
concluding that Standard did not satisfy the economic prong of the domestic industry requirement for the '605
patent. The decision 'turn[ed] on the single question of whether qualitative factors alone are sufficient to satisfy the
'significant investment' and 'significant employment' requirements of § 337.' The plain text of Section 337 requires 'a
quantitative analysis in determining whether a petitioner has demonstrated a 'significant investment in plant and
equipment' or 'significant employment of labor or capital." Rejecting the lTC's 'qualitative approach,' the Court
explained that 'the terms 'significant' and 'substantial' refer to an increase in quantity, or to a benchmark in
numbers.' The record was devoid of information that would indicate the 'magnitude of labor expended to produce
the components, 0 the amount the suppliers invested in their equipment, ... [or] the share of labor or capital costs
attributable solely to purchases made by Standard Innovation.' Agreeing that Standard's investment and
employment prongs (A) and (B) were quantitatively 'modest and insignificant,' the Court concluded that '[q]ualitative
factors cannot compensate for quantitative data that indicate insignificant investment and employment.'<nl/> One
Legal Standard for Generic Analysis, Whether Trademark Is a Compound Term or a Phrase<nl/> Princeton
Vanguard, LLC, v. Frito-Lay North America, Inc., No. 2014-1517, 2015 U.S. App. LEXIS 8002 (Fed. Cir. May 15,
2015) (O'Malley, J.). Click Here[6] for a copy of the opinion [enhanced version[7]]. <nil> After successfully registered
the trademark PRETZEL CRISPS for 'pretzel crackers' on the Supplemental Register, Princeton Vanguard ('PV')
applied for the Principal Register. Frito-Lay filed a notice of opposition to PV's application and a petition to cancel
PV's Supplemental Registration. On summary judgment, the TTAB Board denied both parties' motions, 'finding a
 genuine dispute as to whether the mark is generic for pretzel crackers and whether it had acquired distinctiveness.'
The parties then submitted trial briefs and the Board conducted oral argument.<nl/> Initially, the Board determined
that PRETZEL CRISPS is a compound term and analyzed the words individually, Subsequently, the Board found
 that PRETZEL is generic for pretzels and pretzel snacks and that CRISPS is generic for crackers. Thus, PRETZEL
 CRISPS is generic for 'pretzel crackers.' The Board based its findings on media references, third party use of the
term, dictionary definitions, and generic references to the combined term 'pretzel crisps.' Evidence also included
 expert surveys. However, the Board gave little weight to Frito-Lay's survey due to inherent flaws in the
 methodology. The Board also disregarded PV's survey but provided no explanation.<nl/> The issue on appeal was
whether the Board applied the correct legal standard in evaluating whether the mark is generic. This requires a two-
 step inquiry: (1) 'what is the genus of goods or services at issue' and (2) whether 'the term sought to be registered


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 45 of 254
                             Troutman Sanders Federal Circuit Review - May 21.2015

or retained on the register is understood by the relevant public primarily to refer to that genus of goods or services.'
Whether the mark is a compound term or a phrase does not change this inquiry. Here. after concluding that
PRETZEL CRISPS is a compound term. the Board did not 'assess whether the public understands the mark. as a
whole. to refer to that genus.' The Court concluded that the Board applied the incorrect legal standard.<nl/> PValso
argued that 'the Board cherry-picked the media references in the record and chose only those references that
supported genericness.' The Court did not analyze the parties' arguments with respect to the evidence of record.
but reiterated that 'substantial evidence review 'requires an examination of the record as a whole. taking into
account both the evidence that justifies and detracts from an agency's opinion." Because the Board disregarded
PV's expert survey without any explanation. the Court required appropriate consideration be given to the proffered
survey evidence on remand.<nl/> The following opinions are not reported in this newsletter:<nl/> Apple Inc. v.
Samsung Electronics Co .• No. 2014-1335. 2015-1029. 2015 U.S. App. LEXIS 8096 (Fed. Cir. May 18. 2015)
(affirming on the judgment of damages for utility patents but remanding on the judgment of trade dress
infringement). Click Here[8] for a copy of the opinion [enhanced version[9]].<nl/> **<nl/> Each week. we succinctly
summarize the preceding week of Federal Circuit precedential patent opinions. We provide the pertinent facts,
issues, and holdings. Our Review allows you to keep abreast of the Federal Circuit's activities - important for
everyone concerned with intellectual property. We welcome any feedback you may provide.<nl/> - Joe
Robinson[10]. Ryan        Schneider[11]. Bob    Schaffer[12]. Parker       Hancock[13], John    Morrissett[14] and Tinh
Nguyen[15]. <nil> If you would like to receive the Troutman Sanders Federal Circuit Review newsletter via e-mail.
please click here[16] to send your request.<nl/> Read more at Virginia IP Law[17] by Troutman Sanders LLP.<nl/>
For more information about LexisNexis products and solutions. please connect with us through our corporate
site[18]. <nil> <nil> LexisNexis Terms and Conditions[19]<nl/> [ 1]: https://urldefense.proofpoint.com/v2/url?u=https-
3A_ sites-2Dtroutmansanders. vuturevx.com _ email-5 Fhandler.aspx-3 Fsid-3Dge 7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
2Dorders-252f9-2D1372.0pinion.5-2D11-
2D2015.1.PDF ... wMFaQ ... cLtm8maX9AUK604DXgKAjxg7xdv9dWt7ej19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_EXHyMuwPkSFD05QDdahXFHolcn6--
gReRMvr_2 ... yOwbpppvGH RTY sWE 108J LkFfoK2QTYyot1 bZdSggaY ... N_ZgL Whh-
bTodWKoliuTOcsAPXehrPf3LPnihnBUiW#38;e=                  [         2]:
http://www.lexis.com/research/xlink?app=00075 ... w=full. .. GINATION_CODE=00271 ... rchtype=get. .. rch=2015%20U.
S. %20App. %20LEXIS%207856                [         3]:
http://www.lexis.com/research/xlink?app=00075 ... w=full ... GINATION_CODE=00271 ... rchtype=get. .. rch=520%20U.
S.%2017. %2040 [ 4]:                                        https://urldefense.proofpoint.com/v2/url?u=https-3A_sites-
2Dtroutmansanders.vuturevx.com_email-5Fhandler.aspx-3Fsid-3Dge7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
2Dorders-252f13-2D1582.0pinion.5-2D7 -
2D2015.1.PDF ... wMFaQ ... cLtm8maX9AUK604DXgKAjxg7xdv9dWt7ej19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_EXHyMuwPkSFD05QDdahXFHolcn6--
gReRMvr_ 2... yOwbpppvG HRTYsWE 108J LkFfoK2QTYyot1 bZdSgga Y ... M4tU9mffldQYB UPdZsMokN rsRcmmoKyf1
 UFXDho-Fo#38;e=                [         5]:
 http://www.lexis.com/research/xlink?app=00075 ... w=full ... G INATION_COD E=00271 ... rchtype=get. .. rch=20 15%20U.
 S. %20App. %20LEXIS%207708 [ 6]:                           https://urldefense.proofpoint.com/v2/url?u=https-3A_sites-
2Dtroutmansanders.vuturevx.com_email-5Fhandler.aspx-3Fsid-3Dge7f23f1-2D4fed-2D449a-2D92df-
2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
 2Dorders-252f14-2D1517.0pinion.5-2D13-
 2D2015.1.PDF ... wMFaQ ... cLtm8maX9AUK604DXgKAjxg7xdv9dWt7ej19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_EXHyMuwPkSFD05QDdahXFHolcn6--
 gReRMvr_2 ... yOwbpppvGHRTYsWE108JLkFfoK2QTYyot1bZdSggaY ... YWxa5s7UZXOBFL 1QOX8fjEI5zZzYZplPP
 7qEPmkqKk#38;e=                 [        7]:
 http://www.lexis.com/research/xlink?app=00075 ... w=full ... GINATION_CODE=00271 ... rchtype=get. .. rch=2015%20U.
 S. %20App. %20LEXIS%208002 [ 8]:                           https://urldefense.proofpoint.com/v2/url?u=https-3A_sites-
 2Dtroutmansanders.vuturevx.com_email-5Fhandler.aspx-3Fsid-3Dge7f23f1-2D4fed-2D449a-2D92df-
 2Dc272b045aa76-26redirect-3Dhttp-253a-252f-252fwww.cafc.uscourts.gov-252fimages-252fstories-252fopinions-
 2Dorders-252f14-2D1335.0pinion.5-2D14-


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 46 of 254
                             Troutman Sanders Federal Circuit Review - May 21, 2015

2D2015.1.PDF ... wMFaQ ... cy-tm8maX9AUK604DXgKAjxg7xdv9dWt7ej19GNGLQ ... npXovlzGucVJkOVa4JBDIPeM
_EXHyMuwPkSFD05QDdahXFHolcn6--gReRMvr_2 ... yOwbpppvGH RTY sWE 108JLkFfoK2QTYyot1 bZdSggaY ... J-
pOdRX-ElcOYze4P04MDsyUHl4Rdy8gi2rkOkft1 g#38;e=                  [        9]:
http://www.lexis.com/research/xlink?app=00075 ... w=full ... GINATION _ CODE=00271 ... rchtype=get. .. rch=20 15%20U.
S. %20App. %20LEXIS%208096 [ 10]:                  http://www.troutmansanders.com/joseph_robinson/ [ 11]:
http://www.troutmansanders.com/ryan_schneider/ [ 12]:               http://www.troutmansanders.comlrobert_schaffer/ [
13]:                                http://www.troutmansanders.com/parker_hancock! [ 14]:
http://www.troutmansanders.com/john_morrissettl [ 15]:             http://www.troutmansanders.com/tinh_nguyen/ [ 16]:
PRandMarketingCommunicationsALL@troutmansanders.com [ 17]:                      http://www.virginiaiplaw.com/[ 18]:
http://www.lexisnexis.com/trial/contactrep-communities.asp?access=contactrepCommunities_Portal [ 19]:
http://www.lexisnexis.com/terms/general.aspx


Load-Date: May 22, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 47 of 254
                 "Frito-Lay loses battle over rival's 'Pretzel Crisps' name"
                                                      How Appealing

                                             May 16, 2015 Saturday 3:47 AM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 244 words

Body


May 16, 2015( How Appealing: http://howappealing.law.com/Delivered by Newstex) <nl/> "Frito-Lay loses battle
over rival's 'Pretzel Crisps' name": Reuters has this report[1].<nl/> And Law360.com reports that "Fed. Circ. Nixes
Ruling That 'Pretzel Crisps' Is Generic[2]."<nl/><nl/>You can access today's ruling of the U.S. Court of Appeals for
the Federal Circuit[3] at this Iink[4].<nl/><nl/>Earlier, "The TTABlog" had a post titled "Precedential No.6: TTAB
Finds PRETZEL CRISPS Generic for Pretzel Crackers[5]" about the ruling[6] of the U.S. Patent and Trademark
Office's Trademark Trial and Appeal Board[7] in the case.<nl/><nl/>And even earlier, The New York Times reported
on the underlying dispute in an article headlined "Trademarks Take On New Importance in Internet Era[8]."<nl/> [
1]:

http://www.reuters.com/article/2015/05/15/ip-fritolay-decision-idUSL 1NOY62K820150515 [ 2]:
http://www.law360.com/articles/656542/fed -circ-n ixes-ruli ng-th at-pretzel-cris ps-is-gen eric [ 3]:
http://www.cafc.uscourts.gov [ 4]:                    http://www.cafc.uscourts.gov/images/stories/opinions-orders/14-
1517.0pinion.5-13-2015.1.PDF [ 5]:                http://www.thettablog.blogspot.com/2014/03/precedential-no-6-ttab-
finds-pretzel.html [ 6]:             http://ttabvue.uspto.gov/ttabvue/ttabvue-92053001-CAN-19.pdf [ 7]:
http://www.uspto.gov/trademarks-application-process/trademark-trial-and-appeal-board-ttab [ 8]:
http://www.nytimes.com/2012/02/21/business/battle-over-pretzel-crisps-shows-value-of-a-brand.html



Load-Date: May 16, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 48 of 254
                       5 tips for stress-free traveling on a gluten-free diet
                                   The Seahawk: University of North Carolina Wilmington
                                                      May 13, 2015 Wednesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: NEWS; Pg. 1
Length: 482 words

Body


- Gluten-free diets are on the rise, especially with an estimated one in 133 Americans affected by Celiac disease,
according to the National Foundation for Celiac Awareness. When a member of the family has a restricted diet,
travel can be challenging, but with advance preparation you can take the guesswork out of summer vacation and
focus on having fun with your loved ones instead. Whether you're hitting the road, sky or rails, here are five simple
tricks for stress-free, gluten-free travel:

Plan meals ahead of time

Avoid "Is there anything on the menu I can actually eat?" moments by reserving gluten-free meals in advance when
traveling by air or sea and researching gluten-free-friendly restaurants wherever you'll be staying. Since most
restaurants post their menus online these days, a quick scan of their offerings before heading out the door can help
you steer meal plans toward places that offer gluten-free dishes and ensure that everyone enjoys mealtime.

Pack your own snacks

While gluten-free foods are more prevalent than ever, the options can still be limited in many places around the
world, so remember to pack travel-friendly snacks before departure. You want to focus on satisfying, wholesome
options that can tide you over until your next meal. Some of these options include: dried fruit, nuts, or new Snack
Factory Pretzel Crisps Gluten Free Minis in Original and Salted Caramel flavors. The resealable bags are ideal for
snacking throughout long road trips and sharing with any family member craving a crunchy, wholesome treat.

Cook if you can

Remove the risk of eating unknown ingredients on the road by opting to stay at places where you have control of
the cooking quarters. Many hotels offer eat-in cooking facilities that are perfect for those who need to stick to a
controlled diet and home or apartment rentals typically include kitchens. Stock up on gluten-free groceries from the
local supermarket and enjoy a home cooked meal on vacation. You'll also enjoy the added bonus of saving money
by not dining out for every meal.

Learn the lingo

If you'll be traveling to a foreign country, be sure to brush up on important words that can make all the difference
during mealtime. Food allergy translation cards have become a common travel tool for those adhering to a gluten-
free diet. Printable or downloadable to a mobile device, these cards can help communicate the exact ingredients
you'd like to avoid when purchasing or ordering foods in an unfamiliar language.

Seek support




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 49 of 254
                                5 tips for stress-free traveling on a gluten-free diet

Finally, don't be afraid to reach out to locals. Many cities have gluten-free or Celiac disease support groups, the
members of which will be able to offer you guidance and suggestions on where and what to eat in the area.
Organizations such as the Gluten Intolerance Group offer an online directory of local community branches that can
be an invaluable resource when journeying away from home.


Load-Date: May 14, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 50 of 254
                        5 tips for stress-free traveling on a gluten-free diet
                                         Delta Democrat Times (Greenville, Mississippi)
                                                    May 13, 2015 Wednesday


Copyright 2015 Delta Democrat Times
Distributed by Newsbank, Inc. All Rights Reserved

Section: ONLINEFEATURES
Length: 485 words
Byline: Brandpoint (BPT)

Body


(BPT) - Gluten-free diets are on the rise, especially with an estimated one in 133 Americans affected by Celiac
disease, according to the National Foundation for Celiac Awareness. When a member of the family has a restricted
diet, travel can be challenging, but with advance preparation you can take the guesswork out of summer vacation
and focus on having fun with your loved ones instead. Whether you're hitting the road, sky or rails, here are five
simple tricks for stress-free, gluten-free travel:

Plan meals ahead of time

 Avoid "Is there anything on the menu I can actually eat?" moments by reserving gluten-free meals in advance when
traveling by air or sea and researching gluten-free-friendly restaurants wherever you'll be staying. Since most
restaurants post their menus online these days, a quick scan of their offerings before heading out the door can help
you steer meal plans toward places that offer gluten-free dishes and ensure that everyone enjoys mealtime.

Pack your own snacks

 While gluten-free foods are more prevalent than ever, the options can still be limited in many places around the
world, so remember to pack travel-friendly snacks before departure. You want to focus on satisfying, wholesome
options that can tide you over until your next meal. Some of these options include: dried fruit, nuts, or new Snack
Factory(R) Pretzel Crisps(R) Gluten Free Minis in Original and Salted Caramel flavors. The resealable bags are
ideal for snacking throughout long road trips and sharing with any family member craving a crunchy, wholesome
treat.

Cook if you can

 Remove the risk of eating unknown ingredients on the road by opting to stay at places where you have control of
the cooking quarters. Many hotels offer eat-in cooking facilities that are perfect for those who need to stick to a
controlled diet and home or apartment rentals typically include kitchens. Stock up on gluten-free groceries from the
local supermarket and enjoy a home cooked meal on vacation. You'll also enjoy the added bonus of saving money
by not dining out for every meal.

 Learn the lingo

 If you'll be traveling to a foreign country, be sure to brush up on important words that can make all the difference
during mealtime. Food allergy translation cards have become a common travel tool for those adhering to a gluten-
free diet. Printable or downloadable to a mobile device, these cards can help communicate the exact ingredients
you'd like to avoid when purchasing or ordering foods in an unfamiliar language.




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 51 of 254
                                 5 tips for stress-free traveling on a gluten-free diet

Seek support

 Finally, don't be afraid to reach out to locals. Many cities have gluten-free or Celiac disease support groups, the
members of which will be able to offer you guidance and suggestions on where and what to eat in the area.
Organizations such as the Gluten Intolerance Group offer an online directory of local community branches that can
be an invaluable resource when journeying away from home.


Load-Date: May 14, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 52 of 254
                       5 tips for stress-free traveling on a gluten-free diet
                                          The Flor-Ala: University of North Alabama
                                                      May 13, 2015 Wednesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: SEARCH; Pg. 1
Length: 482 words

Body


- Gluten-free diets are on the rise, especially with an estimated one in 133 Americans affected by Celiac disease,
according to the National Foundation for Celiac Awareness. When a member of the family has a restricted diet,
travel can be challenging, but with advance preparation you can take the guesswork out of summer vacation and
focus on having fun with your loved ones instead. Whether you're hitting the road, sky or rails, here are five simple
tricks for stress-free, gluten-free travel:

Plan meals ahead of time

Avoid "Is there anything on the menu I can actually eat?" moments by reserving gluten-free meals in advance when
traveling by air or sea and researching gluten-free-friendly restaurants wherever you'll be staying. Since most
restaurants post their menus online these days, a quick scan of their offerings before heading out the door can help
you steer meal plans toward places that offer gluten-free dishes and ensure that everyone enjoys mealtime.

Pack your own snacks

While gluten-free foods are more prevalent than ever, the options can still be limited in many places around the
world, so remember to pack travel-friendly snacks before departure. You want to focus on satisfying, wholesome
options that can tide you over until your next meal. Some of these options include: dried fruit, nuts, or new Snack
Factory Pretzel Crisps Gluten Free Minis in Original and Salted Caramel flavors. The resealable bags are ideal for
snacking throughout long road trips and sharing with any family member craving a crunchy, wholesome treat.

Cook if you can

Remove the risk of eating unknown ingredients on the road by opting to stay at places where you have control of
the cooking quarters. Many hotels offer eat-in cooking facilities that are perfect for those who need to stick to a
controlled diet and home or apartment rentals typically include kitchens. Stock up on gluten-free groceries from the
local supermarket and enjoy a home cooked meal on vacation. You'll also enjoy the added bonus of saving money
by not dining out for every meal.

Learn the lingo

If you'll be traveling to a foreign country, be sure to brush up on important words that can make all the difference
during mealtime. Food allergy translation cards have become a common travel tool for those adhering to a gluten-
free diet. Printable or downloadable to a mobile device, these cards can help communicate the exact ingredients
you'd like to avoid when purchasing or ordering foods in an unfamiliar language.

Seek support




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 53 of 254
                                5 tips for stress-free traveling on a gluten-free diet

Finally, don't be afraid to reach out to locals. Many cities have gluten-free or Celiac disease support groups, the
members of which will be able to offer you guidance and suggestions on where and what to eat in the area.
Organizations such as the Gluten Intolerance Group offer an online directory of local community branches that can
be an invaluable resource when journeying away from home.


Load-Date: May 14, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 54 of 254
                       5 tips for stress-free traveling on a gluten-free diet
                                         Western Courier: Western Illinois University
                                                      May 13, 2015 Wednesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: ONLINE-FEATURES; Pg. 1
Length: 487 words

Body


May 13, 2015
Filed under Travel

- Gluten-free diets are on the rise, especially with an estimated one in 133 Americans affected by Celiac disease,
according to the National Foundation for Celiac Awareness. When a member of the family has a restricted diet,
travel can be challenging, but with advance preparation you can take the guesswork out of summer vacation and
focus on having fun with your loved ones instead. Whether you're hitting the road, sky or rails, here are five simple
tricks for stress-free, gluten-free travel:

Plan meals ahead of time

Avoid "Is there anything on the menu I can actually eat?" moments by reserving gluten-free meals in advance when
traveling by air or sea and researching gluten-free-friendly restaurants wherever you'll be staying. Since most
restaurants post their menus online these days, a quick scan of their offerings before heading out the door can help
you steer meal plans toward places that offer gluten-free dishes and ensure that everyone enjoys mealtime.

Pack your own snacks

While gluten-free foods are more prevalent than ever, the options can still be limited in many places around the
world, so remember to pack travel-friendly snacks before departure. You want to focus on satisfying, wholesome
options that can tide you over until your next meal. Some of these options include: dried fruit, nuts, or new Snack
Factory Pretzel Crisps Gluten Free Minis in Original and Salted Caramel flavors. The resealable bags are ideal for
snacking throughout long road trips and sharing with any family member craving a crunchy, wholesome treat.

Cook if you can

Remove the risk of eating unknown ingredients on the road by opting to stay at places where you have control of
the cooking quarters. Many hotels offer eat-in cooking facilities that are perfect for those who need to stick to a
controlled diet and home or apartment rentals typically include kitchens. Stock up on gluten-free groceries from the
local supermarket and enjoy a home cooked meal on vacation. You'll also enjoy the added bonus of saving money
by not dining out for every meal.

Learn the lingo

If you'll be traveling to a foreign country, be sure to brush up on important words that can make all the difference
during mealtime. Food allergy translation cards have become a common travel tool for those adhering to a gluten-
free diet. Printable or downloadable to a mobile device, these cards can help communicate the exact ingredients
you'd like to avoid when purchasing or ordering foods in an unfamiliar language.



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 55 of 254
                                5 tips for stress-free traveling on a gluten-free diet

Seek support

Finally, don't be afraid to reach out to locals. Many cities have gluten-free or Celiac disease support groups, the
members of which will be able to offer you guidance and suggestions on where and what to eat in the area.
Organizations such as the Gluten Intolerance Group offer an online directory of local community branches that can
be an invaluable resource when journeying away from home.


Load·Date: October 29, 2015


  End ofOocumeut




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 56 of 254
                       5 tips for stress-free traveling on a gluten-free diet
   \                               The Sea hawk: University of North Carolina Wilmington
                                                      May 13, 2015 Wednesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: NEWS; Pg. 1
Length: 482 words

Body


- Gluten-free diets are on the rise, especially with an estimated one in 133 Americans affected by Celiac disease,
according to the National Foundation for Celiac Awareness. When a member of the family has a restricted diet,
travel can be challenging, but with advance preparation you can take the guesswork out of summer vacation and
focus on having fun with your loved ones instead. Whether you're hitting the road, sky or rails, here are five simple
tricks for stress-free, gluten-free travel:

Plan meals ahead of time

Avoid "Is there anything on the menu I can actually eat?" moments by reserving gluten-free meals in advance when
traveling by air or sea and researching gluten-free-friendly restaurants wherever you'll be staying. Since most
restaurants post their menus online these days, a quick scan of their offerings before heading out the door can help
you steer meal plans toward places that offer gluten-free dishes and ensure that everyone enjoys mealtime.

Pack your own snacks

While gluten-free foods are more prevalent than ever, the options can still be limited in many places around the
world, so remember to pack travel-friendly snacks before departure. You want to focus on satisfying, wholesome
options that can tide you over until your next meal. Some of these options include: dried fruit, nuts, or new Snack
Factory Pretzel Crisps Gluten Free Minis in Original and Salted Caramel flavors. The resealable bags are ideal for
snacking throughout long road trips and sharing with any family member craving a crunchy, wholesome treat.

Cook if you can

Remove the risk of eating unknown ingredients on the road by opting to stay at places where you have control of
the cooking quarters. Many hotels offer eat-in cooking facilities that are perfect for those who need to stick to a
controlled diet and home or apartment rentals typically include kitchens. Stock up on gluten-free groceries from the
local supermarket and enjoy a home cooked meal on vacation. You'll also enjoy the added bonus of saving money
by not dining out for every meal.

Learn the lingo

If you'll be traveling to a foreign country, be sure to brush up on important words that can make all the difference
during mealtime. Food allergy translation cards have become a common travel tool for those adhering to a gluten-
free diet. Printable or downloadable to a mobile device, these cards can help communicate the exact ingredients
you'd like to avoid when purchasing or ordering foods in an unfamiliar language.

Seek support




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 57 of 254
                                5 tips for stress-free traveling on a gluten-free diet

Finally, don't be afraid to reach out to locals. Many cities have gluten-free or Celiac disease support groups, the
members of which will be able to offer you guidance and suggestions on where and what to eat in the area.
Organizations such as the Gluten Intolerance Group offer an online directory of local community branches that can
be an invaluable resource when journeying away from home.


Load-Date: February 19, 2018


  End ofDocllment




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 58 of 254
                       5 tips for stress-free traveling on a gluten-free diet
                             The Poly Post: California State Polytechnic University - Pomona
                                                      May 12, 2015 Tuesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: ONLINE FEATURES; Pg. 1
Length: 482 words

Bod


- Gluten-free diets are on the rise, especially with an estimated one in 133 Americans affected by Celiac disease,
according to the National Foundation for Celiac Awareness. When a member of the family has a restricted diet,
travel can be challenging, but with advance preparation you can take the guesswork out of summer vacation and
focus on having fun with your loved ones instead. Whether you're hitting the road, sky or rails, here are five simple
tricks for stress-free, gluten-free travel:

Plan meals ahead of time

Avoid "Is there anything on the menu I can actually eat?" moments by reserving gluten-free meals in advance when
traveling by air or sea and researching gluten-free-friendly restaurants wherever you'll be staying. Since most
restaurants post their menus online these days, a quick scan of their offerings before heading out the door can help
you steer meal plans toward places that offer gluten-free dishes and ensure that everyone enjoys mealtime.

Pack your own snacks

While gluten-free foods are more prevalent than ever, the options can still be limited in many places around the
world, so remember to pack travel-friendly snacks before departure. You want to focus on satisfying, wholesome
options that can tide you over until your next meal. Some of these options include: dried fruit, nuts, or new Snack
Factory Pretzel Crisps Gluten Free Minis in Original and Salted Caramel flavors. The resealable bags are ideal for
snacking throughout long road trips and sharing with any family member craving a crunchy, wholesome treat.

Cook if you can

Remove the risk of eating unknown ingredients on the road by opting to stay at places where you have control of
the cooking quarters. Many hotels offer eat-in cooking facilities that are perfect for those who need to stick to a
controlled diet and home or apartment rentals typically include kitchens. Stock up on gluten-free groceries from the
local supermarket and enjoy a home cooked meal on vacation. You'll also enjoy the added bonus of saving money
by not dining out for every meal.

Learn the lingo

If you'll be traveling to a foreign country, be sure to brush up on important words that can make all the difference
during mealtime. Food allergy translation cards have become a common travel tool for those adhering to a gluten-
free diet. Printable or downloadable to a mobile device, these cards can help communicate the exact ingredients
you'd like to avoid when purchasing or ordering foods in an unfamiliar language.

Seek support




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 59 of 254
                                5 tips for stress-free traveling on a gluten-free diet

Finally, don't be afraid to reach out to locals. Many cities have gluten-free or Celiac disease support groups, the
members of which will be able to offer you guidance and suggestions on where and what to eat in the area.
Organizations such as the Gluten Intolerance Group offer an online directory of local community branches that can
be an invaluable resource when journeying away from home.


Load-Date: May 14, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 60 of 254
   ,\
   \ I,
    \
    \ I                5 tips for stress-free traveling on a gluten-free diet
        \ '
        \(
                                     The Round Up Daily: New Mexico State University
                                                      May 12, 2015 Tuesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: ONLINE FEATURES; Pg. 1
Length: 482 words

Body


- Gluten-free diets are on the rise, especially with an estimated one in 133 Americans affected by Celiac disease,
according to the National Foundation for Celiac Awareness. When a member of the family has a restricted diet,
travel can be challenging, but with advance preparation you can take the guesswork out of summer vacation and
focus on having fun with your loved ones instead. Whether you're hitting the road, sky or rails, here are five simple
tricks for stress-free, gluten-free travel:

Plan meals ahead of time

Avoid "Is there anything on the menu I can actually eat?" moments by reserving gluten-free meals in advance when
traveling by air or sea and researching gluten-free-friendly restaurants wherever you'll be staying. Since most
restaurants post their menus online these days, a quick scan of their offerings before heading out the door can help
you steer meal plans toward places that offer gluten-free dishes and ensure that everyone enjoys mealtime.

Pack your own snacks

While gluten-free foods are more prevalent than ever, the options can still be limited in many places around the
world, so remember to pack travel-friendly snacks before departure. You want to focus on satisfying, wholesome
options that can tide you over until your next meal. Some of these options include: dried fruit, nuts, or new Snack
Factory Pretzel Crisps Gluten Free Minis in Original and Salted Caramel flavors. The resealable bags are ideal for
snacking throughout long road trips and sharing with any family member craving a crunchy, wholesome treat.

Cook if you can

Remove the risk of eating unknown ingredients on the road by opting to stay at places where you have control of
the cooking quarters. Many hotels offer eat-in cooking facilities that are perfect for those who need to stick to a
controlled diet and home or apartment rentals typically include kitchens. Stock up on gluten-free groceries from the
local supermarket and enjoy a home cooked meal on vacation. You'll also enjoy the added bonus of saving money
by not dining out for every meal.

Learn the lingo

If you'll be traveling to a foreign country, be sure to brush up on important words that can make all the difference
during mealtime. Food allergy translation cards have become a common travel tool for those adhering to a gluten-
free diet. Printable or downloadable to a mobile device, these cards can help communicate the exact ingredients
you'd like to avoid when purchasing or ordering foods in an unfamiliar language.

Seek support




              Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 61 of 254
                                5 tips for stress-free traveling on a gluten-free diet

Finally, don't be afraid to reach out to locals. Many cities have gluten-free or Celiac disease support groups, the
members of which will be able to offer you guidance and suggestions on where and what to eat in the area.
Organizations such as the Gluten Intolerance Group offer an online directory of local community branches that can
be an invaluable resource when journeying away from home.


Load·Date: May 14, 2015


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 62 of 254
                           Q1 2015 Snyder'sLance Inc Earnings Call - Final
                                               FD (Fair Disclosure) Wire
                                                  May 8, 2015 Friday


Copyright 2015 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2015 CCBN, Inc.

Length: 10249 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance, Inc. - VP Strategic Initiatives, IR

* Carl Lee

Snyder's-Lance, Inc. - President, CEO

* Rick Puckett

Snyder's-Lance, Inc. - EVP, CFO, Chief Administrative Officer

Conference Call Participants

* Bill Chappell

SunTrust Robinson Humphrey - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Rohini Nair

Deutsche Bank - Analyst

* Brett Hundley

BB&T Capital Markets - Analyst

* Akshay Jagdale

KeyBanc Capital Markets - Analyst

* Jonathan Feeney

Athos Research - Analyst



        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 63 of 254
                                   Q1 2015 Snyder'sLance Inc Earnings Call - Final

* Michael Gallo

CL King & Associates - Analyst

Presentation

OPERATOR: Good morning, ladies and gentlemen, and welcome to the Snyder's-Lance first quarter 2015 financial
results conference call. At this time all participants are in a listen only mode. Later we will conduct a question and
answer session and instructions will follow at that time. (Operator Instructions). As a reminder this conference call is
being recorded. I would now like to turn the call over to your host, Mr. Mark Carter, Vice President and Investor
Relations Officer. Mr. Carter, you may begin.

MARK CARTER, VP STRATEGIC INITIATIVES, IR, SNYDER'S-LANCE, INC.: Thank you, Bridget. Good morning,
everyone. With me today are Carl Lee, President and Chief Executive Officer, as well as Rick Puckett, Executive
Vice President, Chief Financial Officer, and Chief Administrative Officer, of Snyder's-Lance, Incorporated. During
today's call we will discuss our 2015 first quarter results as well as estimates for the balance of the year. As a
reminder we are web-casting this conference call including the supporting slide presentation on our website at
snyderslance.com.

Before we begin, I'd like to point out that during today's presentation management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language included in each of our
presentations. I'll now turn the call over to Carl Lee, President and Chief Executive Officer, to begin management's
comments.

CARL LEE, PRESIDENT, CEO, SNYDER'S-LANCE, INC.: Thank you, Mark. Good morning, everyone. I'd like to
welcome our investors and our analysts and our partners to the call this morning. Really appreciate you sharing
your time. I know it's been a very busy week for analysts and I appreciate you dialing in to get an update on our Q1
results. If I can draw your attention to page 3 we'll give you an idea what have we're going to cover. We'll cover our
first quarter highlights, we'll talk a little about our area of focus and strategic plan and then we will also open it for
Q&A to deal with additional questions that you would like to ask.

If we can now turn to page four I'll give you an update and kind of some highlights for the quarter. We're very
pleased with the first quarter. We see that we had very strong top line and bottom line performance. We're actually
very excited about our overall sales growth of 7.9%. Our branded volume grew at 6.8% and was driven by our core
brands which was actually up 8.6% for the quarter. So we saw good results from Cape Cod, Snack Factory, Late
July, Snyder's of Hanover, and also our Lance Sandwich Crackers. We saw strong market share growth across all
of our salty business and we saw positive trends developing in our bakery products. As we continue to invest in
marketing and advertising ahead of last year.

Overall for 2015 so far our new product innovation is off to a very successful start with strong retail acceptance
driven by our DSD distribution capability that allows us to get our great new products to the shelf very quickly and
provide efficient and effective merchandising at store level for high visibility.

Our ""better for you"" products are delivering strong growth driven by distribution gains and household penetration.
We've also completed the integration of Baptista with our systems that allows us to drive further efficiency and
share information much quicker between their operation and ours. Our comparison for year over year is a little bit
skewed because of the difference in the tax rates. You'll see about a $0.02 change between the two quarters year
over year. That takes a 36% tax rate this year compared to 26% rate last year and you'll get some more comments
about that from Rick but that does amount to a $0.02 difference between the two quarters.

This really is a new day here at Snyder's-Lance. There's a lot of optimism, a lot of enthusiasm about what we're
doing, where we're going. We're excited about this year and getting it off to a good start is important to us. And we
truly really are hardly working to make sure we make it the very best day we can. With that I'll turn it over to Rick.




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 64 of 254
                                  01 2015 Snyder'sLance Inc Earnings Call- Final

RICK PUCKETT, EVP, CFO, CHIEF ADMINISTRATIVE OFFICER, SNYDER'S-LANCE, INC.: Thanks, Carl. Good
morning, everyone. Let's turn to page 5 so we can dive into the details of the financials a little bit more. Our first
quarter revenue as Carl mentioned was very strong. We saw branded growth of 5%, $13.3 million, but overall
revenue increased by almost 8% versus last year. The 5% in branded was driven by good growth across all of our
brands. Our core brand growth was 6.6% and then if you take pricing out, it actually, as Carl mentioned, was 8.6%
volume growth in the quarter.

The organic growth was approximately 6% across all of our core brands. We grew significantly, the market share as
Carl mentioned, across all of our core brands except Lance where we actually were flat and this actually is
improvement over previous quarters. We are starting to see even more positive trends with Lance in the current
quarter. Partner brands, revenue growth was up 6.2% as we continued to excise our [GSV] muscle. The increase in
other revenue is largely related to the Baptista acquisition.

So if we go to page six, let's get into some of the other margin kind of statistics. Gross margin decreased 100 basis
points year over year. This was largely driven by the increased rate promotion activity of approximately 100 basis
points, actually. And this was to support our new product roll out and the timing of certain new promotions in Snack
Factory as we continue to drive those brands. Operating income as a percentage of revenue decreased ten basis
points to 4.8% of net revenue over last year. The fall short in gross margin obviously was offset Significantly by the
SG&A expenses below. Our SG&A expense actually improved 90 basis points over last year.

In addition, we actually increased our spend in investment in marketing and advertising by 25 basis points to
support our core brand growth and the innovation that we put out in 01. As Carl mentioned a few minutes ago, the
income tax rate as you can see is ten points higher than last year. This year is a more normalized rate, whereas last
year was impacted with a favorable tax adjustment that we recorded in 01 of last year. This impacted the
comparisons by $0.02, as Carl mentioned.

We do expect 35% to be the full year type of rate for 2015. As a result EPS was flat year over year and we, as Carl
mentioned, we're pleased with that result given our internal targets. If we go to page seven and we look at free cash
flow, you can see that I've dropped the comparisons to prior year here because prior year actually includes
discontinued operations and it's not a true comparison. So what we're assuming is our free cash flow at $49 million
for the 01 in a rolling 12-month basis, remaining fairly strong. Our debt leverage is actually 1.1, reflecting a strong
balance sheet with significant capacity. Let's turn to page eight and talk about the full year estimates.

As you saw in our press release and you see on this page, we have in fact improved our estimates over last
quarter, and we're doing that as a result of meeting our internal expectations in 01. The estimates for net revenue
in 2015 is within the range of 1.69 to 1.72. This still represents a 6.3% to an 8% increase over last year. EPS is
expected to be between $1.11 and $1.19, an increase of 23% to 32% over last year on a comparable basis. As we
spoke to last quarter we will see a different seasonality to our business than what we've seen before.

The introduction of Baptista's and the loss of private brands has significantly shifted the quarterly mix of EPS. We
will continue to invest in the core brands in 02 by bringing some spending from 03 forward. These investments will
be in trade and marketing support to reinforce the top line momentum that we saw in 01. This will result in
seasonality of full year earnings around 21 % to 22% in 02, and 30% to 31 % in 03 with remainder in 04. As you
also see here tightening up our CapEX range and reducing the top end to $62 million for the year. At this time I'll
turn it back over to Carl for further comments.

CARL LEE: Thank you, Rick. If we can turn to page 10 we'll walk through some of the highlights in the quarter and
some of the strategic plans we've got in place for the business. Beginning on page 10 we've got our purpose
statement, "Snacking is a part of life .... Our passion makes it better!". What we're seeing, everyone is seeing, eating
on the go is really becoming the norm today and snacking really is part of everyone's life and we are absolutely
committed to make sure that we do our very best and allow our passion to show through in the great products we
make, our great distribution programs so we get them out there to our consumers, and really make sure that we're
providing what people everywhere wants to eat on a day in and day out basis.




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 65 of 254
                                   01 2015 Snyder'sLance Inc Earnings Call - Final

So now, turning to page eleven, we'll talk a little bit more about the other trends that we're seeing. Just to be a little
bit bold, consumers really are driving a food revolution. Things are dramatically changing. We talk about it and we
see it in the paper day in day out. The beauty of it is we've worked hard to position our Company to capture these
opportunities. If you look back at the heavy lifting we did last year to sell off our private brand business, acquire
Baptista, (inaudible) late July, and then all the internal work we did was really repositioned our Company to really
cater to these opportunities and really take advantage of them. One of the ones we see clear is the demographic
changes. We welcome those changes because it really is beginning to have an influence on what people eat and
how they eat it.

And those changes are going to just continue to evolve over time. Demand for healthier snacking is something that
we all clearly see, both the natural and organic retail sales have climbed over $60 billion annually and will continue
to climb as we go forward. And then lifestyles, everyone's lifestyle is very busy, we just don't have enough time to
sit down as much as we'd like to with our families for meals so 45% of consumers are eating more and more snacks
on the go and that's an area that we see as a real opportunity for our Company as we continue to work on
convenience and affordability.

Turning to page 12 we want to introduce a new term. we've been talking to you for the past year about the ability to
renovate our snacks and make sure that our core brands are always relevant and up to date for consumers. I think
you've all heard this word renovation begin to take a hold and be used by more and more food companies as they
focus on keeping their brands very up to date. so renovation is something that we do quite well but we want to go
beyond that, something we've been working on for many months and now comfortable sharing with you is what we
call our balanced portfolio and really using that to address consumer needs.

If you take a look over to the left of that page, consumers are snacking in many ways. I think we all realize that but
each and every day consumers snack in different ways. Sometimes we're looking for a "better for you" snack, or
some fuel, we're looking for some energy and we're looking for it in a much better way, or healthier way. But then
other times we're looking to reward ourselves, looking maybe to indulge, and that's where premium snacks really
come in play.

Regardless of what the consumers are looking for, if they're looking for non-GMO or looking for organic, we've got a
great line up with Late July that caters to their needs whenever that snacking occasion arises. They're looking for
gluten-free, they can call on our pretzel crusts and be able to look at one of our new items there to provide what
they're looking for in gluten free format. They're look for a healthier potato chip, they've got our reduced fat Cape
Cod. They're looking for some wholesome food and something generally better than most other snacks that are out
there, our Snyder's of Hanover will play very well. If they're look for something in premium then our protein can be
delivered through our Lance sandwich crackers and that allows us to be able to really cater to consumer needs
across the wide spectrum of snacks they eat every day and the snacks they eat throughout the week.

So we welcome this because we really compete and win across a lot of different usage occasions and different type
of eating occasions that consumers are being motivated to take advantage of. So for us growth really is driven by
combination of product renovation, product innovation and really expanding the reach of our brands. To take this
concept a little further we've talked a lot about our innovation and our capabilities to deliver really good new
products to the marketplace. If I can call your attention to the chart over to the right, top of the page, we really invest
a lot in understanding our consumers and their needs more and more day in and day out and we're really
committed to leveraging that to, again, build a balanced portfolio.

One of the things that we discovered late last year was really there was no gluten-free sandwich cracker out there
or gluten-free sandwich that was portfolio and convenient and a bite size. As we discovered that important need we
went to work very quickly to develop that and get it to market as soon as possible. What we're sharing with you
today wasn't even on our drawing board in 03. It really just became a priority in 04 and we were able to rally our
organization, rally our team to deliver a very innovative, very difficult product manufacture and make and deliver a
gluten-free sandwich cracker in time for the Expo West trade show that happened in March.




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 66 of 254
                                   01 2015 Snyder'sLance Inc Earnings Call - Final

So in a March of just a few months we developed, pioneered, developed, launched and produced a very important
new item with our Lance sandwich gluten-free crackers. We're very proud of that as we leveraged our nimbleness
to be able to roll that out. We shared that with some of your analysts when you joined the show this past couple
months ago and we are excited about what we're seeing with the retailer acceptance and the earlier distribution
gains that we've gotten on that product. That goes a long ways to delivering exciting product to the market place
fulfilling a white space need as we call it, but also shows our nimbleness and ability to leverage innovation in a very
timely way.

Next, we want to talk a little bit about our sharp and focus with Clearview. We launched Clearview late last year. We
shared with you the name during 01. That's a whole new platform and an organization that's really focused on
"better for you" snacking and for filling the needs of consumers that are shopping on the perimeter and other places
and other channels. Allows us to really be able to position ourselves, again leveraging our nimbleness, to reach out
and touch more consumers. The response from Clearview both from industry press and our trade partners has
really been overwhelming.

It's been welcomed, it's been endorsed. It's been supported and we've had a lot of activity around that. It allows us
to really continue to focus on our sales growth and our top line by driving and leveraging our innovation, distribution,
and our ability to execute at retail. And retailers now are seeing Clearview as a platform for growth and "better for
you" snacks as we step up to use our nimbleness to provide some of their needs as they make special requests of
us.

It allows us also to continue to invest in innovation and we've actually added resources during 01 to be very nimble
on making sure we're delivering the best products as quickly as we can. But beyond that, working on our balance
portfolio really requires again that renovation. And we've worked diligently with renovating our Lance sandwich
crackers.

The good news is all the packaging transitions have been completed, we're seeing some healthy sales growth
return to the overall franchise as we continue to leverage our new packaging, our marketing and our advertising
along with some new products to continue to enhance that important consumer franchise. During the last 13 weeks
we did see some share gains and we saw the repositioning really take hold and really beginning to pan out in some
additional growth. We'll continue to lean in on our Lance sandwich crackers.

We've got new news coming on whole grain and our new gluten-free products I mentioned earlier all will provide
important ammunition to continue to grow that business and allow us to gain both top line and market share. Going
beyond that we are expanding consumer advertising and a good way to build out our balanced portfolio is with our
Snyder's of Hanover pretzel's. One campaign that we've launched that year that we're very excited about and most
of you might have seen it already on TV is Discover The Pretzelbilities, a program that we can own and develop
and will be uniquely committed to Snyder's that allows us to really share with the consumers how vast and how
portable and how efficient our portfolio is in all the different offerings we have.

Just take a look at the picture right there. If you're interested in a gluten-free product, we've got it. If you're
interested in a traditional product like our mi'li's, we have that. Poppers, a brand-new product out this year, airy,
light pretzel that allows us to cater to special needs and occasions. Bow Tie allows us to be able to have some of
the same benefits as a cracker and then if you're ready to indulge yourself with our chocolate covered pretzels we
have a unique offering there as well. It's an exciting campaign that's uniquely available to us.

It's kind of up do beat and cheery, and allows us to really call out the benefits of our portfolio and allows us to really
have something unique and different to share both on TV, digital, point of sale merchandising and with all of our
own line advertising as well. But the exciting thing about pretzels is we really do see this as a balanced portfolio
because what we're able to do with these baked "better for you" item is much different than what you can do with
most categories in the salty snack aisle. So we see some ability to continue to expand our franchise and deliver a
lot of product news under our Snyder's of Hanover pretzel capabilities.




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 67 of 254
                                   Q1 2015 Snyder'sLance Inc Earnings Call - Final

Now turning to page 17, take a look there at our overall portfolio. This is just a highlight of some of our new items
that we've launched in 2015. Truly it's a balanced portfolio. If anything, during the first quarter this year we leaned in
more towards our premium snacks than we did our ""better for you'''' because we've been expanding our "better for
you" portfolio for some time.

Whether, again, it's a gluten-free item or a chocolate covered pretzel we really have everything in between covered
and we can provide the variety our consumers are looking for, the great quality they expect, the value they naturally
determine that they need and be able to provide some unique opportunities for them to continue to snack as often
as they want and have a wide variety of the health benefits they're looking for along with just great nutrition and
great value.

Turning now to page 18, talking a little bit more about our balanced portfolio. As I mentioned to you earlier from
"better for you" snacking all the way to premium snacking we pretty much have it covered and we'll continue to
expand our portfolio and allow ourselves to really reach out and look for additional white space and fill it in as
quickly as possible providing the consumers exactly the snacking they need. But we started talking to you about a
year ago about our "better for you" portfolio and our plans to expand it.

When we started talking to you late last year about it we were about 25% of our overall sales mix was "better for
you" products. We committed to expand it, we committed to grow it and as of today 27% of our portfolio is "better
for you" snacking. In addition to that we mentioned to you a milestone of shooting for 33%, but I hope you see with
our approach to the balanced portfolio, as we will continue to grow both. And as you look back on the previous page
at our new products portfolio for this year we really have touched on every aspect of our business from mainstream,
premium snacks all the way to better for you as we grow our total portfolio and grow both components to a premium
and the better for you segments.

Now turn with me to page 19. We are in place to really drive continued growth for ourselves and our retailers
continue to reach out to our consumers and make sure they have the snacks they expect. And we're really proud to
be a mid-sized company. We're perfectly positioned to continue to respond to consumer trends in a matter of
months be able to launch a difficult product like the gluten-free sandwich crackers, and continue to look for
additional new ideas that may come from ourselves, our consumers, our customers or our retailers, to make sure
we're leveraging the scale that we've got as a mid-sized company along with the nimbleness to really be able to act
quickly and execute efficiently. Our "better for you" snacking really is becoming main stream and our newly created
division with Clearview allows us to continue to take advantage of that as we're very close to the consumer needs
and the customer needs in the natural channel across not only the natural retailers but consumers that are
shopping mainstream stores as well for it.

Our culture really is a culture of winning where we focus on execution, we focus on customer service. One internal
term we have is our DNA and our DNA is about being decisive, nimble and aggressive in the way we serve our
shareholders and customers day in, day out. We continue to invest in our people, our products, and our capabilities
to drive our overall Company and make sure that we live up to our full potential. With our proven M&A track record
and strong balance sheet we continue to look for opportunities in that area and we have the team and ability to
execute against them when we find them. So we'll continue to look for additional initiatives inside our Company and
outside our Company.

That gives you an overview of our balanced portfolio and what we're focused on to continue to drive our overall
business, again, catering to exactly what consumers are looking for and serving customers to the best of our ability
every day. So with that, I'll turn it back over to Bridget for Q&A and we'll get a chance to listen to your questions and
be happy to respond. Thanks again. Bridg~t?

Questions and Answers

OPERATOR: Thank you, sir. (Operator Instructions). First question from Bill Schapel with SunTrust. Your line is
open.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: Good morning, thanks.


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 68 of 254
                                   01 2015 Snyder'sLance Inc Earnings Call - Final

CARL LEE: Good morning, Bill.

BILL CHAPPELL: Good morning. Two questions, I guess first and, I don't want to take away from everything you're
doing on the healthy natural side but you don't mention Cape Cod. Is that an area where you think you can also, I
mean, is there a focus to try to non-GMO, organic, other things beyond just lower fat, or is it kind of positioned
where you want and really focus that with Late July?

CARL LEE: Our Cape Cod franchise, if you looked at your (inaudible) share information has been the fastest
growing kettle chip out there for quite sometime. We've had phenomenal growth on our Cape Cod. We've got it
positioned very well. The quality, the value, the positioning has worked extremely well. Our reduced fat continues to
lead the reduced fat segment. So we feel that we've got that franchise positioned quite well and are pleased with
where it stands today. So we'll continue to add variety and flavors, continue to add some additional packaging
formats as well as to expand the reach for our consumer base. But we're very pleased where we have it today and
proud of the quality we have in the bag.

RICK PUCKETT: Bill to that point we have expanded it into other categories as you've seen about our innovation as
well, with ready to eat popcorn and also the dipping shells that just came out. And those are already setting some
really good growth records as well with Cape Cod. So I think we recognize that Cape Cod is a great equity in terms
of the brand and we'll continue to push it.

BILL CHAPPELL: Yes.

CARL LEE: (multiple speakers) or non-GMO.

BILL CHAPPELL: Okay. I appreciate it. I guess switching then on Late July, can you maybe help us, since you
know the ownership, kind of what's going on there I mean it seems like that's getting some pretty big distribution
gains. I didn't know if it's focused on the legacy or how much you're seeing in distribution liens on that tortilla chip,
kind of outline what you expect over the next year?

CARL LEE: Late July, to your point, is performing extremely well. They've launched a number of new items this
year that allows them to continue to expand their tortilla chip franchise but that's where the combination of our
companies coming together really work sufficiently. Because they built a great brand, very innovative franchise for
consumers there and we are now able to lean our our DSD system to be able to get distribution for them in a lot of
channels that they just haven't had a time to reach. So we're seeing strong growth across that franchise, we're
seeing ACB up significantly, we're seeing promotional display coverage up, we're seeing velocity up. So all the key
indicators is that we're really teaming up to continue to expand that franchise. So they're organic and non-GMO
components are working quite well. Share is up in addition.

BILL CHAPPELL: Got it. And that helps. And then last one up for me, Rick, maybe just your comment on the first
quarter about kind of the difference year over year on trade promotions and how that impacted. Is that just the
comparison or is there a significantly more trade promotions in the first quarter than there historically has been?

RICK PUCKETT: I think the latter is true, Bill. We certainly did invest more in trade promotions in this quarter than
we have in the previous years, and we do believe that it is important to certainly support our new product launches
as we put those out there. So we did lean in a bit more in 01 than we have in the past.

BILL CHAPPELL: Great. Thanks so much for the color.

RICK PUCKETT: Thank you.

OPERATOR: Thank you. And our next question is from Amit Sharma with BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hi. Good morning, everyone.

RICK PUCKETT: Hello, Amit.




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 69 of 254
                                   01 2015 Snyder'sLance Inc Earnings Call - Final

CARL LEE: Hello, Amit.

AMIT SHARMA: Rick, Carl, can you help us understand how much the business is now captured in measured
channel data? Because those trends are certainly not as good as the reported sales numbers are. So if you can just
help us understand how much of the data is captured in those channels, in that measured channel data, and any
color on which categories you feel like we are particularly missing looking at just that data from outside. And then I
have another question.

CARL LEE: I think, to your point, Amit, our overall growth is very broad base so we're growing across the spectrum
and we're seeing very nice growth in accounts that do not report into IRI or AC Nielson. So that does have some
bearing on the numbers you're seeing versus the number that we see when we report our total sales. A lot of our
innovative products sometimes are picked up by, first of all, accounts that are not reporting accounts and we see
some tremendous growth and good reach for the consumer base as we get in there, so our broad based growth is
really picking up a lot of channels, again, that don't report.

AMIT SHARMA: Any help with numbers, Carl, in terms of is it half of your business in those channels or is it less
than half at this point?

CARL LEE: No. We really don't, we don't look at that way and we don't report it that way.

AMIT SHARMA: That's fair. Just trying to get a sense of, you know, whether that data is just off and we shouldn't
pay attention to it. Okay. That's fair. And the second question Carl, clearly strong brand and organics brands growth
across your key brand and it looks like growth is getting stronger with some of the initiatives you talked about in
terms of A&M spending in terms of innovation pipeline. A couple of questions on that. How sustainable is this
growth trajectory? That's one. Number two is, when should we start to see some leverage on the operating income
line from this strong growth? And the third one Carl is, from a longer term perspective are you ready to commit to
this level of growth on a longer term basis? Are you ready to say that, yes, we can grow top line by 5% or 6% or
whatever that number is?

CARL LEE: There was a number of questions there, Amit. I appreciate your digging. I think that we've got to be a
little careful about projecting the future. We've talked openly about 3% to 5% growth, we feel very comfortable with
those targets. We've actually beat it this quarter. We're going to continue to do everything we can to grow as fast as
we can. I think if you take a look at number one, we totally repositioned the Company last year. We stepped away
from private brands and brought in some great new assets and great new team members to help us both with Late
July and Baptista. So that was a big shift in what we are and how we run our business day in, day out.

Those shifts were really fundamental to reading the marketplace and reading the consumer changes and the
retailer changes that are out there and better quipping our Company to really executing it day in and day out. So
between that and the step up that you've seen in R&D and new product development and being able to do
something like Lance sandwich crackers in a matter of months, I mean the capability and the talent here is
extremely strong and our innovation pipeline continues to look in the future as strong as it is most recent past.

So we're very pleased where we are and we work diligently day in and day out to really stay ahead of consumer
expectations and customer expectations. So I hope that gives you a little bit of color around the capabilities we've
got that really allow us to do what we've done most recently.

RICK PUCKETT: Amit, let me add to that. As Carl mentioned the activities we did last year was really designed to
drive a more profitable mix across our system, and, you know, eliminate private brands and the volatility that goes
with that was a positive thing for us as we move forward. So we still have some work to do I think in the future and
we know that we have some better mix opportunities for us as we drive our growth going forward. Obviously,
focused on the branded portfolio and even beyond that the core brand portfolio.

So I think our goal is in the near term will be to really drive a better mix of branded products and core brand
products to really start to deliver some of that benefit to the bottom line. In addition, I think we will continue to take a




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 70 of 254
                                  01 2015 Snyder'sLance Inc Earnings Call - Final

hard look at trade and what is on optimal level of trade. We've invested quite a bit of energy and resources into that
part of our business and we are starting to see some benefits of that, but I think the true benefits are yet to come.

AMIT SHARMA: I really appreciate that color. Thank you very much.

RICK PUCKETI: Thank you, Amit.

OPERATOR: Thank you, and our next question is from Rohini Nair with Deutsche Bank. Your line is open.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Thank you so much. Good morning, everyone.

CARL LEE: Hi, Rohini.

ROHINI NAIR: So, Carl, in tl:le presentation you touched on this idea of renovation, kind of as a way to describe
some of the changes you're making to the portfolio. I was just wondering if I could follow up on that. Do you have
any sort of targets as to how much you expect innovation to be as a percentage of sales each year? And then
within that, how much of your mix is renovation versus innovation or is that measured separately?

CARL LEE: Kind of step back on both of those terms. I think that we're not really setting expectations or external
goals that we would share on the share of innovation or percentage of innovation. But we think it's very important to
have number one innovation, new product news in your category day in, day out, on your key brands to continue to
fuel the growth, kind of anticipating what your consumer is looking for and getting it to market as quickly as
possible, it's what innovation is all about. Our step up in our R&D center, our step up in our R&D capability has
really kind of shown through recently with both the quality and the number of really truly great products we've been
able to launch.

So that kind of handles the innovation question. The renovation is something we've talked about really for the past
year and has taken hold really in many other areas as well is that you've got to keep your brands relative.

What we're seeing there is almost overwhelming for the consumer, the number of snack choices they have day in
and day out. For you to continue to stand out in a busy category you've got to have renovation that allows your
brands to stay relevant, stay current. That may be improving the packaging, may be improving the quality, may be
improving the positioning or other consumer benefits that they're looking for to really stay relevant. So renovation
really helps you step up there. And we think that you really need both. And I think the key for us is we've talked a lot
about leaning into "better for you" and we've done that extensively for the past 18 months, we're seeing some nice
progress there. But we're also talking about a balanced portfolio because we're going to make sure all of our brands
whether premium our "better for you" are going to get lots of attention on advertising new products, distribution
support, retail execution, all of those to help drive it.

So I hope that answers your question because for us it really is a balancing act in making sure that all of our
portfolio gets a chance to grow and we're seeing both mainstream and premium and "better for you" all have
opportunities to continue to expand and grow.

ROHINI NAIR: Okay, yes, thank you for that. If I could just follow-up, one more question. I know we've heard a lot
about brands today and obviously that's very important for your growth. I just wondering if we could get an update
on your partner brand business. Has the makeup of the partner brands changed or your relationship with them been
changing at all?

CARL LEE: No, it continues to be very strong and very favorable. I think the partner brands are very pleased with·
the distribution we provide and it's an opportunity for us to help them get to new stores, helps us improve our scale
and the frequency of the service calls we're able to make on our stores. So it's really a win/win for both the partner
and for us and then it's a very important service for the retailers.

A lot of the retailers come to us and ask us to carry brands because it allows them to consolidate the number of
shipments to store level and be able to combine the frequency of our service calls to improve service at store level.



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 71 of 254
                                  01 2015 Snyder'sLance Inc Earnings Call - Final

So partner brands are important and it's a nice opportunity for us to leverage our DSD, expand our DSD and afford
a larger DSD system in the process.

ROHINI NAIR: Thanks so much. I'll pass it on.

CARL LEE: Thank you.

OPERATOR: Thank you, and our next question is from Brett Hundley with BB&T Capital. Your line is open.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Good morning, gentlemen.

CARL LEE: Hey, Brett.

RICK PUCKETT: Hey, Brett.

BRETT HUNDLEY: Rick, I had a question for you. I wanted to ask you about your, just your overall confidence level
on guidance, given that you brought that higher. And clearly that implies some strong numbers in the back half of
the year, and so I was hoping maybe you could go through your confidence level, maybe on a specific line item
basis, just things to think about as we move through this year?

RICK PUCKETT: Absolutely. Absolutely there's a high confidence level in our revised estimates. So let me just kind
of give you a few things. As we mentioned in the opening comments, we achieved the full integration of Baptista in
terms of systems, and that's going to allow us to do a few things. It's going to allow us to really get after the logics
and manufacturing costs there, where we're manufacturing, and how we're shipping. We're also going to
consolidate inventories into one location.

That should drive working capital improvements there that we haven't yet seen. We're also implementing some
contract manufacturing with Late July in a couple of their locations. So that will drive some efficiencies in those
locations. We're in the final stages of systems transition with our DSD system and that's going to continue to drive
efficiencies. And we're taking actually a more aggressive activity in the back half of the year, whether it be in lower
marketing and advertising spend relative to the revenue as it relates to 01, and also this better mix focus that I
talked about a few minutes ago.

So all of those things will add to the achievement of the estimates that we've revised to, and we're really confident,
and you can hear it in Carl's voice, you can hear it in mine, you can hear it through the organization so there's a
huge support for achieving these kinds of profitability numbers.

BRETT HUNDLEY: And that makes sense, and I guess as a quick follow-up to that, when I think about the ever
evolving environment that you guys compete in, I mean, how do you rate the risk that later quarters maybe require
an enhanced level of advertising spend, say, for instance, compared to what you have planned?

RICK PUCKETT: You know, it's possible. I mean, but we're, as you know, the number one brand in most of our
categories. So we do kind of lead the category in a lot of different ways. You know, one of the things that has
plagued us in the past, are commodities. Commodities are pretty much given for the rest of the year for us. And so
there's not a lot of risk in the commodity side, on the manufacturing side. We don't have major capital projects going
on right now that would create significant change in our manufacturing environment.

So we're past a lot of that stuff and those are the kinds of things that would surprise us if you will, surprise is a bad
word, but they would hit us expectedly in previous quarters. Big numbers. So as you know, it takes about $1 million
or a little bit more than that to impact our EPS by a $0.01 so it's significant leverage that happens. But we're not
seeing a lot of that ahead of us and while there's always risk associated with the future, some of the big items that
were risks in the past have been mitigated.

BRETT HUNDLEY: And, Carl, I wanted to ask you about your crackers platform. Because it's a big business for you
guys and you've done a lot of work there, and I hate to use this phrase, but do you think that you have turned a



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 72 of 254
                                  Q1 2015 Snyder'sLance Inc Earnings Call - Final

corner, so to speak, with that brand and given the size that you are and the category, do you think that you're doing
the necessary things to evolve that category, maintain relevance and grow it sustainably?

CARL LEE: I think the answer clearly is yes, Brett. I'll give you a little more color around it. I think you've been
patient with us, we talked about it over a year, we were going through a major renovation process for our Lance
sandwich crackers. We changed the overall packaging design, the packaging format and went to the closed box.
That was all part of our strategy and part of our longer term plan. So we're seeing that payout for our base
business now. As I mentioned the past 13 weeks we've seen very positive trends as the new box takes hold. But it
was bigger than just the current Lance sandwich crackers that you're so familiar with and we've all enjoyed for
many, many years.

Because of that renovation, because of the willingness to take some short-term pain we've been able to reposition
that platform to launch a lot of new items. Quick starts is something that you saw many some of the photographs
earlier, that is a powerful new opportunity for us to take the equipment and the manufacturing expertise with
sandwich crackers and deliver a great, nutritional morning breakfast item and the retail acceptance and consumer
acceptance so far has just been absolutely above what even I had high expectations on and the ability to continue
to expand that.

That's one area in particular that some retailers have come to us and asked us to increase our number of offerings
there. And we've been able to team up with some retailers in short order with a request that basically arrived in
January for some (inaudible) that have to be in place for summer to add additional SKUs in that area. So we see
the traditional Lance sandwich cracker platform as bigger than what we're all familiar with and we've seen the
launch of Bolds be supportive and successful, and we've seen the launch of quick starts really open up a whole
new opportunity for us. So we see it as an expanding and growing category.

BRETT HUNDLEY: Appreciate those comments, and, excuse me, if I can sneak one in to either of you. As we think
about capital allocation for the Company, internal investment, coming in from the money that you've spent in recent
years, your dividend is serviceable. Are there attractive options across the marketplace for you right now regarding
M&A or do you think that capital would be better served in some form of payment to shareholders? I mean you're
clearly growing, you know, map spending, stepping up, but I'm just curious if further deals are more prohibitive right
now or if there are, you know, attractive options out there? Thank you.

CARL LEE: Brett, I'll start that answer. You know, as you indicate, we are spending less capital internally now as
we've gotten past a lot of our major projects and you're seeing that, you know, represented in our guidance as it
relates to capital expenditures coming down significantly from the last couple of years. So our goal is to continue to
invest in the top line growth first and that certainly is demonstrated as we look at supporting new product launches
with trades and advertising and some other things. But it would also be, being active in the M&A market. And
certainly while we don't comment on the status of any of that, we are active and we are knowledgeable about what
is going on. And I think that continues to be our primary goal rather than looking at a dividend or looking at share
buy back or things of that nature.

BRETT HUNDLEY: Thank you.

CARL LEE: Thank you, Brett.

OPERATOR: Thank you. And our next question is from Akshay Jagdale with KeyBanc. Your line is open.

AKSHAY JAGDALE, ANALYST, KEYBANC CAPITAL MARKETS: Thanks. Good morning.

CARL LEE: Good morning. How are you?

AKSHAY JAGDALE: Good, good. Hope all is well. My first question, Rick, on page 5, which is a breakdown
between brand and partners and other revenues.

RICK PUCKETT: Yes.



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 73 of 254
                                   01 2015 Snyder'sLance Inc Earnings Call - Final

AKSHAY JAGDALE: Did you reclassify something, I think it's Baptista, right? Can you just remind us what, if there
was any reclassification there that happened? I have another number that was much, much larger, much higher
before you sold the private brand business.

RICK PUCKETT: Yes. If you're talking about from last year, there were a lot of reclassification's that occurred as a
result of the disposition of private brands and the acquisition of Baptista, as well as the acquisition of the
consolidation of Late July because Late July was other category last year as we manufactured in a contract
manufacturing capacity.

This year it's in the branded category. Similarly, if you look at the other category this year, that includes mostly the
Baptista's contract manufacturing with products that are not snack factory or pretzel crisp. $0 the pretzel crisp
and the snack factory components are in the branded category. Partner brands remained pretty constant year over
year. With the exception of Late July because we actually distributed Late July last year as well (inaudible) we're
not consolidating. So there have been a number of ins and outs and what this represents is a true apples and
apples comparison.

AKSHAY JAGDALE: Okay. Good. I don't know if you commented on within branded core versus allied, can you
give us some sense of how the core grew versus allied brands?

RICK PUCKETT: Well, we did talk about the core brand growth was 6.6%, but if you look at volume growth it was
8.6% growth so we had two points of negative pricing and that was primarily driven by the trade piece that we
talked about as it relates to the P&L.

If you look at the organic growth across core brands, that was actually close to 6%, which is a pretty healthy organic
growth for our core brands, which we've excluded the acquisition of Late July, if you will. Then if you look at the rest
of branded or total branded, total branded grew by 5% for the year as you see on the page but that actually was
close to 7% on a volume basis. So that's, essentially, as far as we go in terms guidelines of breaking out the
(multiple speakers)

AKSHAY JAGDALE: That's helpful. Thank you. And then going back to Brett's question on the guidance and what it
implies for the rest of the year. So, you know, it definitely implies that margins will improve pretty significantly in the
back half, EBIDTA margin. I'm assuming the main thing that's going to happen there is the SG&A, the sales is going
to be lower as a result of the ad spending that's moved around from a timing perspective into the first half. Is that
the right way to think about it?

RICK PUCKETT: I think we'll see margin expansion in the gross margin as well as we get trade into a more
optimized level. But, yes, I mean, a lot of the improvements will come from the 8G&A component as we take
advantage of the cost reductions and logistics in manufacturing with the finalized consolidation of Baptista and Late
July. So those will help drive and some of the SG&A expenses will also be reduced as we continue to get
efficiencies from our systems.

AKSHAY JAGDALE: Okay. And one sort of broader question. You've done a really good job overall strategically
making the portfolio more focused on branded and brands that you own and selling off the private brands business.
Can you just remind us strategically where we stand on partner brands? I mean, I know it's a very important
component of making sure that DSD system has the vitality that it needs, but, can you just remind us on the
importance of having private brands, it's growing nicely but it's not a huge profit center, correct?

CARL LEE: Akshay, thanks for the question. I think that you highlighted a lot of our key components of our strategic
plan and one of them is our partner brand relationships. We operate a national DSD system and it's very important
for us to make sure we've got the scale and reach day in and day out to support our own brands as we continue to
add routes, as we continue to grow this system and to do that efficiently for ourselves, for our partners and for the
retailers is to do some consolidation on distribution and to us to bring in partner brands as we're bringing in our own
brands.




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 74 of 254
                                  Q1 2015 Snyder'sLance Inc Earnings Call - Final

It really does create a win/win for everyone involved so it's an important part of our business, allows to us
participate in some categories where we do not have brands or do not have capabilities. Like carrying partner
brands that are complimentary allows us to get into stores more frequently and spend more time when we're in the
stores selling because we've got a larger drop size that supports our very important partner, which is our
independent business operators, or IBOs. So it's an important piece of our strategy and one that we want to
continue to support and grow.

AKSHAY JAG DALE: Okay. And just along similar lines, can you just look back and grade yourself on the
acquisitions that you've made and maybe talk about the DSD network and its importance from the standpoint of
future acquisitions? Because some of the ones you made recently haven't really leveraged that asset. I mean,
they've been good acquisitions but they haven't leveraged what I think is one of your most important assets and
where you have the most opportunity to unlock value.

So can you just look back and give us a little look back at how you would judge your, sort of, your acquisitions and
how you allocated capital there and then just talk more broadly about M&A? But more importantly like the DSD
asset and the context of that. Thank you.

CARL LEE: Thank you, Akshay, I'll be glad to answer that question. I think that if you take a look back at our
acquisition strategy and the ones that we've executed, I'd give us very high marks because I think that we're a very,
very disciplined buyer. Because we have a wide reach with our partner brand coverage and our retail coverage, we
get a chance to look at every brand that's out there that's for sale. Some we participate in and some we pass on.

But we do grow aggressively after the ones that fit our strategic model and our strategic plan. To kind of get into the
DSD, I mean we went after snack factory aggressively and snack factory brought in a lot of things we didn't have. It
allowed us to begin to focus on the perimeter. It brought in a really creative product innovative product that caters to
some consumer needs that we see continuing to emerge.

It brought in some unique positions to play in the store and some unique places to play with new retailers. So while
that one may not be leveraging DSD head on it's allowed us to get out there and build a perimeter sales force that
we think is very important to us for the future. You've heard me say before it allows us to build our second set of
railroad tracks, first being the railroad tracks for DSD to center of store, and new railroad tracks now to the
perimeter store and areas that are not necessarily DSD friendly.

You take a look at Late July and comments were made earlier about Late July is performing quite well, that's again
because of a great brand, great partnership, but also because of our DSD capability and DSD muscle. A lot of the
ACB gains that we're seeing relate to (inaudible) are made possible because of our DSD system. So that's one
been that's really played well to our DSD capability. So we are looking for some more M&A opportunities. We're
going to be very selective and very careful, we're going to be very disciplined. When we do buy we like to buy
something that checks several boxes, provides a good brand, provides a good platform, provides a DSD
opportunity, may provide access to new consumers, provide access to new customers.

So we're going to continue to do that but we're going to be very, very disciplined about it. We would like to see a
few more come in that really match up with our DSD. But we're going to be selective on what we want to acquire.

RICK PUCKETT: I would say, I would agree 100% with that and I would even add that Baptista, even though it's
more of a manufacturing kind of an acquisition, it is able to manufacture things that go on DSD. If you think about
the kinds of innovation that we had this year as a result of having Baptista in the family we were able to put out
Cape Cod, we were able to put out some new Snyder's of Hanover brands as well potentially other brands in the
future that will go in our DSD system. So I would agree with Carl 100%.

I think you'd have to give us some pretty high marks on our disciplined approach to acquisitions to make sure
they're consist with our strategy as well as our capabilities around integrating those and getting the synergy's from
them.

AKSHAY JAGDALE: Okay. Thank you. I'll pass it on.


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 75 of 254
                                   01 2015 Snyder'sLance Inc Earnings Call - Final

 CARL LEE: Thanks again, Akshay.

OPERATOR: Thank you, and our next question is from Amit Sharma with BMO Capital Markets. Your line is open.

AMIT SHARMA: Hi, guys. Thanks for the follow-up. Rick, you provided a little bit of seasonality. Can you please
provide it for both top line and EPS for the rest of the three quarters?

RICK PUCKETI: I had to really looked at the top line in percentages like that, Amit. So I apologize, I don't have that
with me. So it will be similar, though, although I think what you'll see is improving gross margins and improving
SG&A margins against revenue for the rest of the year, but I don't have that specific information.

AMIT SHARMA: All right. Thank you.

 OPERATOR: Thank you. (Operator Instructions). Our next question is from Jonathan Feeney with Athlos. Your line
 is open.

 JONATHAN FEENEY, ANALYST, ATHOS RESEARCH: Good morning, guys. Thanks very much.

 CARL LEE: Jonathan.

 RICK PUCKETT: Hey, Jonathan.

 JONATHAN FEENEY: Just one real detailed question. I'm trying to understand, you talked a little bit about costs
 and I'm trying to understand specifically how the COGS works here. You talked about, it seemed optically, it seems
 like a lot of these grain costs are coming down pretty significantly and at least on a year over year basis, but I know
 you've got some additions of new product in there and your COGs is up about 9.6%. Can you give us a sense what
 your cost per unit has done in this quarter and what that should do for the remainder of the years for modeling
 purposes?

 RICK PUCKETT: Jonathan, I think a lot of the COGs percent is driven by the trade activity because the COGs
 percent is a percentage of net revenue, not gross revenue, right, that you see. So I think that's what's driving most
 of the changes. We agree with you that the input costs are not varying dramatically, but we'd also suggest that we
 have some opportunities in branded mix to focus on as well to continue to drive even more improved gross margins.
 But I would suggest to you that most of the difference that you're seeing is coming from trade.

 JONATHAN FEENEY: I guess what I was referring to, Rick, is the absolute amount of COGs. Can you give us a
 sense, can you give us a sense of whether your costs per unit are up or down and what that should be for the rest
 of the year?

  RICK PUCKETT: Well, I don't think our cost per unit has, I mean, it obviously varies across the whole Company
  because we have so many products across so many different plans. What we are looking to do is to optimize our
  costs per unit in particular categories, not just in terms of manufacturing, but also in terms of delivered costs. So as
  we think about the new line that we just put in Goodyear, Arizona, that allows us to take some product that was
. being shipped west from Pennsylvania and put that into Arizona or other types of products that would be going
  west.

 So we're looking at delivered costs per unit and that's our focus but there's nothing really significantly different in
 our cost per unit other than the benefits that we're getting from our increased investments over the last couple of
 years.

 JONATHAN FEENEY: So there shouldn't be much in the way of tailwind from input costs you expect even though
 there's big buckets of your cost structure that are down on a spot basis?

 RICK PUCKETT: I think that we will see input costs materialize over the next six months. As you know, we tend to
 be out six months or so.




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 76 of 254
                                   01 2015 Snyder'sLance Inc Earnings Call - Final

JONATHAN FEENEY: I got you. Okay. Thanks very much.

CARL LEE: Thank you, Jonathan.

OPERATOR: Thank you, and our last question is from Michael Gallo with CL King. Your line is open.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Hi, good morning.

RICK PUCKETT: Good morning, Mike.

CARL LEE: Hi, Mike.

MICHAEL GALLO: Just wanted to delve in on I think at the time that you divested private brands you talked about·
the ability to reduce costs by $22 million to $25 million. I was wondering if you can give us an update on where you
are in that, how much of that you've gotten as of the end of the first quarter and what's still ahead of you? Then I
was also wondering if you saw any benefit in the first quarter to the revenue line as a result of the earlier Easter?
Thanks.

CARL LEE: You want to take the first, or the last one?

RICK PUCKETT: Yes. Mike, in regards to Easter, we really didn't single that out as an event as far as movement
with our revenue line. We're going through a, we're overlapping a 53rd week from last year so that creates a little bit
of noise. The transition of holidays create a little bit noise. With us running a DSD system primarily it really balances
it out so we didn't see much of an impact to our advantage or disadvantage with the holiday shifting.

CARL LEE: I mean, Easter is more about chocolate candy and some other things rather than the snacks that we
kind of manufacture. As it relates to our margin improvement and restructuring plan that we announced last year,
we believe we're around somewhere 50% to 60% there. The things I mentioned before are still ahead of us that we
are tackling and, including the consolidation of logistics and manufacturing in certain areas with our Baptista's
organization as well as our Late July organization and the additional efficiencies through systems implementations.

So we're make great progress. We're not quite there yet, but we did say it was going to take us about 12 to 18
months to get there so we're not quite to that 12 to 18 month period yet.

MICHAEL GALLO: Okay. Thank you.

OPERATOR: Thank you. And I'm not showing any further questions that the time. I'll now turn the call back over to
Carl Lee, President and CEO.

CARL LEE: Bridget, thank you. Appreciate that. I wanted to again it thank everybody for joining us on our call today.
We're excited to be able to share with you some very good news for our first quarter. I think we talked about we saw
very strong revenue growth driven by both our innovation of our new products, innovation on some of our core
brands and now this concept of our balanced portfolio where we continue to make sure we support and grow all of
our brands and leverage them as possible to reach more consumers. I think as you take a look at costs we'll
continue to be very aggressive there, we saw some nice leverage across our SG&A line for the first quarter.

We'll continue to push hard to leverage it more as we go through the back half of the year. We saw our COGS up
on a dollar basis, not so much on a percentage basis as we supported new item, supported some of the new lines
that we had to put into plants from higher depreciation as we really expanded our capability and our possibility of
future through put with all you have our plants. So we're going to keep a very close eye on our cost system and cost
basis to make sure we continue to bring that in line as aggressively as we we can while we continue to lean in to
advertising and marketing, also begin to lean in on our R&D capabilities. And continue to build our railroad tracks
both our DSD system that we're proud to have nationwide and also our new distribution system that allows us to be
able to go the perimeter with snack factory and some of the other items there.




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 77 of 254
                                 Q1 2015 Snyder'sLance Inc Earnings Call - Final

So we've worked hard to position our Company well. We're glad to serve and you serve our shareholders and we
again want to thank you for being on this call with us for the past hour and we wish everybody a very good Friday.
Have a blessed day. Thank you.

OPERATOR: Ladies and gentlemen, thank you for participating in today's conference. This does conclude the
program and you may all disconnect. Everyone have a great weekend.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: May 11, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 78 of 254
                                   *Snyders-Lance 1Q EPS 15c >LNCE
                                                Dow Jones Institutional News
                                              May 8, 2015 Friday 10:00 AM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES NE\'lSWiRES


Length: 3463 words

Body


8 May 201506:00 ET *Snyders-Lance 1Q Net $10.6M >LNCE

8 May 2015 06:00 ET *Snyders-Lance 1Q Rev $402.3M >LNCE

8 May 201506:00 ET Press Release: Snyder's-Lance, Inc. Reports Results for First Quarter 2015

Snyder's-Lance, Inc. Reports Results for First Quarter 2015

- First quarter net revenue of $402 million, an 8% increase over prior year

- First quarter 2015 earnings per diluted share of $0.17 excluding special items

- First quarter 2015 earnings per diluted share of $0.15 including special items

- Makes positive adjustment to 2015 financial estimates

- Declares quarterly dividend of $0.16 per share of common stock

PR Newswire

CHARLOTTE, N.C., May 8,2015

CHARLOTTE, N.C., May 8, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported first
quarter net revenue growth of 8% over last year, with earnings of $0.17 per diluted share excluding special items.

"We are pleased with our good start to the year with healthy top line growth and earnings that met our expectations.
Our 'better for you' and premium products are working well, delivering solid sales and financial results," said Carl E.
Lee, Jr., President and CEO. "With a balanced portfolio of great snacks, we have momentum that helped us to
outpace our categories with an 8% overall top line growth compared to last year. This year is off to a great start and
we continue to invest in advertising and retail execution to reach more consumer households and leverage our
innovative new products to drive category growth. New products such as our Cape Cod(R) Dipping Shells, Snyder's
of Hanover(R) Poppers and Lance(R) Quick Starts are gaining wide acceptance as we gain new users and expand


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 79 of 254
                                         *Snyders-Lance 1Q EPS 15c >LNCE

snacking day parts. Lance(R) Gluten Free Sandwich Crackers, which were introduced at Natural Products Expo
West with great acceptance, are an example of how our innovation is working and creating a lot of excitement with
consumers. Our Clearview Foods(TM) division, which includes Snack Factory(R) Pretzel Crisps(R) , EatSmart(TM)
and Late July(R) Organic Snacks, has received an exceptional reception from retailers and continues to grow at a
healthy rate. We also saw good top line strength widely across the balance of our portfolio, led by Cape Cod(R)
Kettle Chips which posted very strong growth again this quarter."

Mr. Lee continued, "From an earnings point of view, our results are slightly ahead of our expectations even with a
higher investment in marketing and advertising for the quarter. Comparisons year over year are skewed by the
difference in the tax rate for last year providing a $0.02 per diluted share advantage to last year. It's a great time to
be a part of the Snyder's-Lance team, and I'm very grateful to all our associates for their leadership and passion to
win."

First Quarter Financial Summary
      Net revenue for the first quarter of 2015 was $402 million, an increase
      of 7.9% compared to first quarter of 2014 net revenue of $373 million.

      Net income excluding special items for the first quarter of 2015 was
      $12.0 million, or $0.17 per diluted share, as compared to net income
      excluding special items of $11.9 million for first quarter of 2014, or
      $0.17 per diluted share.

      Including special items, net income for the first quarter of 2015 was
      $10.6 million, or $0.15 per diluted share, as compared to net income
      including special items of $10.5 million for the first quarter of 2014,
      or $0.15 per diluted share.

      Special items for the first quarter of 2015 included after-tax expenses
      of $1.3 million primarily associated severance charges and professional
      fees.  Special items for the first quarter of 2014 included after-tax
      expenses of $1.4 million primarily associated with impairment charges and
      certain acquisition related costs.

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 29,2015 to stockholders of record at the close of business on May
21,2015.

Estimates for 2015

Management updated Company estimates for 2015, with net revenue for the full year now expected to be in the
range of $1.69 to $1.72 billion, from the previous estimate of $1.68 to $1.72 billion. The earnings per diluted share
estimates range has been adjusted to $1.11 to $1.19, from the previous estimate of $1.09 to $1.19. Capital
expenditures for 2015 are now projected to be between $60 and $62 million, from the previous estimate of $60 to
$65 million.

Conference Call

Management will conduct a conference call and live webcast at 9:00 am eastern time on Friday, May 8, to review
the Company's first quarter 2015 results. The conference call and accomppnying slide presentation will be webcast
live through the ·Investor Relations section of the Company's website, www.snyderslance.com. In addition, the
slide presentation will be available at             www.snyderslance.com to download and print approximately 30
minutes before the webcast. To participate in the conference call, the dial-in number is (844) 830-1960 for U.S.
callers or (315) 625-6883 for international callers. The conference ID is 25419324. A continuous telephone replay of
the call will be available between 12:00pm on May 8 and midnight on May 15. The replay telephone number is



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 80 of 254
                                         *Snyders-Lance 1Q EPS 15c >LNCE

(855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 25419324.
Investors may also access a web-based replay of the conference call at         www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price or availability of inputs, including raw materials, packaging, energy and labor; price
competition and industry consolidation; changes in our top retail customer relationships; inability to maintain
profitability in the face of a consolidating retail environment; failure to successfully integrate acquisitions or execute
divestitures; loss of key personnel; failure to execute and accomplish our strategy; concerns with the safety and
quality of certain food products or ingredients; adulterated, misbranded or mislabeled products or product recalls;
disruption of our supply chain; inadequacies in, or security breaches of, our information technology systems;
improper use of social media; changes in consumer preferences and tastes or inability to innovate or market our
products effectively; reliance on distribution through a significant number of independent business owners;
protection of our trademarks and other intellectual property rights; impairment in the carrying value of goodwill or
other intangible assets; new regulations or legislation; interest rate volatility, and the interests of a few individuals
who control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Statements of Income (Unaudited)
 For the Quarters Ended April 4, 2015 and March 29, 2014

                                                           Quarter Ended

                                                     April 4,         March 29,
(in thousands, except per share data)                 2015               2014

Net revenue                                           $402,341    $     373,016
Cost of sales                                          262,979          239,830

Gross margin                                           139,362          133,186

Selling, general and administrative                    121,924          116,064
Impairment charges                                                        1,000
Gain on sale of route businesses, net                    (793)          (1,163)
Other (income)/expense, net                              (736)               80

Income before interest and income taxes                 18,967           17,205

Interest expense, net                                    2,467            3,390



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 81 of 254
                                     *Snyders-Lance 1Q EPS 15c >LNCE


Income before income taxes                               16,500              13,815

Income tax expense                                        5,918               3,326

Income from continuing operations                        10,582              10,489
Income from discontinued operations, net of
 income tax                                                                   6,322

Net income                                               10,582              16,811

8 May 2015 06:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-
Net loss attributable to noncontrolling
 interests                                                 (54)                 (5)
Net income attributable to Snyder's-Lance,
 Inc.                                               $ 10,636           $     16,816



Amounts attributable to Snyder's-Lance,
Inc. :
Continuing operations                               $ 10,636           $    10,494
Discontinued operations                                                      6,322
Net income                                          $ 10,636           $    16,816
                                                        =======            =======

Basic earnings per share:
Continuing operations                               $      0.15        $       0.15
Discontinued operations                                                        0.09
Total basic earnings per share                      $      0.15        $       0.24
                                                        =======            =======

Diluted earnings per share:
Continuing operations                               $      0.15        $       0.15
Discontinued operations                                                        0.09
Total diluted earnings per share                    $      0.15        $       0.24
                                                        =======            =======

Cash dividends declared per share                   $      0.16        $       0.16

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Balance Sheets (Unaudited)
 As of April 4, 2015 and January 3, 2015

                                                  April 4,            January 3,
(in thousands, except share data)                   2015                  2015

                 ASSETS
Current assets:
Cash and cash equivalents                     $         12,389    $        35,373
Restricted cash                                            966                966
Accounts receivable, net of allowances of
 $1,757 and $1,778, respectively                 134,220             126,093
Inventories                                      123,517             116,236
Prepaid income taxes                               9,806               4,175
Deferred income taxes                             14,076              13,189
Assets held for sale                              12,279              11,007
Prepaid expenses and other current assets         20,493              22,112
                                              ----------          ----------
Total current assets                             327,746             329,151

Noncurrent assets:



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 82 of 254
                                    *Snyders-Lance 1Q EPS 15c >LNCE

Fixed assets, net                                421,319           423,612
Goodwill                                         540,726           541,539
Other intangible assets, net                     541,671           545,212
Other noncurrent assets                           24,016            23,874
Total assets                                  $1,855,478        $1,863,388
                                                  =========         =========


  LIABILITIES AND STOCKHOLDERS' EQUITY

Current liabilities:
Current portion of long-term debt             $       8,541     $    8,561
Accounts payable                                     58,048         57,407
Accrued compensation                                 25,203         32,774
Accrued casualty insurance claims                     4,096          4,320
Accrued selling and promotional costs                12,100         13,141
Other payables and accrued liabilities               24,376         24,723
                                              ----------        ----------
Total current liabilities                           132,364        140,926

Noncurrent liabilities:
Long-term debt                                      436,261        438,376
Deferred income taxes                               169,479        168,593
Accrued casualty insurance claims                    13,629         13,755
Other noncurrent liabilities                         15,870         15,030
                                              ----------        ----------
Total liabilities                                   767,603        776,680

Commitments and contingencies

Stockholders' equity:
Common stock, $0.83 1/3 par value.
 Authorized 110,000,000 shares; 70,587,344
 and 70,406,086 shares outstanding,
 respectively                                        58,820            58,669
Preferred stock, $1.00 par value.
Authorized 5,000,000 shares; no shares
outstanding
Additional paid-in capital                          779,916        776,930
Retained earnings                                   232,184        232,812
Accumulated other comprehensive loss                (2,295)        (1,007)
                                              ----------        ----------
Total Snyder's-Lance, Inc. stockholders'
 equity                                           1,068,625      1,067,404
Noncontrolling interests                             19,250         19,304
                                              ----------        ----------
Total stockholders' equity                     1,087,875         1,086,708
Total liabilities and stockholders' equity    $1,855,478        $1,863,388
                                                  =========         =========


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Condensed Consolidated Statements of Cash Flows (Unaudited)
 For the Quarters Ended April 4, 2015 and March 29, 2014

                                                           Quarter Ended

                                                     April 4,           March 29,
(in thousands)                                         2015                2014

Operating activities:
Net income                                           $   10,582         $   16,811
Adjustments to reconcile net income to cash
from operating activities:



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 83 of 254
                                    *Snyders-Lance 1Q EPS 15c >LNCE

Depreciation and amortization                            17,413               14,654
Stock-based compensation expense                          1,350                1,514
Loss on sale of fixed assets, net                            12                  136
Gain on sale of route businesses, net                     (793)              (1,163)
Gain on sale of investments                               (436)
Impairment charges                                                             1,000
Deferred income taxes                                       524                  154
Provision for doubtful accounts                             236                  363
Changes in operating assets and liabilities            (28,903)              (7,870)
Net cash (used in)/provided by operating
 activities                                             (15)                 25,599
                                                  ----------       -----------

Investing activities:
Purchases of fixed assets                           (13,495)                (17,242)
Purchases of route businesses                        (6,731)                 (4,393)
Proceeds from sale of fixed assets                       302                     165
Proceeds from sale of route businesses                 7,870                   6,364
Proceeds from sale of investments                        436
                                                  ----------       -----------
Net cash used in investing activities               (11,618)          (15,106)
                                                  ----------       -----------

Financing activities:
Dividends paid to stockholders                         (11,264)             (11,202)
Issuances of common stock                                 2,589                2,481
Repurchases of common stock                               (801 )             (1,152)
Repayments of long-term debt                            (1,875)              (4,062)
Net repayments of existing credit facilities                                 (5,000)
Net cash used in financing activities               (11,351)                (18,935)
                                                  ----------       -----------

Decrease in cash and cash equivalents                  (22,984)              (8,442)
Cash and cash equivalents at beginning of
 period                                                  35,373              14,080
Cash and cash equivalents at end of period         $     12,389         $     5,638



Supplemental information:
Cash paid for income taxes, net of refunds of
 $425 and $--, respectively                        $     10,412         $     3,795
Cash paid for interest                             $      1,246         $     2,126

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
 Reconciliation of Non-GAAP Measures (Unaudited)
 For the Quarters Ended April 4, 2015 and March 29, 2014

                                                                       Per
                                                       Net of         Diluted
(in thousands, except per share data)                    Tax           Share
                                                       -------     ------------
Quarter Ended April 4, 2015
Net income attributable to Snyder's-Lance, Inc.        $10,636      $       0.149

Severance charges                                          511              0.007
Legal fees - "All Natural" litigation                      582              0.008
Professional fees                                          228              0.004
                                                       -------


Net income attributable to Snyder's-Lance,
 Inc., excluding special items                         $11,957      $       0.168




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 84 of 254
                                      *Snyders-Lance 1Q EPS 15c >LNCE



Quarter Ended March, 29, 2014
Income from continuing operations                 $10,494   $    0.148

Impairment charges                                    631        0.009
Self-funded medical insurance claim                   564        0.008
Professional fees                                     214        0.003
                                                  -------

Income from continuing operations, excluding
 special items                                    $11,903   $    0.168



Logo- http://photos.prnewswire.com/prnh/2015041 0/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-lance-inc-
reports-results-for-first-quarter-20 15-300080 117 .html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

8 May 201506:02 ET *Snyders-Lance Narrows FY View To Rev $1.69B-$1.72B >LNCE

8 May 201506:03 ET *Snyders-Lance Narrows 2015 View To EPS $1.11-EPS $1.19 >LNCE

8 May 201506:03 ET *Snyders-Lance Now Sees 2015 Capex $60M-$62M >LNCE

8 May 201506:04 ET *Snyders-Lance 1Q Adj EPS 17c >LNCE

8 May 201506:04 ET *Snyders-Lance Says Top-Line Growth, Earnings Met Expectations

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

May 08,201506:04 ET (10:04 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 9, 2015


  End ofDncumcnt




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 85 of 254
                   FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
                                                            US Official News
                                                          May 8, 2015 Friday


Copyright 2015 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 1100 words
Dateline: Washington

Body


SNYDER'S-LANCE, INC, North Carolina, has filed FORM 8-K (Current report) with Securities and Exchange
Commission on May 08, 2015

State or other Jurisdiction of Incorporation: North Carolina

Item 2.02. Results of Operations and Financial Condition.

On May 8, 2015, Snyder's-Lance, Inc. (the "Company") issued a press release with respect to its financial results
for the first quarter ended April 4, 2015. A copy of the press release is being furnished as Exhibit 99.1 hereto. The
Company will also hold a conference call and live webcast on May 8, 2015 to discuss its financial results. The press
release contains forward-looking statements regarding the Company and includes cautionary statements identifying
important factors that could cause actual results to differ materially.

The exhibit attached hereto also presents measures not derived in accordance with generally accepted accounting
principles ("GAAP"). The Company believes these non-GAAP financial measures provide useful information to
investors as the measures emphasize core on-going operations and are helpful in comparing past and present
operating results. The Company uses these measures to evaluate past performance and prospects for future
performance. The presentation of non-GAAP financial measures by the Company should not be considered in
isolation or as a substitute for the Company's financial results prepared in accordance with GAAP.

The information furnished under this Item 2.02 shall not be deemed "filed" for purposes of Section 18 of the
Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities
Act of 1933, except as shall be expressly set forth by specific reference in a filing.

Item 9.01. Financial Statements and Exhibits.

(d) Exhibits



Exhibit No.




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 86 of 254
                             FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

Exhibit Description
99.1




Press Release, dated May 8, 2015, with respect to the Company's financial results for the first quarter ended April
4,2015.

The information furnished as exhibits hereto shall not be deemed to be "filed" for purposes of Section 18 of the
Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the
Securities Act of 1933, except as shall be expressly set forth in specific reference in a filing.

Snyder's-Lance, Inc. Reports Results for First Quarter 2015




First quarter net revenue of $402 million, an 8% increase over prior year




First quarter 2015 earnings per diluted share of $0.17 excluding special items




First quarter 2015 earnings per diluted share of $0.15 including special items




Makes positive adjustment to 2015 financial estimates




Declares quarterly dividend of $0.16 per share of common stock

Charlotte, NC, - - Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported first quarter net revenue growth of 8%
over last year, with earnings of $0.17 per diluted share excluding special items.

"We are pleased with our good start to the year with healthy top line growth and earnings that met our expectations.
Our 'better for you' and premium products are working well, delivering solid sales and financial results," said Carl E.
Lee, Jr., President and CEO. "With a balanced portfolio of great snacks, we have momentum that helped us to
outpace our categories with an 8% overall top line growth compared to last year. This year is off to a great start and
we continue to invest in advertising and retail execution to reach more consumer households and leverage our
innovative new products to drive category growth. New products such as our Cape Cod® Dipping Shells, Snyder's
of Hanover® Poppers and Lance® Quick Starts are gaining wide acceptance as we gain new users and expand
snacking day parts. Lance® Gluten Free Sandwich Crackers, which were introduced at Natural Products Expo
West with great acceptance, are an example of how our innovation is working and creating a lot of excitement with
consumers. Our Clearview Foods™ division, which includes Snack Factory® Pretzel Crisps®, EatSmartTM and


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 87 of 254
                              FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

Late July® Organic Snacks, has received an exceptional reception from retailers and continues to grow at a healthy
rate. We also saw good top line strength widely across the balance of our portfolio, led by Cape Cod® Kettle Chips
which posted very strong growth again this quarter."

Mr. Lee continued, "From an earnings point of view, our results are slightly ahead of our expectations even with a
higher investment in marketing and advertising for the quarter. Comparisons year over year are skewed by the
difference in the tax rate for last year providing a $0.02 per diluted share advantage to last year. It's a great time to
be a part of the Snyder's-Lance team, and I'm very grateful to all our associates for their leadership and passion to
win."

First Quarter Financial Summary




Net revenue for the first quarter of 2015 was $402 million, an increase of 7.9% compared to first quarter of 2014 net
revenue of $373 million.




Net income excluding special items for the first quarter of 2015 was $12.0 million, or $0.17 per diluted share, as
compared to net income excluding special items of $11.9 million for first quarter of 2014, or $0.17 per diluted share.




Including special items, net income for the first quarter of 2015 was $10.6 million, or $0.15 per diluted share, as
compared to net income including special items of $10.5 million for the first quarter of 2014, or $0.15 per diluted
share.




Special items for the first quarter of 2015 included after-tax expenses of $1.3 million primarily associated severance
charges and professional fees. Special items for the first quarter of 2014 included after-tax expenses of $1.4 million
primarily associated with impairment charges and certain acquisition related costs.

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 29,2015 to stockholders of record at the close of business on May
21,2015.

Estimates for 2015
Management updated Company estimates for 2015, with net revenue for the full year now expected to be in the
range of $1.69 to $1.72 billion, from the previous estimate of $1.68 to $1.72 billion. The earnings per diluted share
estimates range has been adjusted to $1.11 to $1.19, from the previous estimate of $1.09 to $1.19. Capital
expenditures for 2015 are now projected to be between $60 and $62 million, from the previous estimate of $60 to
$65 million.

For more information please visit: http://www.sec.gov

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 88 of 254
                          FORM 8-K: SNYDER'S-LANCE, INC FILES Current report


Load-Date: May 10, 2015


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 89 of 254
                Snyder's-Lance Q1 earnings miss Wall Street expectations
                                               Charlotte Observer (North Carolina)
                                                            May 8. 2015 Friday


Copyright 2015 The Charlotte Observer All Rights Reserved




tthe (thartotte O)bserver
      Found on Charlotte .. com

Section: business
Length: 351 words
Byline: Katherine Peralta



The Charlotte Observer

Body


Charlotte-based snackmaker Snyder's-Lance reported flat first quarter earnings Friday that missed analysts'
expectations. but sales were up from a year ago thanks in part to growth of its "better-for-you" snacks.

For the first three months ending April 4. Snyder's-Lance reported earnings of $12 million. or 17 cents a share.
matching profit in the first quarter of 2014. Analysts surveyed by Bloomberg had forecasted first quarter 2015
earnings to be 19 cents a share.

First quarter sales were $402 million. up 8 percent over the same period last year.

"We are pleased with our good start to the year with healthy top line growth and earnings that met our
expectations." Carl Lee. the company's president and CEO. said in a .

Lee said compared with last year. this year's first quarter earnings were "skewed by the difference in the tax rate for
last year." which provided a 2 cents-a-share advantage to last year.

Last year. which Lee has called ..... included a n.umber of deals for Snyder's-Lance as it expanded its foothold in the
healthier snack market to meet evolving consumer demands.

About a year ago. the company announced the of its Private Brands business. which makes cookies and crackers.
and the after-tax gain from the sale was a boost to yearly profits. Last May. the company also Baptista's Bakery. a
Wisconsin private-label baked snack manufacturer known for its "better-for-you" snacks.

Last November. the company its investment in an organic chip company called Late July Snacks. Earlier this year.
the company a new division called Clearview Foods. which is focused on healthier snacks. and an expansion into
the gluten-free industry.

Lee said Friday that its healthier snacks and premium products. such as Pretzel Crisps and Lance Gluten Free
Sandwich Crackers. are "working well. delivering solid sales and financial results."




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 90 of 254
                            Snyder's-Lance Q1 earnings miss Wall Street expectations

Snyder's-Lance upped its earnings guidance for 2015, calling for full-year earnings per share to be from $1.11 to
$1.19, up from a previous estimate of $1.09 to $1.19. Analysts surveyed by Bloomberg forecast full-year earnings of
$1.15.

Peralta: 704-358-5079;


Load-Date: May 8, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 91 of 254
                    Snyder's-Lance Reports Results for First Quarter 2015
                                                        India Retail News
                                                 May 8, 2015 Friday 6:30 AM EST


Copyright 2015 Contify.com All Rights Reserved

Length: 793 words

Body


May 8 -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported first quarter net revenue growth of 8% over last
year, with earnings of $0.17 per diluted share excluding special items.

"We are pleased with our good start to the year with healthy top line growth and earnings that met our expectations.
Our 'better for you' and premium products are working well, delivering solid sales and financial results," said Carl E.
Lee, Jr., President and CEO. "With a balanced portfolio of great snacks, we have momentum that helped us to
outpace our categories with an 8% overall top line growth compared to last year. This year is off to a great start
and we continue to invest in advertising and retail execution to reach more consumer households and leverage our
innovative new products to drive category growth. New products such as our Cape Cod Dipping Shells, Snyder's of
Hanover Poppers and Lance Quick Starts are gaining wide acceptance as we gain new users and expand snacking
day parts. Lance Gluten Free Sandwich Crackers, which were introduced at Natural Products Expo West with great
acceptance, are an example of how our innovation is working and creating a lot of excitement with consumers. Our
Clearview Foods division, which includes Snack Factory Pretzel Crisps, EatSmart and Late July Organic Snacks,
has received an exceptional reception from retailers and continues to grow at a healthy rate. We also saw good top
line strength widely across the balance of our portfolio, led by Cape Cod Kettle Chips which posted very strong
growth again this quarter."

Mr. Lee continued, "From an earnings point of view, our results are slightly ahead of our expectations even with a
higher investment in marketing and advertising for the quarter. Comparisons year over year are skewed by the
difference in the tax rate for last year providing a $0.02 per diluted share advantage to last year. It's a great time to
be a part of the Snyder's-Lance team, and I'm very grateful to all our associates for their leadership and passion to
win."

First Quarter Financial Summary

* Net revenue for the first quarter of 2015 was $402 million, an increase of 7.9% compared to first quarter of 2014
net revenue of $373 million.

* Net income excluding special items for the first quarter of 2015 was $12.0 million, or $0.17 per diluted share, as
compared to net income excluding special items of $11.9 million for first quarter of 2014, or $0.17 per diluted share.

* Including special items, net income for the first quarter of 2015 was $10.6 million, or $0.15 per diluted share, as
compared to net income including special items of $10.5 million for the first quarter of 2014, or $0.15 per diluted
share.

* Special items for the first quarter of 2015 included after-tax expenses of $1.3 million primarily associated
severance charges and professional fees. Special items for the first quarter of 2014 included after-tax expenses of
$1.4 million primarily associated with impairment charges and certain acquisition related costs.

Dividend Declared



        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 92 of 254
                              Snyder's-Lance Reports Results for First Quarter 2015

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 29,2015 to stockholders of record at the close of business on May
21,2015.

Estimates for 2015

Management updated Company estimates for 2015, with net revenue for the full year now expected to be in the
range of $1.69 to $1.72 billion, from the previous estimate of $1.68 to $1.72 billion. The earnings per diluted share
estimates range has been adjusted to $1.11 to $1.19, from the previous estimate of $1.09 to $1.19. Capital
expenditures for 2015 are now projected to be between $60 and $62 million, from the previous estimate of $60 to
$65 million.

Conference Call

Management will conduct a conference call and live webcast at 9:00 am eastern time on Friday, May 8, to review
the Company's first quarter 2015 results. The conference call and accompanying slide presentation will be webcast
live through the Investor Relations section of the Company's website, www.snyderslance.com. In addition, the slide
presentation will be available at          www.snyderslance.com to download and print approximately 30 minutes
before the webcast. To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or
(315) 625-6883 for international callers. The conference ID is 25419324. A continuous telephone replay of the call
will be available between 12:00pm on May 8 and midnight on May 15. The replay telephone number is (855) 859-
2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 25419324. Investors
may also access a web-based replay of the conference call at          www.snyderslance.com.

Source: Snyder's-Lance


Load-Date: May 16, 2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 93 of 254
               pOle promotes environment protection through benefit run
                                                     Philippines News Agency
                                                     May 6, 2015 Wednesday


Copyright 2015 Philippines News Agency All Rights Reserved

Length: 442 words
Dateline: MANILA

Body


ANILA, May 6 -- The Philippine Deposit Insurance Corporation (PDIC) is sponsoring 'Takbo 2: Tungo sa Kalusugan,
Para sa Kalikasan', a benefit run for survivor-families of typhoon Yolanda and for heightening awareness on the
importance of protecting the environment.

To be held on May 10, 2015 at the CCP Grounds in Pasay City, Takbo 2 is in support of PDIC's Corporate Social
Responsibility (CSR) aimed at promoting the protection of the environment and balanced development of
communities.

For this year's benefit run, PDIC is again collaborating with Gawad Kalinga Community Development Foundation,
Inc. (GK) with the support of new partner, Miss Earth Foundation. The candidates for Miss Earth Philippines 2015
are joining Takbo 2.

Registration is ongoing at Chris Sports branches in Glorietta 3, Metro Market! Market!, SM Manila and SM North
Annex until May 6, 2015 and at the PDIC office at the 8/F, SSS Building, Ayala Ave. cor V. A. Rufino St., Makati
City until May 8, 2015. Takbo 2 has four-race distances, 1km, 3km, 5km and 10km, to cater to all types of running
enthusiasts including children. Registration fee ranges from P200 to P600 per runner which entitles the runner to a
race kit and finisher's lootbag. The public may still register at the information desk at CCP before the assembly time
at 5:00 AM.

Proceeds from the benefit run will be turned over to GK for the construction of disaster-resilient houses in the PDIC-
GK Village in Lawaan, Eastern Samar. Lawaan, a fifth class municipality in Eastern Samar, is located between
badly-hit Tacloban City and Guiuan, Eastern Samar. Isolated for days since Yolanda struck, Lawaan also
experienced a storm surge, powerful winds, and heavy rainfall. PDIC hopes to raise funds through Takbo 2 to build
more houses for survivor-families.

Takbo 2 is supported by Appebon Kids Syrup, Brooks, Del Monte Philippines, Guitar Garments, Jack 'n Jill Pretzel
Crisps, Magnolia Purewater, Philippine Postal Corporation, Rural Bankers Association of the Philippines, Saucony,
St. Luke's Medical Center, The Generics Pharmacy, Tobys Sports and United Laboratories, Inc. Registration and
event partners are Chris Sports and Metro Ad-vantage Media Marketing Services. Media partners include ABS-
CBN Sports+Action, Lifestyle Network, BusinessWorld, HerWord.com, Manila Bulletin, Mellow 94.7 and DZRH.

For more information on Takbo 2, please visit the PDIC website, www.pdic.gov.ph or call PDIC at 841-4643.

Published by HT Syndication with permission from Philippines News Agency. For any query with respect to this
article or any other content requirement, please contact Editor at htsyndication@hindustantimes.com


Load-Date: May 6,2015




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 94 of 254
                   pOle promotes environment protection through benefit run


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 95 of 254
      Press Release: Snyder's-Lance, Inc. Announces Results from Annual
                           Meeting of Stockholders
                                                  Dow Jones Institutional News
                                              May 6, 2015 Wednesday 6:30 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES                     s

Length: 426 words

Body


Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders

PR Newswire

CHARLOTIE, N.C., May 6,2015

CHARLOTTE, N.C., May 6, 2015 IPRNewswirel -- Snyder's-Lance Inc. (Nasdaq-GS:LNCE) today announced the
results from its Annual Meeting of Stockholders held on May 6, 2015. The stockholders approved each of the
proposals voted on at the meeting.

Election of Directors

The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2018:
       Jeffrey A. Atkins

       Peter P. Brubaker

       Carl E. Lee, Jr.

    -- Isaiah Tidwell


The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2016:
    -- Lawrence V. Jackson

    -- David C. Moran


The Board of Directors is currently comprised of twelve members.




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 96 of 254
           Press Release: Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders

Advisory Vote on Executive Compensation

The stockholders approved the advisory resolution approving the compensation paid to Snyder's-Lance, Inc. named
executive officers.

Ratification of Selection of PricewaterhouseCoopers LLP as Independent Public Accountants

The stockholders ratified the selection of PricewaterhouseCoopers LLP as the independent registered public
accounting firm for fiscal year 2015.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-
announces-results-from-annual-meeting-of-stockholders-300078808.html

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

May 06,201514:30 ET (18:30 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 7, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 97 of 254
          Snyder's-Lance, Inc. Announces Results from Annual Meeting of
                                   Stockholders
                                                           PR Newswire
                                            May 6, 2015 Wednesday 2:30 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 383 words
Dateline: CHARLOTTE, N.C., May 6, 2015

Bod


 Snyder's-Lance Inc. (Nasdaq-GS:LNCE) today announced the results from its Annual Meeting of Stockholders held
on May 6, 2015. The stockholders approved each of the proposals voted on at the meeting.

Election of Directors

The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2018:

Jeffrey A. Atkins Peter P. Brubaker Carl E. Lee, Jr. Isaiah Tidwell

The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2016:

Lawrence V. Jackson David C. Moran

The Board of Directors is currently comprised of twelve members.

Advisory Vote on Executive Compensation

The stockholders approved the advisory resolution approving the compensation paid to Snyder's-Lance, Inc. named
executive officers.

Ratification of Selection of PricewaterhouseCoopers LLP as Independent Public Accountants

The stockholders ratified the selection of PricewaterhouseCoopers LLP as the independent registered public
accounting firm for fiscal year 2015.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, and
other brand names along with a number of third party brands. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20150410/197788LOGO



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 98 of 254
                    Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-lance-inc-
announces-results-from-annual-meeting-of-stockholders-300078808.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP and Investor Relations Officer (704) 557-8386


Load-Date: May 7, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 99 of 254
                                       Food & Beverage - North America
                                                   Mergent Industry Reports
                                                         May 1, 2015


Copyright 2015 Factiva ®. from Dow Jones
All Rights Reserved




                            I
Copyright 2015 Mergent. Inc. All Rights Reserved

Length: 12075 words

Body


Current Environment - US

Sector Overview

In the latter part of 2014 the US economy experienced its strongest economic growth since the financial crisis in
2007, climbing to 5% in the third quarter, although growth slowed in the final quarter. The global slump in oil prices
benefited customers, but most preferred to save the money, which led to a drop in consumer spending and overall
production, as reflected in lower sales volumes and profits in the F&B sector. A strong US dollar also led to
slackened demand for overseas imports, particularly as the economic growth in China and Europe slowed.

The financial performance of leading companies in the sector was mixed, with most companies reporting relatively
minor changes in sales and profits. Most companies' sales and revenues were lowered, while profits were offset by
costs incurred from company restructuring, including the divestiture of unprofitable businesses as well as
incorporation of new divisions, such as the new segment of Archer Daniels Midlands (NYSE: ADM), Wild Flavors,
which is part of its venture into the specialty ingredient market.

Growth in the sector was spurred by companies' ventures into specialty niche markets, including ethnic markets
such as kosher or halal food, as well as establishing their international presence through acquisitions of companies
in developing economies like Vietnam and Egypt. Consumer trends continued to lean towards the use of premium,
value-added foods with a focus on health and nutrition, and as a result companies have invested image building for
their products in order to appeal to health conscious consumers.

For companies such as Coca-Cola Co (NYSE: KO), whose signature beverage Coca-Cola is known for its high
sugar content, repositioning their product through changes in packaging and marketing campaigns was enforced,
such as the introduction of variants like Coca-Cola Zero, as well as continuing to strengthen and expand their
product portfolio, which includes energy drinks, tea-infused beverages and flavored water, among others.

Consumers' busy lifestyles continued to fuel growth through the range of needs emerging as lifestyles and eating
habits become more varied, resulting in the popularity of snack foods and packaging targeted towards people on-
the-go, while increased health awareness has also led to the importance of adequate labeling, food safety
standards, and the catering to different diets including vegan, gluten-free, or allergen-free foods.

Sector Performance




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 100 of 254
                                          Food & Beverage - North America

Over the six months from September 11, 2014, to March 10, 2015, leading companies in the food and beverage
sector underwent a slump in stock prices. Most companies closed at a lower price, except for ConAgra Foods Inc
(NYSE: CAG) and PepsiCo Inc (NYSE: PEP). The drop in stock prices was reflected in the Dow Jones Food and
Beverage Index, which rose by a minimal 1.46%, underperforming that of the S&P 500, which rose by 2.43% over
the period. Decreased stock prices were attributed to low sales and weak consumer demand, despite the drop in oil
prices, as consumers opted to save rather than spend.

Top gainers of the period ConAgra Foods Inc and PepsiCo Inc were the only companies that saw an increase in
stock price by 4.47% and 2.88% respectively. ConAgra's share price closed at US$33.91, up from US$32.50, while
PepsiCo closed at US$94.43 from US$91.65, maintaining its position in the leading companies as the company with
the highest share price.

General Mills Inc (NYSE: GIS) closed at US$51.79, down 2.71% from US$53.27, followed by Mondelez (NASDAQ:
MDLZ), which dropped 3.08% to US$34.50 from US$35.75, while Coca-Cola Co (NYSE: KO) dropped 3.51 % to
US$79.74 from US$86.36. The share prices of Coca-Cola Enterprises (NYSE: CCE) and Bunge Ltd (NYSE: BG)
dropped by a similar amount; Coca-Cola Enterprises fell 6.53% from US$45.93 to US$42.80, while Bunge was
down 6.58% to US$79.94 from US$86.36. The worst performer was Archer Daniels Midland (NYSE: ADM), whose
share price dropped 10.16% to US$45.52 from US$50.92.

Leading Companies' Share Price Movements over the Six Months from September 11, 2014, to March 10, 2015
company                         Closing Price as on September 11, 2014 Closing Price as on March 10, 2015 %
Change,
Archer Daniels Midland Co    US$50.92                                     US$45.52
10.16,
Bunge Ltd                     US$86.36                                      US$79.74
6.58,
Coca-Cola Co                  US$41.95                                      US$40.69
3.51,
Coca-Cola Enterprises Inc    US$45.93                                     US$42.80
6.53,
ConAgra Foods Inc                        US$32.50                                                          US$33.91
+4.47,
General Mills Inc             US$53.27                                      US$51.79
2.71,
PepsiCo Inc                                US$91. 65                                                       US$94.43
+2.88,
Mondelez International Inc US$35.75                                       US$34.50
3.08,
Industry Average Rise      -3.15,
Dow Jones US F&B                          483.94                                                             490.60
+1.46,
S&P 500                                      1,997.45                                                      2,044.16
+2.43,

Sources: Dow Jones and S&P Indices

Leading Companies

In 2014, due to fluctuations in the macroeconomic environment, as well as strong competition due to the overall low
prices of food commodities, most of the eight leading F&B companies tracked by Mergent reported decreases in
profits and sales volumes. Most companies undertook restructuring and expansion of production facilities in order to
increase efficiency and profitability.

Archer Daniels Midland Co (NYSE: ADM)

A leading agricultural processor worldwide, ADM's four major business segments consists of oilseeds, agriculture,
corn and other services. Net sales decreased slightly from US$51.97 billion in 2013 to US$50.59 billion in 2014,



        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 101 of 254
                                          Food & Beverage - North America

while net earnings rose to US$2.2 billion from US$1.3 billion. The decrease in revenues is attributed mainly to lower
average sales prices due to an overall decline in commodity prices as well as a decrease in sales volumes. In the
second half of 2014, ADM also finalized further activities in its portfolio management including the sale of its global
chocolate and cocoa businesses, as the company aims to focus on growth in segments such as sweetener and
fiber in China.

Bunge Ltd (NYSE: BG)

Bunge is an agribusiness and food company whose operations span across 40 countries, and produces high quality
products such as animal feed, renewable fuels and consumer foods. Net sales for the year ended December 31
2014 were US$57.2 billion, a 6.82% decrease from US$61.3 billion the year before. However, net income rose to
US$517 million from US$306 million in 2013, due primarily to lower income tax expenses as a result of structural
changes in the company.

Coca-Cola Co (NYSE: KO)

Established in 1892, the Coca-Cola Company has grown to a multinational beverage corporation, with a range of
non-alcoholic beverages including carbonated drinks such as its signature Coke, as well as juices, energy drinks,
flavored water and tea-infused drinks. Consolidated net operating revenues for 2014 were US$46 billion, a 2% drop
from US$46.9 billion the year before, partially due to the increase in production costs. Its gross profit also declined
by 3% from US$28.4 billion in 2013 to US$28.1 billion. Global sparkling beverage volume grew 1% in 2014, driven
by growth in brands such as Coca-Cola, Sprite and Fanta.

Coca-Cola Enterprises Inc (NYSE: CCE)

Operating mainly in Western Europe, Coca-Cola Enterprises markets, bottles and distributes Coca-Cola Co
Beverages. Net sales for 2014 came to a total of US$8.3 billion, a 0.5% gain year-an-year, while net income
decreased from US$667 million to US$663 million. Consumers' concerns of the effect of soft drinks on health
impacted sales, with total volume remaining flat, although brands such as Coca-Cola Zero and energy drinks
reported growth, indicating the consumer trend toward low-sugar alternatives.

ConAgra Foods Inc (NYSE: CAG)

ConAgra Foods is known for its wide variety of packaged food products and is one of the leading food companies in
North America. For first half of fiscal 2015, ended November 23rd 2014, net sales reached US$7.85 billion, a
decline from US$7.94 billion for the same period in 2013, due to an increase in costs and expenses. Net income
increased to US$500.4 million from US$399.6 million as the company strengthened its domestic market share and
reported growth in its Commercial Foods segment.

General Mills Inc (NYSE: GIS)

Net sales for multinational food manufacturer General Mills in the first six months of fiscal year 2015 dropped by 3%
to US$8.98 billion, while operating profit declined by 11 % year-an-year to US$1.54 billion, compared to the same
period in fiscal year 2014. While the overall macroeconomic environment remains challenging, sales improved in
the second quarter and are expected to continue improving over the remaining half of fiscal 2015. Health food
products such as Fiber One cookies and Nature Valley breakfast biscuits were strong contributors of net sales in
the six months to November 23 2014.

PepsiCo Inc (NYSE: PEP)

Global leading food and beverage PepsiCo reported a financial performance for 2014 that exceeded expectations,
with net revenue for the year rising to US$66.7 billion, compared to US$66.4 billion in 2013. Cost of sales also
decreased, reflecting greater production efficiency, but net income decreased from US$6.79 billion in 2013 to
US$6.56 billion, due to increased administrative expenses and operating cost inflation.

Mondelez International Inc (NASDAQ: MDLZ)


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 102 of 254
                                          Food & Beverage - North America

Confectionery, food and beverage conglomerate Mondelez owns well known brands such as Cad bury, Halls and
Oreo, amongst others, reported a 3% decline in 2014 net revenues to US$34.2 billion, mostly due to currency
exchange conditions. Operating income was down 18.4% to US$3.2 billion, mostly due to restructuring costs and
other administrative expenses.

Mergers and Acquisitions

Despite unfavorable macroeconomic conditions, the M&A scene in 2014 remained dynamic, with much of the focus
on expansion into emerging economies as well as innovation in ingredients, health food, and processed meat
products.

Large multinational companies worked toward establishing their presence overseas by the acquisition of well-known
local companies in order to take advantage of their domestic popularity as well as their distribution network. Kellogg
(NYSE: K) expanded their hold in the Egyptian market through the acquisition of cake and biscuit maker Bisco Misr
for USS125 million in January 2015. Mondelez International finalized an agreement to acquire an 80% stake in
Vietnamese snack manufacturer Kinh Do for US$370 million, a move that will add ethnic Vietnamese confectionery
products such as mooncakes, as well as other agricultural and food products to its portfolio.

As health continues to be a major factor in consumer decisions, companies continued to consolidate operations for
the production of nutritious food with high quality ingredients. American cereal producer Post Holdings (NYSE:
POST) added MOM Brands, a popular natural producer to its portfolio of convenient, ready-to-eat snack bars. The
acquisition is expected to be completed by the third quarter of 2015, at a value of US$1.15 billion. General Mills
acquired California-based Annie's for US$821 million in October 2014, a well-known producer of pastas, meals and
snacks using natural, organic ingredients. Annie's strong market presence will be an added advantage to General
Mills as it continues to extend its health and organic segment.

As disposable incomes rise along with health awareness, companies have invested more into innovation and
product development. Archer Daniels Midland is continually upgrading its specialty ingredients segment, and added
Specialty Commodities in November 2014 for US$191 million. Specialty Commodities is known for its assortment of
nuts, fruits and seeds, which are regarded as premium ingredients for further product manufacture.

Although organic ingredients are more expensive, consumers have shown a preference for premium, high-quality
products, and Unilever (NYSE: UN) is leveraging this demand through its extension of its ice cream segment by
acquiring Talenti Gelato & Sorbetto for an undisclosed amount in December 2014. Talenti is known for its artisanal
methods and innovative flavors such as Oatmeal Raisin Cookie Gelato, and has established itself as a premium
brand.

The M&A market is expected to remain strong throughout the first half of 2015, as companies continue to seek
differentiation through consolidation and synergies as they merge to pool resources for added efficiency and
productivity.

Current Environment- Canada

Sector Overview

As a major oil exporter, the decline in oil prices over the last six months hit the Canadian dollar hard, but the drop in
value benefited Canada's export opportunities, although it impacted food companies through the increased expense
incurred for the cost of imported ingredients.

Despite an unstable macroeconomic environment, leading companies in the F&B sector performed well, posting
increases in revenue overall. Profits offset by increased administration costs, but most companies reported an
increase in profits gained year-on-year.

Companies continued to carry out innovation through the consolidation of companies as well product development
and market campaigns in order to cater to the demands of consumers. Dairy products and meat were areas of



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 103 of 254
                                         Food & Beverage - North America

focus in the latter half of 2014; although global milk prices declined, the popularity of value added dairy products
including yoghurt drinks, snacks such as cheese or and flavored milk continued to grow, particularly as convenient,
on-the-go snacks that appeal to both children and busy parents.

While beer consumption decreased, which led lower sales volumes for beverage companies such as Molson Coors
(NYSE: TAP), the beverage segment has continued to expand as the demand for fruit drinks, energy drinks and
others such as liquor and spirits grew. Combinations of the segments such as ready-to-drink cocktails and spritzers
are particularly popular with the young adult demographic, as reflected by the high sales of Andrew Peller's (TSE:
ADW/A) skinnygrape spritzers.

Sector Performance

Canadian F&B companies turned in a stellar performance over the six months from September 11, 2014 to March
10, 2015, with an average rise in share price of 11.76%, also reflected in the 20.52% increase of the S&P/TSX
Capped Consumer Staples Index (SAP/TSXCS), which far outperformed the 2.43% increase of the S&P 500. The
eight leading companies as tracked by Mergent all closed stronger for the period, although the weakest performer
Andrew Peller Ltd, maintained a relatively flat share price at a minimal increase of 0.13% from C$15.07 (US$12.09)
to C$15.09 (US$12.75).

The strongest gainers were Cott Corp (NYSE: COT); up 25.56% from C$7.60 (US$6.10) to C$9.53 (US$7.64),
Molson Coors Brewing Co, up 18.38% from C$79.98 (US$64.16) to C$93.05 (US$7 4.64), George Weston Ltd
(TSE: WN); up 14.67% from C$85.50 (US$68.59) to C$98.59 (US$79.09), and Corby Spirit & Wine Ltd (TSE:
CSW.A), up 12.92% from C$20.45 (US$16.40) to C$23.43 (US$18.80).

Lassonde Industries Inc (TSE: LAS.A) performed relatively well, with a 9.96% increase from C$125.50 (US$100.68)
to C$138.00 (US$110.70), remaining the company with the highest share price in the eight leading companies.
Saputo Inc (TSE: SAP) and Maple Leaf Foods (TSE: MFI) posted gains of 6.81% from C$33.04 (US$26.50) to
C$34.97 (US$28.05) and 6.76% from C$20.19(US$16.20) to C$21.49 (US$17.24) respectively.

Leading Companies' Share Price Movements over the Six Months from September

11, 2014, to March 10, 2015
company                               Sept 11, 2014      March 10, 2015   % Change,
George Weston Ltd                     ( US$68.59)        US$79.08)        +14.67,
saputo Inc                            (US$26.50)         (US$28.05)       +6.81,
Maple Leaf Foods Inc                  (US$16.20)         (US$17.24)       +6.76,
Molson Coors Brewing Co               (US$64.16)         (US$74.64)       +18.38,
Cott Corp                             (US$6.10)          (US$7.64)        +25.56,
Lassonde Industries Inc               (US$100.68)        (US$110.70)      +9.96,
Andrew Peller Ltd                     (US$12.10)         (US$12.11)       +0.13,
Corby Spirit & Wine Ltd               (US$16.40)         (US$18.80)       +12.92,
Industry Average Rise/Fall            +11.76,
S&P/TSX Capped Consumer Staples Index 37.09              44.70            +20.52,
S&P 500                               1,997.45           2,044.16         +2.43,

Sources: Toronto Stock Exchange & S&P Indices

Leading Companies

George Weston Ltd (TSX: WN)

George Weston Ltd remains the largest food processing and distribution company in Canada, and reported that
sales for 2014 increased year-on-year from C$33.6 billion (US$27 billion) to C$43.9 billion (US$35.2 billion), but net
earnings dropped from C$904 million (US$725.2 million) to C$134 million (US$107.5 million), partly due to
increased operating expenses, but mostly because of the charges related to the acquisition of Shoppers Drug Mart.




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 104 of 254
                                         Food & Beverage - North America

Weston Foods' profitability was impacted by foreign currency exchange conditions, but changes in pricing and sales
mix led to increase in sales volumes for 2014.

Saputo Inc (TSX: SAP)

Leading Canadian cheese and dairy manufacturer, Saputo Inc reported total revenues of C$9.2 billion (US$7.38
billion) for 2014, a 26.5% increase from US$7.3 billion (US$5.86 billion) the year before, while net earnings grew
10.8% from US$481.9 million (US$386.6 million) to US$534 million (US$428.4 million). The fluctuation of the
Canadian dollar positively impacted revenue in the US sector, while the recovering US economy also contributed to
higher revenues and sales volumes. Other market factors such as an increase in the costs of ingredients and fuels,
and changes in the market pricing of milk and cheese offset profits.

Maple Leaf Foods Inc (TSX: MFI)

Maple Leaf Foods specializes in packaged meats, but also offers a wide range of other processed food products.
Sales for 2014, aided by improving economic factors and the efficiency afforded by new facilities, increased to
C$3.16 billion (US$2.53 billion) from C$2.95 billion (US$2.37 billion), with meat products bringing in the biggest
profit. Net earnings improved from C$512.2 million (US$410.9 million) to C$711.9 million (US$571.1 million), as a
result of higher demand, particularly in exports due to the weakening Canadian dollar. Maple Leafs investment in
improving production facilities has also led to greater efficiency.

Molson Coors Brewing Co (TSX: TPX)

Leading brewery and beer distributor Molson Coors had net sales of C$4.15 billion (US$3.33 billion) in 2014, down
1.4% on a reported basis, while net income decreased 31.9% to C$93.2 million (US$74.8 million). Losses were
mostly attributed to lower sales volumes for beer, although Coors Light volume increased by close to 2% worldwide,
while the weak Canadian dollar also affected profitability. Despite slack demand, the company invested in
strengthening their portfolio through value-added product development as well as further enhancing the above
premium segment.

Cott Corp (TSX: BCB)

Producer and distributor of beverages, for the fiscal year 2014 ended January 3 2015, Cott Corp revenue of
US$2.103 billion, a slight increase compared to US$2.09 billion the year before. Operating income dropped from
US$88.2 million to US$15.7 million, due to the impact of foreign exchange as well as expenses accumulated in
restructuring the company, which doubled from US$2 million in 2013 to US$4.1 million in 2014. This, coupled with
relatively flat sales, led to a steep drop in operating income.

Lassonde Industries Inc (TSX: LAS)

Lassonde Industries achieved sales of C$831.6 million (US$667.1 million) for the nine months ended September 27
2014, an increase from C$756.7 million (US$607 million) for the same period in 2014. Profits also rose from C$29.3
million (US$23.5 million) to C$30.4 million (US$24.4 million). Lassonde offers a diverse array of fruit and vegetable
juices and drinks, and has appealed to consumers with its focus on innovative flavors and nutritious ingredients.
Low demand in the fruit and vegetable juice sector has led to stiff competition, which Lassonde offsets using the
strength of its private label products, which remain popular.

Andrew Peller Ltd (TSX: ADW)

Sales of Andrew Peller for the nine months ended December 31, 2014, came to a total of C$246.9 million
(US$198.1 million), an increase from C$231.8 million (US$186 million) the year before, while net earnings also
increased from C$14.6 million (US$11.7 million) to C$15.04 million (US$12.1 million). Sales revenues were driven
by growth across the Company's trade challenges and the popularity of its new skinnygrape spritzers and Panama
Jack cocktails, aimed to deliver fresh flavors as well as provide young consumers with a variety of choices of drinks.




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 105 of 254
                                         Food & Beverage - North America

The company has also successfully controlled production costs through increasing productivity and efficiency,
which has led greater profitability for the company.

Corby Spirit & Wine Ltd (TSX: CSW.A)

Alcohol manufacturing and distributor Corby Spirit & Wine reported total revenues for 2014 at C$137.3 million
(US$110.1 million), a jump up from C$132.7 million (US$106.5 million) in 2013, although net earnings declined to
C$24.98 million (US$20.04 million) from C$27.01 million (US$21.7 million). The weak Canadian dollar was
beneficial in entering the US market, and Corby continued to maintain a strong domestic presence, although
increase in revenue was offset by higher costs of production.

Mergers and Acquisitions

M&A activity focused on the consolidation through the acquisition of popular local brands, merging them with the
resources of leading corporations in order to expand product portfolios. Companies targeted brands that had built
up popularity with nutritious and healthy products, as health continues to be the main factor in consumer decisions.

Consolidation in the health bar segment included the acquisition of Le Groupe Multibar by private company Neilson
Neutraceutical, both of which produce healthy, nutritious snack bars using staple ingredients such as cereal and
granola, as well as chocolate and candy to add taste and variety. The merging of the two companies will introduce
greater variety in product lines as well as expand its customer base. The acquisition occurred in November 2014 for
an undisclosed amount. In the dairy product segment, Gay Lea Foods Co-operative, based in Ontario, Canada,
acquired Hewitt's Dairy for an undisclosed amount in October 2014. The acquisition will widen the product portfolio
of Gay Lea Foods, while strengthening its presence in the domestic dairy market. Hewitt's Dairy has been around
for a long time and while offering dairy staples such as milk, cream and yogurt, also provides niche products such
as sugar-free and low fat ice cream, and goat milk products.

The variety of baked goods available has made it popular as a convenient snack between meals or even as meal
staples, and Canada Bread (TSE: CBY), the North American subsidiary of leading Mexican baking company Grupo
Bimbo (BMV: BIMBOA), announced the acquisition of Saputo Inc's bakery segment, Saputo Bakery for US$120
million in February 2015. Saputo Bakery has changed names to Vachon Bakery, and the acquisition will strengthen
the presence of Canada Bread in the snacks and cakes segment, while providing it access to a wide distribution
network of over 1,000 routes throughout Canada. Weston Foods, subsidiary of George Weston, acquired Starr
Culinary Delights, an established maker of cakes and desserts across North America, will add to Weston Foods'
bakery segment. The transaction took place in March 2015 for an undisclosed amount.

The trend in ethnic food consumption has continued to grow, and MTY Food Group (TSE: MTY), one of the top five
restaurant franchisors in Canada, acquired the assets of three Asian restaurants in December 2014. The
restaurants include Manchu Wok, Wasabi Grill & Noodle, and SenseAsian, purchased for a total of US$7.9 million.
Through the acquisition, MTY has broadened its portfolio in Canada while extending its presence to America,
particularly with Manchu Wok, known as a leader in the ethnic food retail category. With the increased
diversification of diets and popularity of ethnic variety in food, this will bolster MTY Food Group's standing
throughout North America.

As diets diversify, including different needs or preferences such as the paleo diet, gluten free food, companies have
further developed specialty products to accommodate consumer needs. As a further extension of their specialty
ingredients segment, Garden Protein International, a Canadian-based producer of plant-based protein brand
Gardein, was acquired by Pinnacle Foods (NYSE: PF) in November 2014 for C$175 million (US$140.4 million).
Gardein caters to a niche market which seeks alternatives to meat, a traditional protein source, and Pinnacle hopes
to use it as a foundation for further extending its well ness brand Birds Eye, and bring plant-based protein into the
mainstream as an accepted alternative diet. Gardein products include frozen products made from plants which are
marketed as substitutes for products such as chicken strips, ground beef and fish fillets.

Industry Profile - Canada




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 106 of 254
                                          Food & Beverage - North America

Industry Size and Value

The F&B sector in Canada is one of the biggest in the country, and has a reputation of excellent quality and safety
in the manufacture of its food products. As health concerns become a top consumer priority, preferences for high
quality, premium food products such as organic food, has led to an overall increase in food expenditures in 2014.
The consumer price index for food rose from 132.4 in 2013 to 135.5 in 2014.

Figures from Statistics Canada showed that exports of processed food and beverage products came to C$11.7
billion (US$9.39 billion) in 2014 an increase from C$10.5 billion (US$8.42 billion) in 2013, while imports were
C$13.5 billion (US$10.8 billion) up from C$12.04 billion (US$9.66 billion).

Canada's Trade in Food, beverage & tobacco products
c$ millions       2011          2012            2013           2014,
Exports           (US$16,732.8) (US$16, 797 .1) (US$18, 404.9) (US$20, 768.6)
Imports           (US$16,576.5) (US$17,925.7) (US$19,169.5) (US$21, 047.7)
Surplus/Deficit   (US$156.3)    (US$l, 128.6)   (US$764.6)     (US$-279.1)

Source: Statistics Canada

Industry Segments

Dairy Segment

The dairy sector continues to thrive, particularly with products such as cheese, butter, yoghurt and milk, all of which
are used heavily throughout the food industry as ingredients in processed products. Protein shakes, Greek yoghurt,
and savory dishes such as pastas all include dairy components. Canada's dairy products are also in demand
overseas, and with the popularity of fusion cuisine, even Asian countries that traditionally contain very little dairy in
their diet have seen a pick-up in demand. This is reflected in export figures, which came to C$283,934 in 2014, an
increase from C$260,415 in 2013. Imports in 2013 reached C$461,812, which increased to C$545,686 in 2014 due
to high demand domestically.

Canada's Dairy Trade Statistics (C$ millions)
        2011           2012            2013            2014,
Exports (US$153,889.2) (US$158,877.3)  (US$208,904.9) (US$227,338.7)
Imports (US$345,752.2) (US$336,137.04) (US$370,465.6) (US$437,749)
Surplus (US$191,863)   (US$176, 456.7) (US$161, 560.7) (US$209, 976.7)

Source: Statistics Canada

Trends in vegan diets has led to decline in milk consumption, particularly as consumers seek alternatives such as
almond, soy and rice milk, all of which are seen as healthier options. Dairy Farmers of Canada conducted a survey
of 6,800 Canadian households, which reported that many consumers were choosing not to drink milk partly due to
changes in diet, but also because of the inhumane way in which animals are treated in dairy farms.

Consumer trust has become a challenge for food companies to overcome, as a company's public image including
the sustainability of its practices and the source of its ingredients have become key factors in consumers'
considerations. Figures from Statistics Canada showed that consumption of fluid milk dropped from 75.55 liters in
2013 to 74.14 liters, a figure that is expected to drop further. Total revenue from fluid milk sales in 2014 reached
C$6.52 billion, a slight increase from C$6.33 billion in 2013, boosted by high milk prices in the first half of the 2014.

Alcoholic Beverages

The consumption of alcoholic beverages is strongly ingrained in Canadian culture, in relation to social drinking as
well as recreational drinking. Beer sales have declined over recent years, being overtaken by the popularity of craft
beers, which have gained favor for its wide range of tastes as well as the fact that most craft beers are private label
companies or independent brewers, making it easier to gain consumer trust. According to the Brewers' Association,


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 107 of 254
                                         Food & Beverage - North America

craft beer export volumes in 2014 grew by 35.7% to US$99.7 million, according to the Brewers Association, with the
top export partners being Canada, Sweden, the UK, Australia and South Korea. This has put pressure on
established breweries such as Molson Coors and Anheuser-Busch, many of which have begun to acquire craft beer
breweries in an effort to win back market share.

As breweries struggle with stiff competition, many have sought innovation in beer flavors, targeted especially
towards younger consumers. Flavors on the market include those with benefits such as lower alcohol and calorie
content, as well as fruity concoctions such as apple, grapefruit and strawberry, which bring a fresh twist to the
traditional beer taste. Molson Coors has added products such as Molson Canadian 67 Tangerine Twist, and Molson
Canadian 67, a low calorie option, and in June 2014 Mad Jack Apple Lager was launched, a non-alcoholic
alternative for non-beer drinkers.

Non-Alcoholic Beverages

Non-alcoholic beverages continue to maintain a strong presence in the F&B industry, with variations such as fruit
juices, flavored waters, sports drinks and soft drinks encompassing a wide range to suit different tastes and needs.
In 2014, exports of water and non-alcoholic beverages decreased from C$160.8 million to C$117.6 million, while
imports grew from C$814.5 million to C$937.2 million. While soft drinks have experienced a sharp drop in popularity
due to its negative image as 'junk' food, beverage companies have introduced low-sugar varieties, smaller serving
sizes, and a selection of other beverage products in an attempt to retain market share. Tea-infused drinks have
become popular over 2014, particularly when mixed with other ingredients to create innovative flavors that also
carry a touch of caffeine.

Sector Investment

Investment in Canada has focused on consolidation to bring about synergy and productivity, while also setting trade
agreements in place that will facilitate trade flows.

Agropur Cooperative, the largest dairy cooperative in Canada, received a C$470 million investment from various
Quebec's institutional investors and bankers, which supports further growth and development of the cooperative.
This has placed Agropur among the largest of the dairy product processors in North America, and is hoped to
continue to spur growth amongst the dairy farmers and businesses in the region, particularly as the dairy industry
continues to grow to fuel overseas demand. The support will also help the Canadian industry to weather losses
from the volatility of milk prices and the threats of oversupply.

In June 2015 the Canada-Korea Free Trade Agreement has put into place significant reductions in tariff costs, and
as seafood is among the top agrifood exports in British Columbia, the reduction of tariffs will mean greater access to
a seafood-loving market at a competitive price.

Policy and Regulatory Environment

In 2014, Taiwan lift,ed an eleven-year ban on Canada's beef products and began imports in order to meet the
growing demand in the country. However in 2015, due to an outbreak of BSE confirmed by the Canadian Food
Inspection Agency, Peru, Belarus and Taiwan have imposed a temporary ban on Canadian beef product imports in
order to minimize risk of exposure.

As food safety continues to be a major concern, the Canadian government announced the implementation of
labeling requirements to mechanically tenderized beef in August 2014, which will include clear labels on whether
meat has been mechanically tenderized, as well as instructions for the safe cooking and handling of the product.
This is hoped to minimize cases of food poisoning due to improper cooking as well as further educating the general
public on safe handling of food products, particularly raw meat products.

Changes to food nutrition labels have also been suggested, which will include listing ingredients, nutrias and daily
values. One important issue is that of sugar content, as well as standardizing serving values to avoid confusion.
This move is expected to help consumers decide on the best product for them in the myriad choices now available



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 108 of 254
                                        Food & Beverage - North America

on the market, while also increasing transparency and accountability in food manufacture. This is just one step
forward in that direction; with the most important being adequate policing of food companies to ensure that they
comply with regulations and are being honest about the ingredients being used.

Industry Profile - US

Industry Size and Value

The F&B industry over the past few months suffered from lackluster sales and volatile food commodity prices, but
with the recovery of the US economy, the outlook for 2015 is positive, particularly domestically as unemployment
levels drop. According to the Bureau of Labor Statistics, unemployment rates from February 2014 to February 2015
dropped significantly in 42 states. Higher levels of income and greater awareness of health risks associated with
diet has led to greater demand for high-quality, premium food products which deliver health benefits and assurance
of safety, particularly in the processed food market. Food manufacturers continue to develop strategies to attract
and retain customers through restructuring of their companies, international expansion, innovative products and
higher efficiency.

Despite the rebound of the US dollar, exports have continued to rise, with developing economies in Asia such as
China feeding demand for food products from the US. Exports of food, beverages and feeds came to a total of
US$144.2 billion in 2014, an increase from US$136.2 billion the year before, while imports also increased to
US$125.7 billion in 2014 from US$115.1 billion in 2013. Trade in food, feeds and beverages were the highest on
record, according to the US Census Bureau. US exports of soybeans retained the highest export value in 2014, at
US$25.5 billion, while meat came in second at a value of US$20.1 billion.

The meat market in particular is set to continue growing, as Western diet influences have led to an increase in the
consumption of red meat in Asian countries. Meat products, excluding poultry, retained the highest export value in
2014 at US$17.1 billion from US$15.6 billion in 2013, while imports came to US$9.12 billion, a jump up from
US$6.7 billion the previous year.

While the effects of globalization has led to stiff competition from both domestic and foreign companies, the US F&B
industry continues to thrive through forging beneficial partnerships with foreign companies to aid in expansion, and
continues to live up to its reputation of high quality food safety procedures while continuing to further develop
advances in food technology.

Industry Segments

Dairy Processing Industry

The dairy sector has experienced a boom in the past few years due to the high demand emerging from China,
particularly in the infant nutrition sector. However, in 2014, a global glut of milk led to a steep drop in prices,
exacerbated by the slowing economic growth of China. According to the USDEC, the total value of dairy exports in
2014 reached a value of US$7.1 billion, although in the second half of the year, the drop in volume of exports to
China and Russia caused a slump due to milk surplus. The slump has carried over into 2015,' with figures showing
that exports in January 2015 dropped 23% from a year ago to 125,876 tons, while total overseas sales decreased
31 % in value to US$401.5 million.

Due to weak demand, with most regions including the biggest markets Mexico and China reporting losses in
shipment value, only South Korea and South America have shown improvement, leading to decreases in dairy
exports across categories. Weak prices are expected to continue throughout the first half of 2015, with milk
production expected to decrease, according to a USDA Report.

Global prices continue to fluctuate, rebounding from the all-time lows of 2014, increasing by 30% to US$3,125/ton
in March 2015 compared to December 2014. US export volumes will also be affected by the strong US dollar, as
opposed to the weakening currency of countries such as Europe and Canada. However the outlook remains fairly




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 109 of 254
                                          Food & Beverage - North America

positive, as the world economy is projected to grow 3-4% in 2015, offsetting losses from the dairy industry inventory
buildup.

Due to the volatility of milk prices over the latter half of 2014, the three leading dairy exporters of the world came
together to fight for a beneficial outcome for the dairy industry in the Trans-Pacific Partnership (TPP). The countries
involved were the US, Australia and New Zealand. It is hoped that negotiations will lead to fair trading conditions
that will expand markets for dairy farmers and processors while ensuring competitive prices for consumers.

Processed Fruits and Vegetables

Strong demand for processed fruits and vegetables including juices, preserved and frozen products led to an
increase in trade flow for 2014. In 2014 export figures reached US$5.15 billion compared to US$5.03 billion in 2013
while imports rose to US$8.19 billion from US$7.95 billion. Processed fruits and vegetable products provide
convenient alternatives to fresh fruits and vegetables, usually as snacks or condiments. Busy lifestyles have led to
the need for snacks that contain both high nutritional quality while being easy to consume on-the-go.

With the increased focus on health in lifestyle, most food companies have incorporated fruits and vegetables into
snacks, such as mixing dried fruit with chocolate, tasty snack bars with nuts and fruits, as well as flavored drinks.
Fruits and vegetables also come in a wide range of tastes and textures, often acting as a natural sweetener in the
manufacturing of food products.

Sugar and Confectionery

Despite worries over the effects of high sugar content in the diet, confectionery and desserts remains a big part of
popular culture. Many consumers regard confectionery as 'guilty pleasures' and a sign of indulgence, but the myriad
ways in which food manufacturers package and market their products make them popular not just for taste but for
the associated sensory experience. While US confectionery products are popular worldwide, the strong US dollar
led to a slight drop in 2014 exports, from US2.67 billion in 2013 to US$2.48 billion, imports remained high at
US$5.39 billion, compared to US$7.95 billion in 2013.

Confectionery continues to remain a big part of the food retail industry, with specialty flavors and ingredients
flooding the market, particularly on days of cultural significance such as Valentine's Day, Halloween. Creative
desserts also continue to pick up as food trends, such as the Nutellasagna by Brookly Bakery Robicelli's, which
attracts consumers both for novelty and taste, similar to the cronut and cupcake trends preceding it.

Sector Investment

The US contains to maintain its reputation for dedication in advancing the F&B industry, with the US government
devoting several grants to various institutes in order to conduct further research in food technology. Individual
companies have also invested in expanding facilities for greater efficiency and production capacity, particularly
overseas. As the economy continues to pick up, the US is likely to continue to see high levels of foreign investment.

Due to difficult market conditions and uncontrollable variables such as weather or crop diseases, many farmers are
struggling to maintain high harvest yields. In 2014 the USDA announced funding of US$66.5 million allocated to
further developing the specialty crop industry, which is hoped to alleviate organic agriculture issues across the
country. The funding is overseen by the National Institute of Food and Agriculture (NIFA), which will be given as
grants through the Specialty Crop Research Initiative and the Organic Agriculture Research and Extension
Initiative. Research on plant genetics that will improve crops' resistance to diseases as well as improving production
yields is expected to bring forth results that will aid farmers, particularly those who have committed to producing
organic food.

Companies which have invested in greater production capacity include JBS USA, leading processor of pork and
beef products, will invest US$75 million in the expansion of its beef processing complex in Hyrum, Utah, which is
expected to ramp up product levels as well as efficiency in manufacturing. The expansion will create over 120 new
jobs and expand the diversity of the offering of beef products.



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 110 of 254
                                           Food & Beverage - North America

Setting up facilities in foreign countries provides logistical advantages in distribution and in responding to the local
market. Mondelez International is establishing its standing in the Middle East and African markets, with a US$90
million biscuit plant in Bahrain. The facility is set to include four biscuit-manufacturing lines, with an overall capacity
of 90,000 tons per year, and will create 300 jobs for the region. This is Mondelez's second capacity in the region,
following its 2008 Kraft Cheese and Tang powdered-beverage plant, which cost more than US$75 million.
Mondelez also an investment of US$24 million in Gebze Turkey, to expand its confectionery plant by adding a new
processing and packaging line, set to begin use by the end of 2015.

In a similar move to Mondelez, PepsiCo has entered the Middle Eastern market with a new snack production plant
located in Dammam, Saudi Arabia, its fifteenth facility in the Middle East. Popular products such as Lays will be
manufactured in the plant, which will employ up to 300 people, and will continue to extend the reach of PepsiCo in
the growing market of the Middle East. This is the second project following the launch of an innovation centre in
Dubai earlier in September 2014, its first such facility in the Middle Eastern region. Investment in this centre
includes facilities for the innovation and development of new flavors and products.

South-east Asia continues to grow in affluence, particularly as incomes for the middle and working classes rise, and
agribusiness giant Cargill has announced forthcoming plans for a US$1 billion investment in Indonesia over 3 to 4
years. The investment will focus primarily on the establishment of the poultry industry, one of the most popular and
highly consumed types of meat in the Muslim country. Cargill already owns extensive palm oil operations in the
country, spanning over 40,000 hectares, and the investment is also partly to continue to strengthen their position.
Next on the roster is that of a cocoa processing plant in East Java, which will cost approximately US$100 million.

In connection to the joint venture between ConAgra Foods' Lamb Weston and Meijer Frozen Foods, a frozen potato
facility is set to be constructed in Bergen op Zoom, Netherlands, at a cost of US150 million. The expansion will
increase production capacity, and will provide added efficiency to the supply and distribution of frozen potato
products throughout North America, Europe, as well as opening channels to China. This, in addition to the facility
recently opened in Shangdu, Inner Mongolia, is part of ConAgra's strategy of extending its international presence.

Research and Development

Stringent food safety regulations, tough competition and consumers with higher demands have led to the need for
extensive investment in the R&D of food products. While innovation includes unique products and nutritious yet
delicious flavors, companies are also concerned with the role of food technology in increasing crops' resilience to
diseases, as well as greater purity of ingredients, and higher yield.

The high cholesterol content in cooking oil has led to a variety of alternatives such as canola oil, sunflower oil and
rapeseed oil, much of which can also be used as a supplementary ingredient in food such as salads. Cargill
introduced their functional food product, IngreVita EPAlDHA omega-3 oil, made from high-oleic sunflower oil, which
includes the incorporation of essential EPA and DHA that help to prevent heart disease, according to the American
Heart Association. This product provides an alternative ingredient for consumers who choose to consume non-
GMO products and is the second in the IngreVita series, preceded by canola oil.

Policy and Regulatory Environment

The ever-changing policy and regulatory environment reflect progress in ensuring the quality and safety of food
products manufactured in the US. As of now, safety in the US food industry is overseen by three bodies: the Food
and Drug Administration (FDA), Food Safety Inspection Service (FSIS), and miscellaneous other agencies, and
President Barack Obama has proposed that the services be melded into a single food safety agency, which is
expected to bring greater effectiveness, transparency and accountability to the food manufacture industry, while
also improving responses to food-borne illness outbreaks.

Out of the three, the FDA is responsible for most foods, while FSIS oversees the meat and poultry sector. If
approved, the proposal will be part of the FY2016 budget. This is the second act made by Obama to further change
the food industry, after implementing the Food Safety Modernization Act in 2011, for which the FDA are seeking an
additional US$110 million in funds.


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 111 of 254
                                          Food & Beverage - North America

With increasing concerns over the effect of diet on health, the FDA announced the implementation of two new rules,
which include calorie information to be listed on menus and menu boards in food retail establishments including
chain restaurants, vending machines and any place where food is sold. Information includes calories, as well as
additional nutritional information on fat, saturated fat, cholesterol, sodium, carbohydrates, protein and other types of
nutrient in order to help consumers make informed decisions about the food they eat. This rule has been introduced
as an addition to the 1990 Nutrition Labeling and Education Act, which did not cover nutrition labeling on
restaurants and other ready-to-eat food.

Key Points

Current Environment

Canadian F&B companies achieved steady sales performances and rises in stock prices over the latter half of
2014, while US companies reported a dismal performance, with mostly flat sales figures Consumer spending was
affected by the macroeconomic environment, with both the US and Canada reacting cautiously to the effects of
plummeting oil prices.September 11, 2014, to March 10, 2015, while US companies suffered an average loss of -
3.15%.Both US and Canadian F&B companies invested in overseas expansion through collaborations with foreign
companies as well as setting up production facilities. Merger and acquisition activity remained active in the six
months as companies underwent restructuring to maximize profitability as well as consolidate key assets.

Industry Profile

A strong dollar and slowing growth in developing economies has led to a decrease in trade flow for the beginning of
2015, although the second half of 2014 continued to register increases in exports and importsThe weakening
Canadian dollar has boosted competitiveness for exports and is expected to benefit the F&B industry as demand for
food such as dairy and meat products grows. Exports and imports for Canada also increased due to high domestic
and international demand.lnvestment in the F&B sector is largely focused on capturing market share in developing
markets such as Egypt and Asia, while also further investigating opportunities in food technology with regards to
higher efficiency and food safety.

Market Trends and Outlook

Ethnic influences continue to find their way into the mainstream, enabling innovative twists to traditional food
products while introducing new textures and flavors. Genetically modified food products remain controversial among
consumers, and large companies such as Hershey's have chosen to use non-genetically modified ingredients in
order to build up consumer confidence. Niche markets such as gluten-free and vegan diets have become more
widespread in recent years, and are often associated with better health.

The source of ingredients has also become a major concern for consumers, with many choosing to buy locally
produced food or organic food, and as such companies have begun to develop transparency and accountability
practices in order to gain consumer confidence.

Key References

Key References

Global

International Food Information Council (IFIC)

The IFIC is a non-profit organization with established partnerships with a wide range of professional organizations
and academic institutions to develop and disseminate science-based information to the public.

 http://www.ific.org

International Dairy Foods Association (IDFA)



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 112 of 254
                                        Food & Beverage - North America

The IDFA is an industry body representing the US and international dairy foods industry and has become a leading
player in the formation of domestic and international dairy policies.

http://www.idfa.org

International Bottled Water Association (IBWA)

The IBWA is an industry body representing the US bottled water industry and has supported the US Food and Drug
Administration (FDA) and state regulators/legislators in the development of strict regulations that help guarantee
bottled water quality.

http://www.bottledwater.org

United States

US Department of Commerce

The DoC is a government department that provides key information and statistical analysis of the US economy and
industries.

http://www.commerce.gov/

US Census Bureau

The bureau is a government agency that represents the official source of the US demographic and economic
statistics.

http://www.census.gov/

Bureau of Labor Statistics (BLS)

The BLS is an independent government agency that collects, processes, analyzes, and disseminates essential
statistical data to the public, the US Congress, other federal agencies, state and local governments, business, and
labor.

http://www.stats.bls.gov/

US Food and Drug Administration (FDA)

The FDA is government agency responsible for protecting public health and approving food, drugs and other health
related products for public use.

http://www.fda.gov/

US Department of Agriculture (USDA)

The USDA is an independent government agency that provides expertise, resources and information for the
agricultural production sector in the US.

http://www.usda.gov/

National Confectioners Association (NCA)

The NCA is an industry association that represents US confectionery manufacturers as well as international
manufacturers and suppliers of confectionery products to the industry.

http://www.candyusa.org/




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 113 of 254
                                         Food & Beverage - North America

Wine Institute

The institute is a public policy and advocacy association for Californian wineries and is funded by members to
provide industry information and resources for the wine industry.

http://www.wineinstitute.orgl

US Beer Institute

The Beer Institute is the official trade association for the American brewing industry and is funded by its members,
including national, regional, local and international brewers as well as suppliers of brewing goods, services and
agricultural products.

http://www.beerinstitute.orgl

Canada

Statistics Canada

A national government agency that provides official Canadian social and economic statistics and products.

http://www.statcan.cal

Department of Agriculture and Agri-Food Canada (AAFC)

The AAFC provides information, technology, research and policies regarding the food system and agricultural
production in Canada.

http://www.agr.gc.cal

Canadian Food Inspection Agency (CFIA)

The CFIA is the government agency that enforces food safety and nutritional quality standards and carries out
inspection programs that are related to foods, plants and animals.

http://inspection.gc.cal

Canadian Dairy Commission (CDC)

Funded by dairy producers, the CDC is a non-profit organization that coordinates the implementation of Canada's
federal dairy policy and promotes the development and maintenance of a healthy and viable dairy industry.

http://www.cdc.cal

Canadian Cattlemen's Association (CCA)

The CCA is a non-profit organization representing the interests of 90,000 beef producers in Canada.

 http://www.cattle.cal

Brewers Association of Canada

The Brewers Association of Canada is a non-profit organization that represents brewing companies operating in
Canada.

 http://www.brewers.cal

Market Trends & Outlook US



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 114 of 254
                                         Food & Beverage - North America

Healthy and Trendy Ingredients

Globalization has led to the diversification of consumer diets to include ethnic influences, such as the growing
popularity of sriracha sauce, a spicy condiment that has catapulted into the mainstream over recent years, with fast
food chain PizzaRev adding a sriracha sausage pizza to its product lineup, and Heinz adding a Sriracha Ketchup to
its product portfolio in February 2015.

With the wide variety of products available on the market now, companies have sought product differentiation
through using unique combinations of ingredients. These include ?superfoods? such as quinoa, chia seeds, kale,
goji berries, Greek yoghurt and dark chocolate among others, all of which boast high quantities of nutrients such as
protein and minerals, while also being relatively unprocessed. With the popularity of quinoa, other ancient grains
such as amaranth are poised to become the next trendy food. These have been incorporated into snacks such as
energy drinks, crackers, and chocolates. For example, Mars Chocolate North America launched 'Dove Fruit' as its
new chocolate product, a combination of dark chocolate and a selection of fruits high in antioxidant properties,
including cherries, cranberries and blueberries.

Kraft (NASDAQ: KRFT) opted to discontinue the use of high fructose corn syrup in its products, an ingredient that is
high in sugar content. In its stead, Kraft added a selection of distinctive new flavors to its Barbeque Sauce product
line, including tomatoes, sweet molasses, cider vinegar and cane sugar, natural ingredients that are rich in
nutritional content and bring both texture and sweetness to the final product.

Hershey's (NYSE: HSY) is following the health trend with their planned launch of Brookside Dark Chocolate Fruit &
Nut bars, which are also part of its new transparency initiative, which states Hershey's intention of using locally
sourced, unprocessed ingredients in the manufacturing process, while informing consumers of the content of their
products. Such ingredients include roasted California almonds, locally produced fresh milk, cocoa beans and sugar.

Nestle USA (NESN) has also announced its intention to phase out the use of artificial flavors and food coloring from
its chocolate candy product range by the end of 2015. This was a decision geared towards consumer preferences
for food products that are made from unprocessed ingredients, which Nestle intends to replace artificial colorings
and flavors in its products. This will be made obvious by labeling on the products concerned, and is a response to
Nielsen's 2014 Global Health & Well ness Survey, which reported that over 60% of the American population prefers
food without artificial components.

As specialty diets such as gluten free grow ever more widespread, the choices in food products have also
continued to expand, with Snyder's-Lance (NYSE: LNCE) launching its new range of gluten-free snacks that deliver
both on taste and nutrition, including products such as Snack Factory Pretzel Crisps and Peanut Butter and
Cheddar Cheese Sandwich Crackers. These products also do not contain genetically modified ingredients, which
Hershey echoed in its decision not to use genetically modified ingredients such as sugar beet or soya lecithin in this
products.

Catering to Varying Lifestyles

Health has become a holistic pursuit, pursued not only in diet but also in lifestyle and environment, and as a result,
consumers are demanding higher quality products that also focus on the consumer experience, including
transparency and accountability. Due to various reasons, many different diets have been adopted by people across
North America, including gluten-free, paleo, vegan, as well as consumers who suffer from various allergens, include
nut allergies and lactose intolerance. As a result these micro market segments have led to the development of a
range of specialized food products that cater to specific consumer demographics. Snyder-Lance launched a range
of gluten-free snacks, including products such as Snack Factory Pretzel Crisps and Peanut Butter and Cheddar
Cheese Sandwich Crackers.

As lifestyles continue to become increasingly packed, and the traditional family structure begins to change,
packaging has become a priority in consumer decisions. Companies have begun to produce packaging that caters
to different-sized households, including ready-made meals and snacks. Packaging has also become a 'nudge' used
by companies in order to help consumers make healthier decisions, particularly when it comes to junk food


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 115 of 254
                                          Food & Beverage - North America

consumption. Coca-Cola managed to boost sales of its soft drinks by creating smaller servings, which offset the
high sugar content of the product that make consumers hesitate to consume it. Unilever Ice Cream also launched
16 new treats for 2015 that builds onto established brands such as Magnum and Klondike, with packaging as
multipacks of varying numbers, so consumers can buy according to their needs.

Diet is directly linked to health, and image-conscious consumers often consider the benefits of food products on
losing weight or in maintaining a certain body type. Protein has grown in demand due to its benefits in weight
management. It is seen as a food staple while also being included in processed products such as protein shakes
and bars. While the most common protein source is from meat, there has been an upsurge in the plant-based
protein market, with the global market worth approximately US$23 billion in 2013, and is expected to grow to US$31
billion by 2018, according to research company Datamonitor. A survey from the International Food Information
Council (IFIC) reported that 63% of Americans believe that a high protein diet will aid in helping them to lose weight,
while 78% believed that protein-containing food is an essential part of a good diet.

High Demand for Natural Products

Genetically modified foods have become more widespread in use because of the convenience that it brings, but as
a relatively new technology, consumers are wary of possible side effects that have yet to be discovered. However,
the US Department of Agriculture (USDA) is encouraging further research and development in this market, and
recently approved the sale and consumption of six types of genetically altered potatoes by private agribusiness J.R.
Simplot, one of the largest food companies in the country, which was shown to deliver greater health and
sustainability benefits. However, large corporations have chosen to acquiesce to consumer sentiment by refusing to
use genetically modified ingredients in their products. For example, Hershey announced that its products do not
include commonly used genetically modified crops such as sugar beet or soya lecithin.

While the demand for locally sourced food is increasing, farmers still suffer from uncontrollable variables such as
weather conditions affecting crops. In order to encourage greater productivity, the USDA announced US$96.8
million in grants for funding projects for specialty crop producers, local food produces, and improvements in school
dining choices. This decision is hoped to increase market opportunities for rural businesses, while helping to
improve nutrition nationwide, as many families in rural America do not have the means or the awareness for a
healthy diet.

Market Outlook

As the US dollar continues to remain strong and the economy growth outlook remains positive, the F&B industry is
likely to benefit from higher disposable incomes domestically contributing to greater buying power. Imports of food
products, particularly ingredients needed for processed food products will also be cheaper due to currency
exchange rates, which will widen profit margins. However, exports of food products may be adversely affected due
to decreased affordability, as well as the slowing of powerhouse economies, particularly China.

As consumers become more discerning in their product choices, companies will be under pressure to invest in
further innovation, while also adhering to strict safety standards and regulations, in particularly pertaining to
manufacturing facilities, food labeling and sourcing of ingredients. In March 2015 McDonald's announced its
decision to use only chicken that had not been treated with antibiotics as well as milk from cows that are free from
growth hormone administration, decisions which will narrow down its pool of supply.

Greater focus will continue to be put on health benefits for food products, including the use of organic ingredients,
whole food ingredients such as grains and fruit instead of highly processed food, which will lead to a product which
is both nutritionally balanced and tastes good. Additionally, with many consumers choosing not to consume
beverages or food with high sugar and fat content, greater research is being put into alternatives for these
ingredients. Research in specialty crops is being encouraged by the USDA to prevent adverse affects of bad
weather.

Mergers and acquisitions are expected to remain highly active as established companies seek to consolidate
product segments and create synergies in order to overcome the stiff competition in a highly saturated global


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 116 of 254
                                         Food & Beverage - North America

market, particularly as large overseas markets become increasingly self-sufficient for products such as meat, dairy
and snack foods. Corporations seek to capture market share through acquisitions of smaller, independent
companies, while merging with larger corporations in order to further establish their position in the market,
particularly in international expansion.

Market Trends & Outlook Canada

Flavor and Texture are Top Consumer Considerations

As the developing economies of Asia, Africa and the Middle East grow more powerful, their buying power has
increased due to a booming middle class and high disposable incomes. As a result, North America has entered the
market through expansion into international countries and collaborations with foreign companies. The increased
flow of trade has led to osmosis between countries, with the availability of different cuisines and food increasing.
This has led to a more discerning consumer palate, with greater demands on textures and flavors.

Companies have moved away from traditional flavors and added contemporary ingredients to create a twist. These
twists often incorporate organic, healthy ingredients or influences from ethnic food, such as the Thai Chicken soup
launched by Canada-based Happy Planet in October 2014. Happy Planet produces fresh soup that has been well
received by the market, and boasts healthy choices such as gluten-free and all-natural ingredients, both of which
appeal to consumers concerned about overly processed food.

The search for distinctive contemporary flavors has led to a variety of combinations that often clash, with one of the
most popular being that of mixing and matching savory with various other flavors such as sweet or sour. Skinnygirl
collaborated with ConAgra's Orville Redenbacher to launch a Microwave Popcorn range, focusing on its health
benefits such as having no transfat content and being made from gluten-free ingredients. Its two staple flavors are
that of Lime & Salt and Butter & Sea Salt.

Fermented foods such as kimchi, sauerkraut and tempeh, have gained popularity as a result of ethnic influences to
the diet. They are high in nutritional content, particularly in antioxidants, and are mostly ready-to-eat, which make
them convenient yet healthy accompaniments to any meal. Fermented foods aid digestion and are also relatively
easy to prepare at home, which appeal to consumers who distrust food companies' safety practices. They are
typically tangy in taste and provide a rich, complex texture.

Advances in Food Technology

Protein has risen to the spotlight in recent years both as a food staple and as an ingredient used in the manufacture
of food products. Companies have invested in research to investigate various sources of protein and ways of
delivery, and among these, hydrolyzed proteins are used widely in the manufacture of processed foods such as
snacks and beverages. Private cooperative Agropur's Biozate product line released its newest hydrolyzed protein
product, claiming up to 90% purity. These proteins are highly digestible and lack the bitter flavor often associated
with other proteins produced in laboratories. Benefits include prolonged shelf life and better taste and texture when
used.

Development of food technology continues to be a top priority for the Canadian government, focusing on greater
efficiency in manufacturing processes, as well as safety and adequate regulatory controls. In the World Ranking
Food Safety and Performance 2014 report, Canada ranked first out of 17 OECD countries due to its commitment
toward informative labeling and transparency in company practices. In order to boost greater progress in the sector,
the Saskatchewan Government in Canada announced a C$13 million (US$10.4 million) investment for the
Saskatchewan Food Industry Development Centre to build a new facility. The new facility provides researchers with
facilities such as specialized laboratory services and extrusion technology, which is expected to support the
expansion of the food ingredient processing sector and enable the production of high-quality food products.

Engaging Consumers Through Marketing




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 117 of 254
                                         Food & Beverage - North America

The term ?millenials? refers loosely to people aged between 18-36, and the priorities and needs of this
demographic differs greatly from older consumers. This has been a factor which companies take into account when
developing and marketing their products. As lifestyles and social practices change, the variety of households and
lifestyles has become broader, with young millenials often choosing to marry later. This has resulted in a
demographic with higher disposable income because of fewer commitments, which has been linked to the
importance of lUxury and innovative elements in their lifestyle.

As a result, millenials tend to respond well to premium products that deliver sensory stimulation in its packaging and
marketing, with an emphasis on marketing through social media platforms such as Instagram or Twitter, as well as
unique flavors. Canada-based frozen yoghurt producer Yogen Fruz introduced three yogurt flavors to its portfolio in
2014: Mojito Sorbet, Strawberry Daiquiri and Pina Colada. These products are tailored to be low-calorie while also
appealing in particular to young female consumers. Media marketing has also taken a new approach in recent
years, particularly with consumer confidence in large corporations wavering due to food scandals.

McDonald's (NYSE: MCD) is one of those that suffer from claims that the food it produces is overly processed and
unhealthy. In answer, McDonald's Canada launched a campaign in 2012 called 'Our Food. Your Questions', which
encouraged consumers to ask anything about food offered at McDonald's. The campaign was received well by the
public, with the Canadian market for McDonald's ranking second out of its ten biggest markets. In 2015, a follow-up
campaign, 'Welcome to McDonald's,' was launched, focusing on the people who work at McDonald's or eat there.
Footage for the campaign was obtained from across the country, with a crew interview over 450 people, including
customers, staff and suppliers. This emotional approach is an attempt to overturn the negative public image fast
food chains have suffered from in recent years in regards to the quality of its food.

Market Outlook

A weakening Canadian dollar will benefit food exports, but may put pressure on profit margins due to increased
costs for imported ingredients. However Canada's F&B industry remains positive, which could lead to increased
foreign investment interests.

Consumers continue to focus on health and lifestyle, with a strong emphasis on natural ingredients as distrust of
large corporations continues to grow, independent companies may attract greater interest. Rather than the
expensive superfoods on trend, as acai berries over the past few years, consumers are turning to local products
such as Saskatoon berries, while craft beers continue to grow in popularity for their distinctive flavors.

M&A activity is expected to remain strong as companies undergo restructuring to raise profitability, including the
divestiture of non-profitable business segments in order to focus on further developing businesses with high sales
or potential for growth. Companies will also invest in expanding existing product lines with innovation in packaging
and ingredients to appeal to changing consumer tastes, particularly with processed food and soft drinks, which in
recent years have declined in popularity due to its high sugar content. Product positioning through media
campaigns will also be an important facet of food companies' marketing.

Currency Conversion Table

Currency exchange rates as of April 3, 2015
currency unit        US$ per Unit Units per US$
US Dollar (US$)      1            1,
Canadian Dollar (C$) 0.8022       1.2465,


Source: Federal Reserve Bank of New York

Scope of this report

The Scope of This Report




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 118 of 254
                                        Food & Beverage - North America

This report looks at the food and beverage industries in the United States and Canada. The report aims to give a
general picture of the current environment, profile the industry and discuss market trends using available data and
an examination of key public companies. Key financial results for leading companies in each country are presented
in the comparative data tables on the proceeding pages.

Research analysts draw on a range of credible industry and company data sources as well as news and information
services to research and analyze the current trading environment, industry landscape and market trends and
outlook for a particular sector. Primary sources are used, unless otherwise indicated, and include company data,
e.g. annual reports and company financial results; macroeconomic and trade data; data and information from global
and country regulatory, industry and trade bodies; government data; and reports from industry organizations and
private research organizations.

Industries covered by the industry reports are defined by standard industry classification systems and leading
companies are identified on this basis. The following SIC codes are relevant to the industry: 2013 (Sausages and
Other Prepared Meats); 2015 (Poultry Slaughtering and Processing); 2022 (Natural, Processed, and Imitation
Cheese); 2023 (Dry, Condensed, and Evaporated Dairy Products); 2024 (Ice Cream and Frozen Deserts); 2026
(Fluid Milk); 2033 (Canned Fruits, Vegetables, Preserves, Jams and Jellies); 2034 (Dried and Dehydrated Fruits,
Vegetables, and Soup Mixes); 2037 (Frozen Fruits, Fruit Juices and Vegetables); 2043 (Cereal Breakfast Foods);
2051 (Bread and Other Bakery Products, Except Cookies and Crackers); 2052 (Cookies and Crackers); 2064
(Candy and Other Confectionary Products); 2082 (Malt Beverages); 2084 (Wines, Brandy and Brandy Spirits); 2086
(Bottled and Canned Soft Drinks and Carbonated Waters).



Notes
Report Number 1443;

PUBLISHER: Mergent, Inc.



Load-Date: June 15,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 119 of 254
                                                Some on-the-go snacks
                                                    Iowa State Daily (Ames)
                                                    April 3D, 2015 Thursday


Copyright 2015 Iowa State Daily
Distributed by Newsbank, Inc. All Rights Reserved

Section: DCT
Length: 297 words
Byline: Shelby Kramer

Body


Some granola bars are loaded with sugar, often with just as much as your average candy bar. Plus, some the
processed ingredients in certain granola bars are just awful, so choose wisely. One generally trusted brand is
Kasha 's TLC Chewy and Crunchy Granola Bars. They contain basic ingredients and contain a hefty 5 grams of
fiber a piece.

Smoothies

 Yeah, it's a drink, but it's still filling. Throw some fresh or frozen fruit, yogurt, milk or whatever else in your blender
and away you go. You can also put in some ground flax seed to add some extra punch to your antioxidant-rich
smoothie. Flax is a great source of fiber.

Fruits and berries

This is an obvious choice that requires little to no explanation ... so there's no explanation. Just eat fruits and
berries.

Almonds

 They're just the perfect snack. They're portable, clean to eat, filled with protein and some studies have shown they
can help prevent prevalent diseases, like diabetes, heart disease, etc. Keep in moderation, though, because these
little suckers are easy to overeat.

 Hummus

 Hummus is a sort of dip made from chickpeas, so it can be difficult to eat on the go. Good thing is that Sabra
makes single-serve, to-go hummus with pretzel crisps. It's more of a chore to eat, but it's a great source of fiber,
folate, iron, etc.

 Cheese

 Mini cheese snacks are great, but they do require refrigeration, which can be a pain. Mini Babble cheeses are the
little wax-wrapped deals at the store, and string cheese can be found anywhere, even at local convenience stores.
Pop some cheese with another nutritional snack for a good pick-me-up hunger-fighter during the day.

 Hard-boiled eggs

 These also have to stay refrigerated, plus they can be a pain to prepare. Other than that, they're an easy-to-eat
and healthy option.


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 120 of 254
                                Some on-the-go snacks


Load-Date: April 30, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 121 of 254
         Court Dismisses Injunctive Relief Claim Allows Others to Proceed
                                                     PracticeView Database
                                                   April 29, 2015 Wednesday


Copyright 2015 Muzeview Research, LLC All Rights Reserved

Length: 135 words

Body


Seidman v. Snack Factory LLC, No. 14cv62547 (S.D. Fla.): In this putative class action alleging violations of
Floridas DUTPA, the Magnuson-Moss Warranty Act, negligent misrepresentation, breach of express warranty and
unjust enrichment, claiming Defendant falsely labels its Pretzel Crisps as all natural when they contain synthetic or
artificial ingredients such as maltodextrin, soybean oil, dextrose and caramel color, the Court granted in part and
denied in part Defendants motion to dismiss. The Court found that Plaintiff is not entitled to injunctive relief because
he does not allege he will ever purchase the products at issue again, dismissing the claim with prejudice. The Court
allowed the remaining claims to proceed. (Source: Perkins Coie)

http://practiceview.muzeview.com/links/index.php?id=5673569


Load-Date: May 1,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 122 of 254
                  I'


                 tf           A clear-eyed look at marijuana legalization
                                             Marin Independent Journal (California)
                                                       April 26, 2015 Sunday


Copyright 2015 Marin Independent Journal, a MediaNews Group publication All Rights Reserved

Section: FEATURES
Length: 995 words
Byline: By Nicole Brodeur

Body


There's a great scene in Bruce Barcott's new book, "Weed the People: The Future of Legal Marijuana in America,"
in which after months of researching the issue with a smart and sober eye, the author walks to the side of an
abandoned Denny's in Denver and fires up a joint.

After it "smolders down to a nub," he returns to his room at the Quality Inn and opens his laptop to chronicle what
happens.

"What would be the most beautiful type font?" is how Barcott begins a stream-of-consciousness riff worthy of
Thelonious Monk, involving pretzel crisps and sexy curtains.

"This is far past high. This is stoned. And it is quite pleasurable," he typed.

No wonder it's the Barcott kids' favorite section of the book. The geeky dad with all the answers uncoils into a mass
of random thoughts before falling asleep with his clothes on.

In "Weed the People," Barcott serves as the self-described "canary in the coal mine" of the cannabis crusade. He
had no skin in the game when he started two years ago. Just a journalist's curiosity (he is a contributing editor at
Outside and has written for the New York Times Magazine and National Geographic), an investigative reporter's
skill and an ability to put history, culture and economics together in an easy, conversational style.

"Part of the challenge was figuring out my own preconceptions," he said recently.

Barcott - who lives on Bainbridge Island with his wife, the writer Claire Dederer and their two kids - grew up a child
of the '70s, when marijuana was for hippies. He was in high school when Nancy Reagan was urging everyone to
Just Say No.

'Square' beginnings

"I was the square," Barcott said recently of his high school days. "I was arriving late and leaving early. Pretty
straight. I was having a beer and that's about it."

He saw marijuana as "a bit of a trap." He didn't want his future derailed because he got caught with the stuff.

That changed in college, when he found that marijuana "was not an unpleasant experience."

He smoked a lot of it, but his grades started to suffer and he stopped.




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 123 of 254
                                    A clear-eyed look at marijuana legalization

Fast forward to a dinner party a few years ago, when the topic at the table was Initiative 502 - the measure to
legalize marijuana sales in Washington state. Barcott planned to vote against it. He didn't want his kids to have
such easy access to pot.

When a friend made an impassioned and constructive argument in favor of legalization (your kids can get pot at
school, thousands in jail for minor offenses), Barcott found himself sitting on the proverbial fence.

It seemed the perfect place from which to start a book, especially after Barcott scanned store shelves and saw only
books written by marijuana advocates or anti-drug people. Some were clinical, others legalistic.

'Nothing fun to read'

"There was nothing current or fun to read," he said. "And I felt like there was this huge space to experience and
observe."

This approach was exactly the one he took when writing 2007's "The Measure of a Mountain," about Mount Rainier:
"I told people that I am not a mountain climber, I am not Ed Viesturs. I am just a geeky guy obsessed with Mount
Rainier right now."

This time, that guy was obsessed with marijuana legalization, and took readers along for the lesson.

He did research and found that every year between 2005 and 2010, around 800,000 Americans were arrested on
marijuana charges, most for small-time possession.

He started going to Denver about once a month. He sat in boardrooms where Wall Street and Silicon Valley
investors were seeding, ahem, marijuana enterprises. He toured giant grow operations. He researched the history
of marijuana, spoke with patients and artists whose lives have been sustained by cannabis. He attended festivals
and rallies, got his own medical-marijuana card.

And when the votes were counted, he stood in line to make a pot purchase on the first day of legal sales in
Colorado - a scene with more tension than a John Le Carre novel. But funnier.

Embrace versus allow

Barcott believes that Colorado "embraced" the legalization of marijuana, while Washington state "allowed" it.

"Colorado had a certain amount of pride about its system," he said. "That they passed their law over the objections
of the powers-that-be, and Washington did it by collaborating with the powers-that-be."

Colorado - with the governor's approval - set up a regulated medical-marijuana system and used that as the
foundation for its retail applications and sales, which started six months before those in Washington state.

Marijuana   A» Page 4
Washington had the chance to regulate medical marijuana in 2009, but then-Gov. Chris Gregoire wouldn't sign the
legislation. So when pot was legalized, "We left it up to the Liquor Control Board and then the good intentions of a
lottery system," Barcott said, adding that some who received licenses couldn't find money or approved locations to
follow through.

"We set up a system that was hobbled at the start," Barcott said.

And now?

"I think we're doing OK," he said. "I don't think we're doing great and I don't think we're doing a terrible job. The
system was set up to be slow and overly careful."

With all this knowledge, has Barcott invested in the marijuana industry?


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 124 of 254
                                      A clear-eyed look at marijuana legalization

Nothing beyond a vape, he reported.

"But if I had the money, I would invest in ancillary businesses. Packing companies, security and video systems. Just
plain, old slip-and-fall business insurance."

In the end, what Barcott feared the most - his kids having access to marijuana - has been turned on its head. Lucy,
16, and Willie, 13, are well-versed and thoughtful.

"Lucy loves the cultural context of it all, and Willie is much more of a philosopher," he said. "He loves to get into the
ethics and morals of things."

But what about smoking the stuff?

"I am advising against the use of marijuana," Barcott said. "But I am saying that and saying, 'Here's why, here's
what I found, here are the top three reasons why you shouldn't do it now. And if you're going to do it, wait until your
early 20s.'"

Marijuana

From Page 2


Load-Date: April 26, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 125 of 254
                    Barcott takes clear-eyed look at marijuana legalization
                                              Knoxville News-Sentinel (Tennessee)
                                             April 26, 2015 Sunday, Knoxville Edition


Copyright 2015 Knoxville News-Sentinel Co. All Rights Reserved

Section: FEATURES; Pg. 6E
Length: 735 words
Byline: Nicole Brodeur The Seattle Times (TNS)

Body


There's a great scene in Bruce BarcoU's new book, "Weed the People: The Future of Legal Marijuana in America,"
in which, after months of researching the issue with a smart and sober eye, the author walks to the side of an
abandoned Denny's in Denver and fires up a joint.

After it "smolders down to a nub," he returns to his room at the Quality Inn and opens his laptop to chronicle what
happens.


"What would be the most beautiful type font?" is how BarcoU begins a stream-of-consciousness riff worthy of
Thelonious Monk, involving pretzel crisps and sexy curtains.


 No wonder it's the Barcott kids' favorite section of the book. The geeky dad with all the answers uncoils into a mass
of random thoughts before falling asleep with his clothes on.


 In "Weed the People," Barcott serves as the self-described "canary in the coal mine" of the cannabis crusade. He
had no skin in the game when he started two years ago. Just a journalist's curiosity, an investigative reporter's skill
and an ability to put history, culture and economics together in an easy, conversational style.


 Barcott grew up a child of the '70s, when marijuana was for hippies.


 "I was the square," Barcott said recently of his high school days. "I was arriving late and leaving early. Pretty
straight. I was having a beer and that's about it."


 He saw marijuana as "a bit of a trap." He didn't want his future derailed because he got caught with the stuff.


That changed in college. He smoked a lot of it, but his grades started to suffer and he stopped.


 Fast forward to a dinner party a few years ago, when the topic at the table was Initiative 502 - the measure to
legalize marijuana sales in Washington state. Barcott planned to vote against it. He didn't want his kids to have
such easy access to pot.


 When a friend made an impassioned and constructive argument in favor of legalization, Barcott found himself
sitting on the proverbial fence.




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 126 of 254
                                Barcott takes clear-eyed look at marijuana legalization

 It seemed the perfect place from which to start a book, especially after Barcott scanned store shelves and saw only
books written by marijuana advocates or anti-drug people.


"There was nothing current or fun to read," he said. "And I felt like there was this huge space to experience and
observe."


He did research and found that every year between 2005 and 2010, around 800,000 Americans were arrested on
marijuana charges, most for small-time possession.


 He started going to Denver about once a month. He sat in boardrooms where Wall Street and Silicon Valley
investors were seeding, ahem, marijuana enterprises. He toured giant grow operations. He researched the history
of marijuana, spoke with patients and artists whose lives have been sustained by cannabis. He attended festivals
and rallies, got his own medical-marijuana card.


And when the votes were counted, he stood in line to make a pot purchase on the first day of legal sales in
Colorado - a scene with more tension than a John Le Carre novel. But funnier.


Barcott believes that Colorado "embraced" the legalization of marijuana, while Washington state "allowed" it.


 Washington had the chance to regulate medical marijuana in 2009, but then-Gov. Chris Gregoire wouldn't sign the
legislation. So when pot was legalized, "We left it up to the Liquor Control Board and then the good intentions of a
lottery system," Barcott said, adding that some who received licenses couldn't find money or approved locations to
follow through.


And now?


 "I think we're doing OK," he said. "I don't think we're doing great and I don't think we're doing a terrible job. The
system was set up to be slow and overly careful."


With all this knowledge, has Barcott invested in the marijuana industry?


 "No, but if I had the money, I would invest in ancillary businesses. Packing companies, security and video systems.
Just plain, old slip-and-fall business insurance."


 In the end, what Barcott feared the most - his kids having access to marijuana -         has been turned on its head.
Lucy, 16, and Willie, 13, are well-versed and thoughtful.


"Lucy loves the cultural context of it all, and Willie is much more of a philosopher," he said. "He loves to get into the
ethics and morals of things."


But what about smoking the stuff?


 "I am advising against the use of marijuana," Barcott said. "But I am saying, 'Here's why, here's what I found, here
are the top three reasons why you shouldn't do it now. And if you're going to do it, wait until your early 20s.' "


Load-Date: April 26, 2015




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 127 of 254
                     Barcott takes clear-eyed look at marijuana legalization


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 128 of 254
      Q   (
                               A clear-eyed look at marijuana legalization
                                                The Lawton Constitution (Oklahoma)
                                                      April 25, 2015 Saturday


Copyright 2015 The Lawton Constitution
Distributed by Newsbank, Inc. All Rights Reserved

Section: OPINION; Pg. 4A
Length: 927 words
Byline: NICOLE BRODEUR

Body


There's a great scene in Bruce Barcott's new book, "Weed the People: The Future of Legal Marijuana in America,"
in which after months of researching the issue with a smart and sober eye, the author walks to the side of an
abandoned Denny's in Denver and fires up a joint.

After it "smolders down to a nub," he returns to his room at the Quality Inn and opens his laptop to chronicle what
happens.

"What would be the most beautiful type font?" is how Barcott begins a stream-of-consciousness riff worthy of
Thelonious Monk, involving pretzel crisps and sexy curtains.

"This is far past high. This is stoned. And it is quite pleasurable," he typed.

No wonder it's the Barcott kids' favorite section of the book. The geeky dad with all the answers uncoils into a mass
of random thoughts before falling asleep with his clothes on.

In "Weed the People," Barcott serves as the self-described "canary in the coal mine" of the cannabis crusade. He
had no skin in the game when he started two years ago. Just a journalist's curiosity (he is a contributing editor at
Outside and has written for The New York Times Magazine and National Geographic), an investigative reporter's
skill and an ability to put history, culture and economics together in an easy, conversational style.

"Part of the challenge was figuring out my own preconceptions," he said recently.

Barcott - who lives on Bainbridge Island with his wife, the writer Claire Dederer and their two kids - grew up a child
of the '70s, when marijuana was for hippies. He was in high school when Nancy Reagan was urging everyone to
Just Say No.

"I was the square," Barcott said recently of his high school days. "I was arriving late and leaving early. Pretty
straight. I was having a beer and that's about it."

He saw marijuana as "a bit of a trap." He didn't want his future derailed because he got caught with the stuff.

That changed in college, when he found that marijuana "was not an unpleasant experience."

He smoked a lot of it, but his grades started to suffer and he stopped.

Fast forward to a dinner party a few years ago, when the topic at the table was Initiative 502 - the measure to
legalize marijuana sales in Washington state. Barcott planned to vote against it. He didn't want his kids to have
such easy access to pot.


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 129 of 254
                                      A clear-eyed look at marijuana legalization

When a friend made an impassioned and constructive argument in favor of legalization (your kids can get pot at
school, thousands in jail for minor offenses), Barcott found himself sitting on the proverbial fence.

It seemed the perfect place from which to start a book, especially after Barcott scanned store shelves and saw only
books written by marijuana advocates or anti-drug people. Some were clinical, others legalistic.

"There was nothing current or fun to read," he said. "And I felt like there was this huge space to experience and
observe."

This approach was exactly the one he took when writing 2007's "The Measure of a Mountain," about Mount Rainier:
"I told people that I am not a mountain climber, I am not Ed Viesturs. I am just a geeky guy obsessed with Mount
Rainier right now."

This time, that guy was obsessed with marijuana legalization, and took readers along for the lesson.

He did research and found that every year between 2005 and 2010, around 800,000 Americans were arrested on
marijuana charges, most for small-time possession.

He started going to Denver about once a month. He sat in boardrooms where Wall Street and Silicon Valley
investors were seeding, ahem, marijuana enterprises. He toured giant grow operations. He researched the history
of marijuana, spoke with patients and artists whose lives have been sustained by cannabis. He attended festivals
and rallies, got his own medical-marijuana card.

And when the votes were counted, he stood in line to make a pot purchase on the first day of legal sales in
Colorado - a scene with more tension than a John Le Carre novel. But funnier.

Barcott believes that Colorado "embraced" the legalization of marijuana, while Washington state "allowed" it.

"Colorado had a certain amount of pride about its system," he said. "That they passed their law over the objections
of the powers-thatbe, and Washington did it by collaborating with the powers-that-be."

Colorado - with the governor's approval - set up a regulated medical-marijuana system and used that as the
foundation for its retail applications and sales, which started six months before those in Washington state.

"We set up a system that was hobbled at the start," Barcott said.

And now?

"I think we're doing OK," he said. "I don't think we're doing great and I don't think we're doing a terrible job. The
system was set up to be slow and overly carefuL"

With all this knowledge, has Barcott invested in the marijuana industry?

Nothing beyond a vape, he reported.

"But if I had the money, I would invest in ancillary businesses. Packing companies, security and video systems. Just
plain, old slipand-fall business insurance."

In the end, what Barcott feared the most - his kidshaving access to marijuana - has been turned on its head. Lucy,
16, and Willie, 13, are well-versed and thoughtful.

"Lucy loves the cultural context of it all, and Willie is much more of a philosopher," he said. "He loves to get into the
ethics and morals of things."

But what about smoking the stuff?




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 130 of 254
                                     A clear-eyed look at marijuana legalization

"I am advising against the use of marijuana," Barcott said. "But I am saying that and saying, 'Here's why, here's
what I found, here are the top three reasons why you shouldn't do it now. And if you're going to do it, wait until your
early 20s.'"

Nicole Brodeur wrote this review for the Seattle Times.


Load-Date: April 26, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 131 of 254
                        Level up everyday adventures with Pretzel Crisps
                                                                 InPR
                                           April 22, 2015 Wednesday 12:09 PM CET


Copyright 2015 InPR is provided by U2C Communications Ltd. All Rights Reserved




              ~:;               ----.
U" C Communications
Length: 166 words

Body


Take activities with friends to another level with the savory flavors and delightful crunch of Jack 'n Jill Pretzel
Crisps.

This new snack from Universal Robina Corporation (URC) puts a spin on the all-time favorite pretzel by making it
lighter and crispier. Pretzel Crisps comes in two new and tasty flavors: Honey Mustard and Cheese 'n Garlic.

Pretzel Crisps is an ideal snack for life's adventures. Packed in re-sealable bags, this savory snack can be enjoyed
anytime, anywhere. For only P 15 (SRP), there's surely more room for fun, adventure and even more Pretzel
Crisps.

Pretzel Crisps is available in leading supermarkets and groceries nationwide.

*****

All Data Processing does not endorse in any way, the views, opinions or recommendations expressed above. The
use of the Information is subject to the terms and conditions as published by the original source, which you have to
read and accept in full prior to the execution of any actions taken in reliance on Information contained herein.




Load-Date: April 22, 2015


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 132 of 254
                                                            Food Notes
                                               Charlotte Observer (North Carolina)
                                                       April 14, 2015 Tuesday


Copyright 2015 The Charlotte Observer All Rights Reserved




iXhe ctharlotte CDbserver
      Found   011 Charlotte~   com

Section: food drink
Length: 315 words
Byline: The Charlotte Observer

Body


Want a breakfast cracker?

Instead of Lance in your pants, you may need pockets in your pajamas. The Charlotte-based snack company, now
called Snyder's-Lance after its merger with Snyder's of Hanover, is releasing a new line of filled crackers with a
breakfast aim. Lance Quick Starts are whole-grain "breakfast biscuit sandwiches," like their sandwich crackers but
filled with morning-centric blueberry, maple and cinnamon fillings instead of the familiar cheese or peanut butter. A
five-pack of six-biscuit packets is $2.99.

Also new from Lance: Gluten-free versions of the bite-size peanut butter and cheese sandwich crackers and Snack
Factory mini pretzel-crisps. The company says the crackers are the first gluten-free snack crackers available.

Get baking for Matthews contest

The Matthews Community Farmers' Market returns to its summer hours of 8 a.m.-noon on Saturday, followed by
the annual baking contest April 25. This year's category: Healthy Yeast or Sourdough Bread. There's no registration
or fee to enter. Just arrive by 9 a.m. with your entry, including contact information and the recipe. Details: .

Vote for your favorite beer

Battle of the Brews returns 3-6 p.m. Saturday at the South End Food Truck Lot, 100 W. Park Ave. Organizer Mark
Miller expects 10 breweries, eight food trucks, exhibitors from bottle shops and pour houses and live music. It is a
battle, so you get a 5-ounce tasting glass and 3 bottle caps that will let you vote for your favorite beer. Tickets are
$40 at or $50 at the gate.

Say cheese in the mountains

The WNC Cheese Trail, which promotes N.C. cheesemakers, will hold its first Carolina Mountain Cheese Fest,
noon-4 p.m. April 26 at Highland Brewing Co., 12 Old Charlotte Highway, Asheville. Expect a grilled-cheese cook-
off, milking and cheese demonstrations, panel discussions and 19 cheesemakers. Tickets are $12 in advance at or
$15 at the door.


Load-Date: April 14, 2015



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 133 of 254
                                    Food Notes




End of Document




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 134 of 254
                                a 'quite pleasurable' read on legal weed
                                                        The Seattle Times
                                                     April 12, 2015 Sunday


Copyright 2015 The Seattle Times Company All Rights Reserved

Section: ROP ZONE; Pg. H1
Length: 1026 words
Byline: Nicole Brodeur, Seattle Times columnist

Body


There's a great scene in Bruce Barcott's new book, "Weed the People: The Future of Legal Marijuana in America,"
in which after months of researching the issue with a smart and sober eye, the author walks to the side of an
abandoned Denny's in Denver and fires up a joint.

After it "smolders down to a nub," he returns to his room at the Quality Inn and opens his laptop to chronicle what
happens.

"What would be the most beautiful type font?" is how Barcott begins a stream-of-consciousness riff worthy of
Thelonious Monk, involving pretzel crisps and sexy curtains.

"This is far past high. This is stoned. And it is quite pleasurable," he typed.

No wonder it's the Barcott kids' favorite section of the book. The geeky dad with all the answers uncoils into a mass
of random thoughts before falling asleep with his clothes on.

"Weed the People" will bring Barcott to The Elliott Bay Book Company on April 15 and Seattle's Town Hall on April
21, when he will share the stage with Christian Hageseth, founder of the Denver-based Green Man Cannabis
Ranch & Amphitheater, "the world's first weedery" - whatever that is.

In the book, Barcott serves as the self-described "canary in the coal mine" of the cannabis crusade. He had no skin
in the game when he started two years ago. Just a journalist's curiosity (he is a contributing editor at Outside and
has written for The New York Times Magazine and National Geographic), an investigative reporter's skill and an
ability to put history, culture and economics together in an easy, conversational style.

"Part of the challenge was figuring out my own preconceptions," he said recently.

Barcott - who lives on Bainbridge Island with his wife, the writer Claire Dederer and their two kids - grew up a child
of the '70s, when marijuana was for hippies. He was in high school when Nancy Reagan was urging everyone to
Just Say No.

"I was the square," Barcott said recently of his high-school days. "I was arriving late and leaving early. Pretty
straight. I was having a beer and that's about it."

He saw marijuana as "a bit of a trap." He didn't want his future derailed because he got caught with the stuff.

That changed in college, when he found that marijuana "was not an unpleasant experience."

He smoked a lot of it, but his grades started to suffer and he stopped.



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 135 of 254
                                      a 'quite pleasurable' read on legal weed

Fast forward to a dinner party a few years ago, when the topic at the table was Initiative 502 - the measure to
legalize marijuana sales in Washington state. Barcott planned to vote against it. He didn't want his kids to have
such easy access to pot.

When a friend made an impassioned and constructive argument in favor of legalization (your kids can get pot at
school, thousands in jail for minor offenses), Barcott found himself sitting on the proverbial fence.

It seemed the perfect place from which to start a book, especially after Barcott scanned store shelves and saw only
books written by marijuana advocates or anti-drug people. Some were clinical, others legalistic.

"There was nothing current or fun to read," he said. "And I felt like there was this huge space to experience and
observe."

This approach was exactly the one he took when writing 2007's "The Measure of a Mountain," about Mount Rainier:
"I told people that I am not a mountain climber, I am not Ed Viesturs. I am just a geeky guy obsessed with Mount
Rainier right now."

This time, that guy was obsessed with marijuana legalization, and took readers along for the lesson.

He did research and found that every year between 2005 and 2010, around 800,000 Americans were arrested on
marijuana charges, most for small-time possession.

He started going to Denver about once a month. He sat in boardrooms where Wall Street and Silicon Valley
investors were seeding, ahem, marijuana enterprises. He toured giant grow operations. He researched the history
of marijuana, spoke with patients and artists whose lives have been sustained by cannabis. He attended festivals
and rallies, got his own medical-marijuana card.

And when the votes were counted, he stood in line to make a pot purchase on the first day of legal sales in
Colorado - a scene with more tension than a John Le Carre novel. But funnier.

Barcott believes that Colorado "embraced" the legalization of marijuana, while Washington state "allowed" it.

"Colorado had a certain amount of pride about its system," he said. "That they passed their law over the objections
of the powers-that-be, and Washington did it by collaborating with the powers-that-be."

Colorado - with the governor's approval - set up a regulated medical-marijuana system and used that as the
foundation for its retail applications and sales, which started six months before those in Washington state.

Washington had the chance to regulate medical marijuana in 2009, but then-Gov. Chris Gregoire wouldn't sign the
legislation. So when pot was legalized, "We left it up to the Liquor Control Board and then the good intentions of a
lottery system," Barcott said, adding that some who received licenses couldn't find money or approved locations to
follow through.

"We set up a system that was hobbled at the start," Barcott said.

And now?

"I think we're doing OK," he said. "I don't think we're doing great and I don't think we're doing a terrible job. The
system was set up to be slow and overly careful."

With all this knowledge, has Barcott invested in the marijuana industry?

Nothing beyond a vape, he reported.

"But if I had the money, I would invest in ancillary businesses. Packing companies, security and video systems. Just
plain, old slip-and-fall business insurance."



     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 136 of 254
                                       a 'quite pleasurable' read on legal weed

In the end, what Barcott feared the most - his kidshaving access to marijuana - has been turned on its head. Lucy,
16, and Willie, 13, are well-versed and thoughtful.

"Lucy loves the cultural context of it all, and Willie is much more of a philosopher," he said. "He loves to get into the
ethics and morals of things."

But what about smoking the stuff?

"I am advising against the use of marijuana," Barcott said. "But I am saying that and saying, 'Here's why, here's
what I found, here are the top three reasons why you shouldn't do it now. And if you're going to do it, wait until your
early twenties.' "


Load-Date: April 15, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 137 of 254
  Press Release: Snyder's-Lance, Inc. to Release First Quarter 2015 Results
    on Friday, May 8, Before Market Opens. Will Host Conference Call and
                Webcast at 9:00 am Eastern on Friday, May 8.
                                                Dow Jones Institutional News
                                              April 10, 2015 Friday 3:00 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2015, Dow Jones & Company, Inc.



  C     DOW JONES NE                  S


Length: 500 words

Body


Snyder's-Lance, Inc. to Release First Quarter 2015 Results on Friday, May 8, Before Market Opens. Will Host
Conference Call and Webcast at 9:00 am Eastern on Friday, May 8.

PR Newswire

CHARLOTTE, N.C., April 10, 2015

CHARLOTTE, N.C., April 10, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its first quarter 2015 results before the market opens on Friday, May 8, 2015. Management
will also conduct a conference call and live webcast at 9:00 am Eastern time on Friday, May 8,2015 to review the
Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett,
Executive Vice President, Chief Financial Officer and Chief Administrative Officer and Mark Carter, Vice President
and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 25419324. A continuous telephone replay of the call will be available
between 12:00pm on May 8 and midnight on May 15. The replay telephone number is (855) 859-2056 for U.S.
callers or (404) 537-3406 for international callers. The replay access code is 25419324. Investors may also access
a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 138 of 254
     Press Release: Snyder's-Lance, Inc. to Release First Quarter 2015 Results on Friday, May 8, Before Market
                            Opens. Will Host Conference Call and Webcast at 9:00 a ....

potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), O-Ke-Doke(R)
and other brand names along with a number of third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
E

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-t0-
release-first-quarter-2015-results-on-friday-may-8-before-market-opens--will-host-conference-call-and-webcast-at-
900-am-eastern-on-friday-may-8-300064081.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

April 10, 201511:00 ET (15:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: April 11, 2015


    End ofD()curnent




        Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 139 of 254
Snyder's-Lance, Inc. to Release First Quarter 2015 Results on Friday, May 8,
 Before Market Opens. Will Host Conference Call and Webcast at 9:00 am
                         Eastern on Friday, May 8.
                                                           PR Newswire
                                              April 10, 2015 Friday 11 :00 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 449 words
Dateline: CHARLOTTE, N.C., April 10, 2015

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its first quarter 2015 results
before the market opens on Friday, May 8, 2015. Management will also conduct a conference call and live webcast
at 9:00 am Eastern time on Friday, May 8, 2015 to review the Company's results. Participating in the conference
call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President, Chief Financial Officer and
Chief Administrative Officer and Mark Carter, Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 25419324. A continuous telephone replay of the call will be available
between 12:00pm on May 8 and midnight on May 15. The replay telephone number is (855) 859-2056 for U.S.
callers or (404) 537-3406 for international callers. The replay access code is 25419324. Investors may also access
a web-based replay of the conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover@, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart(TM), O-Ke-Ooke® and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-E

Logo -http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
release-first-quarter-2015-results-on-friday-may-8-before-market-opens--will-host-conference-call-and-webcast-at-
900-am-eastern-on-friday-may-8-300064081.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 140 of 254
  Snyder's-Lance, Inc. to Release First Quarter 2015 Results on Friday, May 8, Before Market Opens. Will Host
                           Conference Call and Webcast at 9:00 am Eastern on Fr....


Load-Date: April 11, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 141 of 254
    The stat pool: the grocery headquarters annual State of the Industry
 Almanac takes a comprehensive look at dozens of supermarket categories;
                STATE OF THE INDUSTRY ALMANAC 2015
                                                    Grocery Headquarters
                                                        April 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 MacFadden Communications Group LLC

Section: Pg. 60(26); Vol. 81; No.4; ISSN: 1094-1088

Length: 32548 words




   [ILLUSTRATION OMITTED]
    What do consumers want?
    That is the $64,000 question. Figuring it out can mean the difference between swimming in the green or
drowning in red ink. In an effort to supply a little bit of clarity, each year the editors at Grocery
Headquarters dive head first into a pool of numbers.
    Grocery Headquarters' State of the Industry Almanac, published in conjunction with Chicago-based market
research firm IRI, provides the top 10 brands and five best-selling vendors in a wide array of categories
covering every aisle of the store. Sales figures are for the 52-week period ended January 25.
    While there are never any guarantees, there certainly are some smart bets for retailers to make.
Alcohol is one of them.
    The beer/alcohol/cider category and wine category,       third and seventh best selling categories
respectively, were up in both dollars and units for the tracked period. Beer sales were at $9.7 billion,
up 3.7%, while wine pushed past the $7 billion mark, up 4.4%. Lower down on the top 50 list,
spirits/liquor (27th) sales were up 3.1% in dollars, topping $3 billion and up 2.5% in units.
     "We are amazed at how well alcohol has performed at our chain over the last few years," says a Midwest
retailer, who adds that his operation is allotting more space than ever for spirits.

"Consumers make it clear that they want convenience when shopping and that extends to the alcoholic
beverage market."
   And what goes better with beer and wine than salty snacks and cheese?
   Salty snacks was the fourth best selling category with sales of more than $9.5 billion, up almost 3%,
units were up 2.6%. Two spots below salty snacks and one spot above wine was natural cheese. The category
was up 7% in dollars, for $7.1 billion in sales and up 1% in units.
   After a night of indulgence, or overindulgence, what are consumers in need of? Coffee and bottled water
of course. Just outside the top 10, in 11th and 12th respectively, both had good years as well. Each
accounted for $4.7 billion in sales, up 5.4% and 5.3% in dollars and 5.3% (coffee) and 3.4% (water) in
units.
   Other categories that had strong years in both dollars and units included refrigerated salad/coleslaw
(dollars up 10.1%, units up 8.3%) and refrigerated meat (dollars up 22.3%, units up 8.7%).
   Of course it was not all candy and roses, (except in the candy and floral departments), as there were
some categories that underperformed, none bigger than the carbonated beverage segment. It may be a reach
to say a category that was the top selling in the store, generating almost $11 billion in sales, was a
disappointment, but carbonated beverages were down once again, about 2% for both units and dollars.
   "It's like watching a long lost friend go away," says the same Midwest retailer. "Consumers want so
many different options in the beverage category and each new innovation just takes a little bit more away
from carbonated beverages. The interesting part of all of this is that Coca-Cola and Pepsi are the leaders
in these other segments as well."
    [ILLUSTRATION OMITTED]




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 142 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories; STATE OF THE INDUST ....

   Other categories to have off years were eighth-best cold cereal, down 4% in dollars and 3.5% in units,
ninth-best frozen dinners and entrees (-3.5%, -5.7%) and laundry detergent (-3.5%, -2.9%).
   As always, we encourage you to review our annual almanac and share your thoughts. We welcome your
feedback.
   --WRITTEN AND DEVELOPED BY THE GROCERY HEADQUARTERS EDITORIAL STAFF--
 TOP 50 SUPERMARKET CATEGORIES

$ SALES      CHANGE VS.    UNIT SALES   CHANGE VS.
CATEGORY   (MILLIONS)     YEAR AGO    (MILLIONS)      YEAR AGO

Carbonated$10,922.8         -1. 9%      4,876.0         -2.1%
  beverages
Milk          10,855.4        2.9       3,445.3          -2.9
Beer/ale/alcoholic        9,721.7        3.7         1,104.6        3.4
  cider
Salty snacks9,581.7           2.9      3,842.6            2.6
Fresh bread &             9,484.6      -0.3          4,069.3       -0.9
  rolls
Natural cheese            8,847.2       7.0          2,589.9        1.0
Wine           7,172.0        4.4        764.2            2.2
Cold cereal 5,354.6          -4.0      1,720.7           -3.5
Frozen dinners/           5,184.4      -3.5          1,898.7       -5.7
  entrees
Yogurt         5,153.6        3.2       3,934.6           0.1
Coffee         4,751.7        5.4         747.1           5.3
Bottled water             4,740.7        5.3         2,427.1        3.4
Ice cream/sherbet         4,319.2        0.9         1,197.5       -0.6
Crackers       4,250.9        0.3       1,615.4           0.8
Refrigerated4,183.3          -2.9       1,410.2          -5.4
  juices/drinks
Breakfast meats           4,110.2        8.4           973.6        2.2
Cookies        4,072.7        0.2       1,548.9           0.1
Refrigerated4,068.2          10.9       1,538.1          -0.1
  fresh eggs
Soup           3,813.5       -0.8       2,840.0          -2.1
Cigarettes 3,797.9           -0.6         518.0          -0.9
Luncheon meats            3,501.1        3.1         1,109.0       -1. 5
Total chocolate           3,494.9        2.7         1,736.7       -1.1
  candy
Refrigerated3,472.2          10.1       1,244.8           8.3
  salad/coleslaw
Bottled juices--ss        3,163.3       -1. 8        1,350.6       -2.4
Toilet tissue             3,099.8       -0.2           565.8       -2.0
Dog food       3,069.5       -0.8         817.4          -1.2
Spiri ts /l iquor         3,031.9        3.1           198.1        2.5
Frozen pizza2,825.2          -0.1         873.3          -3.5
Frozen novelties          2,669.5       -0.1           814.8       -2.8
Frozen/        2,553.6        8.5         452.4           6.9
  refrigerated
  poultry
Frozen seafood            2,516.1        3.3           317.4       -4.2
Snack bars/ 2,435.0           3.1       1,052.0           3.0
  granola bars
Dinner sausage            2,307.2        8.8           592.5        1.5
Vegetables 2,262.3           -1.1       2,197.5          -0.8
Spices/ seasonings        2,233.6        2.4           852.1        0.9
Laundry detergent         2,220.8       -3.5           347.8       -2.9
Creams/creamers           2,193.0        5.4           767.0        1.1
Shortening & oil          2,161.8       -0.5           477.9        0.8
Baby formula/             2,069.7        0.3           134.3       -3.4
  electrolytes




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 143 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST.. ..

Cat food     2,068.4          -0.1         1,435.9             -0.3
Processed cheese           1,996.7          0.1              564.2      -6.5
Paper towelsl,893.9            0.1           472.1             -2.7
Snack nuts/seeds/          1,889.9          4.6               17.2       3.4
  corn nuts
Refrigerated meat          1,872.9         22.3              278.0       8.7
Butter/butter              1,851.3         14.3              553.6      -2.2
  blends
Mexican foods              1,801.5          2.9              852.0       3.4
Frozen plainl,799.7            0.0         1,068.9              0.2
  vegetables
Processed frzen/           1,781.2          1.6              319.1      -1.9
  refrig poultry
Pastry/doughnuts           1,756.3          4.1              644.0       4.2
Refrigerated side          1,7l3.8          7.7              444.0       2.7
  dishes

52 WEEKS ENDED JANUARY 25.

Source: IRI

DOMESTIC BEER

Consumers still have a thirst for domestic beer. Sales topped S 10.5
billion, up 3.2% versus last year. The increase can be attributed to
a higher average price per case ($ 19.85) as case sales were
relatively flat, (up 0.7%) .Top brands remain Bud Light, Coors Light
and Miller Lite capturing market share of 19.1%, 9.7% and 8.2%
respectively.

    $ SALES       CHANGE VS.       $        CHANGE VS.
TOP BRANDS      (MILLIONS)      YEAR AGO      SHARE          YEAR AGO

Bud Light       $2,010.2           2.2%           19.1%       -0.2%
Coors Light      1,030.4          -1.5             9.7         -0.4
Miller Lite        862.6           1.3             8.2         -0.2
Budweiser          718.7          -1.5             6.8         -0.3
Michelob Ultra Light             428.2            11.1           4.0     0.2
Natural Light      343.8          -1.8             3.2         -0.2
Busch Light        318.5           1.3             3.0         -0.1
Busch 195.7         -0.8           1.8            -0.1
Miller High Life 195.5            -1.1             1.8         -0.1
Keystone Light     171.3          -5.4             1.6         -0.2
Blue Moon Belgian 147.6            4.0             1.4          0.0
  White Ale
Yuengling Traditional            136.2             8.2          1.3      0.1
  Lager
Pabst Blue Ribbon 131.1            1.5             1.2          0.0
Bud Light Lime     127.5          -6.0             1.2         -0.1
Bud Light Platinumlll.2          -16.9             1.0         -0.2
  Lager
Coors 109.6          6.1           1.0             0.0
Samuel Adams Seasonal            108.2             6.2          1.0      0.0
Natural Ice        100.1           0.6             0.9          0.0
Redds Apple Ale     82.2           9.6             0.7          0.1
Sierra Nevada Pale Ale            77.9             4.3          0.7      0.0

TOTAL           10,521.9             3.2      100.0             0.0

     CASES        CHANGE VS.     AVG. PRICE
TOP BRANDS      (MILLIONS)      YEAR AGO          PER CASE




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 144 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST.. ..


Bud Light        108.8            1.2%            $18.47
Coors Light       55.8           -2.3              18.44
Miller Lite       47.1            0.5              18.31
Budweiser         38.9           -2.4              18.46
Michelob Ultra Light           18.6               9.6          22.98
Natural Light     23.5           -3.0              14.60
Busch Light       22.2            0.6              14.31
Busch 13.3          -1. 7           14.71
Miller High Life 12.9            -2.6              15.08
Keystone Light    12.3           -6.5              13.87
Blue Moon Belgian 4.9             2.8              29.84
  White Ale
Yuengling Traditional           6.7               8.3          20.33
  Lager
Pabst Blue Ribbon 8.3             0.0              15.73
Bud Light Lime     5.1           -6.5              24.83
Bud Light Platinum4.4           -18.6              24.88
  Lager
Coors 5.9            4.1            18.41
Samuel Adams Seasonal           3.4               4.4          31. 31
Natural Ice        6.9            0.1              14.32
Redds Apple Ale    2.7           10.8              29.76
Sierra Nevada Pale Ale          2.4               3.6          31. 20

TOTAL530.1            0.7             19.85

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

IMPORTED BEER

Dollar and case sales of imported beer were both up, 4.5% and 3.2%
respectively, signifying consumers' willingness to pay a premium for
the category. Third best selling brand, Modelo Especial was the
rising star with sales up 23%. Dos Equis XX enjoyed the second most
growth of brands in the top 10 with an increase of 16.3%. Corona
Extra (23% market share) and Heineken (13.4%) were the top selling
brands.

    $ SALES       CHANGE VS.      $           CHANGE VS.
TOP BRANDS      (MILLIONS)     YEAR AGO         SHARE      YEAR AGO

Corona Extra     $ 62 6.0         4.1%           23.3%      -0.1%
Heineken           361. 9         2.7            13.4        -0.2
Modelo Especial    280.4         23.0            10.4          1.5
Corona Light       177.8          3.1             6.6        -0.1
Stella Artois Lager             159.7            10.7          5.9      0.3
Dos Equis XX Lager146.6          16.3             5.4          0.5
  Especial
Tecate 87.6         -3.7          3.2            -0.3
Guinness Draught    57.5         -1. 6            2.1        -0.1
Pacifico49.8          1.9         1.8            -0.1
Newcastle Brown Ale45.9         -14.9             1.7        -0.4
Heineken Premium    44.2        -10.3             1.6        -0.2
  Light Lager
Becks    43.7         7.3         1.6             0.0
Labatt Blue         40.0         -5.3             1.5        -0.2




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 145 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Labatt Blue Light 36.2             -3.4          1.4       -0.1
Negra Modelo       33.4             6.9          1.3        0.0
Dos Equis XX Ambar 29.7             3.1          1.1        0.0
  Lager
Tecate Light       29.2            42.1          1.1        0.3
Guinness Extra Stout               28.5          7.1        1.1      0.0
Fosters Lager      27.3           -11.9          1.0       -0.2
Beers of Mexico    25.4             4.8          0.9        0.0
  Variety Pack

TOTAL           $2,685.6            4.5        100.0        0.0

     CASES        CHANGE VS.      AVG. PRICE
TOP BRANDS      (MILLIONS)       YEAR AGO       PER CASE

Corona Extra     22.4               2.1%         $27.94
Heineken         13.0               1.7           27.63
Modelo Especial 10.8               19.6           25.78
Corona Light     6,.3               1.2           28.10
Stella Artois Lager               4.7            9.7         33.64
Dos Equis XX Lager5.2              15.8           27.80
  Especial
Tecate 4.9          -5.0              17.89
Guinness Draught 1.6               -3.2           34.56
Pacifico          1.8              -0.4           27.44
Newcastle Brown Ale               1.5          -15.9         30.17
Heineken Premium 1.5              -11.1           27.95
  Light Lager
Becks 1.7           13.8             25.57
Labatt Blue       2.2              -5.5           18.17
Labatt Blue Light 2.0              -3.7           17.33
Negra Modelo      1.1               5.3           29.45
Dos Equis XX Ambarl.0               2.9           27.73
  Lager
Tecate Light      1.7              39.0           17.19
Guinness Extra Stout               .818          7.5         34.86
Fosters Lager     1.1             -12.4           23.91
Beers of Mexico     .992            3.2           25.65
  Variety Pack

TOTAL 98.8            3.2            27.16

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

READY-TO-EAT CEREAL

Of the top five manufacturers, only Post was
able to improve dollar sales, up almost 2%.
Consumers seemed to be looking for something
sweet as Cinnamon Toast Crunch and Froot
Loops were the top gaining brands, up 7.6% and
4.9% respectively. Honey Bunches of Oats was
also up 4.9%.

      $ SALES       CHANGE VS.
TOP VENDORS       (MILLIONS)       YEAR AGO      SHARE




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 146 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

General Mills     $2,712.6            -3.4%            30.4%
Kellogg Co.        2,655.6            -5.4             29.8
Post Holdings      1,005.0             1.9             11.3
Private label        760.3            -5.0              8.5
Morn Brands          592 .1          -10.3              6.6

     UNIT SALES   CHANGE VS.         AVG. PRICE
TOP VENDORS     (MILLIONS)          YEAR AGO            PER UNIT

General Mills      828.1                -2.8%            $3.28
Kellogg Co.        821. 5               -4.1              3.23
Post Holdings      308.3                -2.1              3.26
Private label      305.8                -5.4              2.49
Morn Brands        163.7                -8.9              3.62

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)        YEAR AGO       SHARE

Private label          $760.3               -5.0%               8.5%
General Mills Hny Nt Cheerios              491. 5              -6.2      5.5
Kelloggs Frosted Flakes 425.8                -4.3               4.8
Post Honey Bunches of Oats                 393.8                4.9      4.4
General Mills Cheerios 355.9                   4.3              4.0
General Mills Cinn Tst Crnch               326.0                7.6      3.7
Kelloggs Frosted Mini Wheats               263.4               -5.5      3.0
Kelloggs Froot Loops    261.2                  4.9              2.9
General Mills Lucky Charms                 256.2               -5.5      2.9
Kelloggs Raisin Bran    180.5                -0.5               2.0

CATEGORY TOTAL            8,914.0               -3.8           100.0

          UNIT SALES        CHANGE VS.      AVG. PRICE
TOP BRANDS (MILLIONS)        YEAR AGO        PER UNIT

Private labe1305.8       -5.4%                $2.49
General Mills Hny Nt Cheerios              142.3                -3.4      3.45
Kelloggs Frosted Flakes 130.4                -2.2                 3.26
Post Honey Bunches of Oats                 ll8.3                 2.8      3.33
General Mills Cheerios llO.7                  4.2                 3.21
General Mills Cinn Tst Crnch                97.6                 7.8      3.34
Kelloggs Frosted Mini Wheats                77.2                -5.4      3.41
Kelloggs Froot Loops     86.5                 7.4                 3.02
General Mills Lucky Charms                  79.0                -3.0      3.24
Kelloggs Raisin Bran     53.6                -2.3                 3.36

CATEGORY TOTAL            2,786.6               -3.7              3.20

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

HOT CEREAL/OATMEAL

It was a good year for the category. Dollar
sales were up 4%, topping $1.3 billion while
units were also up, 3.2%. Top brand Quaker
lengthened its lead, up almost 7% for a dollar
share of 45.2%. Store brands held the second
spot, with 23.9% of dollars, though down 2.5%.




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 147 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)        YEAR AGO      SHARE

Quaker Oats Co.        $749.9              5.6%        57.6%
Private labe1310.5        -2.5            23.9
B & G Foods   73.9        -2.8             5.7
Bob's Red Mill Natural Foods             29.0          15.4       2.2
Red Engine Foods         20.7              1.6          1.6

          UNIT SALES      CHANGE VS.     AVG. PRICE
TOP VENDORS             (MILLIONS)      YEAR AGO       PER UNIT

Quaker Oats Co.        258.5               8.6%         $2.90
Private label          148.2              -3.9           2.09
B & G Foods 20.7          -3.0               3.57
Bob's Red Mill Natural Foods             6.4           11.8        4.54
Red Engine Foods         8.6             -34.7           2.40

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO      SHARE

Quaker      $588.1          6.9%          45.2%
Private labe1310.5         -2.5           23.9
Cream of Wheat68.6         -1. 3           5.3
Quaker Real Medleys      44.1              0.2          3.4
Quaker Lower Sugar       41.5              0.2          3.2
Bob's Red Mil129.0         15.4            2.2
Quaker High Fiber        23.6            -10.9          1.8
Quaker Weight Control    21.9             -9.3          1.7
Kellogg's Special K Nourish              18.3          51.6       1.4
Better Oats Oat Revolution               12.2          11.6       0.9

CATEGORY TOTAL            1,301.1          4.0        100.0

          UNIT SALES       CHANGE VS.   AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO     PER UNIT

Quaker      190.5          12.8%           $3.09
Private label          148.2              -3.9           2.09
Cream of Wheat          18.7              -1. 9          3.66
Quaker Real Medleys     27.0               0.3           1. 63
Quaker Lower Sugar      14.2               0.2           2.92
Bob's Red Mi1l6.4          11. 8             4.54
Quaker High Fiber        8.3              -9.8           2.82
Quaker Weight Control    7.6              -7.8           2.85
Kellogg's Special K Nourish              6.6           53.9        2.75
Better Oats Oat Revolution               4.7          -27.4        2.57

CATEGORY TOTAL             479.2           3.2           2.71

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

REFRIGERATED SKIM/LOWFAT MILK

Unit sales were down 5.5%, dipping under 3
billion. Dollars sales were flat, up, 0.8%, due




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 148 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

to an 11 -cent increase in average price. The top
national brand was Hood, accounting for 3.4%
of dollar sales, up 7.0% from last year. Horizon
was the No.2 national brand (3.4%), up 2.1%.
Private label had a market share of 64.5%.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)       YEAR AGO      SHARE

Private label              $6,208.3          1. 9%      64.5%
HP Hood        423.2            5.3          4.4
Dean Foods     344.4           -5.6          3.6
Whitewave Foods Co.           331.7          1.7         3.4
Prairie Farms Dairy           175.7          5.5         1.8

UNIT SALES    CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

Private label              1,992.7          -4.9%        $3.12
HP Hood       104.0             2.0            4.07
Dean Foods    110.6           -11. 5           3.11
Whitewave Foods Co.           69.6          -3.0          4.77
Prairie Farms Dairy           56.0          -3.0          3.14

$ SALES     CHANGE VS.
TOP BRANDS (MILLIONS)        YEAR AGO      SHARE

Private label              $6,208.3          1. 9%      64.5%
Hood Lactaid   342.5            7.0          3.6
Horizon Organic330.9            2.1          3.4
Prairie Farms 167.9             6.9          1.7
Hiland         153.8           13.4          1.6
Deans          134.5           -5.3          1.4
Deans Land 0 Lakes            110.5        -12.5         1.1
Organic Valley 97.9             4.8          1.0
Hood 62.7        1.8            0.7
Alta Dena       62.5           -3.0          0.6

CATEGORY TOTAL              9,625.5          0.8       100.0

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS (MILLIONS)        YEAR AGO       PER UNIT

Private label              1,992.7          -4.9%        $3.12
Hood Lactaid   77.9             4.1            4.39
Horizon Organic69.4            -2.5            4.77
Prairie Farms 53.6             -1.4            3.13
Hiland         46.7             6.1            3.29
Deans          43.7           -11.9            3.07
Deans Land 0 Lakes            34.1         -18.9          3.24
Organic Valley 21.4            -0.2            4.57
Hood20.8        -1.7             3.01
Alta Dena      18.9            -4.6           3.31

CATEGORY TOTAL             2,989.5          -5.5          3.22

TOTAL U.s. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 149 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


NATURAL CHEESE SLICES

Sales were strong, up 12.6% in dollars, totaling
just below $1.9 billion. Units were also up
a solid 5.9%. Store brands led the way with
40.5% of dollars, followed by Sargento at
23.5%. Kraft brands had a good year as the
vendor was up 12.5% for the year.

       $ SALES      CHANGE VS.
TOP VENDORS       (MILLIONS)     YEAR AGO      SHARE

Private label      $768.3          14.2%         40.5%
Sargento Food Co.   502.7           8.5          26.5
Kraft Foods Group   192.3          12.5          10.1
Tillamook County Creamery         68.9           9.2        3.6
Crystal Farms        51.1          22.4           2.7

      UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS      (MILLIONS)      YEAR AGO       PER UNIT

Private label      245.5            6.3%         $3.13
Sargento Food Co.  156.1            0.8           3.22
Kraft Foods Group   64.4            8.9           2.98
Tillamook County Creamery        13.9            8.2        4.97
Crystal Farms       14.3           22.2           3.57

      $ SALES       CHANGE VS.
TOP BRANDS        (MILLIONS)   YEAR AGO        SHARE

Private label      $768.3          14.2%         40.5%
Sargento 445.5          5.3         23.5
Kraft     70.6        16.0           3.7
Kraft Big Slice      69.7          16.2           3.7
Tillamook 67.9          9.1          3.6
Be1Gioios047.1        11. 3          2.5
Crystal Farms        36.8          32.0           1.9
Kraft Cracker Barrel 35.8          70.8           1.9
Boar's Head          25.6          34.6           1.3
Sargento Natural Blends           24.6          -7.6        1.3

CATEGORY TOTAL    1,898.5          12.6         100.0

      UNIT SALES   CHANGE VS.   AVG. PRICE
TOP BRANDS       (MILLIONS)   YEAR AGO     PER UNIT

Private label      245.5            6.3%         $3.13
Sargento137.8         -2.1            3.23
Kraft    23.7         12.5            2.98
Kraft Big Slice     25.2           12.5           2.76
Ti11amook13.6           8.2           4.99
Be1Gioios07.3           4.9           6.46
Crystal Farms       11.7           29.5           3.15
Kraft Cracker Barrel11.0           67.9           3.25
Boar's Head          4.1           26.2           6.31
Sargento Natural Blends           8.1          -14.4        3.04

CATEGORY TOTAL      560.3           5.9           3.39

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 150 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

NATURAL SHREDDED CHEESE

A 20-cent average price increase led to a 9%
gain in dollars, despite flat unit sales. The top
national vendor was Kraft with 21.7% of
dollars, up 8.3%. However, private label was
the clear leader with 57.7% of dollars, up 8.6%
Category sales pushed past $4.6 billion, units
were just below 1.4 billion.

      $ SALES       CHANGE VS.
TOP VENDORS       (MILLIONS)     YEAR AGO      SHARE

Private label     $2,690.2          8.6%        57.7%
Kraft Foods Group 1,009.6           8.3         21.7
Sargento Food Co.    396.0          1.6          8.5
Crystal Farms        137.3          6.8          2.9
Dairy Farmers of America           97.8         11.9       2.1

     UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS     (MILLIONS)       YEAR AGO       PER UNIT

Private label     783.5            -1.6%         $3.43
Kraft Foods Group 320.7             1.2           3.15
Sargento Food Co. 121. 2           -6.9           3.27
Crystal Farms      46.7            -4.8           2.94
Dairy Farmers of America          37.3           1.5        2.62

      $ SALES       CHANGE VS.
TOP BRANDS        (MILLIONS)     YEAR AGO      SHARE

Private label     $2,690.2          8.6%        57.7%
Kraft    869.3         8.9         18.6
Sargento 354.9         0.9          7.6
Crystal Farms        129.3          6.7          2.8
Kraft Philadelphia 108.6            7.2          2.3
Borden    86.5        11.2          1.9
American Heritage     44.8        452.9          1.0
Sargento Artisan Blends            30.1        -13.1       0.6
Belgioioso27.6        15.4          0.6
Tillamook 26.3         6.9          0.6

CATEGORY TOTAL     4,663.0          9.0        100.0

     UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS        (MILLIONS)     YEAR AGO       PER UNIT

Private label      783.5           -1.6%         $3.43
Kraft   276.8         1.3             3.14
Sargentol07.7        -7.9             3.30
Crystal Farms       44.2           -4.4           2.93
Kraft Philadelphia 37.0             1.1           2.93
Borden   34.6         1.6             2.50
American Heritage   15.8          504.0           2.84
Sargento Artisan Blends            9.7         -19.3        3.09
Belgioioso6.7        13.6             4.15




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 151 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Tillamook 6.5             0.7            4.05

CATEGORY TOTAL    1,399.7              0.0               3.33

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

FRESH EGGS

Eggland's Best was the top national brand with
13.2% of dollar sales and 13.8% unit sales.
Overall the category accounted for $5.6 billion
in sales, up 11.6%. Category unit sales topped 2
billion, up 1.2%. The average price per unit was
$2.65, 21 -cents higher than last year.

$ SALES     CHANGE VS.
TOP VENDORS          (MILLIONS)           YEAR AGO         SHARE

Private label             $2,984.8            10.9%         52.9%
Eggland's Best842.4           16.0            14.9
Country Creek Farms          541. 5           27.8              9.6
Cal Maine Foods              158.3             9.3              2.8
Sunny Farms Corp.             98.8           -21. 6             1.8

          UNIT SALES   CHANGE VS.    AVG. PRICE
TOP VENDORS          (MILLIONS)   YEAR AGO A.                   PER UNIT

Private label             1,225.3             -0.8%              $2.44
Eggland's Best              255.8             13.2                3.29
Country Creek Farms         197.2             16.6                2.75
Cal Maine Foods              44.9              3.3                3.52
Sunny Farms Corp.            39.6            -25.8                2.50

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)       YEAR AGO         SHARE

Private label         $2,984.8                10.9%         52.9%
Eggland's Best743.0       16.8                13.2
Great Day Farmers Market 401.7                22.4              7.1
Cal Maine Sunup          105.5                 5.4              1.9
Sunny Farms     98.8     -21.6                 1.8
Eggland's Best Land 0' Lakes                  86.0          14.3           1.5
Sauder's Eggs 63.1         6.0                 1.1
Dutch Farms     57.9      -1. 6                1.0
Hillandale Farms          50.8                 3.9              0.9
Farmhouse       46.1      16.7                 0.8

CATEGORY TOTAL             5,643.2            11. 6        100.0

          UNIT SALES       CHANGE VS.         AVG. PRICE
TOP BRANDS (MILLIONS)      YEAR AGO A.         PER UNIT

Private label         1,225.3                 -0.8%              $2.44
Eggland's Best          226.2                 13.8                3.28
Great Day Farmers Market158.5                 14.1                2.53
Cal Maine Sunup          30.7                  0.0                3.44
Sunny Farms    39.6      -25.8                    2.50




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 152 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Eggland's Best Land 0' Lakes          25.4          13 .0              3.38
Sauder's Eggs 20.2        -2.7            3.12
Dutch Farms   29.6       -15.6            1.96
Hillandale Farms         23.3          -5.5               2.18
Farmhouse     12.9        10.4            3.59

CATEGORY TOTAL        2,132.50          1.2               2.65

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

FROZEN HANDHELD ENTREES (NON-BREAKFAST)

White Castle branded products enjoyed the
most growth, up almost 25%. Nestle USA's
Hot Pockets was the best-selling brand with
25.8% of dollars. Ruiz Food's E1 Monterey
brand was second, up 6.1% in dollars for
12.8% market share. Overall category sales
approached $2.5 billion.

         $ SALES      CHANGE VS.
TOP VENDORS         (MILLIONS)     YEAR AGO      SHARE

Nestle USA$838.8       -10.7%        34.5%
Ruiz Food Products    321. 2          6.7         13.2
Hillshire Brands Co.  174.8           6.6          7.2
The J.M. Smucker Co.  147.0          10.8          6.0
White Castle Foods Products        144.6          24.8           5.9

        UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS        (MILLIONS)      YEAR AGO       PER UNIT

Nestle USA260.1        -14.4%         $3.22
Ruiz Food Products   104.2            3.0           3.08
Hillshire Brands Co.  31.1           15.1           5.62
The J.M. Smucker Co.  30.3            8.6           4.85
White Castle Foods Products        25.4           21.3            5.69

         $ SALES      CHANGE VS.
TOP BRANDS          (MILLIONS)     YEAR AGO      SHARE

Hot Pockets          $628.3          -5.3%        25.8%
El Monterey312.6         6.1         12.8
State Fair 153.0        -3.1          6.3
Smucker's Uncrustables147.0          10.8          6.0
White Castle          144.6          24.8          5.9
Lean Pockets          138.0         -18.3          5.7
Foster Farms          105.2           0.4          4.3
Private label         101.0           3.3          4.1
Jose Ole     60.8        1.7          2.5
Amy's        60.6       11.3          2.5

CATEGORY TOTAL       2,433.3         -0.1        100.0

        UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS         (MILLIONS)      YEAR AGO       PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 153 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Hot Pockets          172.3                   -8.9%             $3.65
El Monterey99.5          2.9                    3.i4
State Fair 26.2          3.0                    5.83
Smucker's Uncrustables30.3                    8.6               4.85
White Castle          25.4                   21.3               5.69
Lean Pockets          59.5                  -17.9               2.32
Foster Farms          17.4                    1.1               6.05
Private label         44.8                   -6.3               2.26
Jose Ole    45.9        10.3                   1. 32
Amy's       23.3        12.4                   2.60

CATEGORY TOTAL           742.9               -4.5               3.28

TOTAL U.S. SALES THROUGH SUPERMARKETS. DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

SINGLE-SERVE FROZEN DINNERS/ENTREES

Despite a marginal price per unit increase
(4-cents), dollars and units were off, 3.9% and
5.6% respectively. ConAgra Foods has closed
the gap on Nestle USA for top vendor spot just
.6% shy (29.4% to 28.6%). Both companies had
sales greater than $1.2 billion. Overall category
sales were $4.2 billion.

  $ SALES       CHANGE VS.
TOP VENDORS   (MILLIONS)         YEAR AGO       SHARE

Nestle USA    $1,251.9            -10.4%         29.4%
ConAgra Foods 1,225.6              -4.0          28.8
Heinz North America               410.3         -14.2              9.6
Bellisio Foods 373.4                2.5           8.8
Amy's Kitchen    213.1             21.3           5.0

UNIT SALES     CHANGE VS.        AVG. PRICE
TOP VENDORS   (MILLIONS)         YEAR AGO           PER UNIT

Nestle USA     484.9              -12.5%          $2.58
ConAgra Foods 683.5                -4.3            1. 79
Heinz North America              184.1          -15.2                  2.23
Bellisio Foods 298.0               -1.6            1.25
Amy's Kitchen   55.1               24.5            3.87

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)         YEAR AGO       SHARE

Stouffer's     $539.1        -3.2%               12.7%
Marie Callender's          392 .1                20.9              9.2
Weight Watchers Smart Ones 336.3                -12.3              7.9
Banquet         314.9        -6.5                 7.4
Lean Cuisine Culnry Cllection                   237.1             -6.8        5.6
Lean Cuisine Simple Favorites                   225.6             -6.0        5.3
Healthy Choice Cafe Steamers                    140.0             24.8        3.3
Hungry-Man      137.6         1.7                 3.2
Healthy Chce Tp Chf Cfe Stmers                  111.2             -3.7        2.6
Healthy Choice 106.9       -38.4                  2.5




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 154 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

CATEGORY TOTAL4,257.6           -3.9        100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO        PER UNIT

Stouffer's     197.7         -5.9%           $2.73
Marie Callender's         160.9             28.8                2.44
Weight Watchers Smart Ones156.7            -13.5                2.15
Banquet        309.8         -7.1             1. 02
Lean Cuisine Culnry Cllection              90.0            -7.6              2.63
Lean Cuisine Simple Favorites             103.4           -11. 4             2.18
Healthy Choice Cafe Steamers               56.6            27.2              2.47
Hungry-Man      51.4          1.0             2.68
Healthy Chce Tp Chf Cfe Stmers             45.6            -1.7              2.44
Healthy Choice 44.1        -40.9              2.42

CATEGORY TOTAL              1,988.6          -5.6               2.14

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

MULTI-SERVE FROZEN DINNERS/ENTREES

The category struggled last year as dollars were
down 1.5% while units were down 4.5%.
Overall sales topped $2 billion, led by Stouffer s
and its 37.6% market share. On the vendor
side, third best Birds Eye Foods was up 9.6% in
dollars, while the top two, Nestle USA (-2.6%)
and ConAgra (-3.4%) were down.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)       YEAR AGO         SHARE

Nestle USA $797.0         -2.6%            39.8%
ConAgra Foods440.2        -3.4             22.0
Birds Eye Foods         259.3               9.6          13.0
Private labell04.3        -6.8              5.2
Michael Angelo's Grmet Food.              69.3           10.8          3.5

          UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS          (MILLIONS)        YEAR AGO          PER UNIT

Nestle USA 104.7          -9.1%             $7.61
ConAgra Foods78.1         -0.8                5.64
Birds Eye Foods         56.2                6.4            4.61
Private label14.1        -12.0                7.38
Michael Angelo's Grmet Food.              7.2             5.8           9.57

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)       YEAR AGO      SHARE

StoufFer's $753.6           0.9%         37.6%
Birds Eye Voila         256.4             9.8            12.8
Bertolli     164.1        -5.7            8.2
ConAgra P F Chang's Hme Mnu            109.2             -5.1          5.5
Private labell04.3        -6.8            5.2
Michael Angelo's         69.3            10.8             3.5




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 155 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Marie Callender's          65.0         -22.8           3.2
Banquet       60.9          10.1          3.0
Gourmet Dining44.6         -14.6          2.2
On-Cor        33.5           8.7          1.7

CATEGORY TOTAL          2,001.7          -1.5        100.0

          UNIT SALES     CHANGE VS.     AVG. PRICE
TOP BRANDS (MILLIONS)     YEAR AGO       PER UNIT

StoufFer's   96.5         -4.8%           $7.81
Birds Eye Voila         55.9              6.5               4.58
Bertolli     24.9         -5.8              6.60
ConAgra P F Chang's Hme Mnu            15.4             2.7               7.08
Private labe114.1        -12.0              7.38
Michael Angelo's         7.2              5.8               9.57
Marie Callender's       11.3            -20.8               5.73
Banquet      20.3           6.5             3.01
Gourmet Dining8.8        -21.5              5.09
On-Cor       10.7           6.5             3.12

CATEGORY TOTAL           322.8           -4.5               6.20

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

REFRIGERATED FRUIT DRINK

SunnyD is still shining, though not as brightly.
The top brand was down 7.6% in dollars, 2.4%
in units. Coca-Cola, with its Minute Maid brand,
was the top vendor, edging out Sunny Delight
28.8% to 28.1%. Tropicana Dole Beverages
was third coming in at 21.7%. Overall category
dollars were down 6.3%.

         $ SALES       CHANGE VS.
TOP VENDORS          (MILLIONS)       YEAR AGO      SHARE

Coca-Cola Co.        $282.7            -14.2%        28.8%
Sunny Delight Beverages Co.           276.3          -5.7          28.1
Tropicana Dole Beverages              213.5          -2.1          21.7
Welch Foods 90.7         3.9             9.2
Millennium Products    32.9             60.3          3.3

        UNIT SALES   CHANGE VS.        AVG. PRICE
TOP VENDORS        (MILLIONS)         YEAR AGO       PER UNIT

Coca-Cola Co.        165.7            -27.0%          $1.71
Sunny Delight Beverages Co.         134.3             1.4            2.06
Tropicana Dole Beverages             88.3            -2.8            2.42
Welch Foods40.3          6.5              2.25
Millennium Products   10.2             59.2            3.22

         $ SALES       CHANGE VS.
TOP BRANDS           (MILLIONS)       YEAR AGO      SHARE

SunnyD    $270.0           -7.6%        27.5%




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 156 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST.. ..

Minute Maid Premium    215.3         -16.4          21. 9
Tropicana Trop50       150.3           0.8          15.3
Welch's     90.7          4.7          9.2
Tropicana   62.3         -5.9          6.3
Bright & Early          37.7           1.3              3.8
GTS Kombucha Synergy    30.1          60.6              3.1
Minute Maid 17.6          3.2          1.8
Private label           10.8         -25.4              1.1
Kevita        9.9        81.0          1.0

CATEGORY TOTAL          983.1         -6.3         100.0

        UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS         (MILLIONS)       YEAR AGO        PER UNIT

SunnyD    127.7        -2.4%           $2.11
Minute Maid Premium 117.7            -32.2               1. 83
Tropicana Trop50     44.1             -1.2               3.41
Welch's    40.3         7.5             2.25
Tropicana 43.6         -2.5             1. 43
Bright & Early       36.0             -0.3               1. 05
GTS Kombucha Synergy  9.3             59.7               3.22
Minute Maid 5.8         2.8             3.01
Private label         6.5            -32.8               1. 68
Kevita      3.4        81.0             2.94

CATEGORY TOTAL         478.4         -12.1               2.05

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

BOTTLED FRUIT DRINKS-SHELF STABLE

Despite a drop of nearly 12% in dollars sales,
Hawaiian Punch held onto the No. 1 brand
spot with a 14.6% market share. V8 Splash was
second at 11.7%. Snapple was the biggest brand
gainer, up 18.1%. Overall category sales were
just below $1.5 billion.

      $ SALES      CHANGE VS.
TOP VENDORS      (MILLIONS)      YEAR AGO       SHARE

Dr Pepper/Snapple Group         $320.3           -5.7%           21.4%
Campbell Soup Co.  235.8           -0.3          15.7
Tampico Beverages 122.9             1.6           8.2
Welch Foods        103.9          -11.1           6.9
Kraft Foods Group   88.2           29.1           5.9

     UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS     (MILLIONS)       YEAR AGO        PER UNIT

Dr Pepper/Snapple Group         170.4            -2.7%            $1.88
Campbell Soup Co. 101. 2           -1. 2            2.33
Tampico Beverages 84.4              1.9             1. 46
Welch Foods        37.6           -10.1             2.76
Kraft Foods Group 76.4             16.7             1.15




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 157 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

      $ SALES      CHANGE VS.
TOP BRANDS       (MILLIONS)     YEAR AGO           SHARE

Hawaiian Punch    $219.2          -11.7%              14.6%
V8 Splash          175.2            0.6               11.7
Tampico 122.9         1.6           8.2
Snapple 78.0         18.1           5.2
Little Hug Fruit Barrels          75.6                 4.0               5.0
Private label       71.2          -16.6                4.8
Kool Aid Bursts     66.7           -0.6                4.4
Welch's 60.4          0.5           4.0
Motts for Tots      40.0           16.8                2.7
V8 V Fusion Light   27.7          -24.5                1.9

CATEGORY TOTAL   1,497.9           -1. 0           100.0

     UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS      (MILLIONS)      YEAR AGO              PER UNIT

Hawaiian Punch    109.3            -9.5%               $2.00
V8 Splash          78.3             0.0                 2.24
Tampico 84.4          1.9             1. 46
Snapple 48.3         19.1             1. 62
Little Hug Fruit Barrels         23.4                 -3.1                3.22
Private label      42.5           -15.9                 1. 68
Kool Aid Bursts    64.7            -0.2                 1. 03
Welch's 19.1          5.2             3.16
Motts for Tots     15.7           -17.3                 2.56
V8 V Fusion Light   9.0           -25.5                 3.09

CATEGORY TOTAL     855.0           -1. 9                1. 75

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

REFRIGERATED ORANGE JUICE

Simply Orange was the only brand in the top 5
that showed growth, up 1.4% in dollars, though
down 1.4% in units due to a 10-cent price
increase. Sixth best brand, Minute Maid was also
up, 5.9% in dollars and 8.0% in units. Overall
the category was down almost 4% in dollars and
more than 6% in units.

$ SALES     CHANGE VS.
TOP VENDORS(MILLIONS)       YEAR AGO       SHARE

Tropicana Dole Beverages$907.3                -5.4%             29.5%
Simply Orange Juice Co.  673.8                 1.4              21.9
Private label 526.5        -4.5               17.1
Citrus World 396.5         -4.6               12.9
Coca-Cola Co. 369.2        -6.1               12.0

UNIT SALES    CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO          PER UNIT

Tropicana Dole Beverages239.8                 -5.9%              $3.78




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 158 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Simply Orange Juice Co. 182.3                  -1.4              3.70
Private labe1184.4         -8.1                  2.86
Citrus World 115.2         -8.5                  3.44
Coca-Cola Co .113.5        -6.6                  3.25

$ SALES     CHANGE VS.
TOP BRANDS (MILLIONS)       YEAR AGO          SHARE

Tropicana Pure Premium $873.8                  -4.6%           28.4%
Simply Orange 673.8         1.4                21.9
Private label 526.5        -4.5                17.1
Florida's Natural        371. 6                -4.9            12.1
Minute Maid Premium      233.7                -11. 0            7.6
Minute Maid     98.9        5.9                 3.2
Homemaker Premium         35.6                -11. 7            1.2
Minute Maid Premium Kids Plus                 32.5              0.1          1.1
Citrus World Donald Duck 20.5                   9.8             0.7
Tree Ripe      19.0        10.1                 0.6

CATEGORY TOTAL            3,076.6              -3.9           100.0

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO           PER UNIT

Tropicana Pure Premium 229.0                   -4.7%            $3.82
Simply Orange182.3         -1.4                   3.70
Private labe1184.4         -8.1                   2.86
Florida's Natural       104.3                  -9.2              3.56
Minute Maid Premium      68.0                 -12.6              3.43
Minute Maid   34.0          8.0                 $2.91
Homemaker Premium        14.3                 -19.8              2.49
Minute Maid Premium Kids Plus                 9.9              -4.3           3.27
Citrus World Donald Duck 9.00                   8.4              2.27
Tree Ripe      8.8          9.5                   2.16

CATEGORY TOTAL             903.5               -6.2              3.40

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

CHOCOLATE CANDY SNACK SIZE

Snacking is down ... at least when it comes to
candy. Dollars were off by 3.6% and units by
5%. Reeses, Snickers and Kit Kat were the top
three brands and the only ones with double-
digit market share (14.5%, 13.8% and 11.7%
respectively). Hershey was the top vendor with
53.9% dollar share.

     $ SALES       CHANGE VS.
TOP VENDORS      (MILLIONS)        YEAR AGO       SHARE

The Hershey Co.  $644.6              -1. 0%           53.9%
Mars   450.5        -6.5             37.7
Nestle USA         97.1              -6.9              8.1
Tootsie Roll Industries              1.8               0.9             0.2
Just Bornl.O       -35.9              0.1




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 159 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


    UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS    (MILLIONS)        YEAR AGO           PER UNIT

The Hershey Co. 300.9              -2.8%             $2.14
Mars 210.9          -7.6              2.14
Nestle USA        32.4             -7.1               2.99
Tootsie Roll Industries           0.7                3.3             2.51
Just Born          0.3            -33.8               2.95

     $ SALES        CHANGE VS.
TOP BRANDS        (MILLIONS)     YEAR AGO          SHARE

Reeses$174.0        -2.5%          14.5%
Snickers          164.7            -6.4             13 .8
Kit Kat140.4        -1.8           11.7
All Hershey's products           ll5.2               6.3            9.6
Hershey's          94.3             4.1              7.9
Milky Way          71.4           -10.8              6.0
M & M'S 68.8        -7.3            5.8
Twix     60.2       -2.3            5.0
Peter Paul Almond Joy             50.9              -7.7            4.3
Three Musketeers   47.2            -5.2              3.9

CATEGORY TOTAL    1,196.3            -3.6          100.0

    UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS     (MILLIONS)        YEAR AGO           PER UNIT

Reeses 94.2         -3.9%             $1.85
Snickers          76.6               -6.6             2.15
Kit Kat70.1         -3.4               2.00
All Hershey's products           13.5                5.3             8.52
Hershey's         55.5              6.1               1. 70
Milky Way         38.0            -14.4               1. 88
M & M'S34.6         -7.5              1. 99
Twix   33.3         -3.2              1. 81
Peter Paul Almond Joy            28.1               -8.1             1. 81
Three Musketeers 23.3              -6.3               2.02

CATEGORY TOTAL     545.8             -5.0             2.19

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

CHOCOLATE CANDY BOX/BAG/BAR < 3.5 OUNCES

Mars edged out Hershey for most brands in
the top 10, S to 4. However, Hershey products
outsold Mars', capturing 43.8% of dollars
versus 34.7%. Nestle Butterfinger was the
only non Hershey or Mars brand in the top 10,
placing 8th, up almost 40%.

         $ SALES        CHANGE VS.
TOP VENDORS           (MILLIONS)        YEAR AGO        SHARE

The Hershey Co.         $796.5          -0.7%               43.8%




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 160 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Mars       631. 3        -1. 7        34.7
Nestle USA 108.4         -2.5          6.0
Lindt & Sprungli A.G.    31.1        73.0           1.7
Russell Stover Candies   26.7        -9.9           1.5

        UNIT SALES     CHANGE VS.    AVG. PRICE
TOP VENDORS          (MILLIONS)     YEAR AGO       PER UNIT

The Hershey Co.       860.7           -3.9%         $0.93
Mars       680.8        -4.3             0.93
Nestle USA 131.7       -12.9             0.82
Lindt & Sprungli A.G.  39.5           54.2           0.79
Russell Stover Candies 28.6           -2.0           0.93

         $ SALES       CHANGE VS.
TOP BRANDS           (MILLIONS)     YEAR AGO      SHARE

M & M'S   $234.4        0.3%          12.9%
Reeses     192.5       -0.7           10.6
Snickers   182.7       -4.8           10.0
Hershey's 157.0        -0.1            8.6
Kit Kat    145.6       -1.3            8.0
Hershey's Cookies 'n' Creme          50.9          4.4        2.8
Twix        46.6       14.6            2.6
Nestle Butterfinger    46.1          39.9           2.5
Three Musketeers       42.1          -1.5           2.3
Milky Way   39.0       -8.9            2.1

CATEGORY TOTAL       1,818.7          0.8         100.0

        UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS           (MILLIONS)     YEAR AGO       PER UNIT

M & M'S    248.2        -1. 4%         $0.94
Reeses     187.6        -3.2            1. 03
Snickers   205.0        -6.7            0.89
Hershey's 178.8         -3.0            0.88
Kit Kat    152.5        -5.4            0.95
Hershey's Cookies 'n' Creme          63.5           1.9        0.80
Twix        54.5         2.1            0.85
Nestle Butterfinger    54.7           17.7           0.84
Three Musketeers       45.6           -6.8           0.92
Milky Way   44.7       -10.4            0.87

CATEGORY TOTAL       1,902.7          -3.2           0.96

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

CHOCOLATE CANDY BOX/BAG/BAR> 3.5 OUNCES

With sales of more than $4.6 billion, up 3.4%,
the category shows no signs of slowing. M & M'S
are still clearly the top brand at 12.5% dollar
share. However, brands two through 10 are
separated by less than 4%. Hershey held onto
the top vendor spot with 38.6% of dollars,
followed by Mars at 27.5%.




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 161 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


       $ SALES     CHANGE VS.
TOP VENDORS      (MILLIONS)      YEAR AGO      SHARE

The Hershey Co.   $1,791.6         0.2%         38.6%
Mars    1,274.5       2.5          27.5
Nestle USA293.5      -7.5           6.3
Lindt & Sprungli A.G.265.5        10.0           5.7
Ghirardelli Chocolate Co.         190.0        14.7        4.1

      UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS      (MILLIONS)      YEAR AGO       PER UNIT

The Hershey Co.     577.0          -2.4%         $3.10
Mars     297.1         6.0            4.29
Nestle USA          133.9         -10.2           2.19
Lindt & Sprungli A.G.83.0           8.4           3.20
Ghirardelli Chocolate Co.         58.9          14.2        3.23

       $ SALES      CHANGE VS.
TOP BRANDS        (MILLIONS)     YEAR AGO      SHARE

M & M'S $580.7       -4.5%         12.5%
Hershey's 322 .3       2.0          6.9
Reeses    240.3      -2.7           5.2
All Hershey's products            202.9         8.2        4.4
Hershey's Kisses     184.7         1.3           4.0
All Mars Products    158.1         4.6           3.4
Lindt Lindor         147.5        11.1           3.2
Brookside 144.0      28.9           3.1
Snickers 139.8       -6.3           3.0
Private label        139.6         8.7           3.0

CATEGORY TOTAL      4,643.0        3.4         100.0

      UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS       (MILLIONS)      YEAR AGO       PER UNIT

M & M'S l30.9          -3.9%        $4.44
Hershey'sl14.7         -1. 2         2.81
Reeses    56.4         -4.2          4.26
All Hershey's products            29.2           5.9        6.95
Hershey's Kisses     43.7          -2.5           4.22
All Mars Products    21.6           7.5           7.31
Lindt Lindor         38.6          10.7           3.82
Brookside 31.0         29.6          4.64
Snickers 25.6          -6.3          5.46
Private label        52.7           0.4           2.65

CATEGORY TOTAL    1,443.3           1.1           3.22

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

SUGAR-FREE CHOCOLATE CANDY

Consumers may be looking to eat healthy, but
not when it comes to candy. Sugar-free candy




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 162 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

sales were down 6% in both dollars and units.
Atkins Nutritionals made its entry with its
higher priced Endulge brand. With an average
price of $ 10.24 Endulge was the 7th best selling
brand with $1.1 million in sales.

    $ SALES        CHANGE VS.
TOP VENDORS      (MILLIONS)     YEAR AGO       SHARE

Russell Stover Candies          $86.3           -6.1%      71. 3%
The Hershey Co.  21.0              -7.7         17.3
Whitman's Chocolates              6.7          -11. 8       5.5
Atkins Nutritionals               1.1           NA          0.9
DeMet's Candy Co. 0.9             -54.7          0.7

   UNIT SALES      CHANGE VS.     AVG. PRICE
TOP VENDORS      (MILLIONS)      YEAR AGO       PER UNIT

Russell Stover Candies           45.8           -5.8%       $1. 88
The Hershey Co.   8.5              -8.5            2.46
Whitman's Chocolates              1.5          -16.6         4.56
Atkins Nutritionals               0.1           NA          10.24
DeMet's Candy Co. 0.4             -47.8            2.34

    $ SALES        CHANGE VS.
TOP BRANDS       (MILLIONS)     YEAR AGO       SHARE

Russell Stover $86.3               -6.0%        71. 2%
Reeses 6.9        -10.9             5.7
Whitman's Sampler 5.8              -8.3          4.8
Hershey's         5.8             -13.0          4.8
Hershey's Special Dark            5.2           -6.5        4.3
York   3.1         12.0             2.5
Atkins Endulge    1.1              NA            0.9
DeMet's Turtles   0.9             -54.4          0.7
Whitman's         0.8             -30.0          0.7
Lily's 0.8         43.1             0.7

CATEGORY TOTAL    121.1            -6.0        100.0

   UNIT SALES   CHANGE VS.        AVG. PRICE
TOP BRANDS    (MILLIONS)         YEAR AGO       PER UNIT

Russell Stover   45.8              -5.7%         $1. 88
Reeses 2.4        -11. 8              2.85
Whitman's Sampler 1.0             -10.7           5.85
Hershey's         2.5              -9.6           2.34
Hershey's Special Dark            2.3          -10.6         2.27
York   1.3          5.6               2.31
Atkins Endulge    0.1              NA            10.24
DeMet's Turtles   0.4             -47.1           2.34
Whitman's         0.5             -26.8           1. 80
Lily's 0.2         34.8               3.86

CATEGORY TOTAL      58.2           -6.0           2.08

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 163 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


HARD SUGAR CANDY/PKG & ROLL CANDY

A good year from Jolly Rancher (up 7.3% in
dollars) took the top spot from Werther's (down
2.5%). On the vendor side, sales were pretty
well dispersed. Top Vendor Hershey's captured
19.9% of dollars, while No.5, private label, was
at a respectable 8.7%.

     $ SALES       CHANGE VS.
TOP VENDORS      (MILLIONS)     YEAR AGO      SHARE

The Hershey Co.  $98.8           -3.0%         19.9%
Storck USA        83.3           -2.5          16.8
Tootsie Roll Industries         58.5           0.0        11.8
Spangler Candy Co.53.3            2.4          10.7
Private label     43.3            3.0           8.7

    UNIT SALES     CHANGE VS.    AVG. PRICE
TOP VENDORS      (MILLIONS)     YEAR AGO       PER UNIT

The Hershey Co.   43.0            -4.8%         $2.30
Storck USA        41.1            -3.1           2.02
Tootsie Roll Industries         25.9            0.2         2.26
Spangler Candy Co.14.3             3.9           3.71
Private label     37.5             0.1           1.15

     $ SALES       CHANGE VS.
TOP BRANDS       (MILLIONS)     YEAR AGO      SHARE

Jolly Rancher    $86.4            7.3%         17.4%
Werther's Origina183.3           -2.5          16.8
Private label     43.3            3.0           8.7
Spangler Dum Dum Pops           41. 0          4.1         8.3
Charms Blow Pop   31. 6          -8.3           6.4
Tootsie Roll Pops 28.4           -5.0           5.7
Lifesavers        28.4            0.9           5.7
Nips   19.3        -9.7             3.9
Original Gourmet 17.3             8.5           3.5
Tootsie Pops      13 .3          -6.4           2.7

CATEGORY TOTAL    497.0          -2.2         100.0

    UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS       (MILLIONS)     YEAR AGO       PER UNIT

Jolly Rancher     35.6            13 .1%        $2.42
Werther's Origina141.1            -3.1           2.02
Private label     37.5             0.1           1.15
Spangler Dum Dum Pops           10.0            4.2         4.08
Charms Blow Pop   21.5            -8.2           1. 47
Tootsie Roll Pops 12.5            -6.5           2.26
Lifesavers        13.4            -1.4           2.11
Nips   17.3        -14.1            loll
Original Gourmet 34.9              9.7           0.50
Tootsie Pops       2.6            -8.0           5.10

CATEGORY TOTAL    309.0           -2.5           1. 61

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 164 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

NON CHOCOLATE CHEWY CANDY

Candy sales are clearly more than just chocolate
as this category was up a solid 6.3% in dollars,
4.5% in units. Skittles and Starburst were
best-selling national brands with dollar shares
of 9.1% and 8.2% respectively, trailing private
label (10.7%). Wrigley was the top vendor with
26.3% of all dollars.

     $ SALES       CHANGE VS.
TOP VENDORS      (MILLIONS)      YEAR AGO      SHARE

William Wrigley Jr. Co.         $498.2           5.1%      26.3%
Mondelez International           215.9          13.4       11.4
Private label     202.6            -6.8         10.7
Ferrara Candy Co. 133.7             5.6          7.1
The Hershey Co.   133.7            20.8          7.1

    UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS    (MILLIONS)        YEAR AGO       PER UNIT

William Wrigley Jr. Co.          249.7           3.0%       $2.00
Mondelez International           120.9          14.9         1. 79
Private label     164.4            -7.7           1. 23
Ferrara Candy Co. 84.1              3.1           1. 59
The Hershey Co.    64.4             6.4           2.08

     $ SALES       CHANGE VS.
TOP BRANDS       (MILLIONS)      YEAR AGO      SHARE

Private label    $202.6            -6.8%        10.7%
Skittles          172.1            13.0          9.1
Starburst         155.0            17.7          8.2
Sour Patch Kids    94.2             8.2          5.0
Swedish Fish       68.3             2.9          3.6
Haribo Gold Bears 61.2              9.3          3.2
Jolly Rancher      59.2           -10.9          3.i
Lifesavers Gummies 53.4            -3.5          2.8
Skittles & Starburst              48.7          -2.2        2.6
Air Heads          47.7            17.9          2.5

CATEGORY TOTAL   1,895.4            6.3        100.0

    UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS     (MILLIONS)        YEAR AGO       PER UNIT

Private label     164.4            -7.7%         $1. 23
Skittles98.7        14.6              1. 74
Starburst          79.9            13.6           1. 94
Sour Patch Kids    53.4             5.5           1. 76
Swedish Fish       33.5             1.6           2.04
Haribo Gold Bears 41.6             14.0           1. 47
Jolly Rancher      34.6           -10.3           1.71
Lifesavers Gummies 29.9            -1.2           1.78
Skittles & Starburst5.4           -14.6           8.87




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 165 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Air Heads             38.9           18.7               1.23

CATEGORY TOTAL    1,182.0                4.5            1. 60

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

GROUND COFFEE

Top brand Folgers had almost double the
dollar share of its closest competitor, Maxwell
House (31% to 15.7%). Of the top 10
brands, only Peet's had any significant growth,
up 4.9%. Overall, the category was down
almost 3% in dollars and 3.5% in units. Sales
approached $4 billion.

   $ SALES        CHANGE VS.
TOP VENDORS     (MILLIONS)      YEAR AGO       SHARE

The Folger Coffee Co.          $1,273.3        -5.5%            31.9%
Kraft Foods Group792.4            -3.2          19.9
Private label    372.8            -4.7            9.3
Starbucks Coffee Co.              346.1         0.3              8.7
The J. M. Smucker Co.             319.7        -1.1              8.0

  UNIT SALES   CHANGE VS.         AVG. PRICE
TOP VENDORS  (MILLIONS)          YEAR AGO       PER UNIT

The Folger Coffee Co.           180.1          -6.8%             $7.07
Kraft Foods Group               131.9          -4.5               6.01
Private label   70.9              -3.7             5.26
Starbucks Coffee Co.             41.6           0.8               8.31
The J. M. Smucker Co.            37.5          -2.0               8.54

   $ SALES        CHANGE VS.
TOP BRANDS      (MILLIONS)       YEAR AGO      SHARE

Folgers        $1,235.0           -5.3%         31. 0%
Maxwell House     625.9           -5.5          15.7
Private label     372.8           -4.7           9.3
Starbucks         334.0            0.6           8.4
Dunkin' Donuts    305.1            0.7           7.7
Gevalia           103.8           10.0           2.6
Peet's Coffee      91.3            4.9           2.3
Community          86.2            1.3           2.2
Eight 0' Clock     80.6           -9.2           2.0
Chock full 0' Nuts71.3            -2.3           1.8

CATEGORY TOTAL 3,988.2            -2.9         100.0

  UNIT SALES   CHANGE VS.         AVG. PRICE
TOP BRANDS   (MILLIONS)          YEAR AGO       PER UNIT

Folgers           173.2           -6.7%          $7.13
Maxwell House     106.6           -7.0            5.87
Private label      70.9           -3.7            5.26
Starbucks          40.1            1.2            8.33




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 166 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Dunkin' Donuts 35.5             3.3            8.60
Geva1ia         16.2           11.8            6.42
Peet's Coffee   10.3            4.2            8.83
Community       12.2           -1.4            7.06
Eight 0' Clock 14.7            -6.8            5.49
Chock full 0' Nuts            15.4          -5.0          4.63

CATEGORY TOTAL 626.4           -3.5            6.37

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

GROUND DECAFFEINATED COFFEE

There was little buzz surrounding decaffeinated
coffee. Dollars dipped 6.7% while units were
down 7%. Eight 0' Clock entered the top 10
with an increase of 37.4% in dollars eclipsing
the $5 million mark. Gevalia was the only brand
in the top 10 to improve dollar sales, up 9.7%.

   $ SALES      CHANGE VS.
TOP VENDORS   (MILLIONS)      YEAR AGO      SHARE

The Folger Coffee Co.        $94.8           -8.4%      29.8%
Private label   63.1            -8.6         19.8
Kraft Foods Group             35.7           -5.1       11.2
The J.M. Smucker Co.          30.5           -7.8        9.6
Starbucks Coffee Co.          26.2           -1.7        8.2

  UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS  (MILLIONS)       YEAR AGO       PER UNIT

The Folger Coffee Co.         12.5          -10.3%       $7.61
Private label   11. 6           -8.6            5.46
Kraft Foods Group5.8            -4.1            6.19
The J.M. Smucker Co.           4.0          -11. 0        7.60
Starbucks Coffee Co.           3.4            0.0         7.73

   $ SALES      CHANGE VS.
TOP BRANDS    (MILLIONS)      YEAR AGO      SHARE

Folgers        $87.4            -8.5%        27.4%
Private label   63.1            -8.6         19.8
Dunkin' Donuts 27.2             -2.9          8.5
Starbucks       26.2            -1.7          8.2
Maxw'el1 House 21. 5           -11.9          6.7
Peet's Coffee   14.1            -1. 5         4.4
Gevalia         12.5             9.7          3.9
New England      8.9            -5.8          2.8
Fo1gers Simply Smooth          6.9           -8.8        2.2
Eight 0' Clock   5.1            37.4          1.6

CATEGORY TOTAL 318.5            -6.7        100.0

  UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS   (MILLIONS)       YEAR AGO       PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 167 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Folgers         11.1            -10.8%         $7.90
Private label   11. 6            -8.6           5.46
Dunkin' Donuts   3.6             -0.8           7.58
Starbucks        3.4              0.0           7.73
Maxw'ell House   3.5            -10.7           6.14
Peet's Coffee    1.6             -1.2           8.78
Gevalia          1.9             12.4           6.48
New England      1.8             -0.9           5.07
Folgers Simply Smooth           1.3           -8.0               5.36
Eight 0' Clock   0.9             42.9           5.85

CATEGORY TOTAL   48.5            -7.0              6.56

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

SINGLE CUP COFFEE

The single cup phenomenon is still percolating.
Dollar and unit growth is still in the double-digits,
23% and 28.8% respectively, as sales have pushed
past $3 billion. The top vendor is Keurig Green
Mountain (44%) but others enjoyed greater growth,
including Starbucks (27.3%) and Kraft (51.7%).
Private label was also up significantly, 74%.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)      YEAR AGO       SHARE

Keurig Green Mountain      $1,391.7          10.8%        44.0%
Starbucks Coffee Co.          450.5          27.6         14.2
The Folger Coffee Co.         357.4           3.2         11. 3
Private label 339.2             74.0        10.7
Kraft Foods Group             277.5          51.7          8.8

UNIT SALES    CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

Keurig Green Mountain       142.8            15.2%         $9.75
Starbucks Coffee Co.         45.6            34.7           9.87
The Folger Coffee Co.        40.18.4          8.91
Private label 43.3              66.8          7.84
Kraft Foods Group            34.6            50.0           8.02

$ SALES     CHANGE VS.
TOP BRANDS (MILLIONS)        YEAR AGO      SHARE

Keurig Green Mountain Coffee              $494.2            4.5%        15.6%
Starbucks      448.7         27.3           14.2
Private label 339.2          74.0           10.7
Folgers Gourmet Selections33l.2               4.5         10.5
Keurig Eight 0' Clock     167.8              40.5          5.3
Gevalia        131.9         64.5            4.2
Keurig Donut House Collection              129.9          -18.6          4.1
Keurig New man's Own Orgnics               104.5          -10.7          3.3
Maxwell House Cafe Collection              103.7           31.9          3.3
Keurig Donut shop coffee   90.2          17,319.3          0.8




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 168 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

CATEGORY TOTAL            3,164.8               23.0           100.0

UNIT SALES   CHANGE VS.    AVG. PRICE
TOP BRANDS (MILLIONS)     YEAR AGO           PER UNIT

Keurig Green Mountain Coffee             52.36.0%                 $9.46
Starbucks     45.5           34.4             9.86
Private label 43.3           66.8             7.84
Folgers Gourmet Selections               35.4                     11.9              9.35
Keurig Eight 0' Clock    22.8               43.7                   7.35
Gevalia       17.2           68.3             7.66
Keurig Donut House Collection            15.89.2                   8.23
Keurig New man's Own Orgnics              7.0                     -4.6             14.94
Maxwell House Cafe Collection            11.8                     23.3              8.78
Keurig Donut shop coffee 5.6            24,029.0                  16.19

CATEGORY TOTAL            348.0                 28.8               9.09

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

DRY CAT FOOD

With four of the top 10 brands, Nestle Purina
captured more than 55% of dollars in the drv cat
food category. There was no clear brand leader as
the top three (Purina Kit & Kaboodle, private label
and Meow Mix Original Choice) were separated
by just 0.8%. Overall, the category accounted for
more than $2.3 billion, down 1.5%.

       $ SALES      CHANGE VS.
TOP VENDORS       (MILLIONS)        YEAR AGO           SHARE

Nestle Purina PetCare Co.         $1,282.8               0.5%             55.3%
Big Heart Pet Brands 559.7             0.4              24.1
Private label        197.4            -9.6               8.5
Procter & Gamble     185.2            -9.6               8.0
Mars       31.5      -27.1             1.4

      UNIT SALES   CHANGE VS.        AVG. PRICE
TOP VENDORS      (MILLIONS)         YEAR AGO            PER UNIT

Nestle Purina PetCare Co.          164.0                -2.4%              $7.82
Big Heart Pet Brands77.0               0.3                 7.27
Private label       35.6              -5.7                 5.54
Procter & Gamble    19.4             -10.0                 9.57
Mars      3.9        -42.7               8.09

       $ SALES      CHANGE VS.
TOP BRANDS        (MILLIONS)        YEAR AGO           SHARE

Purina Kit & Kaboodle               $209.9               2.8%              9.1%
Private label         197.4           -9.6               8.5
Meow Mix Original Choice             192.6              29.0               8.3
lams ProActive Health137.7            -7.5               5.9
Purina Cat Chow Indoor               132.7              -8.7               5.7
Meow Mix 100.2        -33.8            4.3




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 169 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Purina Cat Chow Complete               99.2           0.3          4.3
Meow Mix Tender Centers                85.8          19.2          3.7
Purina Cat Chow Naturals               85.1          27.7          3.7
9 Lives Daily Essentials               84.4          -4.0          3.6

CATEGORY TOTAL       2,318.4           -1.5        100.0

      UNIT SALES      CHANGE VS.      AVG. PRICE
TOP BRANDS          (MILLIONS)       YEAR AGO        PER UNIT

Purina Kit & Kaboodle                22.2             0.3%         $9.45
Private label       35.6               -5.7            5.54
Meow Mix Original Choice             21.1            10.1           9.15
lams ProActive Health                14.1            -8.0           9.77
Purina Cat Chow Indoor               16.5            -8.4           8.05
Meow Mix 12.7         -21.9               7.89
Purina Cat Chow Complete             12.4            -4.1           7.99
Meow Mix Tender Centers              12.9            19.1           6.65
Purina Cat Chow Naturals             11.2            20.8           7.62
9 Lives Daily Essentials             10.7            -0.7           7.87

CATEGORY TOTAL       311.4             -3.3            7.45

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

WET CAT FOOD

Nestle Purina is the cat's meow, with more than
three quarters of category dollars, up 3.3%. All
but two of the top 10 brands belong to the St.
Louis-based vendor. Its fastest growing brand is
Fancy Feast Gravy Lovers, up 33.4% in dollars.
Overall category sales approached $2 billion.

         $ SALES        CHANGE VS.
TOP VENDORS           (MILLIONS)       YEAR AGO       SHARE

Nestle Purina PetCare Co.            $1,528.6          3.3%         76.8%
Big Heart Pet Brands   215.5            -8.5           10.8
Private label          114.9            -6.3            5.8
Mars          91.1     -9.2               4.6
Procter & Gamble        25.4            92.9            1.3

        UNIT SALES   CHANGE VS.         AVG. PRICE
TOP VENDORS        (MILLIONS)          YEAR AGO        PER UNIT

Nestle Purina PetCare Co.          1,722.7              1. 6%        $0.89
Big Heart Pet Brands 165.6             -11.1             1. 30
Private label        141. 5            -13.4             0.81
Mars       78.1         10.5               1.17
Procter & Gamble      22.0             101. 3               1.15

         $ SALES        CHANGE VS.
TOP BRANDS            (MILLIONS)       YEAR AGO       SHARE

Fancy Feast$284.0          0.1%          14.3%
Purina Friskies           241. 0        -1. 9          12.1




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 170 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST.. ..

Friskies    216.5      -0.5             10.9
Purina Fancy Feast     174.6           -2.4               8.8
Private label          114.9           -6.3               5.8
9 Lives     102.9      -6.9              5.2
Fancy Feast Elegant Medleys             92.1         -3.1                4.6
Fancy Feast Gravy Lovers83.9           33.4            4.2
Friskies Tasty Treasures73.0           -4.7            3.7
Friskies Prime Filets   55.0           -8.6            2.8

CATEGORY TOTAL        1,991.0           1.3          100.0

        UNIT SALES   CHANGE VS.        AVG. PRICE
TOP BRANDS         (MILLIONS)         YEAR AGO           PER UNIT

Fancy Feast          472.8               0.6%             $0.60
Purina Friskies      433.3              -1.9               0.56
Friskies    84.4         -3.2              2.56
Purina Fancy Feast    51.1              -3.8               3.42
Private label        141. 5            -13.4               0.81
9 Lives     89.9         -7.5              1.14
Fancy Feast Elegant Medleys           62.7               -8.2             1. 47
Fancy Feast Gravy Lovers              98.2               37.4             0.85
Friskies Tasty Treasures              98.4           -l3.7                0.74
Friskies Prime Filets 67.0              -2.6               0.82

CATEGORY TOTAL      2,148.5             -0.8               0.93

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

DRY DOG FOOD

Category leader Nestle Purina had five of the top
10 brands and was the only vendor not to suffer
a decrease in sales. The biggest brand gainer was
Rachael Ray Nutrish, up 30.1%, good enough for
2.2% of category dollars. Overall, category dollars
dipped below $5.2 billion a 2.8% decrease. Units
were down 3.4%.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)     YEAR AGO       SHARE

Nestle Purina PetCare Co.              $2,401.3                 0.2%       46.2%
Private label 833.5        -9.6            16.0
Mars658.4        -3.7      12.7
Procter & Gamble          531. 2              -8.7          10.2
Big Heart Pet Brands      460.4               -4.5           8.9

UNIT SALES    CHANGE VS.    AVG. PRICE
TOP VENDORS (MILLIONS)     YEAR AGO           PER UNIT

Nestle Purina PetCare Co.               179.1                   0.3%           $13.41
Private label 67.7         -12.6             12.31
Mars          50.5          -2.9             13.03
Procter & Gamble          31.1            -10.9                  17.06
Big Heart Pet Brands      50.9             -1.1                   9.04




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 171 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

$ SALES     CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO        SHARE

Private label $833.5       -9.6%            16.0%
Purina Dog Chow536.5        3.3             10.3
Pedigree       459.4       -3.7              8.8
Purina One Smart Blend    314.4              2.1         6.0
lams ProActive Health     276.9            -10.2         5.3
Purina Beneful 253.1        4.5              4.9
Kibbles In Bits226.0      -11.7              4.3
Purina Beneful Healthy Weight              209.3        -4.3      4.0
Purina Alpo Prime Cuts    117.1             -0.1         2.3
Rachael Ray Nutrish       113.0             30.1         2.2

CATEGORY TOTAL             5,199.3          -2.8       100.0

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO        PER UNIT

Private label 67.7        -12.6%             $12.31
Purina Dog Chow         33.1                 2.5          16.22
Pedigree      31.4         -2.9                14.61
Purina One Smart Blend  16.1                 0.3          19.48
lams ProActive Health   15.7                -8.2          17.63
Purina Beneful19.2          4.9                13.20
Kibbles In Bits         25.0                -8.6           9.04
Purina Beneful Healthy Weight             16.2           4.6       12.93
Purina Alpo Prime Cuts  12.3                 6.5           9.51
Rachael Ray Nutrish       7.8               23.8          14.49

CATEGORY TOTAL             406.2            -3.4          12.80

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

WET DOG FOOD

The top two brands had strong years. Cesar
Canine Cuisine was up 11.2% in dollars for a
14.6% market share and Pedigree Wet was up
8.9% for a 13.9% market share. The best growing
were Purina Alpo Chop House (up 36.1%) and
Purina Mighty Dog (up 34%). Category sales
went past $1.4 billion.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)      YEAR AGO       SHARE

Mars         $668.1         3.8%            47.5%
Nestle Purina PetCare Co.479.3               1.9        34.1
Private label 132.5       -12.5              9.4
Big Heart Pet Brands      53.4              -3.2         3.8
Procter & Gamble          29.4               8.4         2.1

UNIT SALES    CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO        PER UNIT

Mars             500.7         0.0%          $1. 33




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 172 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Nestle Purina PetCare Co.348.6              0.2          1. 37
Private label 114.6       -19.4              1.16
Big Heart Pet Brands      81. 7             1.8          0.65
Procter & Gamble          15.5              5.6          1. 90

$ SALES     CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO       SHARE

Cesar Canine Cuisine    $204.8             11.2%       14.6%
Pedigree      195.3         8.9            13.9
Private label 132.5       -12.5             9.4
Pedigree Choice Cuts      97.4             -8.4         6.9
Purina Alpo Prime Cuts    92.2             -5.6         6.6
Purina Beneful Prepared Meals             80.5         -2.3      5.7
Purina Mighty Dog         67.4             34.0         4.8
Pedigree Little Champions 66.0             -9.5         4.7
Purina Alpo Chop House    50.2             36.1         3.6
Cesar Savory Delights     38.4              8.4         2.7

CATEGORY TOTAL            1,405.2           1.1       100.0

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO       PER UNIT

Cesar Canine Cuisine     159.2             -3.0%        $1.29
Pedigree      149.7         2.8               1. 30
Private label 114.6       -19.4               1.16
Pedigree Choice Cuts      62.4             -1. 4         1. 56
Purina Alpo Prime Cuts    76.1              3.4          1. 21
Purina Beneful Prepared Meals             40.7         -3.0       1. 98
Purina Mighty Dog         46.9            -11.1          1. 44
Pedigree Little Champions 20.6            -15.8          3.20
Purina Alpo Chop House    54.7             29.6          0.92
Cesar Savory Delights     40.9              5.2          0.94

CATEGORY TOTAL            1,083.7          -2.3          1. 30

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

CAT SNACKS/BEVERAGES

Mars increased its stronghold on the category,
up 13.1% in dollars for a 61.4% market share.
Mars'Whiskas Temptations was the top selling
brand with a 40.6% dollar share. Overall,
category dollars were up 7.4%, though down in
units, 3.9%, due to an average price increase of
2 3-cents.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)       YEAR AGO      SHARE

Mars          $274.1        13.1%           61. 4%
Nestle Purina PetCare Co. 143.5             -2.4        32.2
Big Heart Pet Brands       12.5            -17.0         2.8
Hartz Mountain Corp.        5.7            963.7         1.3
Worldwise        4.7        -5.6             1.0




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 173 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST.. ..


UNIT SALES     CHANGE VS.    AVG. PRICE
TOP VENDORS   (MILLIONS)     YEAR AGO         PER UNIT

Mars          118.20.1%      $2.32
Nestle Purina PetCare Co. 71.1                -13.1               2.02
Big Heart Pet Brands      10.1                -15.0               1. 24
Hartz Mountain Corp.       4.3              2,031.4               1. 32
Worldwise       1.3          -9.5               3.65

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)     YEAR AGO        SHARE

Whiskas Temptations      $181.3               10.2%           40.6%
Whiskas Temptations Mixllps52.6               18.9            11.8
Friskies Party Mix         44.6              -21.9            10.0
Purina Whskr Lckn's Crnch Lvrs               14.6            -12.7            3.3
Friskies Party Mx Bchsd Crnch                13.9              2.5            3.1
Purina Whskr Lckn's Tndr Mmnts               11. 9           -17 .1           2.7
Friskies Party Mix Orgnl Crnch               11.8              0.2            2.6
Whiskas Temptations Tumblers9.2               NA               2.1
Whiskas Temptations Chzy Mddls                8.7             44.1            2.0
Purina Whisker Lickin's     7.5                1.7             1.7

CATEGORY TOTAL 446.2              7.4        100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO          PER UNIT

Whiskas Temptations       72 .1                -3.9%             $2.52
Whiskas Temptations Mixllps                 23.1                 -1.7          2.27
Friskies Party Mix        22.5                -27.2               1. 98
Purina Whskr Lckn's Crnch Lvrs               9.8                -11.7          1. 49
Friskies Party Mx Bchsd Crnch                6.6                -10.1          2.10
Purina Whskr Lckn's Tndr Mmnts              10.0                -17.2          1.20
Friskies Party Mix Orgnl Crnch               3.2                 -1.8          3.69
Whiskas Temptations Tumblers                 4.4                 NA            2.10
Whiskas Temptations Chzy Mddls               5.4                 37.0          1. 63
Purina Whisker Lickin's     2.5                -3.9               2.98

CATEGORY TOTAL208.2               -3.9           2.14

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

DOG BISCUITS/TREATS/BEVERAGES

The category was up in both dollars (6.5%) and
units (1.6%). Milk-Bone was the top selling
national brand with 10.3% of dollars, 2% more
than No.2 Purina Beggin' Strips. The biggest
brand gainer was Milo's Kitchen (up 25.5%) from
top vendor Big Heart Pet Brands.

       $ SALES       CHANGE VS.
TOP VENDORS        (MILLIONS)       YEAR AGO         SHARE

Big Heart Pet Brands               $814.6               10.0%         37.7%




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 174 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Nestle Purina PetCare Co.         436.1            0.0      20.2
Mars     239.2          4.3         11.1
Private label       224.5            -4.3        10.4
Waggin Train         54.1        17,358.3         2.5

      UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS      (MILLIONS)       YEAR AGO       PER UNIT

Big Heart Pet Brands             218.45.5%        $3.73
Nestle Purina PetCare Co.         98.92.7          4.41
Mars     44.9           -1.3          5.32
Private label        67.8           -10.7          3.31
Waggin Train          5.1         7,469.3         10.54

      .$ SALES      CHANGE VS.
TOP BRANDS        (MILLIONS)     YEAR AGO       SHARE

Private label      $224.5            -4.3%       10.4%
Milk-Bone222.3           2.7        10.3
Purina Beggin' Strips             179.7           -7.9       8.3
Pup-Peroni          170.3             7.3         7.9
Pedigree Dentastix 146.0              9.5         6.8
Canine Carry Outs   117.5             8.2         5.4
Purina Busy Bone      71.0            1.7         3.3
Milos Kitchen         59.3           25.5         2.7
Milk-Bone Flavor Snacks            58.0            0.5       2.7
Purina Waggin Train 54.1             NA           2.5

CATEGORY TOTAL    2,160.3                6.5    100.0

      UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS       (MILLIONS)       YEAR AGO       PER UNIT

Private label       67.8            -10.7%        $3.31
Milk-Bone48.70.7         4.57
Purina Beggin' Strips             30.6           -11.7        5.88
Pup-Peroni          25.47.9           6.70
Pedigree Dentastix 24.25.7            6.03
Canine Carry Outs   74.07.6           1. 59
Purina Busy Bone    16.71.8           4.25
Milos Kitchen         7.68.3          7.83
Milk-Bone Flavor Snacks           12.41.6          4.67
Purina Waggin Train 5.1              NA           10.54

CATEGORY TOTAL      511.11. 6            4.23

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

BABY FORMULA--POWDER

Mead Johnson overtook Abbot Nutrition as the
top selling vendor off of its 13.6% dollar growth,
compared to Abbot's 6.3% increase. However
Abbot grabbed the top spot on the brand side with
its Similac Advance product, beating out previous
No.1 Enfamil Premium, from Mead Johnson.




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 175 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

      $ SALES      CHANGE VS.
TOP VENDORS      (MILLIONS)       YEAR AGO      SHARE

Mead Johnson Nutrition          $1,496.2         13.6%      39.2%
Abbott Nutrition 1,404.7             6.3         36.8
Gerber Products Co. 630.6          -21.6         16.5
Private label       228.5            3.4          6.0
Nestle USA32.4       15.7            0.8

     UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS     (MILLIONS)        YEAR AGO       PER UNIT

Mead Johnson Nutrition            73.8           14.0%       $20.27
Abbott Nutrition   73.0              4.2           19.24
Gerber Products Co.35.6            -25.0           17.72
Private label      12.9             -2.0           17.74
Nestle USA          1.9              7.8           17.49

      $ SALES      CHANGE VS.
TOP BRANDS       (MILLIONS)       YEAR AGO      SHARE

Simi1ac Advance    $791.0           25.6%        20.7%
Enfami1 Premium     602.0            8.6         15.8
Gerber Good Start Gentle           372.7        -25.0        9.8
Enfami1 Gent1ease   359.2           23.9          9.4
Simi1ac Sensitive   298.1          -30.7          7.8
Private label       228.5            3.4          6.0
Enfami1 Nutramigen 141.7            11.3          3.7
Gerber Good Start Soothe           140.7         -2.6        3.7
Enfagrow Premium    130.0           10.9          3.4
Enfamil Prosobee     98.2            0.3          2.6

CATEGORY TOTAL      3,821.2          3.0        100.0

     UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS      (MILLIONS)        YEAR AGO       PER UNIT

Simi lac Advance   43.9             26.6%         $18.03
Enfami1 Premium    32.0              9.6           18.80
Gerber Good Start Gentle          21.3          -28.4         17.54
Enfami1 Gent1ease 17.4              25.2           20.63
Simi1ac Sensitive 15.1             -35.9           19.80
Private label      12.9             -2.0           17.74
Enfami1 Nutramigen 5.2               8.3           27.21
Gerber Good Start Soothe           7.8           -7.4         18.15
Enfagrow Premium    5.8             14.0           22.28
Enfami1 Prosobee    5.1             -0.5           19.31

CATEGORY TOTAL      198.2            0.2           19.28

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

BABY FORMULA--RTD

Three of the top four brands were Simi1ac
products, accounting for nearly 60% of dollar
sales. Enfamil Premium placed third with 16% of




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 176 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

dollars. Overall, category dollars were flat while
units were down 3.3%.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)       YEAR AGO     SHARE

Abbott Nutrition         $150.8             0.8%      68.3%
Mead Johnson Nutrition     62.6             2.9       28.3
Gerber Products Co.         6.9           -29.2        3.1
Private label    0.4       -25.4            0.2
Nestle Healthcare Nutrition 0.1            66.6        0.1

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP VENDORS   (MILLIONS)     YEAR AGO      PER UNIT

Abbott Nutrition           17.1            -1. 2%      $8.83
Mead Johnson Nutrition      6.7            -2.8         9.37
Gerber Products Co.         1.0           -30.8         6.92
Private label    0.0        -37.7            9.00
Nestle Healthcare NutritionO.O             91. 7        3.70

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)     YEAR AGO     SHARE

Similac Advance$68.5        -0.8%          31. 0%
Simi lac Sensitive         40.9             1.2       18.5
Enfamil Premium 35.3        -4.6           16.0
Similac Expert Care Alimentuim            20.1         6.7       9.1
Enfamil Gentlease          15.4             9.7        7.0
Similac            8.4      26.6            3.8
Similac Isomil     7.1     -16.4            3.2
Gerber Good Start Gentle    5.9           -29.9        2.7
Similac Expert Care Neosure 5.2             2.1        2.3
Enfamil Prosobee 3.4        13.7            1.6

CATEGORY TOTAL 220.9            0.1       100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO      PER UNIT

Similac Advance 7.7          0.1%           $8.85
Similac Sensitive          4.5             -4.1         9.01
Enfamil Premium 4.0         -4.2              8.93
Similac Expert Care Alimentuim            2.0          2.3       10.02
Enfamil Gentlease          1.4             -9.2        10.65
Similac         1.2         20.7              7.15
Similac Isomil 1.0         -19.7              7.31
Gerber Good Start Gentle   0.9            -31.7         6.96
Similac Expert Care NeosureO.6             -2.7         8.43
Enfamil ProsobeeO.4          3.1              8.79

CATEGORY TOTAL 24.9            -3.3          8.89

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

BABY FORMULA--LIQUID CONCENTRATE




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 177 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Liquid concentrate baby formula continues to
falter as dollars were down almost 25%, after
being down almost 20% the year prior. Unit sales
were similarly off. Similac, Enfamil and Gerber
are the main players in the category.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)     YEAR AGO       SHARE

Abbott Nutrition           $33.9          -30.6%       40.9%
Mead Johnson Nutrition      30.7          -11.3        37.0
Gerber Products Co.         16.9          -32.4        20.4
Wellements Co. 0.9           -22.1          1.1
Private label 0.5             19.6          0.6

UNIT SALES    CHANGE VS.    AVG. PRICE
TOP VENDORS (MILLIONS)     YEAR AGO        PER UNIT

Abbott Nutrition             6.5          -29.5%        $5.20
Mead Johnson Nutrition       5.6          -11. 0         5.53
Gerber Products Co.          3.3          -33.8          5.07
Wellements Co. 0.1           -27.0          10.18
Private label 0.1             18.5            9.90

$ SALES     CHANGE VS.
TOP BRANDS (MILLIONS)       YEAR AGO      SHARE

Similac Advance         $25.1               0.6%       30.2%
Enfamil Premium          21.8              -8.9        26.3
Gerber Good Start Gentle 12.6             -35.0        15.2
Similac Isomil 5.5         19.4             6.6
Enfamil Prosobee          5.2             -13.6         6.3
Gerber Good Start Soy     4.3             -23.7         5.2
Enfamil Nutramigen Lipil 3.6              -20.3         4.4
Similac Sensitive         3.2             -83.0         3.9
Wellements Baby Move Constptn             0.9         -22.1     1.1
Private label 0.5          19.6             0.6

CATEGORY TOTAL83.0           -24.7        100.0

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO       PER UNIT

Simi1ac Advance4.8          0.9%            $5.23
Enfamil Premium4.1         -8.8               5.33
Gerber Good Start Gentle 2.5              -36.2          5.07
Similac Isomil 1.0         19.2               5.45
Enfamil Prosobee          1.0             -13.9          5.20
Gerber Good Start Soy     0.8             -25.4          5.08
Enfamil Nutramigen Lipi1 0.4              -22.2          8.07
Simi lac Sensitive        0.7             -80.4          4.56
Wel1ements Baby Move Constptn             0.1         -27.0     10.18
Private label 0.1          18.5               9.90

CATEGORY TOTAL15.6           -24.8           5.33

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 178 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


WHITE GRANULATED SUGAR

A 29-cent decrease in average price no doubt
contributed to category dollars being down
11.7%, while units were only down 1.9%.
Domino was the only national brand with
double-digit dollar share (18.2%). Private label
had a 54.6% market share, but also had the
biggest dollar decrease, down 15.4%.

      $ SALES        CHANGE VS.
TOP VENDORS        (MILLIONS)     YEAR AGO      SHARE

Private label      $754.4          -15.4%        54.6%
Domino Foods        254.7          -10.5         18.4
C & H Sugar Co.     130.0          -13.9          9.4
Imperial Sugar Co.   95.5          -13.3          6.9
Cumberland Packing Corp.           40.6           6.2       2.9

     UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS     (MILLIONS)        YEAR AGO       PER UNIT

Private label     309.6             -1.7%         $2.44
Domino Foods       91. 3            -2.5           2.79
C & H Sugar Co.    47.2             -7.6           2.75
Imperial Sugar Co. 36.5            -10.1           2.62
Cumberland Packing Corp.          11. 4           1.8        3.55

      $ SALES        CHANGE VS.
TOP BRANDS         (MILLIONS)     YEAR AGO      SHARE

Private label       $754.4         -15.4%        54.6%
Domino 251.9          -10.5         18.2
C&H     130.0         -13.9          9.4
Dixie Crystals        49.7          -6.0          3.6
Sugar in the Raw      40.6           6.2          2.9
Imperial Sugar        36.4         -14.8          2.6
Crystal Sugar         30.3          80.2          2.2
Zulka    14.9           2.2          1.1
Florida Crystals      12.7           0.2          0.9
N joy    10.2          -5.4          0.7

CATEGORY TOTAL     1,381.3         -11.7        100.0

     UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS      (MILLIONS)        YEAR AGO       PER UNIT

Private label       309.6           -1.7%         $2.44
Domino 89.7            -2.5            2.81
C&H     47.2           -7.6            2.75
Dixie Crystals       18.7           -5.7           2.66
Sugar in the Raw     11. 4           1.8           3.55
Imperial Sugar       12.8           -9.3           2.85
Crystal Sugar         7.2           57.2           4.19
Zu1ka    7.6             7.3           1. 95
Florida Crystals      3.3           -0.5           3.77
N joy    1.1           -1.0            9.01

CATEGORY TOTAL       529.9          -1. 9          2.61




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 179 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25

Source: IRI

MARGARINE/SPREADS

With the No.1 (Shedd's Country Crock) and
No.2 (I Can't Believe It's Not Butter) brands
in the category, Unilver is the clear leader with
58.1% of dollars. Once again the category
struggled, down more than 3% in dollars and
more than 4% in units.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)        YEAR AGO       SHARE

Unilever Bestfoods N Amer$922.7                0.2%       58.1%
ConAgra Foods 289.0         -5.3              18.2
Boulder Brands 163.7       -15.1              10.3
Private label   82.5        -8.9               5.2
Land 0' Lakes   42.5       -12.3               2.6

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO        PER UNIT

Unilever Bestfoods N Amer357.0                  0.3%        $2.58
ConAgra Foods 194.2         -7.8                 1. 49
Boulder Brands 49.6        -17.3                 3.30
Private label 50.3         -10.2                 1. 64
Land 0' Lakes 20.0         -11.8                 2.13

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)       YEAR AGO      SHARE

Shedd's Country Crock    $404.9                3.9%       25.5%
I Can't Believe It's Not Butter             258.9         -1.9      16.3
Blue Bonnet    184.1        -3.2              11.6
Smart Balance 160.0        -14.8              10.0
Imperial        93.5         6.2               5.8
Private label   82.5        -8.9               5.2
I Cant Believe It's Not Butter               67.1          -7.6      4.2
  Lt
Parkay          62.7        -8.8                3.9
Brummel & Brown 41.0        -7.9                2.5
Earth Balance   34.3        25.8                2.1

CATEGORY TOTAL               1,587.8          -3.3        100.0

UNIT SALES     CHANGE VS.      AVG. PRICE
TOP BRANDS    (MILLIONS)       YEAR AGO       PER UNIT

Shedd's Country Crock    133.5                  3.5%        $3.03
I Can't Believe It's Not Butter             77.9           -3.1       3.32
Blue Bonnet   134.0         -8.0                  1. 37
Smart Balance 48.1         -17.0                  3.32
Imperial       89.2          5.9                  1. 05
Private label 50.3         -10.2                  1. 64
I Cant Believe It's Not Butter              21. 8          -9.7       3.07
  Lt




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 180 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Par kay        30.7           -10.0               2.04
Brummel & Brown13.6            -8.9               3.02
Earth Balance   8.2            26.8               4.15

CATEGORY TOTAL705.8               -4.5            2.25

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

REFRIGERATED BUTTER/BUTTER BLENDS

Price increases led a 17.3% rise in dollars despite
units being off almost 2%. Top national brand
Land 0' Lakes (31.4% of dollars, up 5.6% in
units) closed the gap on private label (48.3%,
down 6.3% in units) for the No.1 spot overall.

      $ SALES        CHANGE VS.
TOP VENDORS        (MILLIONS)       YEAR AGO       SHARE

Private label     $1,259.5           16.4%          48.3%
Land 0' Lakes        832.5           18.1           31. 9
Challenge Dairy Products             127.3         34.4        4.9
Keller's Creamery     68.4           -0.2            2.6
Irish Dairy Board     42.2           70.2            1.6

     UNIT SALES   CHANGE VS.         AVG. PRICE
TOP VENDORS     (MILLIONS)          YEAR AGO        PER UNIT

Private label     353.2               -6.3%          $3.57
Land 0' Lakes     229.3                4.8            3.63
Challenge Dairy Products            35.1            15.0        3.63
Keller's Creamery 21.7               -16.7            3.16
Irish Dairy Board 11.5                68.7            3.67

      $ SALES        CHANGE VS.
TOP BRANDS         (MILLIONS)       YEAR AGO       SHARE

Private label    $1,259.5            16.4%          48.3%
Land 0' Lakes       819.9            19.2           31. 4
Challenge Butter    119.6            34.9            4 6
Kerrygold 42.2      70.2               1.6
Breakstone's         38.8            11.0            1.5
Tillamook 36.7       5.1               1.4
Crystal Farms        30.9             3.9            1.2
Cabot     27.7      11.0               1.1
Keller's 17.1       -1. 2              0.7
Darigold 16.6       -7.6               0.6

CATEGORY TOTAL      2,609.1          17 .3         100.0

     UNIT SALES   CHANGE VS.         AVG. PRICE
TOP BRANDS      (MILLIONS)          YEAR AGO        PER UNIT

Private label       353.2                -6.3%       $3.57
Land 0' Lakes       225.2                 5.6         3.64
Challenge Butter     33.3                15.3         3.59
Kerrygold            11.5                68.7         3.67




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 181 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Breakstone's        13.2            -4.2             2.93
Tillamook9.2         -17.0            3.97
Crystal Farms        8.9           -14.3             3.49
Cabot    7.7          -4.7            3.61
Keller's 4.9         -19.0            3.48
Darigold 4.7         -29.0            3.54

CATEGORY TOTAL     725.9            -1. 8            3.59

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

LIQUID LAUNDRY DETERGENT

Church & Dwight had a good year and was the
only vendor with an increase in sales. However,
No.1 vendor Procter & Gamble is still the clear
leader in the category with more than 56.6%
dollar share. Overall the category topped $5.1
billion, down 3.9%.

         $ SALES      CHANGE VS.
TOP VENDORS         (MILLIONS)       YEAR AGO        SHARE

Procter & Gamble    $2,923.6            -4.9%          56.6%
Church & Dwight Co.    889.2             1.8           17.2
The Sun Products Corp. 715.2            -5.9           13.9
The Dial Corp.         370.8            -4.3            7.2
Private label          125.5           -11.6            2.4

        UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS        (MILLIONS)        YEAR AGO          PER UNIT

Procter & Gamble     299.21.8%              $9.77
Church & Dwight Co.  184.11.4                4.83
The Sun Products Corp.              116.8               -7.2        6.12
The Dial Corp.         83.0             -3.0              4.47
Private label          21.5            -10.5              5.84

         $ SALES      CHANGE VS.
TOP BRANDS          (MILLIONS)       YEAR AGO         SHARE

Tide     $1,129.0       -11. 0%        21.9%
Gain        518.1       -11. 7         10.0
All         303.1        -3.2           5.9
Arm & Hammer27l.l        -1. 7          5.3
Tide Plus A Touch of Downy            250.6              6.9      4.9
Purex       226.8       -10.6           4.4
Tide Plus Febreze      220.5           -24.6            4.3
Tide Simply Clean and Fresh           167.5         22,030.4      3.2
Arm & Hammer Plus Oxi Clean           163.5             -3.1      3.2
Xtra        162.1        -8.7           3.1

CATEGORY TOTAL        5,162.2               -3.9      100.0

        UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS         (MILLIONS)        YEAR AGO          PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 182 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Tide      104.4          -8.4%            $10.81
Gain       52.6         -12.6               9.86
All        40.4          -4.9               7.50
Arm & Hammer          50.72.1               5.35
Tide Plus A Touch of Downy             24.6          23.6        10.20
Purex      50.3         -1l.5               4.51
Tide Plus Febreze     20.8               -19.7        10.61
Tide Simply Clean and Fresh            29.7      21,352.0         5.64
Arm & Hammer Plus Oxi Clean            31.13.2         5.25
Xtra       45.7         -11. 4              3.55

CATEGORY TOTAL          734.6             -1.2         7.03

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

PAPER TOWELS

The almost $ 5 billion category was basically flat
in dollars, down 2.3 in units. Bounty products
took the top two nationally branded spots, while
Sparkle brands were third and fourth. Procter &
Gamble had 44% dollar share, followed by private
label at 27.1%.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)      YEAR AGO       SHARE

Procter & Gamble       $2,155.1             -1.9%      44.0%
Private labell,326.0        1.7             27.1
Georgia-Pacific Consumer Prds              829.8        1.1       16.9
Kimberly Clark Corp.      507.9              5.4       10.4
Oasis Brands     29.7      43.3              0.6

UNIT SALES    CHANGE VS.     AVG. PRICE
TOP VENDORS (MILLIONS)      YEAR AGO        PER UNIT

Procter & Gamble         292.4              -5.3%        $7.37
Private label 458.4        -3.5                2.89
Georgia-Pacific Consumer Prds             157.2        -1.1         5.28
Kimberly Clark Corp.      99.3              10.2         5.11
Oasis Brands     9.4       41.7                3.14

$ SALES        CHANGE VS.
TOP BRANDS    (MILLIONS)    YEAR AGO       SHARE

Private label          $1,326.0              1.7%      27.1%
Bounty Select A Size    1,182.8              7.3       24.2
Bounty         616.1      -15.9             12.6
Sparkle        253.1      -1l.6              5.2
Sparkle Pick A Size       234.9             21. 7        4.8
Brawny Pick A Size        171.7             -5.2         3.5
Bounty Basic   165.8      -17.3              3.4
Scott Choose A Size       160.1              3.9         3.3
Kleenex Viva Choose A Size124.5             -6.9         2.5
Bounty Basic Select A Sizelll.4             36.3         2.3

CATEGORY TOTAL              4,895.6          0.2       100.0




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 183 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST.. ..


UNIT SALES   CHANGE VS.        AVG. PRICE
TOP BRANDS (MILLIONS)         YEAR AGO        PER UNIT

Private label 458.4        -3.5%               $2.89
Bounty Select A Size     130.4                 4.2         9.07
Bounty         78.1       -22.5                 7.89
Sparkle        69.0       -12.7                 3.67
Sparkle pick A Size       41.2                37.8         5.70
Brawny Pick A Size        28.7                -7.0         5.97
Bounty Basic   54.7        -2.2                 3.03
Scott Choose A Size       28.3                 1.9         5.66
Kleenex Viva Choose A Size22.3                -2.0         5.58
Bounty Basic Select A Size14.3                45.2         7.76

CATEGORY TOTAL            1,039.5             -2.3         4.71

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

DISH DETERGENT

Procter & Gamble captured more than half of
category dollars between its Dawn (No.1 brand) .
Gain (No.4), Ivory (No.9) and Joy (No. 10)
products. Colgate Palmolive held the second
vendor spot on the strength of its Palmolive and
Ajax brands. Category sales topped $1.5 billion,
up .3%.

   $ SALES       CHANGE VS.
TOP VENDORS    (MILLIONS)       YEAR AGO       SHARE

Procter   & Gamble             $872.6           1. 4%      55.5%
Colgate   Palmolive Co.         509.0          -1.7        32.4
Private   label    87.6           7.2            5.5
Seventh   Generation             21.1          23.0         1.3
Phoenix   Brands   19.3          -0.3            1.2

  UNIT SALES   CHANGE VS.        AVG. PRICE
TOP VENDORS  (MILLIONS)         YEAR AGO        PER UNIT

Procter   & Gamble             334.8            -0.1%       $2.61
Colgate   Palmolive Co.        234.8            -1. 6        2.17
Private   label    41.7           -0.6             2.10
Seventh   Generation             6.4            22.5         3.29
Phoenix   Brands 18.7              0.7            1. 03

   $ SALES       CHANGE VS.
TOP BRANDS     (MILLIONS)       YEAR AGO       SHARE

Dawn$607.0         0.4%           38.6%
Palmolive       188.4             0.1           12.0
Ajax 186.4         3.6            11. 8
Gain 102.2       -6.5              6.5
Private label    87.6             7.2            5.5
Palmolive Soft Touch             33.8          -2.3         2.1
Ajax Triple Action               31. 8         -7.5         2.0




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 184 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Dawn Power Clean 26.0          23.0            1.6
Ivory 25.1       -2.9            1.6

CATEGORY TOTAL1,570.6           0.3          100.0

  UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS   (MILLIONS)       YEAR AGO        PER UNIT

Dawn227.3           0.9%         $2.67
Palmolive       81. 2           -0.8            2.32
Ajax 88.1           0.8            2.11
Gain 49.5        -10.0             2.06
Private label   41.7            -0.6            2.10
Palmolive Soft Touch          15.4            -1. 7          2.19
Ajax Triple Action            15.9            -7.9           2.00
Dawn Power Clean 9.6            31. 6           2.70
Ivory 8.2          -2.9            3.04

CATEGORY TOTAL 666.4            -1.0            2.36

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

TOILET TISSUE

In a category with nearly 100% household
penetration, all vendors can do is really jockey
for position. Procter & Gamble held onto the top
spot, but it was a dead heat for second between
Kimberly Clark and Georgia-Pacific. Store brands
continue to do well, up almost 3% in dollars with
nearly 20% market share.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)       YEAR AGO       SHARE

Procter & Gamble        $2,428.8              0.0%        28.6%
Kimberly Clark Corp.     2,117.9              0.4         24.9
Georgia-Pacific Cnsumr Prds               2,115.7         -2.7      24.9
Private label 1,676.5        2.9             19.7
Oasis Brands     71.2       32.4              0.8

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO        PER UNIT

Procter & Gamble          255.9             -3.1%          $9.49
Kimberly Clark Corp.      309.4              1.0             6.85
Georgia-Pacific Cnsumr Prds                341. 3        -1. 3        6.20
Private label 404.4         -4.6                4.15
Oasis Brands     18.0       27.6                3.97

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)      YEAR AGO      SHARE

Private label$1,676.5            2.9%        19.7%
Angel Soft    1,162.1           -3.0         13.7
Charmin Ultra Soft           1,076.9          0.0         12.7
Charmin Ultra Strong         1,001.6          4.9         11.8




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 185 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Scott929.l        0.3       10.9
Quilted Nrthrn Ultra sft & 545.4             25.9         6.4
  strng
Kleenex Cottonelle Clean Care              445.5        -1. 6     5.2
Charmin Basic   311.0      -11.8             3.7
Kleenex Cttonlle Ultra Cmfrt Cr            301.1         62.8     3.5
Scott Extra Soft298.9         7.4            3.5

CATEGORY TOTAL8,491.9            0.2       100.0

UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO        PER UNIT

Private label 404.4        -4.6%             $4.15
Angel Soft     229.5       -1.0               5.06
Charmin Ultra Soft        103.5            -3.6           10.41
Charmin Ultra Strong       94.7             0.6           10.57
Scott          143.8       -0.1               6.46
Quilted Nrthrn Ultra sft & 65.0            20.8            8.39
  strng
Kleenex Cottonelle Clean Care               61. 2       -1.5        7.28
Charmin Basic   52.7       -7.8                 5.90
Kleenex Ctton11e Ultra Cmfrt Cr             38.7        60.5        7.79
Scott Extra Soft42.6        9.3                 7.02

CATEGORY TOTAL              1,355.4         -1. 9          6.27

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

FACIAL TISSUE

Five varieties of the Kleenex brand, essentially
synonymous with facial tissue, provided Kimberly
Clark with 45.9% of category sales. Procter &
Gamble's Puff brand lofted the Cincinnati-based
manufacturer to second spot with 26% of dollars.
Overall, category dollars were down 0.3% totaling
more than $1.5 billion.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)       YEAR AGO      SHARE

Kimberly Clark Corp.    $724.3              -1.6%       45.9%
Procter & Gamble         410.4              -1.3        26.0
Private label 370.6         3.9             23.4
Irving Tissue Converters 51.7               -3.5         3.2
Georgia Pacific Consumer Prod              13.5         -6.0      0.8

UNIT SALES    CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

Kimberly Clark Corp.    295.9               -6.4%        $2.45
Procter & Gamble        154.0                0.6          2.66
Private labe1225.4          1.0                1. 64
Irving Tissue Converters 40.2                0.5          1. 29
Georgia Pacific Consumer Prod              8.7          11. 9      1. 54




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 186 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

$ SALES        CHANGE VS.
TOP BRANDS    (MILLIONS)      YEAR AGO       SHARE

Kleenex      $510.7              -1. 4%       32.3%
Private label 370.6               3.9         23.4
Puffs Plus Lotion              200.0          -3.9         12.6
Kleenex Ultra 154.5               4.2          9.7
Puffs Ultra    90.0               3.6          5.7
Puffs Basic    86.4              -3.7          5.4
Scotties       51.7              -3.5          3.2
Kleenex Anti Viral              21.8           6.6          1.3
Kleenex Cool Touch              19.1         -26.8          1.2
Kleenex Expressions             16.4         -17.9          1.0

CATEGORY TOTAL               1,578.1          -0.3        100.0

UNIT SALES      CHANGE VS.      AVG. PRICE
TOP BRANDS    (MILLIONS)       YEAR AGO       PER UNIT

Kleenex      211.5               -7.0%         $2.41
Private labe1225.4                1.0           1. 64
Puffs Plus Lotion              78.7            0.5           2.54
Kleenex Ultra 55.3               -1.4           2.79
Puffs Ultra   35.8                4.1           2.51
Puffs Basic   32.7               -6.6           2.64
Scotties      40.2                0.5           1. 29
Kleenex Anti Viral              9.6            7.9           2.26
Kleenex Cool Touch             10.0          -20.0           1. 91
Kleenex Expressions             8.9          -15.5           1. 84

CATEGORY TOTAL                731. 3          -2.0           2.16

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

PAPER NAPKINS

Paper napkin dollars and units were both down,
3.6% and 3.9% respectively. Store brands were
the most popular choice, with 43.2% of dollars, a
slight improvement versus last year. The top two
national brands, Vanity' Fair and Bounty Quilted
also showed gains versus last year.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)         YEAR AGO      SHARE

Private label$306.5         1.7%               43.2%
Georgia Pacific Consumer Prod                181. 4        -5.6      25.6
Procter & Gamble          98.3                 -5.1        13.8
Kimberly-Clark Corp.      30.0                -15.8         4.2
Creative Converting       18.7                 16.6         2.6

UNIT SALES    CHANGE VS.        AVG. PRICE
TOP VENDORS (MILLIONS)         YEAR AGO        PER UNIT

Private label149.0         -1.6%                $2.06
Georgia Pacific Consumer Prod                52.3          -1. 3       3.47




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 187 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Procter & Gamble           27.4            -6.8        3.58
Kimberly-Clark Corp.       10.2           -14.4        2.94
Creative Converting        13.0            19.4        1. 44


$ SALES     CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO       SHARE

Private label$306.5            1.7%        43.2%
Vanity Fair   109.0            0.8         15.3
Bounty Quilted 87.7            1.2         12.3
Kleenex        28.6           -9.6          4.0
Marathon       25.1           -4.3          3.5
Mardi Gras     24.2           -1.0          3.4
Dixie          21.0          -33.6          2.9
Bounty         10.1          -35.5          1.4
Party Creations 7.0           30.4          0.9

CATEGORY TOTAL708.3           -3.7        100.00

UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS (MILLIONS)      YEAR AGO        PER UNIT

Private label149.0            -1.6%         $2.06
Vanity Fair   36.2             1.8           3.01
Bounty Quilted26.1            -2.5           3.35
Kleenex        9.9            -9.7           2.88
Marathon       1.5            -4.5          16.26
Mardi Gras     9.4            -0.8           2.56
Dixie          4.6           -19.1           4.51
Bounty         1.1           -50.0           9.16
Party Creations6.0            32.0           1.16

CATEGORY TOTAL             294.0           -3.9        2.41

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

PEANUT BUTTER

The top three brands were up in units, though
down in dollars. JIF was No. 1 with more than a
36% of dollar share. Store brands were second
at 19.2% and Skippy was third. Overall category
dollars sales approached $2 billion, down 4.2%.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)       YEAR AGO      SHARE

The J.M. Smucker Co.        $889.6          -3.3%      46.3%
Private label 368.4            -3.2         19.2
Horme1 Foods   333.3           -1. 2        17.4
ConAgra Foods 187.6           -10.5          9.8
Boulder Brands 23.2           -11.0          1.2

UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS (MILLIONS)       YEAR AGO       PER UNIT

The J.M. Smucker Co.        229.0           2.0%        $3.88




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 188 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Private label 128.7               3.9            2.86
Hormel Foods   90.8               4.1            3.67
ConAgra Foods 58.3               -9.0            3.22
Boulder Brands 6.3               -8.8            3.68

  $ SALES        CHANGE VS.
TOP BRANDS     (MILLIONS)      YEAR AGO       SHARE

JIF$697.5        -4.2%            36.3%
Private label 368.4               -3.2         19.2
Skippy         233.4              -2.1         12.2
Peter Pan      182.9             -10.0          9.5
Skippy Natural 88.1                4.0          4.6
Smucker's       57.6              -4.5          3.0
JIF To Go       29.2              -2.8          1.5
Smucker's Goober28.7              -4.7          1.5
Smart Balance   23.2             -11. 0         1.2
Adams20.1        -1. 9             1.0

CATEGORY TOTAL                1,919.5          -4.2       100.0

UNIT SALES      CHANGE VS.     AVG. PRICE
TOP BRANDS     (MILLIONS)      YEAR AGO        PER UNIT

JIF168.9         1. 6%             $4.13
Private label 128.7               3.9            2.86
Skippy         63.2               2.8            3.69
Peter Pan      56.5              -8.5            3.24
Skippy Natural 25.3               6.2            3.48
Smucker's      15.5              -4.3            3.71
JIF To Go      12.3              -6.3            2.37
Smucker's Goober8.9              -2.9            3.21
Smart Balance   6.3              -8.8            3.68
Adams4.4        -0.1                4.51

CATEGORY TOTAL545.5               0.1            3.52

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

SS JAM/JELLY/PRESERVES

With three Smucker's branded products in the
top 10, The J.M. Smucker'S Co. is far and away
the top vendor with 44.4% dollar share. Private
label beat out Welch Foods for second spot,
19.8% to 15.5%. Overall all category sales were
$922 million, down 2.2%.

     $ SALES        CHANGE VS.
TOP VENDORS       (MILLIONS)       YEAR AGO      SHARE

The J.M. Smucker Co.              $409.0          -1.9%       44.4%
Private label     182.7              -3.9         19.8
Welch Foods       142.9              -3.5         15.5
American Marketing Team             48.1          10.2            5.2
B & G Foods        37.3              -4.6          4.1




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 189 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

    UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS    (MILLIONS)        YEAR AGO         PER UNIT

The J.M. Smucker Co.            142.7             -0.3%       $2.86
Private label     79.4             -3.5              2.30
Welch Foods       63.3             -3.4              2.26
American Marketing Team          11. 0             8.7         4.36
B & G Foods       14.2             -3.9              2.63

     $ SALES       CHANGE VS.
TOP BRANDS       (MILLIONS)      YEAR AGO        SHARE

Smucker's        $311.8              1.1%         33.8%
Private label     182.7             -3.9          19.8
Welch'sl03.4         -3.1           11.2
Bonne Maman        48.1             10.2           5.2
Smucker's Sugar Free               37.8          -11.6        4.1
Smucker's Simply Fruit             28.8           -8.2        3.1
Polaner All Fruit 25.2              -4.2           2.7
Welch's Natural    22.0             -6.4           2.4
Barna   17.2         -3.1            1.9
Polaner 12.0         -5.2            1.3

CATEGORY TOTAL       922.1          -2.2         100.0

    UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS     (MILLIONS)        YEAR AGO         PER UNIT

Smucker's        110.2               2.9%          $2.83
Private label     79.4              -3.5            2.30
Welch's45.8          -2.5              2.26
Bonne Maman       11. 0              8.7            4.36
Smucker's Sugar Free              12.7           -11.5         2.98
Smucker's Simply Fruit            11.1            -7.8         2.59
Polaner All Fruit 9.7               -3.2            2.59
Welch's Natural    7.8              -6.7            2.80
Barna   9.5          -5.9              1. 80
Polaner 4.4          -5.3              2.70

CATEGORY TOTAL     341.1            -1. 8              2.70

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

BREAKFAST/CEREAL/SNACK BARS

Kellogg's had 56.7% of dollars. No other vendor
had 9%. General Mills did enjoy healthy gains
however, up 19% and its Nature Valley brand
was up 68.9%. Overall, category dollars totaled
more than $ 1 billion, down 3.4%. Units were
down 2.7%.

   $ SALES        CHANGE VS.
TOP VENDORS     (MILLIONS)      YEAR AGO       SHARE

Kellogg Co.      $ 60 6.5          -6.0%        56.7%
General Mills       92.2           19.0          8.6




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 190 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Private label    89.3            1.4          8.3
Small Planet Foods            82.0            19.1         7.7
Quaker Oats Co. 32.0             4.1          3.0

  UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS  (MILLIONS)      YEAR AGO        PER UNIT

Kellogg Co.     199.7           -5.6%         $3.04
General Mills    31.1           13.3           2.97
Private label    42.62.2          2.10
Small Planet Foods           48.5             16.0          1. 69
Quaker Oats Co.   9.5           -4.0           3.37

   $ SALES      CHANGE VS.
TOP BRANDS    (MILLIONS)     YEAR AGO       SHARE

Kellogg's Nutri Grain Bars$193.7              -1. 3%      18.1%
Kellogg's Rice Krispies Treats             177.7            3.5     16.6
Kellogg's Special K Pstry Crsps            111. 3         -28.4     10.4
Private label    89.3           1.4           8.3
Kellogg's Special K Bar     78.9             -32.5         7.4
Larabar          65.9          21 .6          6.2
Nature Valley    57.0          68.9           5.3
Atkins Day Break 31.1         -24.7           2.9
Kellogg's Nutri Grain Harvest               18.2        2,526.1      1.7
Quaker Real Medleys         16.9              27 .1        1.6

CATEGORY TOTAL1,069.8           -3.4        100.0

  UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS   (MILLIONS)      YEAR AGO        PER UNIT

Kellogg's Nutri Grain Bars 60.6               -2.4%        $3.20
Kellogg's Rice Krispies Treats             59.3            -0.8       3.00
Kellogg's Special K Pstry Crsps            36.7           -28.1       3.03
Private label   42.62.2         2.10
Kellogg's Special K Bar    26.1              -29.7          3.02
Larabar         40.1           17.2             1. 64
Nature Valley   17.0           66.1             3.35
Atkins Day Break 5.3          -23.1             5.88
Kellogg's Nutri Grain Harvest               6.7         2,315.1       2.72
Quaker Real Medleys         5.3               -9.0          3.17

CATEGORY TOTAL 390.4            -2.7           2.74

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR·THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

PRETZELS

Pretzel dollar sales dipped below the $ 1 billion
mark. Snyder's-Lance is far and away the category
leader with more than 40% of the dollars, led
primarily by its Snyder's of Hanover brand. Store
brands and Frito Lay's Rold Gold were the only
other two brands in double-digits.

   $ SALES      CHANGE VS.




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 191 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

TOP VENDORS    (MILLIONS)      YEAR AGO       SHARE

Snyder's-Lance $403.1             0.3%         40.7%
Private label   171. 4           11.7          17.3
Frito Lay       164.0           -11. 3         16.6
Utz Quality Foods76.1            -5.3           7.7
Mars 47.2         -0.4            4.8

  UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS  (MILLIONS)        YEAR AGO        PER UNIT

Snyder's-Lance 133.6             -1. 4%         $3.02
Private label   83.0              5.1            2.07
Frito Lay       57.9            -12.0            2.83
Utz Quality Foods              22.1            -5.6          3.45
Mars 22.0         -3.6              2.14

   $ SALES       CHANGE VS.
TOP BRANDS     (MILLIONS)      YEAR AGO       SHARE

Snyder's of Hanover       $381.4               -1.2%       38.5%
Private label   171.4        11.7              17.3
Ro1d Gold       164.0       -11. 3             16.6
Utz   67.8        -5.2        6.8
Combos47.2        -0.4        4.8
Snyder's of Hanover 100 Cal Pck               17.5         11.1     1.8
G1utino          14.5       -19.1               1.5
Bachman          14.3         3.4               1.4
Herr's13.4       -38.3        1.4
Anderson         13.4       -19.8               1.4

CATEGORY TOTAL    990.5             -1.7      100.0

  UNIT SALES   CHANGE VS.        AVG. PRICE
TOP BRANDS   (MILLIONS)         YEAR AGO       PER UNIT

Snyder's of Hanover       128.2                -2.8%        $2.98
Private label   83.0          5.1                2.07
Ro1d Gold       57.9        -12.0                2.83
Utz 19.7          -5.0          3.44
Combos          22 0         -3.6                   2.14
Snyder's of Hanover 100 Cal Pck               4.0          11.1      4.41
G1utino          2.8        -12.0                   5.12
Bachman          5.3          4.2                   2.68
Herr's4.6        -23.8          2.90
Anderson         3.0        -21. 5                  4.44

CATEGORY TOTAL 367.0                -2.7            2.70

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

POTATO CHIPS

Frito Lay holds down the      top   three branded spots
with its Lays, Wavy Lays      and   Ruffles brands. In
total Frito Lay accounts      for   60% of potato chips
dollar sales. Overall it      was   a good year for the




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 192 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

category as dollars were up 4.1% accounting for
more than $5.6 billion. Unit sales were also up a
healthy 4%.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)         YEAR AGO    SHARE

Frito Lay     $3,415.0           4.5%       60.0%
Kellogg Co.      598.5          -1.1        10.5
Private label    451.6           7.5         7.9
Utz Quality Foods               224.5       4.9        3.9
Cape Cod Potato Chip            185.9      21.3        3.3

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO      PER UNIT

Frito Lay    1,388.5             4.5%        $2.46
Kellogg Co.    361.7            -0.4          1. 65
Private label 236.9              9.7          1. 91
Utz Quality Foods              117.5        3.7         1. 91
Cape Cod Potato Chip            61.1       20.8         3.04

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)      YEAR AGO     SHARE

Lays          $1,650.2           4.0%       29.0%
Wavy Lays        540.7           8.2         9.5
Ruffles          521.5          12.4         9.2
Pringles         514.4           1.2         9.0
Private label    451.6           7.5         7.9
Lays Kettle Cooked              287.1      11. 0       5.0
Cape Cod         185.9          21.3         3.3
Utz 184.1         3.7             3.2
Kettle           147.9          10 8         2.6
Baked Lays        85.1          -4.0         1.5

CATEGORY TOTAL5,688.7            4.1       100.0

UNIT SALES     CHANGE VS.     AVG. PRICE
TOP BRANDS    (MILLIONS)      YEAR AGO      PER UNIT

Lays693.5        2.2%             $2.38
Wavy Lays      193.8             6.8          2.79
Ruffles        199.5            13.0          2.61
Pringles       332.8             1.8          1. 55
Private label 236.9              9.7          1. 91
Lays Kettle Cooked             105.9       11.2         2.71
Cape Cod        61.1            20.8          3.04
Utz 102.1        2.8               1. 80
Kettle          56.6            10.6          2.62
Baked Lays      30.7             9.4          2.77

CATEGORY TOTAL               2,547.1        4.0         2.23

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

TORTILLA/TOSTADA CHIPS




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 193 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


Doritos continues to grow. The No. 1 brand in the
category was up almost 9%, improving its dollar
share to 35%. Frito Lays' Tostitos and Tostitos
Scoops were the No.2 and No.3 brands, up 1.6%
and 4.7% respectively. On the Border was up
19.3% the biggest gain in the category.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)       YEAR AGO      SHARE

Frito Lay $2,774.9            2.1%       72.0%
Private label 197.7           1.9         5.1
Truco Enterprises           142.2        19.2          3.7
Mission Foods 108.6          -4.8         2.8
Barcel USA     86.1           2.3         2.2

          UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS          (MILLIONS)        YEAR AGO       PER UNIT

Frito Lay 1,033.4             3.2%        $2.69
Private labell03.4            0.6          1. 91
Truco Enterprises           47.7         20.5           2.98
Mission Foods 39.2           -4.8          2.77
Barcel USA    37.2           -3.8          2.31

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO     SHARE

Doritos    $1,348.9           8.9%       35.0%
Tostitos      601. 2          1.6        15.6
Tostitos Scoops             421. 2        4.7         10.9
Santitas      237.5          -1. 2        6.2
Private label 197.7           1.9         5.1
On the Border 142.0          19.3         3.7
Mission       107.1          -5.6         2.8
Barcel Takis Fuego           77.2         1.2          2.0
Calidad         67.3         10.3         1.7
Doritos Jacked 43.6         -28.5         1.1

CATEGORY TOTAL            3,853.9         3.7        100.0

          UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS (MILLIONS)      YEAR AGO      PER UNIT

Doritos      542.7             8.5%       $2.49
Tostitos     187.7             4.5         3.20
Tostitos Scoops             125.5         7.3           3.36
Santitas     116.2            -0.4         2.04
Private labell03.4             0.6         1. 91
On the Border 47.6            20.9         2.98
Mission       38.8            -5.3         2.76
Barcel Takis Fuego           32.3        -5.7           2.39
Calidad       36.8            12.0         1. 83
Doritos Jacked16.6           -26.2         2.63

CATEGORY TOTAL            1,472.1         4.6           2.62

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 194 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


Source: IRI

CONDENSED WET SOUP

It is soup giant Campbell's category. The Camden,
N.J.-based company and its various brands control
82.3% of dollar sales, accounting for nearly $1.3
billion. Campbell's Healthy Request product was
up 4.7% and is catching store brands, down 1.7%,
for the second spot (16.9% vs. 13.9%).

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)        YEAR AGO     SHARE

Campbell Soup Co.       $1,297.7             -2.2%     82.3%
Private label   265.9        -1.7           16.9
Pacific Foods of Oregon      3.3             32.4       0.2
Look's Gourmet Food Co.      2.4              8.1       0.2
Bay Valley Foods 1.7      3,865.5            0.1

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO      PER UNIT

Campbell Soup Co.             948.7          -4.1%      $1. 37
Private label 277.7              -2.8         0.96
Pacific Foods of Oregon         1.3          32.0        2.61
Look's Gourmet Food Co.         0.6           6.3        3.81
Bay Valley Foods 1.4          2,270.1         1. 26

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)      YEAR AGO     SHARE

Campbell's    $1,038.5       -3.6%          65.9%
Private label    265.9       -1.7           16.9
Campbell's Healthy Request 218.6              4.7      13.9
Campbell's Light 12.3        -2.5            0.8
Campbell's Disney Princess   9.5              3.4       0.6
Campbell's Super Mario       5.7             90.1       0.4
Campbell's Scooby Doo        4.9            -15.3       0.3
Pacific Natural Foods        3.3             39.6       0.2
Campbell's Disney Phineas Fb 3.1            -41.3       0.2
Campbell's Danny Phntm Nickldn               2.5       -21. 2    0.2

CATEGORY TOTAL1,576.6             -2.0     100.0

UNIT SALES     CHANGE VS.     AVG. PRICE
TOP BRANDS    (MILLIONS)      YEAR AGO      PER UNIT

Campbell's     779.7         -5.3%           $1. 33
Private label 277.7          -2.8             0.96
Campbell's Healthy Request141.9               2.1        1. 54
Campbell's Light 8.2         -3.0             1. 50
Campbell's Disney Princess 6.4                2.7        1. 50
Campbell's Super Mario      3.8              84.7        1. 50
Campbell's Scooby Doo       3.2             -15.7        1. 52
Pacific Natural Foods       1.3              42.6        2.61
Campbell's Disney Phineas Fb2.0             -41.4        1. 51
Campbell's Danny Phntm Nickldn              1.7        -22.2      1. 48

CATEGORY TOTAL               1,232.2         -3.8        1. 28




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 195 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FORTHE 52 WEEKS ENDED JANUARY 25.

Source: IRI

RTS WET SOUP

Campbell's versus Progresso. Campbell's
leads the top 10 brand battle five to three. Yet
Progresso holds the top spot with 33.9% of
dollars. Campbell's products garnered 43.6% of
dollars to General Mills' (maker of Progresso)
40.6%. Category sales were down, 2.8% in
dollars, 2.6% in units.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)        YEAR AGO      SHARE

Campbell Soup Co.         $818.2          -4.2%        43.6%
General Mills761.1           -2.1         40.6
Private label 73.6           -2.4          3.9
ConAgra Foods 55.2          -17.7          2.9
Amy's Kitchen 49.9           13.6          2.7

          UNIT SALES   CHANGE VS.        AVG. PRICE
TOP VENDORS          (MILLIONS)         YEAR AGO       PER UNIT

Campbell Soup Co.           450.3         -3.0%         $1.82
General Mills437.0            -1.9          1. 74
Private label 40.7            -5.0          1. 81
ConAgra Foods 26.6           -17.1          2.07
Amy's Kitchen 18.5            13.4          2.70

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO      SHARE

Progresso   $635.0        -2.2%           33.9%
Campbell's Chunky       426.4             -1.8         22.7
Campbell's Chunky Hlthy Rqst            122.4          -8.2       6.5
Campbell's Home Style   113.8             59.4          6.1
Progresso Light         102.6             -4.2          5.5
Private label 73.6        -2.4             3.9
Amy's         49.9        14.3             2.7
Healthy Choice46.3       -18.0             2.5
Campbell's    44.1        14.3             2.4
Campbell's Soup On the Go40.3             -6.1          2.2

CATEGORY TOTAL            1,875.5         -2.8        100.0

          UNIT SALES       CHANGE VS.    AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO      PER UNIT

Progresso    363.4        -2.2%            $1.75
Campbell's Chunky       239.2              0.2           1. 78
Campbell's Chunky Hlthy Rqst             70.0          -7.3        1. 75
Campbell's Home Style    63.3             52.6           1. 80
Progresso Light          60.2             -3.1           1. 71
Private label 40.7        -5.0              1. 8i
Amy's         18.5        13.6              2.70




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 196 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Healthy Choice24.5       -14.8               1. 89
Campbell's    24.8        14.3               1. 78
Campbell's Soup On the Go25.3              -5.2            1. 59

CATEGORY TOTAL            1,015.4          -2.6            1. 85

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

DRY SOUP

An average price per unit of $ 1.70 makes products
in this category relatively inexpensive. Unilever,
with three Lipton brands and its Knorr brand
in the top 10 had 44.4% of dollars. Overall the
category was relatively flat, up 0.3% in dollars,
down 0.8% in units.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)         YEAR AGO       SHARE

Unilever Bestfoods Nrth Amer            $163.2           -0.3%      44.4%
Bear Creek Country Kitchens               62.1            0.9       16.9
Nong Shim Co. 27.2        19.9              7.4
Private label 26.6        -4.3              7.2
N.K. Hurst Co.15.2          0.8             4.1

          UNIT SALES   CHANGE VS.         AVG. PRICE
TOP VENDORS          (MILLIONS)          YEAR AGO        PER UNIT

Unilever Bestfoods Nrth Arner           110.1           -1. 2%       $1.48
Bear Creek Country Kitchens              17.3           -0.4          3.58
Nong Shim Co.18.9        18.0                   1. 44
Private labe122.6        -4.2                   1.18
N.K. Hurst Co.5.7         0.3                   2.66

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)       YEAR AGO      SHARE

Lipton Recipe Secrets   $84.4              -0.8%         22.9%
Bear Creek Country Kitchens               62.1            0.9       16.9
Lipton Soup Secrets      41. 9              0.8          11.4
Private label 26.6        -4.3              7.2
Knorr         26.3          1.1             7.2
Nong Shim     25.5        18.5              6.9
Hurst's HamBeens         14.9               1.2           4.0
Wyler's Mrs. Grass       11.8              -5.7           3.2
Lipton Cup A Soup        10.5              -4.1           2.8
Shore Lunch    5.6       -10.0              1.5

CATEGORY TOTAL              367.6           0.3         100.0

          UNIT SALES       CHANGE VS.     AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO       PER UNIT

Lipton Recipe Secrets   52.5              -2.3%           $1.61
Bear Creek Country Kitchens              17.3           -0.4          3.58
Lipton Soup Secrets     28.2               0.6             1. 48




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 197 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Private labe122.6            -4.2             1. i8
Knorr        22.2             0.4             1.18
Nong Shim    17.9            18.0             1. 43
Hurst's HamBeens             5.6            0.8          2.66
Wyler's Mrs. Grass           6.2            0.1          1. 90
Lipton Cup A Soup            7.1           -4.4          1. 47
Shore Lunch   1.6            -9.3             3.42

CATEGORY TOTAL             216.8           -0.8           1. 70

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: 1RI

COOKING & SALAD OILS

TOp national vendor ConAgra Foods, down
12.3% in dollars for 14.3% share, lost ground
to its main competitors J .M. Smucker Co. (up
3.8%, 13.8% share) ACH Food Cos. (up 3.5%,
10.7% share) and Ventura Foods (up 9.4%,
5.8% share). Private label led all with a 40.2%
dollar share, down 6.7%.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)        YEAR AGO       SHARE

Private label $749.8             -6.7%        40.2%
ConAgra Foods 266.3             -12.3         14.3
The J.M. Smucker Co.           258.1           3.8       13.8
ACH Food Cos.  199.1              3.5         10.7
Ventura Foods 107.3               9.4          5.8

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO        PER UNIT

Private label 198.5              -0.2%         $3.78
ConAgra Foods 57.1               -8.5           4.67
The J.M. Smucker Co.           70.3           17.8          3.67
ACH Food Cos.  38.0               8.1           5.24
Ventura Foods 17.1               16.0           6.27

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)       YEAR AGO      SHARE

Private label $749.8               -6.7%      40.2%
Wesson         266.3            -12.3         14.3
Crisco         258.1              3.8         13.8
Mazola         175.6              3.7          9.4
Lou Ana        107.3              9.4          5.8
Spectrum Naturals               50.9          24.6         2.7
BetterBody Foods23.2            218.5          1.2
123 23.0        -12.9             1.2
Pompeian 01ivExtra              19.9          23.0         1.1
Smart Balance Omega             13.7         -15.6         0.7

CATEGORY TOTAL               1,865.5          -1.5       100.0

UNIT SALES    CHANGE VS.      AVG. PRICE




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 198 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

TOP BRANDS    (MILLIONS)       YEAR AGO        PER UNIT

Private label 198.5              -0.2%          $3.78
Wesson         57.1              -8.5            4.67
Crisco         70.3              17.9            3.67
Mazola         31.5               9.0            5.58
Lou Ana        17.1              16.0            6.27
Spectrum Naturals               6.3            24.1         8.12
BetterBody Foods2.0             146.4           11. 53
123 9.3         -14.8               2.48
Pompeian OlivExtra              3.5          25.0           5.67
Smart Balance Omega             3.4         -15.8           4.05

CATEGORY TOTAL431.2               1.7            4.33

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

OLIVE OIL

After a year of solid growth, olive oil sales slowed,
up only 1.4% in dollars compared to a previous
increase of more than 5%. Overall, the category
accounted for more than $1 billion. Pompeian
enjoyed the most growth among vendors, up
18.2%. Private label paced both vendors and
brands with 29.6% dollar share.

    $ SALES       CHANGE VS.
TOP VENDORS     (MILLIONS)       YEAR AGO       SHARE

Private label     $319.6          -0.1%          29.6%
Med Foods          204.2          -5.8           18.9
Salov S P.A.       137.6           1.4           12.7
Pompeian           105.1          18.2            9.7
Colavita USA        39.8           2.7            3.7

   UNIT SALES     CHANGE VS.      AVG. PRICE
TOP VENDORS     (MILLIONS)       YEAR AGO        PER UNIT

Private label      49.9            1. 2%          $6.41
Med Foods          21.7           -6.5             9.41
Salov S P.A.       17.5            4.3             7.87
Pompeian           15.8           1l.8             6.67
Colavita USA        3.8            4.8            10.52

    $ SALES       CHANGE VS.
TOP BRANDS      (MILLIONS)       YEAR AGO       SHARE

Private label   $319.6            -0.1%          29.6%
Bertolli         166.2            -3.9           15.4
Filippo Berio    137.4             1.5           12.7
Pompeian         104.9            18.8            9.7
Co1avita          36.8             3.5            3.4
Star   31.0       -3.6               2.9
California Olive Ranch            29.2          45.1         2.7
Botticelli        23.9            -3.5            2.2
Bertolli Classico 15.5            -0.8            1.4




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 199 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Olivari13.8         31. 9            1.3

CATEGORY TOTAL 1,080.8              1.4          100.0

   UNIT SALES      CHANGE VS.      AVG. PRICE
TOP BRANDS       (MILLIONS)       YEAR AGO        PER UNIT

Private label    49.9               1. 2%          $6.41
Bertolli         17.9              -4.2             9.31
Filippo Berio    17.5               4.4             7.87
Pompeian         15.7              12.4             6.67
Colavita          3.3               5.1            11.13
Star   4.0        -6.3                 7.74
California Olive Ranch             3.2           40.8               9.12
Botticelli        3.0              -7.3             8.02
Bertolli Classico 1.1              -2.3            13.68
Olivari2.3        28.7                 6.11

CATEGORY TOTAL    145.7             1.1                7.42

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

MICROWAVE BROWNING/PAN SPRAY

Both dollar and units sales were relatively
unchanged, up 0.9% and 0.1% respectively.
ConAgra Foods and its Pam brand accounted
for more than half of category sales. Private label
was the only other brand with significant impact,
capturing 34.7% of dollars.

  $ SALES       CHANGE VS.
TOP VENDORS   (MILLIONS)        YEAR AGO      SHARE

ConAgra Foods $178.3              -0.5%         51.7%
Private label 119.7               -0.9          34.7
The J.M. Smucker Co.             14.8            1.8          4.3
B & G Foods     11.0              -0.1           3.2
Boulder Brands   7.8               3.5           2.3

UNIT SALES     CHANGE VS.       AVG. PRICE
TOP VENDORS   (MILLIONS)        YEAR AGO        PER UNIT

ConAgra Foods 55.4                -1.5%          $3.22
Private label 51.7                -0.8            2.31
The J.M. Smucker Co.             6.5             2.6           2.29
B & G Foods     4.9               -0.3            2.23
Boulder Brands 2.9                 4.9            2.75

  $ SALES       CHANGE VS.
TOP BRANDS    (MILLIONS)        YEAR AGO      SHARE

Pam$176.9         0.9%            51.3%
Private label 119.7               -0.9          34.7
Crisco          13.8               4.0           4.0
Baker's Joy     10.1               1.7           2.9
Smart Balance Omega               5.5           -7.9          1.6




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 200 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Spectrum             2.5       109.9           0.7
Smart Balance        2.3        45.7           0.7
Winona pure          1.9         4.9           0.6
Mazo1a1.7             2.2        0.5
Pompeian             1.6       457.8           0.5

CATEGORY TOTAL 344.7              0.9        100.0

UNIT SALES     CHANGE VS.     AVG. PRICE
TOP BRANDS    (MILLIONS)      YEAR AGO        PER UNIT

Pam 54.6          0.7%           $3.24
Private label 51.7              -0.8            2.31
Crisco          6.1              4.4            2.28
Baker's Joy     4.6              1.8            2.19
Smart Balance Omega            2.0            -6.5                2.75
Spectrum        0.4            113 .1           5.55
Smart Balance   0.9             47.2            2.75
Winona pure     0.6              1.0            3.09
Mazola          0.8              5.0            2.21
Pompeian        0.3            404.5            4.98

CATEGORY TOTAL125.0               0.1              2.76

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

CHEESE SNACKS

Frito Lay just gets bigger and bigger. Buoyed
by the Cheetos brand, up 7.1% in dollars for a
70.8% market share, Frito Lay generated more
than $1 billion, up 5% with more than 82% of
the category. Baked Cheetos did particularly
well, up 12.2% in dollars, 30.4% in units.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)         YEAR AGO         SHARE

Frito Lay $1,077.6            5.0%          82.4%
Private label 47.1            5.6            3.6
Utz Quality Foods             43.3         -0.3             3.3
Wise Fods      21.2          -7.3            1.6
Herr Foods     15.2           1.5            1.2

          UNIT SALES   CHANGE VS.         AVG. PRICE
TOP VENDORS          (MILLIONS)          YEAR AGO          PER UNIT

Frito Lay   538.5             1. 6%          $2.00
Private labe125.3             3.6             1. 86
Utz Quality Foods           14.8            6.6              2.93
Wise Fods    15.1            -8.9             1. 40
Herr Foods    9.4             1.1             1. 62


$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)       YEAR AGO       SHARE

Cheetos         $ 92 6.4      7.1%          70.8%




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 201 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Chester's      67.1        -0.7          5.1
Private label 47.1          5.6          3.6
Utz 39.5      -3.9           3.0
Cheetos Mix Ups31.2       -24.8          2.4
Baked Cheetos 27.4         12.2          2.1
Cheetos Simply 22.8        NAl.7
Wise Cheez Doodles          20.6       -7.2           1.6
Herr's         15.0         1.6          1.1
Bachman Jax    11. 3       11. 6         0.9

CATEGORY TOTAL           1,307.9        4.3         100.0

          UNIT SALES     CHANGE VS.    AVG. PRICE
TOP BRANDS (MILLIONS)     YEAR AGO      PER UNIT

Cheetos     474.4           2.7%         $1. 95
Chester's    34.0           0.0           1. 97
Private labe125.3           3.6           1. 86
Utz          13.1          -1.7           3.01
Cheetos Mix Ups           13.1        -31.1            2.37
Baked Cheetos 9.4          30.4           2.92
Cheetos Simply6.7          NA 3.39
Wise Cheez Doodles        14.8         -8.8            1. 39
Herr's        9.3           0.5           1. 61
Bachman Jax   4.8          10.1           2.33

CATEGORY TOTAL           657.1          1.5            1. 99

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FORTHE 52 WEEKS ENDED JANUARY 25.

Source: IRI

ALL OTHER CRACKERS

Sunshine's Cheez It brand was No.1 with nearly
13% of dollars. However the top vendor was
Mondelez, accounting for more than 32% of
sales on the strength of its Nabisco brands (Ritz,
Wheat Thins and Triscuits). Pepperidge Farms
also did well with its Goldfish brand crackers.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)      YEAR AGO      SHARE

Mondelez Internationa15l,6l4.l         -0.8%         32.5%
Sunshine Biscuits        766.1          5.2          15.4
Pepperidge Farm          746.8          1.0          15.0
Kellogg Co.   601.8      -4.0           12.1
Private label 234.5      -1.1             4.7

          UNIT SALES   CHANGE VS.      AVG. PRICE
TOP VENDORS          (MILLIONS)       YEAR AGO       PER UNIT

Mondelez International    605.0         0.3%          $2.67
Sunshine Biscuits         271.3         7.6            2.82
Pepperidge Farm           285.8         2.3            2.61
Kellogg Co. 208.4          -4.9            2.89
Private labe1121.8         -2.4            1. 92




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 202 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO        SHARE

Sunshine Cheez It       $632.4              0.1%          12.7%
Nabisco Ritz 500.6       -2.0               10.1
Pepperidge Farm Goldfish 459.6              4.5             9.3
Nabisco Wheat Thins      344.8             -8.1             6.9
Nabisco Triscuit         323.8             -8.1             6.5
Private label 234.5      -1.1                4.7
Stacy's       215.6       1.6                4.3
Keebler Club 214.3        3.2                4.3
Keebler Townhouse        212.0             19.2             4.3

Snack Factory Pretzel Crisps               176.8           8.1      3.6

CATEGORY TOTAL             4,967.0          0.9        100.0

          UNIT SALES       CHANGE VS.    AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO      PER UNIT

Sunshine Cheez It       224.4               2.8%            $2.82
Nabisco Ritz 181.9       -2.8                  2.75
Pepperidge Farm Go1dfish170.5               5.2              2.70
Nabisco Wheat Thins     126.2              -6.6              2.73
Nabisco Triscuit        122.6              -6.4              2.64
Private 1abel121.8       -2.4                  1. 92
Stacy's       64.0        2.4                  3.37
Keebler Club 75.3         3.6                  2.85
Keebler Townhouse        79.5              16.6              2.67

Snack Factory Pretzel Crisps               60.2           11.2       2.94

CATEGORY TOTAL            1,829.8           1.7              2.71

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

SNACK NUTS

The health benefits of nuts are not lost on
consumers. The category accounted for $3.8
billion, up 2.8%. Units were up 1.5%. Kraft and
its Planters brand had a strong year and were the
top national vendor and brand, but store brands
held the No.1 spot overall.

  $ SALES     CHANGE VS.
TOP VENDORS (MILLIONS)        YEAR AGO       SHARE

Private 1abe1$1,195.3            2.0%          31.2%
Kraft Foods Group            1,011.1            5.0          26.4
Paramount Farms 560.0            0.8           14.6
Blue Diamond Growers           407.0           12.6          10.6
Diamond Foods   116.4           -4.7            3.0

UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO         PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 203 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Private label 286.6                4.0%       $4.17
Kraft Foods Group              191.0          6.5        5.29
Paramount Farms92.6               -4.9         6.05
Blue Diamond Growers            79.6          2.0        5.11
Diamond Foods 31.1                 0.2         3.74

  $ SALES        CHANGE VS.
TOP BRANDS     (MILLIONS)       YEAR AGO    SHARE

Private label$1,195.3              2.0%      3l. 2%
Planters         932.1             7.5       24.3
Wonderful       559.9              l.4       14.6
Blue Diamond    407.0             12.6       10.6
Emerald         113.5             -4.5        3.0
Planters Nutrition                67.3       ll.l       l.8
Hampton Farms     66.1            2l.6        l.7
Young Pecan       38.4            -6.2        l.0
Imperial Nuts     24.3           -19.4        0.6
Frito Lay         2l.3            18.4        0.6

CATEGORY TOTAL3,828.8              2.8      100.0

UNIT SALES      CHANGE VS.     AVG. PRICE
TOP BRANDS     (MILLIONS)      YEAR AGO      PER UNIT

Private label 286.6                4.0%       $4.17
Planters      177.7                9.5         5.24
Wonderful      92.6               -4.1         6.05
Blue Diamond   79.6                2.0         5.11
Emerald        30.8                0.6         3.68
Planters Nutrition              10.9          2.0        6.18
Hampton Farms 22.1                15.4         2.99
Young Pecan     2.9              -ll. 6       13 .16
Imperial Nuts   8.5              -19.5         2.87
Frito Lay      12.1               16.1         l. 76

CATEGORY TOTAL885.9                l.5         4.32

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

GRANOLA BARS

The health benefits of nuts are not lost on
consumers. The category accounted for $3.8
billion, up 2.8%. Units were up 1.5%. Kraft and
its Planters brand had a strong year and were the
top national vendor and brand, but store brands
held the No.1 spot overall.

   $ SALES        CHANGE VS.
TOP VENDORS     (MILLIONS)       YEAR AGO    SHARE

General Mills $622.1               -2.9%      39.1%
Quaker Oats Co. 402.4               l.3       25.3
Private label   143.9             -12.5        9.1
Kashi Co.       106.2               9.5        6.7
McKee Foods Corp.84.8               8.8        5.3




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 204 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


  UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS  (MILLIONS)        YEAR AGO        PER UNIT

General Mills 176.2              -4.4%          $3.53
Quaker Oats Co.139.3             -1.1            2.89
Private label   62.7            -12.4            2.29
Kashi Co.       31.7              6.1            3.35
McKee Foods Corp.              37.6            12.8                2.25

   $ SALES        CHANGE VS.
TOP BRANDS      (MILLIONS)     YEAR AGO       SHARE

Nature Valley $387.3            -7.6%          24.4%
Quaker Chewy    223.9            6.9           14.1
Nature Valley Sweet & Salty    Nut           217.6                6.0     13.7
Private label   143.9          -12.5            9.1
Kashil06.2         12.4          6.7
Quaker Chewy Dipps             95.4            -6.7               6.0
Sunbelt Bakery   83.9            8.8            5.3
Kind Healthy Grains            48.9           793.0               3.1
Quaker Big Chewy 37.9           35.7            2.4
Atkins Advantage 30.6           -0.1            1.9

CATEGORY TOTAL1,589.2              -1.0       100.0

  UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS   (MILLIONS)        YEAR AGO        PER UNIT

Nature Valley 105.7          -9.7%              $3.67
Quaker Chewy    73.6          5.0                 3.04
Nature Valley Sweet & Salty Nut              64.4                 5.0       3.38
Private label   62.7        -12.4                 2.29
KashU1.7            9.1         3.35
Quaker Chewy Dipps         31.7               -11.1                3.01
Sunbelt Bakery 35.7          12.9                2.35
Kind Healthy Grains        14.7               847.0                3.32
Quaker Big Chewy15.7         51.0                2.41
Atkins Advantage 4.1          0.0                7.50

CATEGORY TOTAL 518.2               -2.7            3.07

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25

Source: IRI

FLOUR

General Mills and its Gold Medal brand held top
spot with 24.7% of dollars. Store brands were a
close second at 23.5%. Overall, category dollars
were flat, down just 0.2%, while units were
down 1.7%. Average price per unit increased
4-cents.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)          YEAR AGO        SHARE

General Mills             $180.6           -5.1%           25.8%




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 205 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Private label164.6       -5.4            23.5
The J.M. Smucker Co.    103.1           -0.3          14.7
King Arthur Flour Co.    69.6            5.2           9.9
Bob's Red Mill Natural Foods            46.3         17.1        6.6

          UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS          (MILLIONS)        YEAR AGO       PER UNIT

General Mills69.l        -5.6%            $2.61
Private labe177.8        -3.6               2.11
The J.M. Smucker Co.    40.7             0.1            2.53
King Arthur Flour Co.   16.1             5.6            4.31
Bob's Red Mill Natural Foods            7.4          12.0         6.23

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)     YEAR AGO     SHARE

Gold Medal $172.7           -5.7%        24.7%
Private label164.6          -5.4         23.5
King Arthur Flour           69.6         5.2           9.9
Pillsbury Best59.l           2.4          8.5
Bob's Red Mil146.3          17.1          6.6
White Lily    22.3          -3.4          3.2
Maseca        21.1           4.1          3.0
White Wings   13.8           1.3          2.0
Swan's Down   11.1          -1.0          1.6
Blue Bird      8.4          22.4          1.2

CATEGORY TOTAL             699.7        -0.2         100.0

          UNIT SALES      CHANGE VS.   AVG. PRICE
TOP BRANDS (MILLIONS)      YEAR AGO     PER UNIT

Gold Medal   66.4           -6.1%         $2.60
Private labe177.8           -3.6           2.11
King Arthur Flour          16.1          5.6            4.31
Pillsbury Best             23.5          2.4            2.51
Bob's Red Mil17.4           12.1           6.24
White Lily     8.8          -1. 6          2.51
Maseca         4.8           7.4           4.33
White Wings    2.8           0.5           4.81
Swan's Down    3.5          -4.0           3.10
Blue Bird      1.2          29.0           6.95

CATEGORY TOTAL            248.7         -1.7            2.81

TOTAL U.S. SALES THROUGH SUPERMARKETS. DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25

Source: IRI

SPICE/SEASONING-NO SALT/PEPPER

Three of the top four brands were from category
leader McCormick (33.6% dollar share). Private
label was second with a 14.7% dollar share.
The biggest brand gainer was Badia, up 16.3%.
category sales totaled $2.2 billion, up 3.6%. Units
were up 3.4%.




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 206 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

       $ SALES       CHANGE VS.
TOP VENDORS        (MILLIONS)     YEAR AGO      SHARE

McCormick & Co.     $741.3          1. 4%        33.6%
Private label        324.0          0.7          14.7
ACH Food Cos.        174.0          3.3           7.9
B & G Foods           82.5         -1. 9          3.7
Goya Foods74.3         3.6           3.4

      UNIT SALES     CHANGE VS.    AVG. PRICE
TOP VENDORS        (MILLIONS)     YEAR AGO       PER UNIT

McCormick & Co.     248.9           4.7%          $2.98
Private label       151.3          -1. 3           2.14
ACH Food Cos.        46.4           1.2            3.75
B & G Foods          27.5          -2.8            3.00
Goya Foods           36.4           4.8            2.04

       $ SALES       CHANGE VS.
TOP BRANDS         (MILLIONS)     YEAR AGO      SHARE

McCormick          $415.5          -1.7%         18.9%
Private label       324.0           0.7          14.7
McCormick Gourmet Collctn         120.7         -1. 5       5.5
McCormick Grill Mates             100.5          3.2        4.6
Badia     69.2        16.3            3.i
Tones     67.7         0.2            3.1
Mrs. Dash 59.9         0.3            2.7
Spice Islands         58.0          0.6           2.6
Spice World           51.1          3.3           2.3
Sazon Goya45.8         4.0            2.1

CATEGORY TOTAL     2,203.9          3.6         100.0

      UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS       (MILLIONS)       YEAR AGO       PER UNIT

McCormick          115.7           -2.9%          $3.59
Private label      151. 3          -1. 3           2.14
McCormick Gourmet Collctn         23.3           0.4         5.17
McCormick Grill Mates             37.7           0.2         2.66
Badia     31. 7       14.9             2.18
Tones     l7.8        -2.5             3.81
Mrs. Dash20.9         -1. 2            2.86
Spice Islands       10.9           -1.3            5.34
Spice World         l7.5           -0.4            2.92
Sazon Goya          22.7            5.7            2.02

CATEGORY TOTAL       823.5          3.4            2.68

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

ICE CREAM

Blue Bell was the only national brand with double-
digit dollar share (11.3%), second to private label
(21.3%). Brands three through five, Haagen-Dazs,




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 207 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Breyers and Ben & Jerry's, were separated by
only 0.6%. Talenti enjoyed a big year, up 77.2%.
Overall, category dollars were up 3.1% while
units were up 1.2%.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)       YEAR AGO      SHARE

Private label          $1,069.4          -2.6%        21. 3%
Nestle Dreyers Ice Cream Co.            927.5         -3.3       18.5
Blue Bell Creameries      570.0           5.6         11.3
Good Humor/Breyers        478.1           6.2          9.5
Ben & Jerry's Homemade    389.0          15.3          7.7

          UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS          (MILLIONS)        YEAR AGO       PER UNIT

Private labe1331.6        -3.0%           $3.23
Nestle Dreyers Ice Cream Co.           238.3          -3.7         3.89
Blue Bell Creameries    130.7             0.2           4.36
Good Humor/Breyers      129.0             1.9           3.71
Ben & Jerry's Homemade 100.7             12.6           3.86

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)      YEAR AGO     SHARE

Private label         $1,069.4           -2.6%        21. 3%
Blue Bell     570.0         5.6          11.3
Haagen-Dazs   382.2         4.5           7.6
Breyers       356.8        -5.1           7.1
Ben & jerry's 349.9         3.7           7.0
Dreyer's/Edy's Slowchurned              263.4         -8.5        5.2
Dreyer's/Edy's Grand     232.6           -8.1          4.6
Turkey Hill   218.9        11. 9          4.4
Talenti       164.9        77.2           3.3
Wells Blue Bunny         163.3          -32.6          3.2

CATEGORY TOTAL            5,026.2         3.1        100.0

          UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS (MILLIONS)      YEAR AGO      PER UNIT

Private labe1331.6         -3.0%          $3.23
Blue Bell    130.7          0.2            4.36
Haagen-Dazs   93.2          3.9            4.10
Breyers       99.2         -6.3            3.59
Ben & jerry's 90.5          1.2            3.87
Dreyer's/Edy's Slowchurned              69.2          -8.0         3.81
Dreyer's/Edy's Grand     62.5            -7.8           3.72
Turkey Hill   75.1         12.1            2.91
Talenti       37.7         74.2            4.37
Wells Blue Bunny         41. 5          -26.4           3.93

CATEGORY TOTAL            1,351.1         1.2           3.72

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 208 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST.. ..

FZ YUGUKT/TOFU

Dannon Oikos made its way into the top 10,
debuting at seven with more than $16 million
in sales, 5.1% market share. Top selling national
brand Kemps did well, up 10.3% in dollars, as did
No.2 So Delicious, up a more impressive 28.6%.
Overall, the category was off, about 10% in both
dollars and units.

        $ SALES      CHANGE VS.
TOP VENDORS        (MILLIONS)     YEAR AGO       SHARE

Private label       $64.3            -1.6%        20.2%
Ben & Jerry's Homemade            39.2            -26.9      12.3
Kemps     37.49.0      11.7
Turtle Mountain      36.1             16.8        11. 3
Wells Enterprises    26.7            -30.8         8.4

       UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS       (MILLIONS)      YEAR AGO        PER UNIT

Private label        21.2             -1.7%        $3.02
Ben & Jerry's Homemade             10.4           -30.5        3.78
Kemps     10.0           10.3           3.73
Turtle Mountain        6.9            18.5          5.20
Wells Enterprises      7.1           -34.4          3.75

        $ SALES      CHANGE VS.
TOP BRANDS         (MILLIONS)     YEAR AGO       SHARE

Private label       $64.3             -1.6%       20.2%
Kemps     34.5          10.3         10.8
So Delicious         26.5             28.6         8.3
Ben & Jerry's FroYo 23.4              -1. 6        7.3
Wells Blue Bunny     23.01.8          7.2
Healthy Choice       22.8            -37.3         7.1
Dannon Oikos         16.2         23,963.7         5.1
Ben & Jerry's        15.8            -47.0         5.0
Dreyer's/Edy's Slowchurned         10.8           -27.3       3.4
Haagen-Dazs9.1          -7.4          2.9

CATEGORY TOTAL      318.8             -9.5       100.0

       UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS        (MILLIONS)       YEAR AGO       PER UNIT

Private label        21.2             -1.7%        $3.02
Kemps      9.3          11.7           3.72
So Delicious          5.1             30.7          5.15
Ben & Jerry's FroYo   6.1             -2.9          3.86
Wells Blue Bunny      5.92.6            3.89
Healthy Choice        6.3            -41.8          3.59
Dannon Oikos          5.0          26461.6          3.25
Ben & Jerry's         4.3            -50.4          3.68
Dreyer's/Edy's Slowchurned          2.8           -26.4        3.90
Haagen-Dazs2.3          -7.8            4.00

CATEGORY TOTAL        86.8           -11.1          3.67

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 209 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FORTHE 52 WEEKS ENDED JANUARY 25.

Source: IRI

SHERBET/SORBET/ICES

Talenti was the big winner with a dollars increase
of 54.4% and sales that reached nearly $10
million. Blue Bell also fared well, up 9.9%.
Leading national brand Haagen-Dazs had an off
year, but still captured almost 14% of dollar sales.
Private label still controls the category with more
than 40% of dollars, though down 9%.

$ SALES     CHANGE VS.
TOP VENDORS           (MILLIONS)       YEAR AGO      SHARE

Private label          $80.9             -9.0%        41.9%
Nestle Dreyers Ice Cream Co.           33.8           -9.0       17.5
Blue Bell Creameries    14.9              9.9          7.7
Ta1enti       9.8         54.4            5.1
Prairie Farms Dairy      6.2              5.5          3.2

          UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS          (MILLIONS)        YEAR AGO       PER UNIT

Private labe131.7         -9.8%           $2.55
Nestle Dreyers Ice Cream Co.            8.6           -9.2         3.94
Blue Bell Creameries     5.2              4.2           2.89
Talenti       2.2         52.0              4.40
Prairie Farms Dairy      1.9              5.3           3.24

$ SALES      CHANGE VS.
TOP BRANDS (MILLIONS)     YEAR AGO      SHARE

Private label             $80.9          -9.0%        41. 9%
Haagen-Dazs 26.8             -5.2        13.9
Blue Bell     14.9            9.9         7.7
Talenti        9.8           54.4         5.1
Prairie Farms 6.2             5.6         3.2
Kemps          6.0           -7.7         3.1
Whole Fruit    4.3           -9.4         2.2
Dean's Country Fresh        4.0           0.8          2.1
Dreyer's/Edys 3.9           -22.7         2.0
Ciao Bella     3.4          -40.1         1.7

CATEGORY TOTAL            193.2          -5.5        100.0

          UNIT SALES      CHANGE VS.    AVG. PRICE
TOP BRANDS (MILLIONS)      YEAR AGO      PER UNIT

Private labe131.7            -9.8%        $2.55
Haagen-Dazs   6.8            -5.4          3.94
Blue Bell     5.2             4.2          2.89
Ta1enti       2.2            52.0          4.40
Prairie Farms 1.9             5.3          3.23
Kemps         2.0            -9.3          3.05
Who1eFruit    1.5           -11.9          2.85
Dean's Country Fresh        1.6          -3.6           2.58
Dreyer's/Edys 1.0           -23.4          3.89




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 210 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Ciao Bella       0.8             -43.4                4.36

CATEGORY TOTAL                  66.2              -7.0                  2.92

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

FROZEN PIZZA CRUSTS/DOUGH

After double-digit growth the year prior, sales
flattened. However, most national brands did well
including Udi's, up 11.5% in dollars for 24.7%
market share, trailing only private label. Other
brands that did well were Stefano's, Tiseo and
Against the Grain Gourmet.

       $ SALES           CHANGE VS.
TOP VENDORS            (MILLIONS)        YEAR AGO            SHARE

Private label            $5.7              -5.2%              27.2%
Boulder Brands            5.1              11.5               24.7
Kinnikinnick Foods        1.4              -0.7                6.9
Stefano Foods             1.2              18.3                6.0
Score Tuesday             0.9              11. 8               4.4

      UNIT SALES   CHANGE VS.             AVG. PRICE
TOP VENDORS      (MILLIONS)              YEAR AGO             PER UNIT

Private label            2.0               -3.9%               $2.83
Boulder Brands           1.0               14.3                 5.04
Kinnikinnick Foods       0.20.3               8.05
Stefano Foods            0.6               15.7                 1. 99
Score Tuesday            0.55.3               1. 89

       $ SALES           CHANGE VS.
TOP BRANDS             (MILLIONS)        YEAR AGO            SHARE

Private label       $5.7                   -5.2%              27.2%
Udi's     5.1         11.5                 24.7
Kinnikinnick Foods   1.4                   -0.7                6.9
Stefano's 1.2         18.3                  6.0
Tiseo     0.9         11.8                  4.4
Against the Grain Gourmet                 0.8                 54.8             3.7
Calise & Sons Bakery 0.7                    9.5                3.3
Guttenplans          0.7                    5.7                3.3
House of Pasta       0.6                  -12.8                2.8
Original Pizza of Boston                  0.4                 22.5             2.0

CATEGORY TOTAL           20.8               0.3              100.0

      UNIT SALES   CHANGE VS.             AVG. PRICE
TOP BRANDS       (MILLIONS)              YEAR AGO             PER UNIT

Private label            2.0               -3.9%               $2.83
Udi's    1.0               14.3               5.04
Kinnikinnick Foods       0.20.3               8.05
Stefano'sO.6               15.7              1. 99
Tiseo    0.55.3              1. 89




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 211 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Against the Grain Gourmet        0.1            52.4        7.28
Calise & Sons BakeryO.47.8           1. 52
Guttenp1ans         0.67.4           1.22
House of Pasta      0.2           -15.2           2.77
Original Pizza of Boston         0.2            23.8        2.37

CATEGORY TOTAL        7.0          -0.6           2.95

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

FROZEN PIZZA

Di Giorno remained the No. 1 brand with dollars
more than double No.2, private label. Totino's
Party Pizza, Red Baron and Tombstone round out
the top five brands. Nestle was the top vendor,
garnering 43.6% of dollars. Overall the category
was flat in dollars, down 2.9% in units.

      $ SALES      CHANGE VS.
TOP VENDORS      (MILLIONS)     YEAR AGO      SHARE

Nestle USA       $1,907.6        -5.4%         43.6%
Schwan Food Co.     898.8         2.7          20.5
Private label       463.7         5.0          10.6
General Mills       409.2         6.6           9.3
Bernatello's Pizza   78.7        24.7           1.8

     UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS     (MILLIONS)      YEAR AGO       PER UNIT

Nestle USA           435.2       -7.5%          $4.38
Schwan Food Co.      246.8       -5.5            3.64
Private label        147.8        1.6            3.14
General Mills        304.5        4.3            1. 34
Bernatello's Pizza    20.6        4.5            3.83

      $ SALES      CHANGE VS.
TOP BRANDS       (MILLIONS)     YEAR AGO      SHARE

Di Giorno          $957.3        -7.7%         21. 9%
Private label       463.7         5.0          10.6
Totino's Party Pizza387.7         7.2           8.9
Red Baron380.3       2.7            8.7
Tombstone308.9      -0.5            7.1
Freschetta          222.7        19.9           5.1
Jack's    194.3     63.2            4.4
Red Baron Singles   152.6         6.6           3.5
California Pizza Kitchen         138.4         1.9        3.2
Di Giorno Pizzeria   89.2         9.3           2.0

CATEGORY TOTAL       4,377.1      0.0         100.0

     UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS      (MILLIONS)      YEAR AGO       PER UNIT

Di Giorno             170.4      -9.4%          $5.62




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 212 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Private label      147.8             1.6                 3.14
Totino's Party Pizza               286.7               5.3               1. 35
Red Baron          105.8            -0.3                 3.59
Tombstone83.3        -2.1              3.71
Freschetta           42.7           15.7                 5.21
Jack's    63.4       61. 6             3.07
Red Baron Singles    44.3            7.0                3.45
California Pizza Kitchen            26.2             -2.0                5.27
Di Giorno Pizzeria 15.6              5.4                5.73

CATEGORY TOTAL     1,342.7            -2.9               3.26

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

REFRIGERATED BACON

Bacon sales are sizzling. Dollar sales are up
7.2%, climbing past the $4 billion mark. Unit
sales are also up a healthy 3.2%. Private label
is the top selling vendor and brand. Of the
national brands, Oscar Mayer is No. 1 followed
by Hormel Black label. The biggest gainer was
Smithfield, up 34.6%.

$ SALES      CHANGE VS.
TOP VENDORS (MILLIONS)        YEAR AGO       SHARE

Private label$948.9             11.9%         21. 6%
Kraft Foods Group             904.0            4.4              20.6
Hormel Foods 485.3               0.1          11.1
Wright Brand Foods            341. 0           5.5               7.8
Smithfield    228.0             35.8           5.2

UNIT SALES    CHANGE VS.       AVG. PRICE
TOP VENDORS (MILLIONS)        YEAR AGO        PER UNIT

Private labe1207.9                6.8%         $4.56
Kraft Foods Group            181. 5            1.3                4.98
Hormel Foods 83.0               -7.0            5.85
Wright Brand Foods            32.6            -1. 6              10.47
Smithfield    53.7              32.8            4.24

$ SALES        CHANGE VS.
TOP BRANDS    (MILLIONS)      YEAR AGO       SHARE

Private label$948.9             11.9%         21.6%
Oscar Mayer   854.8              2.6          19.5
Hormel Black Label            366.3            0.7               8.3
Wright        334.1              4.9           7.6
Smithfield    210.0             34.6           4.8
Farmland      207.2              7.2           4.7
Gwaltney       96.1             -5.5           2.2
Hormel         92.8             -1. 3          2.1
BarS87.4       -16.3             2.0
Butterball Everyday            71.6            3.8               1.6

CATEGORY TOTAL              4,387.8            7.2          100.0




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 213 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS (MILLIONS)       YEAR AGO       PER UNIT

Private labe1207.9             6.8%         $4.56
Oscar Mayer 169.7             -1.4           5.04
Hormel Black Label          60.0           -6.9            6.10
Wright        32.2            -2.0          10.36
Smithfield    47.5            31.2           4.42
Farmland      44.7             4.4           4.63
Gwaltney      25.2            -3.2           3.81
Hormel        18.5            -7.1           5.01
BarS          23.8           -21.9           3.68
Butterball Everyday         32.5            2.7            2.20

CATEGORY TOTAL             926.7              3.2          4.73

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

BROWN/POWDER/FLAVORED SUGAR

Just about half the category belongs to private
label (49%), though that was down 6.5% for the
year. The top national brand was Domino with
24.3% of dollars, flat for the year. C&H Brown
was the only other brand with significant market
share, 14.6%, down 2.1%.

    $ SALES        CHANGE VS.
TOP VENDORS      (MILLIONS)     YEAR AGO       SHARE

Private label   $187.2             -6.5%        49.0%
Domino Foods      92.9              0.0         24.3
C & H Sugar Co.   55.8             -2.0         14.6
Imperial Sugar Co.20.0              5.1          5.2
Amer Crystal Sugar Co.              6.5         0.3          1.7

   UNIT SALES      CHANGE VS.    AVG. PRICE
TOP VENDORS      (MILLIONS)     YEAR AGO        PER UNIT

Private label   111.0            -2.5%           $1. 69
Domino Foods     55.6            -1. 9            1. 67
C & H Sugar Co.  29.2            -1.4             1. 91
Imperial Sugar Co.              13 .3           9.8           1. 50
Amer Crystal Sugar Co.           3.3            3.4           1. 95

    $ SALES        CHANGE VS.
TOP BRANDS       (MILLIONS)     YEAR AGO       SHARE

Private label    $187.2            -6.5%        49.0%
Domino 92.9         0.0             24.3
C&H    55.7        -2.1             14.6
Imperial Sugar     10.2             3.6             2.7
Dixie Crystals      9.5             6.9             2.5
Florida Crystals    5.8            11.2             1.5
Crystal Sugar       4.4            -0.7             1.2
American Crystal    2.0             2.3             0.5




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 214 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Wholesome Sweeteners            1.7         43.6         0.5
Batey   1.7        8.2           0.5

CATEGORY TOTAL    382.2       -2.7          100.0

   UNIT SALES   CHANGE VS.    AVG. PRICE
TOP BRANDS    (MILLIONS)     YEAR AGO        PER UNIT

Private label   111. 0        -2.5%           $1.69
Domino55.6        -1. 9            1. 67
C&H   29.2        -1.4             1. 91
Imperial Sugar    6.3          7.5             1. 61
Dixie Crystals    6.9         12.3             1.39
Florida Crystals 1.6          11.2             3.63
Crystal Sugar     2.2          2.8             1.96
American Crystal 1.0           4.7             1. 94
Wholesome Sweeteners            .3          46.2           4.43
Batey   .4         9.3             4.10

CATEGORY TOTAL   220.5         -0.9            1. 73

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

CANNED/BOTTLED CORN

Del Monte Foods was the top national vendor
with 24.8% of dollar sales on the strength
of three brands in the top 10. Senaca Foods'
Libby's had a good year, up 10% in dollars.
Overall category dollars were down 2.3%,
units down 0.2%.

   $ SALES      CHANGE VS.
TOP VENDORS   (MILLIONS)     YEAR AGO      SHARE

Private label $227.2           -2.1%        36.4%
Del Monte Foods 154.9          -8.0         24.8
General Mills   102.9          -2.1         16.5
Seneca Foods Corp.            50.5          11. 3        8.1
Juanita's Foods 25.5            6.0          4.1

  UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS  (MILLIONS)      YEAR AGO       PER UNIT

Private label 332.0            -2.8%         $0.68
Del Monte Foods136.6            2.1           1.13
General Mills   87.8           -6.5           1.17
Seneca Foods Corp.           67.2           27.3          0.75
Juanita's Foods 10.5            4.7           2.42

   $ SALES      CHANGE VS.
TOP BRANDS    (MILLIONS)     YEAR AGO      SHARE

Private label $227.2           -2.1%        36.4%
Del Monte Fresh Cut          106.9          -5.2        17.1

Green Giant       88.8         -2.4         14.2




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 215 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Libby's          44.7        10.0            7.2
Del Monte        35.2         7.8            5.6
Juanita's        21.1         8.8            3.4
Bush's Best      13.9         4.3            2.2
Green Giant Mexicorn         9.3            -9.3         1.5
Del Monte Fresh Cut Specialties             8.0        -53.3      1.3
Teasdale          6.8        -3.8            1.1

CATEGORY TOTAL   624.5        -2.3         100.0

  UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS   (MILLIONS)      YEAR AGO       PER UNIT

Private label 332.0          -2.8%           $0.68
Del Monte Fresh Cut      114.8               4.2          0.93
Green Giant     79.3         -7.0              1.12
Libby's         60.6         26.9              0.74
Del Monte       11.8         65.4              2.98
Juanita's        7.5          9.0              2.81
Bush's Best      8.3          3.7              1. 67
Green Giant Mexicorn        6.1            -10.9          1. 53
Del Monte Fresh Cut Specialties            5.3         -53.3       1.50
Teasdale         2.9         -2.5              2.34

CATEGORY TOTAL 687.2           -0.2            0.91

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

CANNED/BOTTLED GREEN BEANS

The Green Giant w as jolly, up a healthy 15%
in dollars for General Mills. Del Monte Fresh
Cut was the top national brand with 21.1%
of dollars, trailing private label (36.3%). The
category generated more than $600 million,
down 1.6%. Units were up 0.7%.

   $ SALES      CHANGE VS.
TOP VENDORS   (MILLIONS)     YEAR AGO      SHARE

Private label $218.9           -1.7%        36.3%
Del Monte Foods 203.9          -6.4         33.8
General Mills    54.5          11. 9         9.0
Seneca Foods Corp.            44.5           5.7         7.4
Allens27.4         -7.6         4.5

  UNIT SALES   CHANGE VS.     AVG. PRICE
TOP VENDORS  (MILLIONS)      YEAR AGO       PER UNIT

Private label 310.8            -2.6%         $0.70
Del Monte Foods165.3            4.2           1.23
General Mills   50.3           -3.7           1. 08
Seneca Foods Corp.           59.7           24.0          0.75
AlIens          17.2          -19.2           1. 59

   $ SALES      CHANGE VS.
TOP BRANDS    (MILLIONS)     YEAR AGO      SHARE




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 216 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....


Private label $218.9         -1.7%              36.3%
Del Monte Fresh Cut        127.0               -10.5             21.1
Del Monte        55.9         4.8                9.3
Green Giant      44.0        15.0                7.3
Libby's          39.0         5.1                6.5
The Allens       23.3        -4.8                3.9
Hanover          18.2         4.5                3.0
Del Monte Fresh Cut Specialties                17.4             -23.3             2.9
Glory foods      11.0        10.3                1.8
Green Giant Kitchen Sliced   9.8                -3.4              1.6

CATEGORY TOTAL    602.8        -1. 6           100.0

  UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS   (MILLIONS)      YEAR AGO           PER UNIT

Private label 310.8          -2.6%               $0.70
Del Monte Fresh Cut       133.8                  1.6               0.95
Del Monte       18.6         53.7                  3.01
Green Giant     38.8         -3.7                  1.13
Libby's         53.9         25.0                  0.72
The Allens      12.8        -16.2                  1. 82
Hanover          8.4          4.9                  2.17
Del Monte Fresh Cut Specialties               1l.5              -22.8              1. 51
Glory foods      5.7         16.6                $1.95
Green Giant Kitchen Sliced 10.9                 -5.9               0.89

CATEGORY TOTAL 644.9               0.7             0.93

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

BAGELS!BIALYS

It was a strong year for No.1 brand Thomas.
The Orograin Bakeries brand was up 7.2% in
dollars, capturing nearly half of all category
sales. Udi's also performed well, up 22.4%.
Overall the category was up 1.9% in dollars,
3.8% units.

        $ SALES       CHANGE VS.
TOP VENDORS         (MILLIONS)       YEAR AGO          SHARE

Orograin Bakeries Products          $519.3               4.3%           60.7%
Private label        133.9              4.4             15.6
EarthGrains Baking Cos.               79.4             -1l.1              9.3
Pepperidge Farm       24.4            -12.6              2.9
Flowers Foods Bakeries21.9            -1l.1              2.6

       UNIT SALES   CHANGE VS.        AVG. PRICE
TOP VENDORS       (MILLIONS)         YEAR AGO           PER UNIT

Orograin Bakeries Products          160.7                5.5%             $3.23
Private label        62.2               6.3               2.15
EarthGrains Baking Cos.              28.1               -5.1               2.82
Pepperidge Farm       5.9             -1l.7               4.11




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 217 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Flowers Foods Bakeries8.1            -7.4            2.71

        $ SALES      CHANGE VS.
TOP BRANDS         (MILLIONS)      YEAR AGO      SHARE

Thomas   $419.6         7.2%         49.0%
Private label        133.9            4.4         15.6
Sara Lee   75.4       -10.0           8.8
Thomas Bagel Thins    73.6           -2.6          8.6
Thomas Hearty Grains 25.7           -11.8          3.0
Nature's Own          21.9          -10.9          2.6
Pepperidge Farm Mini 13.2            -3.2          1.5
Udi's      11.8        22.4           1.4
Pepperidge Farm       11.2          -21. 5         1.3
Franz      11.0         5.9           1.3

CATEGORY TOTAL       856.0             1.9       100.0

       UNIT SALES   CHANGE VS.      AVG. PRICE
TOP BRANDS        (MILLIONS)       YEAR AGO       PER UNIT

Thomas   128.5          8.1%          $3.26
Private label        62.2             6.3            2.15
Sara Lee 26.9          -4.2            2.80
Thomas Bagel Thins   24.3            -0.3            3.03
Thomas Hearty Grains 7.7            -11.0            3.33
Nature's Own          8.1            -7.2            2.71
Pepperidge Farm Mini 3.2             -2.3            4.09
Udi's      2.2         21.7            5.45
Pepperidge Farm       2.7           -20.8            4.14
Franz      4.8          5.1            2.29

CATEGORY TOTAL      295.0              3.8           2.90

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

FRESH BREAD

Fresh bread is one of the top selling categories in
the store with sales approaching $9 billion. Store
brands were the only one to reach double-digits,
with 23.9% of dollar sales. Pepperidge Farm
had a good year with two of its brands showing
solid growth.

       $ SALES      CHANGE VS.
TOP VENDORS       (MILLIONS)       YEAR AGO      SHARE

Private label      $2,138.8          -3.7%        23.9%
Flowers Foods Bakeries            1,519.1          6.9       17.0
EarthGrains Baking Cos.             819.4         -5.0        9.2
Bimbo Bakeries USA    691.1          -0.1          7.7
Pepperidge Farm       665.3           1.3          7.4

      UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS      (MILLIONS)        YEAR AGO       PER UNIT




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 218 of 254
  The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                         dozens of supermarket categories; STATE OF THE INDUST ....

Private label     1,395.2         -2.0%          $1. 53
Flowers Foods Bakeries           569.9          8.3         2.67
EarthGrains Baking Cos.          328.4         -2.2         2.50
Bimbo Bakeries USA 240.4           1.1            2.88
Pepperidge Farm     197.0          1.3            3.38

       $ SALES      CHANGE VS.
TOP BRANDS        (MILLIONS)     YEAR AGO      SHARE

Private label     $2,138.8         -3.7%        23.9%
Nature's Own         838.7         -1.9          9.4
Brownberry369.8      -10.3          4.1
Sara Lee 336.5          0.2         3.8
Oroweat   331.4        -4.3         3.7
Pepperidge Farm      215.9          4.8          2.4
Sunbeam   185.3        -8.1         2.1
Pepperidge Farm Swir11 72.6        -0.9          1.9
Pepperidge Farm Farmhouse         131. 6         8.2       1.5
Mrs. Baird's         112.3         -7.2          1.3

CATEGORY TOTAL     8,942.3         -0.8        100.0

      UNIT SALES   CHANGE VS.     AVG. PRICE
TOP BRANDS       (MILLIONS)      YEAR AGO       PER UNIT

Private label     1,395.2         -2.0%          $1. 53
Nature's Own        302.6         -1. 4           2.77
Brownberry          129.6         -9.7            2.85
Sara Lee 137.8        4.1             2.44
Oroweat    95.6      -4.2             3.47
Pepperidge Farm      64.1          5.4            3.37
Sunbeam    74.5      -9.6             2.49
Pepperidge Farm Swir152.6         -0.7            3.28
Pepperidge Farm Farmhouse         40.1          9.0          3.28
Mrs. Baird's         49.4         -5.2            2.27

CATEGORY TOTAL    3,899.6         -0.3            2.29

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI

DOUGHNUTS

Doughnuts remain popular with consumers.
Category dollars were up 7%, units up 7.6%.
Hostess Donettes rebounded nicely, nearly
doubling dollar sales, for a 10.7% market share,
good for 5th best selling brand. Tastykake also
had a strong year, up 18.4% in dollars.

       $ SALES      CHANGE VS.
TOP VENDORS       (MILLIONS)     YEAR AGO      SHARE

Private label      $330.1           7.5%        26.4%
Bimbo Bakeries USA 288.8           -1.3         23.1
Krispy Kreme Doughnut Co.        163.3          -1.2       13.1
McKee Foods Corp.   143.1          12.3         11. 4
Hostess Brands      133.9          99.3         10.7




    Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 219 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories; STATE OF THE INDUST ....


      UNIT SALES   CHANGE VS.       AVG. PRICE
TOP VENDORS      (MILLIONS)        YEAR AGO       PER UNIT

Private label      117.5             -0.9%         $2.81
Bimbo Bakeries USA 92.9              -1.4           3.11
Krispy Kreme Doughnut Co.          39.1           -4.7       4.18
McKee Foods Corp.   84.4              8.2           1. 70
Hostess Brands      74.4            102.1           1. 80

       $ SALES        CHANGE VS.
TOP BRANDS          (MILLIONS)     YEAR AGO      SHARE

Private label      $330.1             7.5%        26.4%
Entenmann's         174.0            -0.2         13.9
Krispy Kreme        153.6            -0.9         12.3
Little Debbie       142.4            11.8         11. 4
Hostess Donettes    133.8            99.6         10.7
Tastykake 59.4        18.4            4.7
Entenmann s Soltees 56.7             -0.9          4.5
Entenmann's Popems   37.1            -0.6          3.0
Duchess   18.0       -12.9            1.4
Nobrand   13.9        -0.9            1.1

CATEGORY TOTAL      1,250.1           7.0        100.0

      UNIT SALES   CHANGE VS.       AVG. PRICE
TOP BRANDS       (MILLIONS)        YEAR AGO       PER UNIT

Private label      117.5             -0.9%         $2.81
Entenmann's         55.4             -0.2           3.14
Krispy Kreme        35.9             -4.0           4.27
Little Debbie       84.1              7.8           1. 69
Hostess Donettes    74.4            102.5           1. 80
Tastykake32.4         26.2              1. 83
Entenmann s Soltees 14.1             -1.3           4.02
Entenmann's Popems 12.5              -1.0           2.98
Duchess   3.7        -20.6              4.92
Nobrand   4.5         -0.7              3.12

CATEGORY TOTAL       486.2            7.6           2.57

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS
FOR THE 52 WEEKS ENDED JANUARY 25.

Source: IRI




Load-Date: May 5, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 220 of 254
       The stat pool: the grocery headquarters annual State of the Industry
         Almanac takes a comprehensive look at dozens of supermarket
             categories.eSTATE OF THE INDUSTRY ALMANAC 2015)
                                                 Grocery Headquarters
                                                      April 1,2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 Winsight LLC

Section: Pg. 60; Vol. 81; No.4; ISSN: 1094-1088
Length: 21479 words

Body


What do consumers want?

That is the $64,000 question. Figuring it out can mean the difference between swimming in the green or drowning in
red ink. In an effort to supply a little bit of clarity, each year the editors at Grocery Headquarters dive head first into
a pool of numbers.

Grocery Headquarters' State of the Industry Almanac, published in conjunction with Chicago-based market
research firm IRI, provides the top 10 brands and five best-selling vendors in a wide array of categories covering
every aisle of the store. Sales figures are for the 52-week period ended January 25.

While there are never any guarantees, there certainly are some smart bets for retailers to make. Alcohol is one of
them.

The beer/alcohol/cider category and wine category, third and seventh best selling categories respectively, were up
in both dollars and units for the tracked period. Beer sales were at $9.7 billion, up 3.7%, while wine pushed past the
$7 billion mark, up 4.4%. Lower down on the top 50 list, spirits/liquor (27th) sales were up 3.1 % in dollars, topping
$3 billion and up 2.5% in units.

"We are amazed at how well alcohol has performed at our chain over the last few years," says a Midwest retailer,
who adds that his operation is allotting more space than ever for spirits. "Consumers make it clear that they want
convenience when shopping and that extends to the alcoholic beverage market."

And what goes better with beer and wine than salty snacks and cheese?

Salty snacks was the fourth best selling category with sales of more than $9.5 billion, up almost 3%, units were up
2.6%. Two spots below salty snacks and one spot above wine was natural cheese. The category was up 7% in
dollars, for $7.1 billion in sales and up 1% in units.

After a night of indulgence, or overindulgence, what are consumers in need of? Coffee and bottled water of course.
Just outside the top 10, in 11th and 12th respectively, both had good years as well. Each accounted for $4.7 billion
in sales, up 5.4% and 5.3% in dollars and 5.3% (coffee) and 3.4% (water) in units.

Other categories that had strong years in both dollars and units included refrigerated salad/coleslaw (dollars up
10.1%, units up 8.3%) and refrigerated meat (dollars up 22.3%, units up 8.7%).



       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 221 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

Of course it was not all candy and roses, (except in the candy and floral departments), as there were some
categories that underperformed, none bigger than the carbonated beverage segment. It may be a reach to say a
category that was the top selling in the store, generating almost $11 billion in sales, was a disappointment, but
carbonated beverages were down once again, about 2% for both units and dollars.

"It's like watching a long lost friend go away," says the same Midwest retailer. "Consumers want so many different
options in the beverage category and each new innovation just takes a little bit more away from carbonated
beverages. The interesting part of all of this is that Coca-Cola and Pepsi are the leaders in these other segments as
welL"

Other categories to have off years were eighth-best cold cereal, down 4% in dollars and 3.5% in units, ninth-best
frozen dinners and entrees (-3.5%, -5.7%) and laundry detergent (-3.5%, -2.9%).

As always, we encourage you to review our annual almanac and share your thoughts. We welcome your feedback.

--WRITTEN AND DEVELOPED BY THE GROCERY HEADQUARTERS EDITORIAL STAFF--

TOP 50 SUPERMARKET CATEGORIES $ SALES CHANGE VS. UNIT SALES CHANGE VS. CATEGORY
(MILLIONS) YEAR AGO (MILLIONS) YEAR AGO Carbonated $10,922.8 -1.9% 4,876.0 -2.1% beverages Milk
10,855.4 2.9 3,445.3 -2.9 Beer/ale/alcoholic 9,721.7 3.7 1,104.6 3.4 cider Salty snacks 9,581.7 2.9 3,842.6 2.6
Fresh bread & 9,484.6 -0.3 4,069.3 -0.9 rolls Natural cheese 8,847.2 7.0 2,589.9 1.0 Wine 7,172.0 4.4 764.2 2.2
Cold cereal 5,354.6 -4.01,720.7 -3.5 Frozen dinners/ 5,184.4 -3.51,898.7 -5.7 entrees Yogurt 5,153.6 3.2 3,934.6
0.1 Coffee 4,751.75.4 747.1 5.3 Bottled water 4,740.75.32,427.1 3.4 Ice cream/sherbet 4,319.20.91,197.5 -0.6
Crackers 4,250.9 0.3 1,615.4 0.8 Refrigerated 4,183.3 -2.9 1,410.2 -5.4 juices/drinks Breakfast meats 4,110.2 8.4
973.62.2 Cookies 4,072.70.2 1,548.90.1 Refrigerated 4,068.2 10.9 1,538.1 -0.1 fresh eggs Soup 3,813.5 -0.8
2,840.0 -2.1 Cigarettes 3,797.9 -0.6 518.0 -0.9 Luncheon meats 3,501.1 3.1 1,109.0 -1.5 Total chocolate 3,494.9
2.7 1,736.7 -1.1 candy Refrigerated 3,472.2 10.1 1,244.8 8.3 salad/coleslaw Bottled juices--ss 3,163.3 -1.8 1,350.6
-2.4 Toilet tissue 3,099.8 -0.2 565.8 -2.0 Dog food 3,069.5 -0.8 817.4 -1.2 Spirits/liquor 3,031.9 3.1 198.1 2.5
Frozen pizza 2,825.2 -0.1 873.3 -3.5 Frozen novelties 2,669.5 -0.1 814.8 -2.8 Frozen/ 2,553.6 8.5 452.4 6.9
refrigerated poultry Frozen seafood 2,516.1 3.3317.4 -4.2 Snack bars/ 2,435.03.11,052.03.0 granola bars Dinner
sausage 2,307.2 8.8 592.5 1.5 Vegetables 2,262.3 -1.1 2,197.5 -0.8 Spices/ seasonings 2,233.6 2.4 852.1 0.9
Laundry detergent 2,220.8 -3.5 347.8 -2.9 Creams/creamers 2,193.0 5.4 767.0 1.1 Shortening & oil 2,161.8 -0.5
477.9 0.8 Baby formula/ 2,069.7 0.3 134.3 -3.4 electrolytes Cat food 2,068.4 -0.1 1,435.9 -0.3 Processed cheese
1,996.7 0.1 564.2 -6.5 Paper towels 1,893.9 0.1 472.1 -2.7 Snack nuts/seeds/ 1,889.9 4.6 17.2 3.4 corn nuts
Refrigerated meat 1,872.9 22.3 278.0 8.7 Butter/butter 1,851.3 14.3 553.6 -2.2 blends Mexican foods 1,801.52.9
852.0 3.4 Frozen plain 1,799.7 0.0 1,068.9 0.2 vegetables Processed frzen/ 1,781.2 1.6 319.1 -1.9 refrig poultry
Pastry/doughnuts 1,756.3 4.1 644.0 4.2 Refrigerated side 1,713.8 7.7 444.0 2.7 dishes 52 WEEKS ENDED
JANUARY 25. Source: IRI DOMESTIC BEER Consumers still have a thirst for domestic beer. Sales topped S 10.5
billion, up 3.2% versus last year. The increase can be attributed to a higher average price per case ($ 19.85) as
case sales were relatively flat, (up 0.7%).Top brands remain Bud Light, Coors Light and Miller Lite capturing market
share of 19.1%,9.7% and 8.2% respectively. $ SALES CHANGE VS. $ CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE YEAR AGO Bud Light $2,010.2 2.2% 19.1 % -0.2% Coors Light 1,030.4 -1.5 9.7 -0.4 Miller Lite
862.6 1.3 8.2 -0.2 Budweiser 718.7 -1.5 6.8 -0.3 Michelob Ultra Light 428.2 11.1 4.0 0.2 Natural Light 343.8 -1.8 3.2
-0.2 Busch Light 318.51.33.0 -0.1 Busch 195.7 -0.8 1.8 -0.1 Miller High Life 195.5 -1.1 1.8 -0.1 Keystone Light
171.3 -5.4 1.6 -0.2 Blue Moon Belgian 147.64.0 1.4 0.0 White Ale Yuengling Traditional 136.2 8.2 1.30.1 Lager
Pabst Blue Ribbon 131.1 1.5 1.2 0.0 Bud Light Lime 127.5 -6.0 1.2 -0.1 Bud Light Platinum 111.2 -16.9 1.0 -0.2
Lager Coors 109.6 6.1 1.0 0.0 Samuel Adams Seasonal 108.2 6.2 1.0 0.0 Natural Ice 100.1 0.6 0.9 0.0 Redds
Apple Ale 82.2 9.6 0.7 0.1 Sierra Nevada Pale Ale 77.9 4.3 0.7 0.0 TOTAL 10,521.9 3.2 100.0 0.0 CASES
CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER CASE Bud Light 108.8 1.2% $18.47
Coors Light 55.8 -2.3 18.44 Miller Lite 47.1 0.5 18.31 Budweiser 38.9 -2.4 18.46 Michelob Ultra Light 18.6 9.6 22.98
Natural Light 23.5 -3.0 14.60 Busch Light 22.2 0.6 14.31 Busch 13.3 -1.7 14.71 Miller High Life 12.9 -2.6 15.08
Keystone Light 12.3 -6.5 13.87 Blue Moon Belgian 4.9 2.8 29.84 White Ale Yuengling Traditional 6.7 8.3 20.33
Lager Pabst Blue Ribbon 8.3 0.0 15.73 Bud Light Lime 5.1 -6.524.83 Bud Light Platinum 4.4 -18.6 24.88 Lager


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 222 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

Coors 5.9 4.1 18.41 Samuel Adams Seasonal 3.4 4.4 31.31 Natural Ice 6.9 0.1 14.32 Redds Apple Ale 2.7 10.8
29.76 Sierra Nevada Pale Ale 2.4 3.6 31.20 TOTAL 530.1 0.7 19.85 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRIIMPORTED BEER Dollar
and case sales of imported beer were both up, 4.5% and 3.2% respectively, signifying consumers' willingness to
pay a premium for the category. Third best selling brand, Modelo Especial was the rising star with sales up 23%.
Dos Equis XX enjoyed the second most growth of brands in the top 10 with an increase of 16.3%. Corona Extra
(23% market share) and Heineken (13.4%) were the top selling brands. $ SALES CHANGE VS. $ CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE YEAR AGO Corona Extra $626.0 4.1% 23.3% -0.1% Heineken
361.92.713.4 -0.2 Modelo Especial 280.4 23.0 10.4 1.5 Corona Light 177.8 3.1 6.6 -0.1 Stella Artois Lager 159.7
10.75.90.3 Dos Equis XX Lager 146.6 16.3 5.4 0.5 Especial Tecate 87.6 -3.7 3.2 -0.3 Guinness Draught 57.5 -1.6
2.1 -0.1 Pacifico 49.81.91.8 -0.1 Newcastle Brown Ale 45.9 -14.91.7 -0.4 Heineken Premium 44.2 -10.31.6 -0.2
Light Lager Becks 43.7 7.3 1.6 0.0 Labatt Blue 40.0 -5.3 1.5 -0.2 Labatt Blue Light 36.2 -3.4 1.4 -0.1 Negra Modelo
33.4 6.9 1.3 0.0 Dos Equis XX Ambar 29.7 3.1 1.1 0.0 Lager Tecate Light 29.2 42.1 1.1 0.3 Guinness Extra Stout
28.5 7.1 1.1 0.0 Fosters Lager 27.3 -11.9 1.0 -0.2 Beers of Mexico 25.4 4.8 0.9 0.0 Variety Pack TOTAL $2,685.6
4.5 100.0 0.0 CASES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER CASE Corona
Extra 22.4 2.1% $27.94 Heineken 13.0 1.7 27.63 Modelo Especial 10.8 19.625.78 Corona Light 6,.3 1.228.10
Stella Artois Lager 4.7 9.7 33.64 Dos Equis XX Lager 5.2 15.8 27.80 Especial Tecate 4.9 -5.0 17.89 Guinness
Draught 1.6 -3.2 34.56 Pacifico 1.8 -0.4 27.44 Newcastle Brown Ale 1.5 -15.930.17 Heineken Premium 1.5 -11.1
27.95 Light Lager Becks 1.7 13.825.57 Labatt Blue 2.2 -5.518.17 Labatt Blue Light 2.0 -3.7 17.33 Negra Modelo
1.1 5.329.45 Dos Equis XX Ambar 1.0 2.9 27.73 Lager Tecate Light 1.7 39.0 17.19 Guinness Extra Stout .818 7.5
34.86 Fosters Lager 1.1 -12.4 23.91 Beers of Mexico .9923.225.65 Variety Pack TOTAL 98.8 3.2 27.16 TOTAL
U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI READY-TO-EAT CEREAL Of the top five manufacturers, only Post was able to improve dollar sales, up
almost 2%. Consumers seemed to be looking for something sweet as Cinnamon Toast Crunch and Froot Loops
were the top gaining brands, up 7.6% and 4.9% respectively. Honey Bunches of Oats was also up 4.9%. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE General Mills $2,712.6 -3.4% 30.4% Kellogg Co.
2,655.6 -5.4 29.8 Post Holdings 1,005.0 1.9 11.3 Private label 760.3 -5.0 8.5 Mom Brands 592.1 -10.3 6.6 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT General Mills 828.1 -2.8%
$3.28 Kellogg Co. 821.5 -4.1 3.23 Post Holdings 308.3 -2.1 3.26 Private label 305.8 -5.4 2.49 Mom Brands 163.7 -
8.9 3.62 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $760.3 -5.0% 8.5%
General Mills Hny Nt Cheerios 491.5 -6.2 5.5 Kelloggs Frosted Flakes 425.8 -4.3 4.8 Post Honey Bunches of Oats
393.8 4.9 4.4 General Mills Cheerios 355.9 4.3 4.0 General Mills Cinn Tst Crnch 326.0 7.6 3.7 Kelloggs Frosted
Mini Wheats 263.4 -5.5 3.0 Kelloggs Froot Loops 261.2 4.92.9 General Mills Lucky Charms 256.2 -5.5 2.9 Kelloggs
Raisin Bran 180.5 -0.5 2.0 CATEGORY TOTAL 8,914.0 -3.8 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 305.8 -5.4% $2.49 General Mills Hny Nt Cheerios 142.3
-3.4 3.45 Kelloggs Frosted Flakes 130.4 -2.2 3.26 Post Honey Bunches of Oats 118.3 2.8 3.33 General Mills
Cheerios 110.7 4.2 3.21 General Mills Cinn Tst Crnch 97.6 7.8 3.34 Kelloggs Frosted Mini Wheats 77.2 -5.4 3.41
Kelloggs Froot Loops 86.5 7.4 3.02 General Mills Lucky Charms 79.0 -3.0 3.24 Kelloggs Raisin Bran 53.6 -2.3 3.36
CATEGORY TOTAL 2,786.6 -3.7 3.20 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS
MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52
WEEKS ENDED JANUARY 25. Source: IRI HOT CEREAL/OATMEAL It was a good year for the category. Dollar
sales were up 4%, topping $1.3 billion while units were also up, 3.2%. Top brand Quaker lengthened its lead, up
almost 7% for a dollar share of 45.2%. Store brands held the second spot, with 23.9% of dollars, though down
2.5%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Quaker Oats Co. $749.9 5.6%
57.6% Private label 310.5 -2.5 23.9 B & G Foods 73.9 -2.8 5.7 Bob's Red Mill Natural Foods 29.0 15.4 2.2 Red
Engine Foods 20.7 1.6 1.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO
 PER UNIT Quaker Oats Co. 258.58.6% $2.90 Private label 148.2 -3.9 2.09 B & G Foods 20.7 -3.0 3.57 Bob's Red
 Mill Natural Foods 6.4 11.8 4.54 Red Engine Foods 8.6 -34.7 2.40 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Quaker $588.1 6.9% 45.2% Private label 310.5 -2.5 23.9 Cream of Wheat 68.6-
 1.3 5.3 Quaker Real Medleys 44.1 0.2 3.4 Quaker Lower Sugar 41.5 0.2 3.2 Bob's Red Mill 29.0 15.4 2.2 Quaker


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 223 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

High Fiber 23.6 -10.9 1.8 Quaker Weight Control 21.9 -9.3 1.7 Kellogg's Special K Nourish 18.3 51.6 1.4 Better
Oats Oat Revolution 12.2 11.6 0.9 CATEGORY TOTAL 1,301.1 4.0 100.0 UNIT SALES CHANGE VS. AVG. PRICE
TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Quaker 190.512.8% $3.09 Private label 148.2 -3.9 2.09 Cream
of Wheat 18.7 -1.9 3.66 Quaker Real Medleys 27.0 0.3 1.63 Quaker Lower Sugar 14.2 0.22.92 Bob's Red Mill 6.4
11.8 4.54 Quaker High Fiber 8.3 -9.8 2.82 Quaker Weight Control 7.6 -7.8 2.85 Kellogg's Special K Nourish 6.6
53.9 2.75 Better Oats Oat Revolution 4.7 -27.4 2.57 CATEGORY TOTAL 479.2 3.2 2.71 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI
REFRIGERATED SKIM/LOWFAT MILK Unit sales were down 5.5%, dipping under 3 billion. Dollars sales were flat,
up, 0.8%, due to an 11 -cent increase in average price. The top national brand was Hood, accounting for 3.4% of
dollar sales, up 7.0% from last year. Horizon was the No.2 national brand (3.4%), up 2.1%. Private label had a
market share of 64.5%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label
$6,208.3 1.9% 64.5% HP Hood 423.2 5.3 4.4 Dean Foods 344.4 -5.6 3.6 Whitewave Foods Co. 331.7 1.7 3.4
Prairie Farms Dairy 175.75.5 1.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Private label 1,992.7 -4.9% $3.12 HP Hood 104.0 2.0 4.07 Dean Foods 110.6 -11.5 3.11
Whitewave Foods Co. 69.6 -3.0 4.77 Prairie Farms Dairy 56.0 -3.0 3.14 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Private label $6,208.3 1.9% 64.5% Hood Lactaid 342.5 7.0 3.6 Horizon Organic
330.92.1 3.4 Prairie Farms 167.96.91.7 Hiland 153.8 13.4 1.6 Deans 134.5 -5.31.4 Deans Land 0 Lakes 110.5-
12.5 1.1 Organic Valley 97.9 4.8 1.0 Hood 62.7 1.80.7 Alta Dena 62.5 -3.0 0.6 CATEGORY TOTAL 9,625.5 0.8
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label
1,992.7 -4.9% $3.12 Hood Lactaid 77.94.14.39 Horizon Organic 69.4 -2.5 4.77 Prairie Farms 53.6 -1.4 3.13 Hiland
46.76.1 3.29 Deans 43.7 -11.9 3.07 Deans Land 0 Lakes 34.1 -18.93.24 Organic Valley 21.4 -0.2 4.57 Hood 20.8
-1.7 3.01 Alta Dena 18.9 -4.6 3.31 CATEGORY TOTAL 2,989.5 -5.5 3.22 TOTAL U.s. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI NATURAL CHEESE
SLICES Sales were strong, up 12.6% in dollars, totaling just below $1.9 billion. Units were also up a solid 5.9%.
Store brands led the way with 40.5% of dollars, followed by Sargento at 23.5%. Kraft brands had a good year as the
vendor was up 12.5% for the year. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE
Private label $768.3 14.2% 40.5% Sargento Food Co. 502.7 8.5 26.5 Kraft Foods Group 192.3 12.5 10.1 Tillamook
County Creamery 68.9 9.2 3.6 Crystal Farms 51.1 22.4 2.7 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 245.56.3% $3.13 Sargento Food Co. 156.1 0.83.22
Kraft Foods Group 64.4 8.9 2.98 Tillamook County Creamery 13.98.24.97 Crystal Farms 14.322.23.57 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $768.3 14.2% 40.5% Sargento 445.5
5.323.5 Kraft 70.6 16.03.7 Kraft Big Slice 69.7 16.23.7 Tillamook 67.99.1 3.6 BelGioioso 47.1 11.32.5 Crystal
Farms 36.8 32.0 1.9 Kraft Cracker Barrel 35.8 70.8 1.9 Boar's Head 25.6 34.6 1.3 Sargento Natural Blends 24.6 -
7.6 1.3 CATEGORY TOTAL 1,898.5 12.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 245.5 6.3% $3.13 Sargento 137.8 -2.1 3.23 Kraft 23.7 12.52.98
Kraft Big Slice 25.212.52.76 Tillamook 13.68.24.99 BelGioioso 7.3 4.9 6.46 Crystal Farms 11.729.53.15 Kraft
Cracker Barrel 11.0 67.9 3.25 Boar's Head 4.1 26.2 6.31 Sargento Natural Blends 8.1 -14.4 3.04 CATEGORY
TOTAL 560.3 5.9 3.39 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS
ENDED JANUARY 25. Source: IRI NATURAL SHREDDED CHEESE A 20-cent average price increase led to a 9%
gain in dollars, despite flat unit sales. The top national vendor was Kraft with 21.7% of dollars, up 8.3%. However,
private label was the clear leader with 57.7% of dollars, up 8.6% Category sales pushed past $4.6 billion, units were
just below 1.4 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label
$2,690.28.6% 57.7% Kraft Foods Group 1,009.68.321.7 Sargento Food Co. 396.0 1.68.5 Crystal Farms 137.3
6.8 2.9 Dairy Farmers of America 97.8 11.9 2.1 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Private label 783.5 -1.6% $3.43 Kraft Foods Group 320.7 1.23.15 Sargento
Food Co. 121.2 -6.9 3.27 Crystal Farms 46.7 -4.8 2.94 Dairy Farmers of America 37.3 1.52.62 $ SALES CHANGE
VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $2,690.2 8.6% 57.7% Kraft 869.3 8.9 18.6
Sargento 354.9 0.9 7.6 Crystal Farms 129.36.72.8 Kraft Philadelphia 108.67.22.3 Borden 86.511.21.9 American
Heritage 44.8 452.9 1.0 Sargento Artisan Blends 30.1 -13.1 0.6 Belgioioso 27.6 15.4 0.6 Tillamook 26.3 6.9 0.6


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 224 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

CATEGORY TOTAL 4,663.09.0100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR
AGO PER UNIT Private label 783.5 -1.6% $3.43 Kraft 276.8 1.33.14 Sargento 107.7 -7.9 3.30 Crystal Farms 44.2-
4.4 2.93 Kraft Philadelphia 37.0 1.1 2.93 Borden 34.6 1.6 2.50 American Heritage 15.8 504.0 2.84 Sargento Artisan
Blends 9.7 -19.3 3.09 Belgioioso 6.713.64.15 Tillamook 6.5 0.7 4.05 CATEGORY TOTAL 1,399.7 0.0 3.33 TOTAL
U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI FRESH EGGS Eggland's Best was the top national brand with 13.2% of dollar sales and 13.8% unit
sales. Overall the category accounted for $5.6 billion in sales, up 11.6%. Category unit sales topped 2 billion, up
1.2%. The average price per unit was $2.65, 21 -cents higher than last year. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Private label $2,984.8 10.9% 52.9% Eggland's Best 842.4 16.0 14.9
Country Creek Farms 541.5 27.8 9.6 Cal Maine Foods 158.3 9.3 2.8 Sunny Farms Corp. 98.8 -21.6 1.8 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO A. PER UNIT Private label 1,225.3 -
0.8% $2.44 Eggland's Best 255.813.23.29 Country Creek Farms 197.2 16.62.75 Cal Maine Foods 44.93.33.52
Sunny Farms Corp. 39.6 -25.8 2.50 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Private label $2,984.8 10.9% 52.9% Eggland's Best 743.0 16.8 13.2 Great Day Farmers Market 401.722.4 7.1 Cal
Maine Sunup 105.55.41.9 Sunny Farms 98.8 -21.61.8 Eggland's Best Land 0' Lakes 86.0 14.31.5 Sauder's Eggs
63.1 6.0 1.1 Dutch Farms 57.9 -1.6 1.0 Hillandale Farms 50.8 3.9 0.9 Farmhouse 46.1 16.7 0.8 CATEGORY
TOTAL 5,643.2 11.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO A.
PER UNIT Private label 1,225.3 -0.8% $2.44 Eggland's Best 226.2 13.8 3.28 Great Day Farmers Market 158.5 14.1
2.53 Cal Maine Sunup 30.7 0.0 3.44 Sunny Farms 39.6 -25.8 2.50 Eggland's Best Land 0' Lakes 25.4 13.0 3.38
Sauder's Eggs 20.2 -2.7 3.12 Dutch Farms 29.6 -15.6 1.96 Hillandale Farms 23.3 -5.5 2.18 Farmhouse 12.9 10.4
3.59 CATEGORY TOTAL 2,132.501.22.65 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
THE 52 WEEKS ENDED JANUARY 25. Source: IRI FROZEN HANDHELD ENTREES (NON-BREAKFAST) White
Castle branded products enjoyed the most growth, up almost 25%. Nestle USA's Hot Pockets was the best-selling
brand with 25.8% of dollars. Ruiz Food's EI Monterey brand was second, up 6.1 % in dollars for 12.8% market
share. Overall category sales approached $2.5 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR
AGO SHARE Nestle USA $838.8 -10.7% 34.5% Ruiz Food Products 321.26.7 13.2 Hillshire Brands Co. 174.86.6
7.2 The J.M. Smucker Co. 147.010.86.0 White Castle Foods Products 144.624.85.9 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Nestle USA 260.1 -14.4% $3.22 Ruiz Food
Products 104.2 3.0 3.08 Hillshire Brands Co. 31.1 15.1 5.62 The J.M. Smucker Co. 30.38.64.85 White Castle
Foods Products 25.4 21.3 5.69 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Hot
Pockets $628.3 -5.3% 25.8% EI Monterey 312.6 6.1 12.8 State Fair 153.0 -3.1 6.3 Smucker's Uncrustables 147.0
10.86.0 White Castle 144.624.85.9 Lean Pockets 138.0 -18.3 5.7 Foster Farms 105.20.4 4.3 Private label 101.0
3.34.1 Jose Ole 60.81.72.5 Amy's 60.611.32.5 CATEGORY TOTAL 2,433.3 -0.1 100.0 UNIT SALES CHANGE
VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Hot Pockets 172.3 -8.9% $3.65 EI Monterey
99.5 2.9 3.i4 State Fair 26.2 3.0 5.83 Smucker's Uncrustables 30.3 8.6 4.85 White Castle 25.4 21.3 5.69 Lean
Pockets 59.5 -17.9 2.32 Foster Farms 17.4 1.1 6.05 Private label 44.8 -6.3 2.26 Jose Ole 45.9 10.3 1.32 Amy's
23.3 12.4 2.60 CATEGORY TOTAL 742.9 -4.5 3.28 TOTAL U.S. SALES THROUGH SUPERMARKETS.
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI SINGLE-SERVE FROZEN
DINNERS/ENTREES Despite a marginal price per unit increase (4-cents), dollars and units were off, 3.9% and
5.6% respectively. ConAgra Foods has closed the gap on Nestle USA for top vendor spot just .6% shy (29.4% to
28.6%). Both companies had sales greater than $1.2 billion. Overall category sales were $4.2 billion. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle USA $1,251.9 -10.4% 29.4% ConAgra
Foods 1,225.6 -4.0 28.8 Heinz North America 410.3 -14.2 9.6 Bellisio Foods 373.4 2.5 8.8 Amy's Kitchen 213.1
21.3 5.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Nestle
USA 484.9 -12.5% $2.58 ConAgra Foods 683.5 -4.3 1.79 Heinz North America 184.1 -15.22.23 Bellisio Foods
298.0 -1.6 1.25 Amy's Kitchen 55.1 24.5 3.87 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
SHARE Stouffer's $539.1 -3.2% 12.7% Marie Callender's 392.1 20.99.2 Weight Watchers Smart Ones 336.3 -12.3
7.9 Banquet 314.9 -6.5 7.4 Lean Cuisine Culnry Cllection 237.1 -6.85.6 Lean Cuisine Simple Favorites 225.6 -6.0
5.3 Healthy Choice Cafe Steamers 140.0 24.8 3.3 Hungry-Man 137.6 1.7 3.2 Healthy Chce Tp Chf Cfe Stmers


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 225 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

111.2 -3.7 2.6 Healthy Choice 106.9 -38.4 2.5 CATEGORY TOTAL 4,257.6 -3.9 100.0 UNIT SALES CHANGE VS.
AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Stouffer's 197.7 -5.9% $2.73 Marie Callender's
160.9 28.8 2.44 Weight Watchers Smart Ones 156.7 -13.5 2.15 Banquet 309.8 -7.1 1.02 Lean Cuisine Culnry
Cllection 90.0 -7.6 2.63 Lean Cuisine Simple Favorites 103.4 -11.4 2.18 Healthy Choice Cafe Steamers 56.6 27.2
2.47 Hungry-Man 51.4 1.0 2.68 Healthy Chce Tp Chf Cfe Stmers 45.6 -1.7 2.44 Healthy Choice 44.1 -40.9 2.42
CATEGORY TOTAL 1,988.6 -5.6 2.14 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS
MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52
WEEKS ENDED JANUARY 25. Source: IRI MULTI-SERVE FROZEN DINNERS/ENTREES The category struggled
last year as dollars were down 1.5% while units were down 4.5%. Overall sales topped $2 billion, led by Stouffer s
and its 37.6% market share. On the vendor side, third best Birds Eye Foods was up 9.6% in dollars, while the top
two, Nestle USA (-2.6%) and ConAgra (-3.4%) were down. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Nestle USA $797.0 -2.6% 39.8% ConAgra Foods 440.2 -3.4 22.0 Birds Eye Foods 259.3 9.6
13.0 Private label 104.3 -6.8 5.2 Michael Angelo's Grmet Food. 69.3 10.8 3.5 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Nestle USA 104.7 -9.1% $7.61 ConAgra Foods 78.1 -
0.85.64 Birds Eye Foods 56.2 6.4 4.61 Private label 14.1 -12.07.38 Michael Angelo's Grmet Food. 7.2 5.8 9.57 $
SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE StoufFer's $753.6 0.9% 37.6% Birds Eye
Voila 256.4 9.8 12.8 Bertolli 164.1 -5.7 8.2 ConAgra P F Chang's Hme Mnu 109.2 -5.1 5.5 Private label 104.3 -6.8
5.2 Michael Angelo's 69.3 10.8 3.5 Marie Callender's 65.0 -22.8 3.2 Banquet 60.9 10.1 3.0 Gourmet Dining 44.6 -
14.62.2 On-Cor 33.5 8.7 1.7 CATEGORY TOTAL 2,001.7 -1.5 100.0 UNIT SALES CHANGE VS. AVG. PRICE
TOP BRANDS (MILLIONS) YEAR AGO PER UNIT StoufFer's 96.5 -4.8% $7.81 Birds Eye Voila 55.9 6.5 4.58
Bertolli 24.9 -5.8 6.60 ConAgra P F Chang's Hme Mnu 15.4 2.7 7.08 Private label 14.1 -12.07.38 Michael Angelo's
7.2 5.8 9.57 Marie Callender's 11.3 -20.8 5.73 Banquet 20.3 6.5 3.01 Gourmet Dining 8.8 -21.5 5.09 On-Cor 10.7
6.53.12 CATEGORY TOTAL 322.8 -4.5 6.20 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
THE 52 WEEKS ENDED JANUARY 25. Source: IRI REFRIGERATED FRUIT DRINK SunnyD is still shining,
though not as brightly. The top brand was down 7.6% in dollars, 2.4% in units. Coca-Cola, with its Minute Maid
brand, was the top vendor, edging out Sunny Delight 28.8% to 28.1%. Tropicana Dole Beverages was third coming
in at 21.7%. Overall category dollars were down 6.3%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR
AGO SHARE Coca-Cola Co. $282.7 -14.2% 28.8% Sunny Delight Beverages Co. 276.3 -5.728.1 Tropicana Dole
Beverages 213.5 -2.1 21.7 Welch Foods 90.7 3.9 9.2 Millennium Products 32.9 60.3 3.3 UNIT SALES CHANGE
VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Coca-Cola Co. 165.7 -27.0% $1.71 Sunny
Delight Beverages Co. 134.3 1.4 2.06 Tropicana Dole Beverages 88.3 -2.8 2.42 Welch Foods 40.3 6.5 2.25
Millennium Products 10.2 59.2 3.22 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
SunnyD $270.0 -7.6% 27.5% Minute Maid Premium 215.3 -16.4 21.9 Tropicana Trop50 150.3 0.8 15.3 Welch's
90.74.79.2 Tropicana 62.3 -5.9 6.3 Bright & Early 37.7 1.3 3.8 GTS Kombucha Synergy 30.1 60.63.1 Minute Maid
17.63.2 1.8 Private label 10.8 -25.4 1.1 Kevita 9.9 81.0 1.0 CATEGORY TOTAL 983.1 -6.3 100.0 UNIT SALES
CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT SunnyD 127.7 -2.4% $2.11 Minute
Maid Premium 117.7 -32.2 1.83 Tropicana Trop50 44.1 -1.2 3.41 Welch's 40.3 7.5 2.25 Tropicana 43.6 -2.5 1.43
Bright & Early 36.0 -0.3 1.05 GTS Kombucha Synergy 9.3 59.7 3.22 Minute Maid 5.8 2.8 3.01 Private label 6.5 -
32.8 1.68 Kevita 3.4 81.0 2.94 CATEGORY TOTAL 478.4 -12.1 2.05 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI BOTTLED FRUIT
DRINKS-SHELF STABLE Despite a drop of nearly 12% in dollars sales, Hawaiian Punch held onto the No.1 brand
spot with a 14.6% market share. V8 Splash was second at 11.7%. Snapple was the biggest brand gainer, up
 18.1 %. Overall category sales were just below $1.5 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Dr Pepper/Snapple Group $320.3 -5.7% 21.4% Campbell Soup Co. 235.8 -0.3 15.7 Tampico
Beverages 122.9 1.68.2 Welch Foods 103.9 -11.1 6.9 Kraft Foods Group 88.2 29.1 5.9 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Dr Pepper/Snapple Group 170.4 -2.7% $1.88
Campbell Soup Co. 101.2 -1.2 2.33 Tampico Beverages 84.4 1.9 1.46 Welch Foods 37.6 -10.1 2.76 Kraft Foods
Group 76.4 16.7 1.15 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Hawaiian Punch
$219.2 -11.7% 14.6% V8 Splash 175.2 0.6 11.7 Tampico 122.9 1.6 8.2 Snapple 78.0 18.1 5.2 Little Hug Fruit
Barrels 75.6 4.0 5.0 Private label 71.2 -16.6 4.8 Kool Aid Bursts 66.7 -0.6 4.4 Welch's 60.4 0.5 4.0 Motts for Tots


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 226 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

40.016.82.7 V8 V Fusion Light 27.7 -24.51.9 CATEGORY TOTAL 1,497.9 -1.0100.0 UNIT SALES CHANGE VS.
AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Hawaiian Punch 109.3 -9.5% $2.00 V8 Splash
78.3 0.0 2.24 Tampico 84.4 1.9 1.46 Snapple 48.3 19.1 1.62 Little Hug Fruit Barrels 23.4 -3.1 3.22 Private label
42.5 -15.91.68 Kool Aid Bursts 64.7 -0.21.03 Welch's 19.1 5.2 3.16 Motts for Tots 15.7 -17.3 2.56 V8 V Fusion
Light 9.0 -25.5 3.09 CATEGORY TOTAL 855.0 -1.9 1.75 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI REFRIGERATED ORANGE JUICE Simply
Orange was the only brand in the top 5 that showed growth, up 1.4% in dollars, though down 1.4% in units due to a
10-cent price increase. Sixth best brand, Minute Maid was also up, 5.9% in dollars and 8.0% in units. Overall the
category was down almost 4% in dollars and more than 6% in units. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE Tropicana Dole Beverages $907.3 -5.4% 29.5% Simply Orange Juice Co. 673.8
1.4 21.9 Private label 526.5 -4.5 17.1 Citrus World 396.5 -4.6 12.9 Coca-Cola Co. 369.2 -6.1 12.0 UNIT SALES
CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Tropicana Dole Beverages 239.8
-5.9% $3.78 Simply Orange Juice Co. 182.3 -1.4 3.70 Private label 184.4 -8.1 2.86 Citrus World 115.2 -8.5 3.44
Coca-Cola Co. 113.5 -6.6 3.25 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Tropicana
Pure Premium $873.8 -4.6% 28.4% Simply Orange 673.8 1.4 21.9 Private label 526.5 -4.5 17.1 Florida's Natural
371.6 -4.9 12.1 Minute Maid Premium 233.7 -11.0 7.6 Minute Maid 98.9 5.9 3.2 Homemaker Premium 35.6 -11.7
1.2 Minute Maid Premium Kids Plus 32.5 0.1 1.1 Citrus World Donald Duck 20.5 9.8 0.7 Tree Ripe 19.0 10.1 0.6
CATEGORY TOTAL 3,076.6 -3.9 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Tropicana Pure Premium 229.0 -4.7% $3.82 Simply Orange 182.3 -1.4 3.70 Private label
184.4 -8.1 2.86 Florida's Natural 104.3 -9.2 3.56 Minute Maid Premium 68.0 -12.6 3.43 Minute Maid 34.0 8.0 $2.91
Homemaker Premium 14.3 -19.8 2.49 Minute Maid Premium Kids Plus 9.9 -4.3 3.27 Citrus World Donald Duck 9.00
8.4 2.27 Tree Ripe 8.8 9.5 2.16 CATEGORY TOTAL 903.5 -6.2 3.40 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI CHOCOLATE CANDY
SNACK SIZE Snacking is down ... at least when it comes to candy. Dollars were off by 3.6% and units by 5%.
Reeses, Snickers and Kit Kat were the top three brands and the only ones with double- digit market share (14.5%,
13.8% and 11.7% respectively). Hershey was the top vendor with 53.9% dollar share. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE The Hershey Co. $644.6 -1.0% 53.9% Mars 450.5 -6.5 37.7 Nestle
USA 97.1 -6.9 8.1 Tootsie Roll Industries 1.8 0.9 0.2 Just Born 1.0 -35.9 0.1 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT The Hershey Co. 300.9 -2.8% $2.14 Mars 210.9 -7.6
2.14 Nestle USA 32.4 -7.1 2.99 Tootsie Roll Industries 0.7 3.3 2.51 Just Born 0.3 -33.8 2.95 $ SALES CHANGE
VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Reeses $174.0 -2.5% 14.5% Snickers 164.7 -6.4 13.8 Kit Kat
140.4 -1.8 11.7 All Hershey's products 115.26.39.6 Hershey's 94.3 4.1 7.9 Milky Way 71.4 -10.8 6.0 M & M'S 68.8
-7.3 5.8 Twix 60.2 -2.3 5.0 Peter Paul Almond Joy 50.9 -7.7 4.3 Three Musketeers 47.2 -5.2 3.9 CATEGORY
TOTAL 1,196.3 -3.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER
UNIT Reeses 94.2 -3.9% $1.85 Snickers 76.6 -6.6 2.15 Kit Kat 70.1 -3.4 2.00 All Hershey's products 13.55.38.52
Hershey's 55.56.1 1.70 Milky Way 38.0 -14.4 1.88 M & M'S 34.6 -7.5 1.99 Twix 33.3 -3.2 1.81 Peter Paul Almond
Joy 28.1 -8.1 1.81 Three Musketeers 23.3 -6.3 2.02 CATEGORY TOTAL 545.8 -5.0 2.19 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI CHOCOLATE
CANDY BOX/BAG/BAR < 3.5 OUNCES Mars edged out Hershey for most brands in the top 10, S to 4. However,
Hershey products outsold Mars', capturing 43.8% of dollars versus 34.7%. Nestle Butterfinger was the only non
Hershey or Mars brand in the top 10, placing 8th, up almost 40%. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE The Hershey Co. $796.5 -0.7% 43.8% Mars 631.3 -1.734.7 Nestle USA 108.4-
2.56.0 Lindt & Sprungli A.G. 31.1 73.0 1.7 Russell Stover Candies 26.7 -9.9 1.5 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT The Hershey Co. 860.7 -3.9% $0.93 Mars 680.8 -4.3
0.93 Nestle USA 131.7 -12.9 0.82 Lindt & Sprungli A.G. 39.5 54.2 0.79 Russell Stover Candies 28.6 -2.0 0.93 $
 SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE M & M'S $234.4 0.3% 12.9% Reeses 192.5
-0.710.6 Snickers 182.7 -4.810.0 Hershey's 157.0 -0.18.6 Kit Kat 145.6 -1.3 8.0 Hershey's Cookies 'n' Creme 50.9
4.4 2.8 Twix 46.6 14.62.6 Nestle Butterfinger 46.1 39.92.5 Three Musketeers 42.1 -1.52.3 Milky Way 39.0 -8.9 2.1
 CATEGORY TOTAL 1,818.70.8100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR


     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 227 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

AGO PER UNIT M & M'S 248.2 -1.4% $0.94 Reeses 187.6 -3.21.03 Snickers 205.0 -6.7 0.89 Hershey's 178.8 -3.0
0.88 Kit Kat 152.5 -5.4 0.95 Hershey's Cookies 'n' Creme 63.5 1.9 0.80 Twix 54.5 2.1 0.85 Nestle Butterfinger 54.7
17.7 0.84 Three Musketeers 45.6 -6.8 0.92 Milky Way 44.7 -10.4 0.87 CATEGORY TOTAL 1,902.7 -3.2 0.96
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI CHOCOLATE CANDY BOX/BAG/BAR> 3.5 OUNCES With sales of more than $4.6 billion, up 3.4%,
the category shows no signs of slowing. M & M'S are still clearly the top brand at 12.5% dollar share. However,
brands two through 10 are separated by less than 4%. Hershey held onto the top vendor spot with 38.6% of dollars,
followed by Mars at 27.5%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE The Hershey
Co. $1,791.60.2% 38.6% Mars 1,274.52.527.5 Nestle USA 293.5 -7.5 6.3 Lindt & Sprungli A.G. 265.5 10.05.7
Ghirardelli Chocolate Co. 190.0 14.74.1 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT The Hershey Co. 577.0 -2.4% $3.10 Mars 297.1 6.04.29 Nestle USA 133.9 -10.2 2.19 Lindt
& Sprungli A.G. 83.0 8.4 3.20 Ghirardelli Chocolate Co. 58.9 14.2 3.23 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE M & M'S $580.7 -4.5% 12.5% Hershey's 322.3 2.0 6.9 Reeses 240.3 -2.7 5.2 All
Hershey's products 202.9 8.2 4.4 Hershey's Kisses 184.7 1.3 4.0 All Mars Products 158.1 4.6 3.4 Lindt Lindor 147.5
11.1 3.2 Brookside 144.028.93.1 Snickers 139.8 -6.3 3.0 Private label 139.6 8.7 3.0 CATEGORY TOTAL 4,643.0
3.4 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT M & M'S
130.9 -3.9% $4.44 Hershey's 114.7 -1.2 2.81 Reeses 56.4 -4.2 4.26 All Hershey's products 29.2 5.9 6.95 Hershey's
Kisses 43.7 -2.5 4.22 All Mars Products 21.6 7.5 7.31 Lindt Lindor 38.6 10.7 3.82 Brookside 31.0 29.6 4.64
Snickers 25.6 -6.3 5.46 Private label 52.7 0.4 2.65 CATEGORY TOTAL 1,443.3 1.1 3.22 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI SUGAR-FREE
CHOCOLATE CANDY Consumers may be looking to eat healthy, but not when it comes to candy. Sugar-free
candy sales were down 6% in both dollars and units. Atkins Nutritionals made its entry with its higher priced
Endulge brand. With an average price of $ 10.24 Endulge was the 7th best selling brand with $1.1 million in sales. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Russell Stover Candies $86.3 -6.1%
71.3% The Hershey Co. 21.0 -7.717.3 Whitman's Chocolates 6.7 -11.8 5.5 Atkins Nutritionals 1.1 NA 0.9 DeMet's
Candy Co. 0.9 -54.70.7 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Russell Stover Candies 45.8 -5.8% $1.88 The Hershey Co. 8.5 -8.5 2.46 Whitman's Chocolates 1.5 -16.6
4.56 Atkins Nutritionals 0.1 NA 10.24 DeMet's Candy Co. 0.4 -47.8 2.34 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Russell Stover $86.3 -6.0% 71.2% Reeses 6.9 -10.9 5.7 Whitman's Sampler 5.8-
8.34.8 Hershey's 5.8 -13.0 4.8 Hershey's Special Dark 5.2 -6.5 4.3 York 3.1 12.02.5 Atkins Endulge 1.1 NA 0.9
DeMet's Turtles 0.9 -54.4 0.7 Whitman's 0.8 -30.0 0.7 Lily's 0.8 43.1 0.7 CATEGORY TOTAL 121.1 -6.0 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Russell Stover 45.8-
5.7% $1.88 Reeses 2.4 -11.8 2.85 Whitman's Sampler 1.0 -10.7 5.85 Hershey's 2.5 -9.6 2.34 Hershey's Special
Dark 2.3 -10.6 2.27 York 1.3 5.6 2.31 Atkins Endulge 0.1 NA 10.24 DeMet's Turtles 0.4 -47.1 2.34 Whitman's 0.5-
26.8 1.80 Lily's 0.2 34.8 3.86 CATEGORY TOTAL 58.2 -6.0 2.08 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI HARD SUGAR
CANDY/PKG & ROLL CANDY A good year from Jolly Rancher (up 7.3% in dollars) took the top spot from Werther's
(down 2.5%). On the vendor side, sales were pretty well dispersed. Top Vendor Hershey's captured 19.9% of
dollars, while No.5, private label, was at a respectable 8.7%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE The Hershey Co. $98.8 -3.0% 19.9% Storck USA 83.3 -2.5 16.8 Tootsie Roll Industries 58.5
0.0 11.8 Spangler Candy Co. 53.3 2.4 10.7 Private label 43.3 3.0 8.7 UNIT SALES CHANGE VS. AVG. PRICE
TOP VENDORS (MILLIONS) YEAR AGO PER UNIT The Hershey Co. 43.0 -4.8% $2.30 Storck USA 41.1 -3.1 2.02
Tootsie Roll Industries 25.9 0.2 2.26 Spangler Candy Co. 14.3 3.9 3.71 Private label 37.5 0.1 1.15 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Jolly Rancher $86.4 7.3% 17.4% Werther's Original
83.3 -2.5 16.8 Private label 43.3 3.0 8.7 Spangler Dum Dum Pops 41.0 4.1 8.3 Charms Blow Pop 31.6 -8.3 6.4
Tootsie Roll Pops 28.4 -5.0 5.7 Lifesavers 28.4 0.9 5.7 Nips 19.3 -9.7 3.9 Original Gourmet 17.3 8.5 3.5 Tootsie
 Pops 13.3 -6.4 2.7 CATEGORY TOTAL 497.0 -2.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
 (MILLIONS) YEAR AGO PER UNIT Jolly Rancher 35.6 13.1 % $2.42 Werther's Original 41.1 -3.1 2.02 Private label
37.50.1 1.15 Spangler Dum Dum Pops 10.04.24.08 Charms Blow Pop 21.5 -8.21.47 Tootsie Roll Pops 12.5 -6.5


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 228 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

2.26 Lifesavers 13.4 -1.4 2.11 Nips 17.3 -14.1 1.11 Original Gourmet 34.99.70.50 Tootsie Pops 2.6 -8.0 5.10
CATEGORY TOTAL 309.0 -2.5 1.61 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS
MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52
WEEKS ENDED JANUARY 25. Source: IRI NON CHOCOLATE CHEWY CANDY Candy sales are clearly more
than just chocolate as this category was up a solid 6.3% in dollars, 4.5% in units. Skittles and Starburst were best-
selling national brands with dollar shares of 9.1% and 8.2% respectively, trailing private label (10.7%). Wrigley was
the top vendor with 26.3% of all dollars. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE
William Wrigley Jr. Co. $498.2 5.1 % 26.3% Mondelez International 215.9 13.4 11.4 Private label 202.6 -6.8 10.7
Ferrara Candy Co. 133.75.67.1 The Hershey Co. 133.720.87.1 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT William Wrigley Jr. Co. 249.7 3.0% $2.00 Mondelez International
120.9 14.9 1.79 Private label 164.4 -7.71.23 Ferrara Candy Co. 84.1 3.1 1.59 The Hershey Co. 64.4 6.4 2.08 $
SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $202.6 -6.8% 10.7% Skittles
172.1 13.0 9.1 Starburst 155.0 17.7 8.2 Sour Patch Kids 94.2 8.2 5.0 Swedish Fish 68.3 2.9 3.6 Haribo Gold Bears
61.2 9.3 3.2 Jolly Rancher 59.2 -10.9 3.i Lifesavers Gummies 53.4 -3.5 2.8 Skittles & Starburst 48.7 -2.2 2.6 Air
Heads 47.7 17.9 2.5 CATEGORY TOTAL 1,895.4 6.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 164.4 -7.7% $1.23 Skittles 98.714.61.74 Starburst 79.9
13.6 1.94 Sour Patch Kids 53.4 5.5 1.76 Swedish Fish 33.5 1.6 2.04 Haribo Gold Bears 41.6 14.0 1.47 Jolly
Rancher 34.6 -10.3 1.71 Lifesavers Gummies 29.9 -1.2 1.78 Skittles & Starburst 5.4 -14.6 8.87 Air Heads 38.9 18.7
1.23 CATEGORY TOTAL 1,182.04.5 1.60 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
THE 52 WEEKS ENDED JANUARY 25. Source: IRI GROUND COFFEE Top brand Folgers had almost double the
dollar share of its closest competitor, Maxwell House (31 % to 15.7%). Of the top 10 brands, only Peet's had any
significant growth, up 4.9%. Overall, the category was down almost 3% in dollars and 3.5% in units. Sales
approached $4 billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE The Folger
Coffee Co. $1,273.3 -5.5% 31.9% Kraft Foods Group 792.4 -3.2 19.9 Private label 372.8 -4.7 9.3 Starbucks Coffee
Co. 346.10.38.7 The J. M. Smucker Co. 319.7 -1.1 8.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT The Folger Coffee Co. 180.1 -6.8% $7.07 Kraft Foods Group 131.9 -4.5 6.01
Private label 70.9 -3.7 5.26 Starbucks Coffee Co. 41.6 0.8 8.31 The J. M. Smucker Co. 37.5 -2.0 8.54 $ SALES
CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Folgers $1,235.0 -5.3% 31.0% Maxwell House
625.9 -5.5 15.7 Private label 372.8 -4.7 9.3 Starbucks 334.0 0.6 8.4 Dunkin' Donuts 305.1 0.77.7 Gevalia 103.8
 10.0 2.6 Peet's Coffee 91.3 4.9 2.3 Community 86.2 1.3 2.2 Eight 0' Clock 80.6 -9.2 2.0 Chock full 0' Nuts 71.3 -2.3
 1.8 CATEGORY TOTAL 3,988.2 -2.9 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Folgers 173.2 -6.7% $7.13 Maxwell House 106.6 -7.0 5.87 Private label 70.9 -3.7 5.26
Starbucks 40.1 1.2 8.33 Dunkin' Donuts 35.5 3.3 8.60 Gevalia 16.2 11.8 6.42 Peet's Coffee 10.3 4.2 8.83
Community 12.2 -1.4 7.06 Eight 0' Clock 14.7 -6.8 5.49 Chock full 0' Nuts 15.4 -5.0 4.63 CATEGORY TOTAL 626.4
-3.5 6.37 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS,
 MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED
JANUARY 25. Source: IRI GROUND DECAFFEINATED COFFEE There was little buzz surrounding decaffeinated
 coffee. Dollars dipped 6.7% while units were down 7%. Eight 0' Clock entered the top 10 with an increase of 37.4%
 in dollars eClipsing the $5 million mark. Gevalia was the only brand in the top 10 to improve dollar sales, up 9.7%. $
 SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE The Folger Coffee Co. $94.8 -8.4% 29.8%
 Private label 63.1 -8.6 19.8 Kraft Foods Group 35.7 -5.1 11.2 The J.M. Smucker Co. 30.5 -7.8 9.6 Starbucks Coffee
 Co. 26.2 -1.7 8.2 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
 The Folger Coffee Co. 12.5 -10.3% $7.61 Private label 11.6 -8.6 5.46 Kraft Foods Group 5.8 -4.1 6.19 The J.M.
 Smucker Co. 4.0 -11.0 7.60 Starbucks Coffee Co. 3.4 0.0 7.73 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
 YEAR AGO SHARE Folgers $87.4 -8.5% 27.4% Private label 63.1 -8.6 19.8 Dunkin' Donuts 27.2 -2.9 8.5
 Starbucks 26.2 -1.7 8.2 Maxw'ell House 21.5 -11.96.7 Peet's Coffee 14.1 -1.54.4 Gevalia 12.59.73.9 New
 England 8.9 -5.8 2.8 Folgers Simply Smooth 6.9 -8.8 2.2 Eight 0' Clock 5.1 37.4 1.6 CATEGORY TOTAL 318.5 -
 6.7 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Folgers
  11.1 -10.8% $7.90 Private label 11.6 -8.6 5.46 Dunkin' Donuts 3.6 -0.8 7.58 Starbucks 3.4 0.0 7.73 Maxw'ell House
 3.5 -10.7 6.14 Peet's Coffee 1.6 -1.2 8.78 Gevalia 1.9 12.4 6.48 New England 1.8 -0.9 5.07 Folgers Simply Smooth
  1.3 -8.0 5.36 Eight 0' Clock 0.9 42.9 5.85 CATEGORY TOTAL 48.5 -7.0 6.56 TOTAL U.S. SALES THROUGH


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 229 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI SINGLE CUP COFFEE
The single cup phenomenon is still percolating. Dollar and unit growth is still in the double-digits, 23% and 28.8%
respectively, as sales have pushed past $3 billion. The top vendor is Keurig Green Mountain (44%) but others
enjoyed greater growth, including Starbucks (27.3%) and Kraft (51.7%). Private label was also up significantly,
74%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Keurig Green Mountain $1,391.7
10.8% 44.0% Starbucks Coffee Co. 450.5 27.6 14.2 The Folger Coffee Co. 357.4 3.2 11.3 Private label 339.2 74.0
10.7 Kraft Foods Group 277.5 51.7 8.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT Keurig Green Mountain 142.8 15.2% $9.75 Starbucks Coffee Co. 45.634.79.87 The Folger
Coffee Co. 40.1 8.4 8.91 Private label 43.3 66.8 7.84 Kraft Foods Group 34.6 50.0 8.02 $ SALES CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE Keurig Green Mountain Coffee $494.2 4.5% 15.6% Starbucks
448.7 27.3 14.2 Private label 339.2 74.0 10.7 Folgers Gourmet Selections 331.2 4.5 10.5 Keurig Eight 0' Clock
167.840.5 5.3 Gevalia 131.9 64.5 4.2 Keurig Donut House Collection 129.9 -18.6 4.1 Keurig New man's Own
Orgnics 104.5 -10.7 3.3 Maxwell House Cafe Collection 103.731.93.3 Keurig Donut shop coffee 90.217,319.30.8
CATEGORY TOTAL 3,164.8 23.0 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Keurig Green Mountain Coffee 52.3 6.0% $9.46 Starbucks 45.5 34.4 9.86 Private label 43.3
66.87.84 Folgers Gourmet Selections 35.4 11.99.35 Keurig Eight 0' Clock 22.8 43.77.35 Gevalia 17.268.37.66
Keurig Donut House Collection 15.89.28.23 Keurig New man's Own Orgnics 7.0 -4.6 14.94 Maxwell House Cafe
Collection 11.8 23.3 8.78 Keurig Donut shop coffee 5.6 24,029.0 16.19 CATEGORY TOTAL 348.0 28.8 9.09
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI DRY CAT FOOD With four of the top 10 brands, Nestle Purina captured more than 55% of dollars in the
drY cat food category. There was no clear brand leader as the top three (Purina Kit & Kaboodle, private label and
Meow Mix Original Choice) were separated by just 0.8%. Overall, the category accounted for more than $2.3 billion,
down 1.5%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle Purina PetCare Co.
$1,282.80.5% 55.3% Big Heart Pet Brands 559.7 0.4 24.1 Private label 197.4 -9.6 8.5 Procter & Gamble 185.2 -9.6
8.0 Mars 31.5 -27.1 1.4 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Nestle Purina PetCare Co. 164.0 -2.4% $7.82 Big Heart Pet Brands 77.0 0.3 7.27 Private label 35.6 -5.75.54
Procter & Gamble 19.4 -10.09.57 Mars 3.9 -42.78.09 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Purina Kit & Kaboodle $209.9 2.8% 9.1% Private label 197.4 -9.6 8.5 Meow Mix Original Choice
192.629.08.3 lams ProActive Health 137.7 -7.5 5.9 Purina Cat Chow Indoor 132.7 -8.7 5.7 Meow Mix 100.2 -33.8
4.3 Purina Cat Chow Complete 99.2 0.34.3 Meow Mix Tender Centers 85.8 19.2 3.7 Purina Cat Chow Naturals
85.1 27.73.79 Lives Daily Essentials 84.4 -4.0 3.6 CATEGORY TOTAL 2,318.4 -1.5 100.0 UNIT SALES CHANGE
VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Purina Kit & Kaboodle 22.2 0.3% $9.45
Private label 35.6 -5.75.54 Meow Mix Original Choice 21.1 10.1 9.15 lams ProActive Health 14.1 -8.09.77 Purina
Cat Chow Indoor 16.5 -8.4 8.05 Meow Mix 12.7 -21.9 7.89 Purina Cat Chow Complete 12.4 -4.1 7.99 Meow Mix
Tender Centers 12.9 19.1 6.65 Purina Cat Chow Naturals 11.220.87.629 Lives Daily Essentials 10.7 -0.7 7.87
CATEGORY TOTAL 311.4 -3.3 7.45 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS
MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52
WEEKS ENDED JANUARY 25. Source: IRI WET CAT FOOD Nestle Purina is the cat's meow, with more than three
quarters of category dollars, up 3.3%. All but two of the top 10 brands belong to the St. Louis-based vendor. Its
fastest growing brand is Fancy Feast Gravy Lovers, up 33.4% in dollars. Overall category sales approached $2
billion. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle Purina PetCare Co.
$1,528.63.3% 76.8% Big Heart Pet Brands 215.5 -8.510.8 Private label 114.9 -6.3 5.8 Mars 91.1 -9.24.6 Procter
& Gamble 25.4 92.9 1.3 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Nestle Purina PetCare Co. 1,722.71.6% $0.89 Big Heart Pet Brands 165.6 -11.1 1.30 Private label 141.5 -
13.4 0.81 Mars 78.1 10.5 1.17 Procter & Gamble 22.0 101.3 1.15 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Fancy Feast $284.0 0.1% 14.3% Purina Friskies 241.0 -1.912.1 Friskies 216.5-
0.510.9 Purina Fancy Feast 174.6 -2.4 8.8 Private label 114.9 -6.3 5.8 9 Lives 102.9 -6.9 5.2 Fancy Feast Elegant
Medleys 92.1 -3.1 4.6 Fancy Feast Gravy Lovers 83.9 33.4 4.2 Friskies Tasty Treasures 73.0 -4.7 3.7 Friskies
Prime Filets 55.0 -8.6 2.8 CATEGORY TOTAL 1,991.0 1.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Fancy Feast 472.8 0.6% $0.60 Purina Friskies 433.3 -1.9 0.56


     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 230 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

Friskies 84.4 -3.2 2.56 Purina Fancy Feast 51.1 -3.8 3.42 Private label 141.5 -13.4 0.81 9 Lives 89.9 -7.5 1.14
Fancy Feast Elegant Medleys 62.7 -8.2 1.47 Fancy Feast Gravy Lovers 98.2 37.4 0.85 Friskies Tasty Treasures
98.4 -13.7 0.74 Friskies Prime Filets 67.0 -2.6 0.82 CATEGORY TOTAL 2,148.5 -0.8 0.93 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI DRY DOG
FOOD Category leader Nestle Purina had five of the top 10 brands and was the only vendor not to suffer a
decrease in sales. The biggest brand gainer was Rachael Ray Nutrish, up 30.1 %, good enough for 2.2% of
category dollars. Overall, category dollars dipped below $5.2 billion a 2.8% decrease. Units were down 3.4%. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle Purina PetCare Co. $2,401.30.2%
46.2% Private label 833.5 -9.6 16.0 Mars 658.4 -3.7 12.7 Procter & Gamble 531.2 -8.7 10.2 Big Heart Pet Brands
460.4 -4.5 8.9 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
Nestle Purina PetCare Co. 179.1 0.3% $13.41 Private label 67.7 -12.6 12.31 Mars 50.5 -2.9 13.03 Procter &
Gamble 31.1 -10.9 17.06 Big Heart Pet Brands 50.9 -1.1 9.04 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE Private label $833.5 -9.6% 16.0% Purina Dog Chow 536.53.3 10.3 Pedigree 459.4 -3.7 8.8
Purina One Smart Blend 314.4 2.1 6.0 lams ProActive Health 276.9 -10.2 5.3 Purina Beneful 253.1 4.54.9 Kibbles
'n Bits 226.0 -11.7 4.3 Purina Beneful Healthy Weight 209.3 -4.3 4.0 Purina Alpo Prime Cuts 117.1 -0.1 2.3 Rachael
Ray Nutrish 113.030.1 2.2 CATEGORY TOTAL 5,199.3 -2.8 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 67.7 -12.6% $12.31 Purina Dog Chow 33.1 2.5 16.22
Pedigree 31.4 -2.9 14.61 Purina One Smart Blend 16.1 0.3 19.48 lams ProActive Health 15.7 -8.2 17.63 Purina
Beneful 19.24.9 13.20 Kibbles 'n Bits 25.0 -8.6 9.04 Purina Beneful Healthy Weight 16.24.6 12.93 Purina Alpo
Prime Cuts 12.36.59.51 Rachael Ray Nutrish 7.823.8 14.49 CATEGORY TOTAL 406.2 -3.4 12.80 TOTAL U.S.
SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI WET DOG FOOD The top two brands had strong years. Cesar Canine Cuisine was up 11.2% in dollars
for a 14.6% market share and Pedigree Wet was up 8.9% for a 13.9% market share. The best growing were Purina
Alpo Chop House (up 36.1 %) and Purina Mighty Dog (up 34%). Category sales went past $1.4 billion. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Mars $668.1 3.8% 47.5% Nestle Purina PetCare
Co. 479.31.934.1 Private label 132.5 -12.5 9.4 Big Heart Pet Brands 53.4 -3.2 3.8 Procter & Gamble 29.4 8.4 2.1
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Mars 500.7 0.0%
$1.33 Nestle Purina PetCare Co. 348.60.21.37 Private label 114.6 -19.4 1.16 Big Heart Pet Brands 81.71.80.65
Procter & Gamble 15.5 5.6 1.90 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Cesar
Canine Cuisine $204.811.2% 14.6% Pedigree 195.38.913.9 Private label 132.5 -12.5 9.4 Pedigree Choice Cuts
97.4 -8.4 6.9 Purina Alpo Prime Cuts 92.2 -5.6 6.6 Purina Beneful Prepared Meals 80.5 -2.35.7 Purina Mighty Dog
67.4 34.0 4.8 Pedigree Little Champions 66.0 -9.5 4.7 Purina Alpo Chop House 50.2 36.1 3.6 Cesar Savory
Delights 38.4 8.4 2.7 CATEGORY TOTAL 1,405.2 1.1 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Cesar Canine Cuisine 159.2 -3.0% $1.29 Pedigree 149.7 2.8 1.30
Private label 114.6 -19.4 1.16 Pedigree Choice Cuts 62.4 -1.4 1.56 Purina Alpo Prime Cuts 76.1 3.4 1.21 Purina
Beneful Prepared Meals 40.7 -3.0 1.98 Purina Mighty Dog 46.9 -11.1 1.44 Pedigree Little Champions 20.6 -15.8
3.20 Purina Alpo Chop House 54.7 29.6 0.92 Cesar Savory Delights 40.9 5.2 0.94 CATEGORY TOTAL 1,083.7 -
2.3 1.30 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS,
MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED
JANUARY 25. Source: IRI CAT SNACKS/BEVERAGES Mars increased its stronghold on the category, up 13.1 % in
dollars for a 61.4% market share. Mars'Whiskas Temptations was the top selling brand with a 40.6% dollar share.
 Overall, category dollars were up 7.4%, though down in units, 3.9%, due to an average price increase of 2 3-cents.
$ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Mars $274.1 13.1% 61.4% Nestle
 Purina PetCare Co. 143.5 -2.4 32.2 Big Heart Pet Brands 12.5 -17.0 2.8 Hartz Mountain Corp. 5.7 963.7 1.3
Worldwise 4.7 -5.6 1.0 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
 UNIT Mars 118.2 0.1 % $2.32 Nestle Purina PetCare Co. 71.1 -13.1 2.02 Big Heart Pet Brands 10.1 -15.0 1.24
 Hartz Mountain Corp. 4.3 2,031.4 1.32 Worldwise 1.3 -9.5 3.65 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE Whiskas Temptations $181.3 10.2% 40.6% Whiskas Temptations Mixllps 52.6 18.9 11.8
 Friskies Party Mix 44.6 -21.9 10.0 Purina Whskr Lckn's Crnch Lvrs 14.6 -12.7 3.3 Friskies Party Mx Bchsd Crnch
 13.92.53.1 Purina Whskr Lckn's Tndr Mmnts 11.9 -17.1 2.7 Friskies Party Mix Orgnl Crnch 11.80.22.6 Whiskas


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 231 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

Temptations Tumblers 9.2 NA 2.1 Whiskas Temptations Chzy Mddls 8.7 44.1 2.0 Purina Whisker Lickin's 7.5 1.7
1.7 CATEGORY TOTAL 446.2 7.4 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Whiskas Temptations 72.1 -3.9% $2.52 Whiskas Temptations Mixllps 23.1 -1.7 2.27
Friskies Party Mix 22.5 -27.2 1.98 Purina Whskr Lckn's Crnch Lvrs 9.8 -11.7 1.49 Friskies Party Mx Bchsd Crnch
6.6 -10.1 2.10 Purina Whskr Lckn's Tndr Mmnts 10.0 -17.2 1.20 Friskies Party Mix Orgnl Crnch 3.2 -1.8 3.69
Whiskas Temptations Tumblers 4.4 NA 2.10 Whiskas Temptations Chzy Mddls 5.4 37.0 1.63 Purina Whisker
Lickin's 2.5 -3.9 2.98 CATEGORY TOTAL 208.2 -3.9 2.14 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI DOG BISCUITSITREATS/BEVERAGES The
category was up in both dollars (6.5%) and units (1.6%). Milk-Bone was the top selling national brand with 10.3% of
dollars, 2% more than No.2 Purina Beg gin' Strips. The biggest brand gainer was Milo's Kitchen (up 25.5%) from
top vendor Big Heart Pet Brands. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Big
Heart Pet Brands $814.610.0% 37.7% Nestle Purina PetCare Co. 436.1 0.020.2 Mars 239.2 4.311.1 Private label
224.5 -4.3 10.4 Waggin Train 54.1 17,358.3 2.5 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Big Heart Pet Brands 218.4 5.5% $3.73 Nestle Purina PetCare Co. 98.9 2.7
4.41 Mars 44.9 -1.3 5.32 Private label 67.8 -10.7 3.31 Waggin Train 5.1 7,469.310.54 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Private label $224.5 -4.3% 10.4% Milk-Bone 222.3 2.7 10.3 Purina
Beggin' Strips 179.7 -7.9 8.3 Pup-Peroni 170.37.37.9 Pedigree Dentastix 146.0 9.5 6.8 Canine Carry Outs 117.5
8.2 5.4 Purina Busy Bone 71.0 1.7 3.3 Milos Kitchen 59.3 25.5 2.7 Milk-Bone Flavor Snacks 58.0 0.5 2.7 Purina
Waggin Train 54.1 NA 2.5 CATEGORY TOTAL 2,160.3 6.5 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 67.8 -10.7% $3.31 Milk-Bone 48.7 0.7 4.57 Purina
Beggin' Strips 30.6 -11.7 5.88 Pup-Peroni 25.4 7.9 6.70 Pedigree Dentastix 24.25.7 6.03 Canine Carry Outs 74.0
7.6 1.59 Purina Busy Bone 16.7 1.8 4.25 Milos Kitchen 7.6 8.3 7.83 Milk-Bone Flavor Snacks 12.4 1.6 4.67 Purina
Waggin Train 5.1 NA 10.54 CATEGORY TOTAL 511.1 1.6 4.23 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI BABY FORMULA--
POWDER Mead Johnson overtook Abbot Nutrition as the top selling vendor off of its 13.6% dollar growth,
compared to Abbot's 6.3% increase. However Abbot grabbed the top spot on the brand side with its Similac
Advance product, beating out previous No.1 Enfamil Premium, from Mead Johnson. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Mead Johnson Nutrition $1,496.2 13.6% 39.2% Abbott Nutrition
 1,404.76.336.8 Gerber Products Co. 630.6 -21.6 16.5 Private label 228.5 3.4 6.0 Nestle USA 32.4 15.70.8 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Mead Johnson Nutrition
73.8 14.0% $20.27 Abbott Nutrition 73.04.2 19.24 Gerber Products Co. 35.6 -25.0 17.72 Private label 12.9 -2.0
 17.74 Nestle USA 1.9 7.817.49 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Similac
Advance $791.0 25.6% 20.7% Enfamil Premium 602.0 8.615.8 Gerber Good Start Gentle 372.7 -25.0 9.8 Enfamil
 Gentlease 359.2 23.9 9.4 Similac Sensitive 298.1 -30.77.8 Private label 228.5 3.4 6.0 Enfamil Nutramigen 141.7
 11.33.7 Gerber Good Start Soothe 140.7 -2.6 3.7 Enfagrow Premium 130.0 10.93.4 Enfamil Prosobee 98.2 0.3 2.6
CATEGORY TOTAL 3,821.2 3.0100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR
AGO PER UNIT Similac Advance 43.9 26.6% $18.03 Enfamil Premium 32.0 9.6 18.80 Gerber Good Start Gentle
 21.3 -28.4 17.54 Enfamil Gentlease 17.4 25.2 20.63 Similac Sensitive 15.1 -35.919.80 Private label 12.9 -2.017.74
 Enfamil Nutramigen 5.2 8.3 27.21 Gerber Good Start Soothe 7.8 -7.4 18.15 Enfagrow Premium 5.8 14.0 22.28
 Enfamil Prosobee 5.1 -0.5 19.31 CATEGORY TOTAL 198.2 0.2 19.28 TOTAL U.S. SALES THROUGH
 SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
 CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI BABY FORMULA--RTD
 Three of the top four brands were Simi lac products, accounting for nearly 60% of dollar sales. Enfamil Premium
 placed third with 16% of dollars. Overall, category dollars were flat while units were down 3.3%. $ SALES CHANGE
 VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Abbott Nutrition $150.8 0.8% 68.3% Mead Johnson Nutrition
 62.6 2.9 28.3 Gerber Products Co. 6.9 -29.2 3.1 Private label 0.4 -25.4 0.2 Nestle Healthcare Nutrition 0.1 66.6 0.1
 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Abbott Nutrition
 17.1 -1.2% $8.83 Mead Johnson Nutrition 6.7 -2.8 9.37 Gerber Products Co. 1.0 -30.8 6.92 Private label 0.0 -37.7
 9.00 Nestle Healthcare Nutrition 0.0 91.7 3.70 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
 SHARE Similac Advance $68.5 -0.8% 31.0% Similac Sensitive 40.9 1.2 18.5 Enfamil Premium 35.3 -4.6 16.0


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 232 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

Similac Expert Care Alimentuim 20.1 6.79.1 Enfamil Gentlease 15.4 9.7 7.0 Similac 8.4 26.6 3.8 Similac Isomil7.1
-16.4 3.2 Gerber Good Start Gentle 5.9 -29.9 2.7 Similac Expert Care Neosure 5.22.1 2.3 Enfamil Prosobee 3.4
13.71.6 CATEGORY TOTAL 220.9 0.1 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Similac Advance 7.7 0.1% $8.85 Similac Sensitive 4.5 -4.1 9.01 Enfamil Premium 4.0 -4.2
8.93 Similac Expert Care Alimentuim 2.0 2.3 10.02 Enfamil Gentlease 1.4 -9.2 10.65 Similac 1.220.77.15 Similac
Isomil1.0 -19.7 7.31 Gerber Good Start Gentle 0.9 -31.7 6.96 Similac Expert Care Neosure 0.6 -2.7 8.43 Enfamil
Prosobee 0.4 3.1 8.79 CATEGORY TOTAL 24.9 -3.3 8.89 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI BABY FORMULA--LlQUID CONCENTRATE
Liquid concentrate baby formula continues to falter as dollars were down almost 25%, after being down almost 20%
the year prior. Unit sales were similarly off. Similac, Enfamil and Gerber are the main players in the category. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Abbott Nutrition $33.9 -30.6% 40.9%
Mead Johnson Nutrition 30.7 -11.3 37.0 Gerber Products Co. 16.9 -32.4 20.4 Wellements Co. 0.9 -22.1 1.1 Private
label 0.5 19.60.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
Abbott Nutrition 6.5 -29.5% $5.20 Mead Johnson Nutrition 5.6 -11.0 5.53 Gerber Products Co. 3.3 -33.8 5.07
Wellements Co. 0.1 -27.0 10.18 Private label 0.1 18.5 9.90 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE Similac Advance $25.1 0.6% 30.2% Enfamil Premium 21.8 -8.9 26.3 Gerber Good Start Gentle
12.6 -35.0 15.2 Similac Isomil 5.5 19.4 6.6 Enfamil Prosobee 5.2 -13.6 6.3 Gerber Good Start Soy 4.3 -23.7 5.2
Enfamil Nutramigen Lipil 3.6 -20.3 4.4 Similac Sensitive 3.2 -83.0 3.9 Wellements Baby Move Constptn 0.9 -22.1 1.1
Private label 0.5 19.6 0.6 CATEGORY TOTAL 83.0 -24.7 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Similac Advance 4.8 0.9% $5.23 Enfamil Premium 4.1 -8.8 5.33
Gerber Good Start Gentle 2.5 -36.2 5.07 Similac Isomil 1.0 19.2 5.45 Enfamil Prosobee 1.0 -13.9 5.20 Gerber Good
Start Soy 0.8 -25.4 5.08 Enfamil Nutramigen Lipil 0.4 -22.2 8.07 Similac Sensitive 0.7 -80.4 4.56 Wellements Baby
Move Constptn 0.1 -27.0 10.18 Private label 0.1 18.5 9.90 CATEGORY TOTAL 15.6 -24.8 5.33 TOTAL U.S.
SALES THROUGH              SUPERMARKETS,         DRUGSTORES,        MASS MARKET RETAILERS,                 MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI WHITE GRANULATED SUGAR A 29-cent decrease in average price no doubt contributed to category
dollars being down 11.7%, while units were only down 1.9%. Domino was the only national brand with double-digit
dollar share (18.2%). Private label had a 54.6% market share, but also had the biggest dollar decrease, down
15.4%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $754.4 -15.4%
54.6% Domino Foods 254.7 -10.5 18.4 C & H Sugar Co. 130.0 -13.9 9.4 Imperial Sugar Co. 95.5 -13.3 6.9
Cumberland Packing Corp. 40.6 6.2 2.9 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT Private label 309.6 -1.7% $2.44 Domino Foods 91.3 -2.5 2.79 C & H Sugar Co. 47.2 -7.6
2.75 Imperial Sugar Co. 36.5 -10.1 2.62 Cumberland Packing Corp. 11.4 1.8 3.55 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Private label $754.4 -15.4% 54.6% Domino 251.9 -10.518.2 C&H 130.0
-13.9 9.4 Dixie Crystals 49.7 -6.0 3.6 Sugar in the Raw 40.66.2 2.9 Imperial Sugar 36.4 -14.8 2.6 Crystal Sugar
30.380.22.2 Zulka 14.92.21.1 Florida Crystals 12.70.20.9 N joy 10.2 -5.4 0.7 CATEGORY TOTAL 1,381.3 -11.7
 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label
309.6 -1.7% $2.44 Domino 89.7 -2.5 2.81 C&H 47.2 -7.6 2.75 Dixie Crystals 18.7 -5.7 2.66 Sugar in the Raw 11.4
 1.8 3.55 Imperial Sugar 12.8 -9.3 2.85 Crystal Sugar 7.2 57.2 4.19 Zulka 7.6 7.3 1.95 Florida Crystals 3.3 -0.5 3.77
N joy 1.1 -1.0 9.01 CATEGORY TOTAL 529.9 -1.9 2.61 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25 Source: IRI MARGARINE/SPREADS With the No.1
 (Shedd's Country Crock) and No. 2 (I Can't Believe It's Not Butter) brands in the category, Unilver is the clear
 leader with 58.1 % of dollars. Once again the category struggled, down more than 3% in dollars and more than 4%
in units. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Unilever Bestfoods N Amer
$922.70.2% 58.1% ConAgra Foods 289.0 -5.3 18.2 Boulder Brands 163.7 -15.1 10.3 Private label 82.5 -8.9 5.2
Land 0' Lakes 42.5 -12.3 2.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO
 PER UNIT Unilever Bestfoods N Amer 357.00.3% $2.58 ConAgra Foods 194.2 -7.8 1.49 Boulder Brands 49.6-
 17.3 3.30 Private label 50.3 -10.2 1.64 Land 0' Lakes 20.0 -11.8 2.13 $ SALES CHANGE VS. TOP BRANDS
 (MILLIONS) YEAR AGO SHARE Shedd's Country Crock $404.9 3.9% 25.5% I Can't Believe It's Not Butter 258.9 -
 1.916.3 Blue Bonnet 184.1 -3.2 11.6 Smart Balance 160.0 -14.810.0 Imperial 93.5 6.2 5.8 Private label 82.5 -8.9


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 233 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

5.2 I Cant Believe It's Not Butter 67.1 -7.6 4.2 Lt Parkay 62.7 -8.8 3.9 Brummel & Brown 41.0 -7.9 2.5 Earth
Balance 34.3 25.8 2.1 CATEGORY TOTAL 1,587.8 -3.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Shedd's Country Crock 133.5 3.5% $3.03 I Can't Believe It's Not
Butter 77.9 -3.1 3.32 Blue Bonnet 134.0 -8.0 1.37 Smart Balance 48.1 -17.0 3.32 Imperial 89.2 5.9 1.05 Private
label 50.3 -10.21.64 I Cant Believe It's Not Butter 21.8 -9.7 3.07 Lt Parkay 30.7 -10.0 2.04 Brummel & Brown 13.6-
8.9 3.02 Earth Balance 8.2 26.8 4.15 CATEGORY TOTAL 705.8 -4.5 2.25 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI REFRIGERATED
BUTTER/BUTTER BLENDS Price increases led a 17.3% rise in dollars despite units being off almost 2%. Top
national brand Land 0' Lakes (31.4% of dollars, up 5.6% in units) closed the gap on private label (48.3%, down
6.3% in units) for the No.1 spot overall. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE
Private label $1,259.5 16.4% 48.3% Land 0' Lakes 832.5 18.1 31.9 Challenge Dairy Products 127.3 34.4 4.9
Keller's Creamery 68.4 -0.2 2.6 Irish Dairy Board 42.2 70.2 1.6 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 353.2 -6.3% $3.57 Land 0' Lakes 229.3 4.8 3.63
Challenge Dairy Products 35.1 15.0 3.63 Keller's Creamery 21.7 -16.7 3.16 Irish Dairy Board 11.5 68.7 3.67 $
SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $1,259.5 16.4% 48.3% Land
0' Lakes 819.9 19.2 31.4 Challenge Butter 119.6 34.9 4 6 Kerrygold 42.2 70.2 1.6 Breakstone's 38.8 11.0 1.5
Tillamook 36.75.1 1.4 Crystal Farms 30.9 3.91.2 Cabot 27.711.01.1 Keller's 17.1 -1.20.7 Darigold 16.6 -7.6 0.6
CATEGORY TOTAL 2,609.1 17.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Private label 353.2 -6.3% $3.57 Land 0' Lakes 225.2 5.6 3.64 Challenge Butter 33.3 15.3
3.59 Kerrygold 11.5 68.7 3.67 Breakstone's 13.2 -4.2 2.93 Tillamook 9.2 -17.0 3.97 Crystal Farms 8.9 -14.3 3.49
Cabot 7.7 -4.7 3.61 Keller's 4.9 -19.0 3.48 Darigold 4.7 -29.0 3.54 CATEGORY TOTAL 725.9 -1.8 3.59 TOTAL U.S.
SALES THROUGH SUPERMARKETS,                      DRUGSTORES,         MASS MARKET RETAILERS,              MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI LIQUID LAUNDRY DETERGENT Church & Dwight had a good year and was the only vendor with an
increase in sales. However, No.1 vendor Procter & Gamble is still the clear leader in the category with more than
56.6% dollar share. Overall the category topped $5.1 billion, down 3.9%. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE Procter & Gamble $2,923.6 -4.9% 56.6% Church & Dwight Co. 889.2 1.8 17.2
The Sun Products Corp. 715.2 -5.913.9 The Dial Corp. 370.8 -4.3 7.2 Private label 125.5 -11.62.4 UNIT SALES
CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Procter & Gamble 299.2 1.8%
$9.77 Church & Dwight Co. 184.1 1.4 4.83 The Sun Products Corp. 116.8 -7.2 6.12 The Dial Corp. 83.0 -3.0 4.47
Private label 21.5 -10.5 5.84 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Tide
$1,129.0 -11.0% 21.9% Gain 518.1 -11.7 10.0 All 303.1 -3.25.9 Arm & Hammer 271.1 -1.75.3 Tide Plus A Touch
of Downy 250.6 6.9 4.9 Purex 226.8 -10.6 4.4 Tide Plus Febreze 220.5 -24.6 4.3 Tide Simply Clean and Fresh
167.522,030.4 3.2 Arm & Hammer Plus Oxi Clean 163.5 -3.1 3.2 Xtra 162.1 -8.73.1 CATEGORY TOTAL 5,162.2-
3.9100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Tide 104.4-
8.4% $10.81 Gain 52.6 -12.6 9.86 All 40.4 -4.9 7.50 Arm & Hammer 50.7 2.1 5.35 Tide Plus A Touch of Downy
24.6 23.6 10.20 Purex 50.3 -11.5 4.51 Tide Plus Febreze 20.8 -19.7 10.61 Tide Simply Clean and Fresh 29.7
21,352.0 5.64 Arm & Hammer Plus Oxi Clean 31.1 3.2 5.25 Xtra 45.7 -11.4 3.55 CATEGORY TOTAL 734.6 -1.2
7.03 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS,
MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED
JANUARY 25. Source: IRI PAPER TOWELS The almost $ 5 billion category was basically flat in dollars, down 2.3
in units. Bounty products took the top two nationally branded spots, while Sparkle brands were third and fourth.
Procter & Gamble had 44% dollar share, followed by private label at 27.1 %. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Procter & Gamble $2,155.1 -1.9% 44.0% Private label 1,326.0 1.7
27.1 Georgia-Pacific Consumer Prds 829.8 1.1 16.9 Kimberly Clark Corp. 507.95.4 10.4 Oasis Brands 29.7 43.3
0.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Procter &
Gamble 292.4 -5.3% $7.37 Private label 458.4 -3.5 2.89 Georgia-Pacific Consumer Prds 157.2 -1.1 5.28 Kimberly
Clark Corp. 99.3 10.25.11 Oasis Brands 9.4 41.7 3.14 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Private label $1,326.0 1.7% 27.1% Bounty Select A Size 1,182.87.324.2 Bounty 616.1 -15.9 12.6
Sparkle 253.1 -11.65.2 Sparkle Pick A Size 234.9 21.7 4.8 Brawny Pick A Size 171.7 -5.2 3.5 Bounty Basic 165.8-
 17.33.4 Scott Choose A Size 160.1 3.9 3.3 Kleenex Viva Choose A Size 124.5 -6.9 2.5 Bounty Basic Select A Size


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 234 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

111.4 36.3 2.3 CATEGORY TOTAL 4,895.6 0.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 458.4 -3.5% $2.89 Bounty Select A Size 130.4 4.29.07 Bounty
78.1 -22.5 7.89 Sparkle 69.0 -12.7 3.67 Sparkle Pick A Size 41.2 37.8 5.70 Brawny Pick A Size 28.7 -7.0 5.97
Bounty Basic 54.7 -2.2 3.03 Scott Choose A Size 28.3 1.95.66 Kleenex Viva Choose A Size 22.3 -2.0 5.58 Bounty
Basic Select A Size 14.3 45.2 7.76 CATEGORY TOTAL 1,039.5 -2.3 4.71 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI DISH DETERGENT
Procter & Gamble captured more than half of category dollars between its Dawn (No.1 brand). Gain (No.4), Ivory
(No.9) and Joy (No. 10) products. Colgate Palmolive held the second vendor spot on the strength of its Palmolive
and Ajax brands. Category sales topped $1.5 billion, up .3%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE Procter & Gamble $872.6 1.4% 55.5% Colgate Palmolive Co. 509.0 -1.7 32.4 Private label
87.6 7.2 5.5 Seventh Generation 21.1 23.0 1.3 Phoenix Brands 19.3 -0.3 1.2 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Procter & Gamble 334.8 -0.1% $2.61 Colgate
Palmolive Co. 234.8 -1.6 2.17 Private label 41.7 -0.6 2.10 Seventh Generation 6.4 22.5 3.29 Phoenix Brands 18.7
0.7 1.03 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Dawn $607.0 0.4% 38.6%
Palmolive 188.4 0.1 12.0 Ajax 186.4 3.611.8 Gain 102.2 -6.5 6.5 Private label 87.6 7.2 5.5 Palmolive Soft Touch
33.8 -2.3 2.1 Ajax Triple Action 31.8 -7.5 2.0 Dawn Power Clean 26.0 23.0 1.6 Ivory 25.1 -2.9 1.6 CATEGORY
TOTAL 1,570.60.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER
UNIT Dawn 227.3 0.9% $2.67 Palmolive 81.2 -0.8 2.32 Ajax 88.1 0.82.11 Gain 49.5 -10.0 2.06 Private label 41.7-
0.62.10 Palmolive Soft Touch 15.4 -1.7 2.19 Ajax Triple Action 15.9 -7.9 2.00 Dawn Power Clean 9.6 31.6 2.70
Ivory 8.2 -2.9 3.04 CATEGORY TOTAL 666.4 -1.0 2.36 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI TOILET TISSUE In a category with nearly 100%
household penetration, all vendors can do is really jockey for position. Procter & Gamble held onto the top spot, but
it was a dead heat for second between Kimberly Clark and Georgia-Pacific. Store brands continue to do well, up
almost 3% in dollars with nearly 20% market share. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR
AGO SHARE Procter & Gamble $2,428.8 0.0% 28.6% Kimberly Clark Corp. 2,117.9 0.4 24.9 Georgia-Pacific
Cnsumr Prds 2,115.7 -2.7 24.9 Private label 1,676.5 2.919.7 Oasis Brands 71.2 32.4 0.8 UNIT SALES CHANGE
VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Procter & Gamble 255.9 -3.1% $9.49
Kimberly Clark Corp. 309.4 1.0 6.85 Georgia-Pacific Cnsumr Prds 341.3 -1.3 6.20 Private label 404.4 -4.6 4.15
Oasis Brands 18.027.63.97 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label
$1,676.5 2.9% 19.7% Angel Soft 1,162.1 -3.0 13.7 Charmin Ultra Soft 1,076.9 0.0 12.7 Charmin Ultra Strong
1,001.6 4.9 11.8 Scott 929.1 0.3 10.9 Quilted Nrthrn Ultra sft & 545.4 25.9 6.4 strng Kleenex Cottonelle Clean Care
445.5 -1.6 5.2 Charmin Basic 311.0 -11.8 3.7 Kleenex Cttonlle Ultra Cmfrt Cr 301.1 62.8 3.5 Scott Extra Soft 298.9
7.4 3.5 CATEGORY TOTAL 8,491.9 0.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Private label 404.4 -4.6% $4.15 Angel Soft 229.5 -1.0 5.06 Charmin Ultra Soft
103.5 -3.610.41 Charmin Ultra Strong 94.7 0.610.57 Scott 143.8 -0.1 6.46 Quilted Nrthrn Ultra sft & 65.0 20.8 8.39
strng Kleenex Cottonelle Clean Care 61.2 -1.5 7.28 Charmin Basic 52.7 -7.8 5.90 Kleenex Cttonlle Ultra Cmfrt Cr
38.7 60.5 7.79 Scott Extra Soft 42.6 9.3 7.02 CATEGORY TOTAL 1,355.4 -1.9 6.27 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI FACIAL TISSUE
 Five varieties of the Kleenex brand, essentially synonymous with facial tissue, provided Kimberly Clark with 45.9%
of category sales. Procter & Gamble's Puff brand lofted the Cincinnati-based manufacturer to second spot with 26%
of dollars. Overall, category dollars were down 0.3% totaling more than $1.5 billion. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Kimberly Clark Corp. $724.3 -1.6% 45.9% Procter & Gamble 410.4-
 1.326.0 Private label 370.6 3.9 23.4 Irving Tissue Converters 51.7 -3.5 3.2 Georgia Pacific Consumer Prod 13.5 -
 6.00.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Kimberly
 Clark Corp. 295.9 -6.4% $2.45 Procter & Gamble 154.0 0.6 2.66 Private label 225.4 1.0 1.64 Irving Tissue
 Converters 40.2 0.5 1.29 Georgia Pacific Consumer Prod 8.7 11.9 1.54 $ SALES CHANGE VS. TOP BRANDS
 (MILLIONS) YEAR AGO SHARE Kleenex $510.7 -1.4% 32.3% Private label 370.6 3.9 23.4 Puffs Plus Lotion 200.0
 -3.9 12.6 Kleenex Ultra 154.5 4.2 9.7 Puffs Ultra 90.0 3.6 5.7 Puffs Basic 86.4 -3.7 5.4 Scotties 51.7 -3.5 3.2
 Kleenex Anti Viral 21.8 6.6 1.3 Kleenex Cool Touch 19.1 -26.8 1.2 Kleenex Expressions 16.4 -17.9 1.0 CATEGORY


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 235 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

TOTAL 1,578.1 -0.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER
UNIT Kleenex 211.5 -7.0% $2.41 Private label 225.4 1.0 1.64 Puffs Plus Lotion 78.7 0.52.54 Kleenex Ultra 55.3-
1.4 2.79 Puffs Ultra 35.84.1 2.51 Puffs Basic 32.7 -6.6 2.64 Scotties 40.20.5 1.29 Kleenex Anti Viral 9.6 7.92.26
Kleenex Cool Touch 10.0 -20.0 1.91 Kleenex Expressions 8.9 -15.5 1.84 CATEGORY TOTAL 731.3 -2.02.16
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI PAPER NAPKINS Paper napkin dollars and units were both down, 3.6% and 3.9% respectively. Store
brands were the most popular choice, with 43.2% of dollars, a slight improvement versus last year. The top two
national brands, Vanity' Fair and Bounty Quilted also showed gains versus last year. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Private label $306.5 1.7% 43.2% Georgia Pacific Consumer Prod
181.4 -5.6 25.6 Procter & Gamble 98.3 -5.1 13.8 Kimberly-Clark Corp. 30.0 -15.8 4.2 Creative Converting 18.7 16.6
2.6 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label
149.0 -1.6% $2.06 Georgia Pacific Consumer Prod 52.3 -1.3 3.47 Procter & Gamble 27.4 -6.8 3.58 Kimberly-Clark
Corp. 10.2 -14.4 2.94 Creative Converting 13.0 19.4 1.44 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE Private label $306.5 1.7% 43.2% Vanity Fair 109.0 0.8 15.3 Bounty Quilted 87.7 1.2 12.3
Kleenex 28.6 -9.6 4.0 Marathon 25.1 -4.3 3.5 Mardi Gras 24.2 -1.0 3.4 Dixie 21.0 -33.6 2.9 Bounty 10.1 -35.5 1.4
Party Creations 7.0 30.4 0.9 CATEGORY TOTAL 708.3 -3.7100.00 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 149.0 -1.6% $2.06 Vanity Fair 36.2 1.8 3.01 Bounty
Quilted 26.1 -2.53.35 Kleenex 9.9 -9.7 2.88 Marathon 1.5 -4.516.26 Mardi Gras 9.4 -0.8 2.56 Dixie 4.6 -19.14.51
Bounty 1.1 -50.0 9.16 Party Creations 6.0 32.0 1.16 CATEGORY TOTAL 294.0 -3.9 2.41 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI PEANUT
BUTTER The top three brands were up in units, though down in dollars. JIF was No. 1 with more than a 36% of
dollar share. Store brands were second at 19.2% and Skippy was third. Overall category dollars sales approached
$2 billion, down 4.2%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE The J.M.
Smucker Co. $889.6 -3.3% 46.3% Private label 368.4 -3.2 19.2 Hormel Foods 333.3 -1.2 17.4 ConAgra Foods
187.6 -10.5 9.8 Boulder Brands 23.2 -11.0 1.2 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT The J.M. Smucker Co. 229.0 2.0% $3.88 Private label 128.73.92.86 Hormel
Foods 90.8 4.1 3.67 ConAgra Foods 58.3 -9.0 3.22 Boulder Brands 6.3 -8.8 3.68 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE JIF $697.5 -4.2% 36.3% Private label 368.4 -3.2 19.2 Skippy 233.4 -2.1
12.2 Peter Pan 182.9 -10.0 9.5 Skippy Natural 88.1 4.0 4.6 Smucker's 57.6 -4.5 3.0 JIF To Go 29.2 -2.8 1.5
Smucker's Goober 28.7 -4.71.5 Smart Balance 23.2 -11.01.2 Adams 20.1 -1.91.0 CATEGORY TOTAL 1,919.5-
4.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT JIF 168.9
1.6% $4.13 Private label 128.7 3.9 2.86 Skippy 63.2 2.8 3.69 Peter Pan 56.5 -8.5 3.24 Skippy Natural 25.3 6.2 3.48
Smucker'S 15.5 -4.3 3.71 JIF To Go 12.3 -6.3 2.37 Smucker'S Goober 8.9 -2.9 3.21 Smart Balance 6.3 -8.8 3.68
Adams 4.4 -0.1 4.51 CATEGORY TOTAL 545.5 0.1 3.52 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI SS JAM/JELLY/PRESERVES With three
Smucker'S branded products in the top 10, The J.M. Smucker'S Co. is far and away the top vendor with 44.4%
dollar share. Private label beat out Welch Foods for second spot, 19.8% to 15.5%. Overall all category sales were
$922 million, down 2.2%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE The J.M.
Smucker Co. $409.0 -1.9% 44.4% Private label 182.7 -3.919.8 Welch Foods 142.9 -3.5 15.5 American Marketing
Team 48.1 10.2 5.2 B & G Foods 37.3 -4.6 4.1 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT The J.M. Smucker Co. 142.7 -0.3% $2.86 Private label 79.4 -3.5 2.30 Welch
Foods 63.3 -3.4 2.26 American Marketing Team 11.08.74.36 B & G Foods 14.2 -3.92.63 $ SALES CHANGE VS.
TOP BRANDS (MILLIONS) YEAR AGO SHARE Smucker's $311.8 1.1% 33.8% Private label 182.7 -3.9 19.8
Welch's 103.4 -3.1 11.2 Bonne Maman 48.1 10.25.2 Smucker's Sugar Free 37.8 -11.6 4.1 Smucker'S Simply Fruit
28.8 -8.2 3.1 Polaner All Fruit 25.2 -4.2 2.7 Welch's Natural 22.0 -6.4 2.4 Bama 17.2 -3.1 1.9 Polaner 12.0 -5.2 1.3
CATEGORY TOTAL 922.1 -2.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR
AGO PER UNIT Smucker's 110.2 2.9% $2.83 Private label 79.4 -3.5 2.30 Welch's 45.8 -2.5 2.26 Bonne Maman
11.0 8.74.36 Smucker'S Sugar Free 12.7 -11.5 2.98 Smucker'S Simply Fruit 11.1 -7.82.59 Polaner All Fruit 9.7 -3.2
2.59 Welch's Natural 7.8 -6.7 2.80 Bama 9.5 -5.91.80 Polaner 4.4 -5.3 2.70 CATEGORY TOTAL 341.1 -1.82.70


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 236 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST.. ..

TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI BREAKFAST/CEREAL/SNACK BARS Kellogg's had 56.7% of dollars. No other vendor had 9%.
General Mills did enjoy healthy gains however, up 19% and its Nature Valley brand was up 68.9%. Overall,
category dollars totaled more than $ 1 billion, down 3.4%. Units were down 2.7%. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Kellogg Co. $606.5 -6.0% 56.7% General Mills 92.2 19.08.6 Private
label 89.3 1.4 8.3 Small Planet Foods 82.0 19.1 7.7 Quaker Oats Co. 32.04.1 3.0 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Kellogg Co. 199.7 -5.6% $3.04 General Mills
31.1 13.3 2.97 Private label 42.6 2.2 2.10 Small Planet Foods 48.5 16.0 1.69 Quaker Oats Co. 9.5 -4.0 3.37 $
SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Kellogg's Nutri Grain Bars $193.7 -1.3%
18.1% Kellogg's Rice Krispies Treats 177.73.516.6 Kellogg's Special K Pstry Crsps 111.3 -28.410.4 Private label
89.3 1.4 8.3 Kellogg's Special K Bar 78.9 -32.5 7.4 Larabar 65.921.66.2 Nature Valley 57.0 68.9 5.3 Atkins Day
Break 31.1 -24.7 2.9 Kellogg's Nutri Grain Harvest 18.2 2,526.1 1.7 Quaker Real Medleys 16.9 27.1 1.6
CATEGORY TOTAL 1,069.8 -3.4 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS)
YEAR AGO PER UNIT Kellogg's Nutri Grain Bars 60.6 -2.4% $3.20 Kellogg's Rice Krispies Treats 59.3 -0.8 3.00
Kellogg's Special K Pstry Crsps 36.7 -28.1 3.03 Private label 42.6 2.2 2.10 Kellogg's Special K Bar 26.1 -29.73.02
Larabar 40.1 17.2 1.64 Nature Valley 17.0 66.1 3.35 Atkins Day Break 5.3 -23.1 5.88 Kellogg's Nutri Grain Harvest
6.7 2,315.1 2.72 Quaker Real Medleys 5.3 -9.0 3.17 CATEGORY TOTAL 390.4 -2.7 2.74 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI PRETZELS
Pretzel dollar sales dipped below the $ 1 billion mark. Snyder's-Lance is far and away the category leader with
more than 40% of the dollars, led primarily by its Snyder's of Hanover brand. Store brands and Frito Lay's Rold
Gold were the only other two brands in double-digits. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR
AGO SHARE Snyder's-Lance $403.1 0.3% 40.7% Private label 171.4 11.7 17.3 Frito Lay 164.0 -11.3 16.6 Utz
Quality Foods 76.1 -5.3 7.7 Mars 47.2 -0.4 4.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS
(MILLIONS) YEAR AGO PER UNIT Snyder's-Lance 133.6 -1.4% $3.02 Private label 83.0 5.1 2.07 Frito Lay 57.9 -
12.02.83 Utz Quality Foods 22.1 -5.63.45 Mars 22.0 -3.6 2.14 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE Snyder's of Hanover $381.4 -1.2% 38.5% Private label 171.4 11.7 17.3 Rold Gold 164.0 -11.3
16.6 Utz 67.8 -5.2 6.8 Combos 47.2 -0.4 4.8 Snyder's of Hanover 100 Cal Pck 17.5 11.1 1.8 Glutino 14.5 -19.1 1.5
Bachman 14.33.4 1.4 Herr's 13.4 -38.31.4 Anderson 13.4 -19.81.4 CATEGORY TOTAL 990.5 -1.7100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Snyder's of Hanover 128.2
-2.8% $2.98 Private label 83.0 5.1 2.07 Rold Gold 57.9 -12.0 2.83 Utz 19.7 -5.0 3.44 Combos 22 0 -3.6 2.14
Snyder's of Hanover 100 Cal Pck 4.011.1 4.41 Glutino 2.8 -12.0 5.12 Bachman 5.3 4.2 2.68 Herr's 4.6 -23.8 2.90
Anderson 3.0 -21.5 4.44 CATEGORY TOTAL 367.0 -2.7 2.70 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI POTATO CHIPS Frito Lay holds down the top
three branded spots with its Lays, Wavy Lays and Ruffles brands. In total Frito Lay accounts for 60% of potato
chips dollar sales. Overall it was a good year for the category as dollars were up 4.1 % accounting for more than
$5.6 billion. Unit sales were also up a healthy 4%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR
AGO SHARE Frito Lay $3,415.0 4.5% 60.0% Kellogg Co. 598.5 -1.1 10.5 Private label 451.6 7.5 7.9 Utz Quality
Foods 224.5 4.9 3.9 Cape Cod Potato Chip 185.9 21.3 3.3 UNIT SALES CHANGE VS. AVG. PRICE TOP
VENDORS (MILLIONS) YEAR AGO PER UNIT Frito Lay 1,388.54.5% $2.46 Kellogg Co. 361.7 -0.4 1.65 Private
label 236.9 9.71.91 Utz Quality Foods 117.5 3.7 1.91 Cape Cod Potato Chip 61.1 20.83.04 $ SALES CHANGE
VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Lays $1,650.2 4.0% 29.0% Wavy Lays 540.7 8.29.5 Ruffles
521.5 12.4 9.2 Pringles 514.4 1.29.0 Private label 451.6 7.5 7.9 Lays Kettle Cooked 287.1 11.05.0 Cape Cod
 185.921.33.3 Utz 184.1 3.73.2 Kettle 147.9 1082.6 Baked Lays 85.1 -4.0 1.5 CATEGORY TOTAL 5,688.7 4.1
 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Lays 693.5
2.2% $2.38 Wavy Lays 193.86.82.79 Ruffles 199.5 13.02.61 Pringles 332.81.81.55 Private label 236.9 9.71.91
 Lays Kettle Cooked 105.9 11.22.71 Cape Cod 61.120.83.04 Utz 102.12.81.80 Kettle 56.610.62.62 Baked Lays
30.7 9.4 2.77 CATEGORY TOTAL 2,547.1 4.0 2.23 TOTAL U.S. SALES THROUGH SUPERMARKETS,
 DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI TORTILLAITOSTADA CHIPS Doritos continues


     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 237 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

to grow. The No.1 brand in the category was up almost 9%, improving its dollar share to 35%. Frito Lays' Tostitos
and Tostitos Scoops were the No.2 and No.3 brands, up 1.6% and 4.7% respectively. On the Border was up
19.3% the biggest gain in the category. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE
Frito Lay $2,774.92.1% 72.0% Private label 197.7 1.95.1 Truco Enterprises 142.2 19.23.7 Mission Foods 108.6-
4.8 2.8 Barcel USA 86.1 2.3 2.2 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Frito Lay 1,033.4 3.2% $2.69 Private label 103.4 0.6 1.91 Truco Enterprises 47.7 20.5 2.98
Mission Foods 39.2 -4.8 2.77 Barcel USA 37.2 -3.8 2.31 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Doritos $1,348.98.9% 35.0% Tostitos 601.2 1.6 15.6 Tostitos Scoops 421.2 4.7 10.9 Santitas 237.5-
1.26.2 Private label 197.7 1.95.1 On the Border 142.019.33.7 Mission 107.1 -5.62.8 Barcel Takis Fuego 77.21.2
2.0 Calidad 67.3 10.3 1.7 Doritos Jacked 43.6 -28.5 1.1 CATEGORY TOTAL 3,853.9 3.7 100.0 UNIT SALES
CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Doritos 542.7 8.5% $2.49 Tostitos
187.74.53.20 Tostitos Scoops 125.57.33.36 Santitas 116.2 -0.4 2.04 Private label 103.4 0.61.91 On the Border
47.620.92.98 Mission 38.8 -5.3 2.76 Barcel Takis Fuego 32.3 -5.7 2.39 Calidad 36.8 12.0 1.83 Doritos Jacked
16.6 -26.2 2.63 CATEGORY TOTAL 1,472.1 4.6 2.62 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI CONDENSED WET SOUP It is soup giant
Campbell's category. The Camden, N.J.-based company and its various brands control 82.3% of dollar sales,
accounting for nearly $1.3 billion. Campbell's Healthy Request product was up 4.7% and is catching store brands,
down 1.7%, for the second spot (16.9% vs. 13.9%). $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR
AGO SHARE Campbell Soup Co. $1,297.7 -2.2% 82.3% Private label 265.9 -1.716.9 Pacific Foods of Oregon 3.3
32.4 0.2 Look's Gourmet Food Co. 2.4 8.1 0.2 Bay Valley Foods 1.7 3,865.5 0.1 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Campbell Soup Co. 948.7 -4.1 % $1.37 Private label
277.7 -2.80.96 Pacific Foods of Oregon 1.332.02.61 Look's Gourmet Food Co. 0.66.33.81 Bay Valley Foods 1.4
2,270.1 1.26 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Campbell's $1,038.5 -3.6%
65.9% Private label 265.9 -1.7 16.9 Campbell's Healthy Request 218.6 4.7 13.9 Campbell's Light 12.3 -2.5 0.8
Campbell's Disney Princess 9.5 3.4 0.6 Campbell's Super Mario 5.7 90.1 0.4 Campbell's Scooby Doo 4.9 -15.3 0.3
Pacific Natural Foods 3.3 39.6 0.2 Campbell's Disney Phineas Fb 3.1 -41.3 0.2 Campbell's Danny Phntm Nickldn
2.5 -21.2 0.2 CATEGORY TOTAL 1,576.6 -2.0 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Campbell's 779.7 -5.3% $1.33 Private label 277.7 -2.80.96 Campbell's Healthy
Request 141.9 2.1 1.54 Campbell's Light 8.2 -3.0 1.50 Campbell's Disney Princess 6.4 2.7 1.50 Campbell's Super
Mario 3.8 84.71.50 Campbell's Scooby Doo 3.2 -15.71.52 Pacific Natural Foods 1.342.62.61 Campbell's Disney
Phineas Fb 2.0 -41.4 1.51 Campbell's Danny Phntm Nickldn 1.7 -22.2 1.48 CATEGORY TOTAL 1,232.2 -3.8 1.28
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FORTHE 52 WEEKS ENDED JANUARY 25.
Source: IRI RTS WET SOUP Campbell's versus Progresso. Campbell's leads the top 10 brand battle five to three.
Yet Progresso holds the top spot with 33.9% of dollars. Campbell's products garnered 43.6% of dollars to General
Mills' (maker of Progresso) 40.6%. Category sales were down, 2.8% in dollars, 2.6% in units. $ SALES CHANGE
VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Campbell Soup Co. $818.2 -4.2% 43.6% General Mills 761.1
-2.1 40.6 Private label 73.6 -2.4 3.9 ConAgra Foods 55.2 -17.7 2.9 Amy's Kitchen 49.9 13.6 2.7 UNIT SALES
CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Campbell Soup Co. 450.3 -3.0%
$1.82 General Mills 437.0 -1.91.74 Private label 40.7 -5.01.81 ConAgra Foods 26.6 -17.12.07 Amy's Kitchen 18.5
13.4 2.70 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Progresso $635.0 -2.2% 33.9%
Campbell's Chunky 426.4 -1.8 22.7 Campbell's Chunky Hlthy Rqst 122.4 -8.2 6.5 Campbell's Home Style 113.8
59.4 6.1 Progresso Light 102.6 -4.2 5.5 Private label 73.6 -2.4 3.9 Amy's 49.9 14.32.7 Healthy Choice 46.3 -18.0
2.5 Campbell's 44.1 14.32.4 Campbell's Soup On the Go 40.3 -6.1 2.2 CATEGORY TOTAL 1,875.5 -2.8 100.0
 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Progresso 363.4-
2.2% $1.75 Campbell's Chunky 239.2 0.2 1.78 Campbell's Chunky Hlthy Rqst 70.0 -7.3 1.75 Campbell's Home
Style 63.3 52.6 1.80 Progresso Light 60.2 -3.1 1.71 Private label 40.7 -5.0 1.8i Amy's 18.5 13.6 2.70 Healthy
Choice 24.5 -14.81.89 Campbell's 24.814.31.78 Campbell's Soup On the Go 25.3 -5.21.59 CATEGORY TOTAL
 1,015.4 -2.6 1.85 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
 RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS
 ENDED JANUARY 25. Source: IRI DRY SOUP An average price per unit of $ 1.70 makes products in this category


     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 238 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

relatively inexpensive. Unilever, with three Lipton brands and its Knorr brand in the top 10 had 44.4% of dollars.
Overall the category was relatively flat, up 0.3% in dollars, down 0.8% in units. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Unilever Bestfoods Nrth Amer $163.2 -0.3% 44.4% Bear Creek
Country Kitchens 62.1 0.916.9 Nong Shim Co. 27.2 19.97.4 Private label 26.6 -4.37.2 N.K. Hurst Co. 15.20.84.1
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Unilever Bestfoods
Nrth Amer 110.1 -1.2% $1.48 Bear Creek Country Kitchens 17.3 -0.4 3.58 Nong Shim Co. 18.918.0 1.44 Private
label 22.6 -4.2 1.18 N.K. Hurst Co. 5.70.32.66 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO
SHARE Lipton Recipe Secrets $84.4 -0.8% 22.9% Bear Creek Country Kitchens 62.1 0.9 16.9 Lipton Soup Secrets
41.90.811.4 Private label 26.6 -4.3 7.2 Knorr 26.31.1 7.2 Nong Shim 25.518.56.9 Hurst's HamBeens 14.9 1.2
4.0 Wyler's Mrs. Grass 11.8 -5.7 3.2 Lipton Cup A Soup 10.5 -4.1 2.8 Shore Lunch 5.6 -10.0 1.5 CATEGORY
TOTAL 367.6 0.3 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER
UNIT Lipton Recipe Secrets 52.5 -2.3% $1.61 Bear Creek Country Kitchens 17.3 -0.4 3.58 Lipton Soup Secrets
28.2 0.6 1.48 Private label 22.6 -4.2 1.i8 Knorr 22.2 0.4 1.18 Nong Shim 17.9 18.0 1.43 Hurst's HamBeens 5.6 0.8
2.66 Wyler's Mrs. Grass 6.2 0.1 1.90 Lipton Cup A Soup 7.1 -4.4 1.47 Shore Lunch 1.6 -9.3 3.42 CATEGORY
TOTAL 216.8 -0.8 1.70 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS
ENDED JANUARY 25. Source: 1RI COOKING & SALAD OILS Top national vendor ConAgra Foods, down 12.3%
in dollars for 14.3% share, lost ground to its main competitors J.M. Smucker Co. (up 3.8%,13.8% share) ACH Food
Cos. (up 3.5%, 10.7% share) and Ventura Foods (up 9.4%, 5.8% share). Private label led all with a 40.2% dollar
share, down 6.7%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $749.8-
6.7% 40.2% ConAgra Foods 266.3 -12.314.3 The J.M. Smucker Co. 258.1 3.813.8 ACH Food Cos. 199.1 3.510.7
Ventura Foods 107.39.4 5.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO
PER UNIT Private label 198.5 -0.2% $3.78 ConAgra Foods 57.1 -8.54.67 The J.M. Smucker Co. 70.3 17.83.67
ACH Food Cos. 38.08.1 5.24 Ventura Foods 17.1 16.06.27 $ SALES CHANGE VS. TOP BRANDS (MILLIONS)
YEAR AGO SHARE Private label $749.8 -6.7% 40.2% Wesson 266.3 -12.3 14.3 Crisco 258.1 3.8 13.8 Mazola
175.63.79.4 Lou Ana 107.39.4 5.8 Spectrum Naturals 50.9 24.6 2.7 BetterBody Foods 23.2 218.51.212323.0-
12.91.2 Pompeian OlivExtra 19.923.01.1 Smart Balance Omega 13.7 -15.6 0.7 CATEGORY TOTAL 1,865.5 -1.5
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label
198.5 -0.2% $3.78 Wesson 57.1 -8.54.67 Crisco 70.3 17.93.67 Mazola 31.5 9.0 5.58 Lou Ana 17.1 16.06.27
Spectrum Naturals 6.3 24.1 8.12 BetterBody Foods 2.0 146.4 11.53 123 9.3 -14.8 2.48 Pompeian OlivExtra 3.5
25.0 5.67 Smart Balance Omega 3.4 -15.8 4.05 CATEGORY TOTAL 431.2 1.7 4.33 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI OLIVE OIL After
a year of solid growth, olive oil sales slowed, up only 1.4% in dollars compared to a previous increase of more than
5%. Overall, the category accounted for more than $1 billion. Pompeian enjoyed the most growth among vendors,
up 18.2%. Private label paced both vendors and brands with 29.6% dollar share. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Private label $319.6 -0.1% 29.6% Med Foods 204.2 -5.818.9 Salov S
PA 137.6 1.4 12.7 Pompeian 105.1 18.29.7 Colavita USA 39.82.73.7 UNIT SALES CHANGE VS. AVG. PRICE
TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 49.9 1.2% $6.41 Med Foods 21.7 -6.5 9.41 Salov
SPA 17.5 4.3 7.87 Pompeian 15.8 11.8 6.67 Colavita USA 3.8 4.8 10.52 $ SALES CHANGE VS. TOP BRANDS
(MILLIONS) YEAR AGO SHARE Private label $319.6 -0.1% 29.6% Bertolli 166.2 -3.9 15.4 Filippo Berio 137.4 1.5
 12.7 Pompeian 104.9 18.89.7 Colavita 36.8 3.5 3.4 Star 31.0 -3.6 2.9 California Olive Ranch 29.245.12.7 Botticelli
23.9 -3.5 2.2 Bertolli Classico 15.5 -0.81.4 Olivari 13.831.91.3 CATEGORY TOTAL 1,080.81.4100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 49.9 1.2%
$6.41 Bertolli 17.9 -4.2 9.31 Filippo Berio 17.5 4.4 7.87 Pompeian 15.7 12.4 6.67 Colavita 3.3 5.1 11.13 Star 4.0 -
6.37.74 California Olive Ranch 3.240.89.12 Botticelli 3.0 -7.3 8.02 Bertolli Classico 1.1 -2.3 13.68 Olivari 2.3 28.7
6.11 CATEGORY TOTAL 145.7 1.1 7.42 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
 MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
THE 52 WEEKS ENDED JANUARY 25. Source: IRI MICROWAVE BROWNING/PAN SPRAY Both dollar and units
sales were relatively unchanged, up 0.9% and 0.1 % respectively. ConAgra Foods and its Pam brand accounted for
 more than half of category sales. Private label was the only other brand with significant impact, capturing 34.7% of
dollars. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE ConAgra Foods $178.3 -0.5%


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 239 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

51.7% Private label 119.7 -0.9 34.7 The J.M. Smucker Co. 14.8 1.84.3 B & G Foods 11.0 -0.1 3.2 Boulder Brands
7.83.52.3 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT ConAgra
Foods 55.4 -1.5% $3.22 Private label 51.7 -0.8 2.31 The J.M. Smucker Co. 6.52.62.29 B & G Foods 4.9 -0.3 2.23
Boulder Brands 2.94.92.75 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Pam $176.9
0.9% 51.3% Private label 119.7 -0.9 34.7 Crisco 13.84.04.0 Baker's Joy 10.1 1.72.9 Smart Balance Omega 5.5-
7.91.6 Spectrum 2.5109.90.7 Smart Balance 2.3 45.7 0.7 Winona pure 1.94.90.6 Mazola 1.72.2 0.5 Pompeian
1.6 457.8 0.5 CATEGORY TOTAL 344.7 0.9 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS
(MILLIONS) YEAR AGO PER UNIT Pam 54.6 0.7% $3.24 Private label 51.7 -0.8 2.31 Crisco 6.1 4.4 2.28 Baker's
Joy 4.6 1.8 2.19 Smart Balance Omega 2.0 -6.5 2.75 Spectrum 0.4 113.1 5.55 Smart Balance 0.9 47.2 2.75
Winona pure 0.6 1.0 3.09 Mazola 0.8 5.0 2.21 Pompeian 0.3 404.5 4.98 CATEGORY TOTAL 125.0 0.1 2.76
TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI CHEESE SNACKS Frito Lay just gets bigger and bigger. Buoyed by the Cheetos brand, up 7.1 % in
dollars for a 70.8% market share, Frito Lay generated more than $1 billion, up 5% with more than 82% of the
category. Baked Cheetos did particularly well, up 12.2% in dollars, 30.4% in units. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Frito Lay $1,077.6 5.0% 82.4% Private label 47.1 5.6 3.6 Utz Quality
Foods 43.3 -0.3 3.3 Wise Fods 21.2 -7.3 1.6 Herr Foods 15.2 1.5 1.2 UNIT SALES CHANGE VS. AVG. PRICE
TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Frito Lay 538.5 1.6% $2.00 Private label 25.3 3.6 1.86 Utz
Quality Foods 14.8 6.6 2.93 Wise Fods 15.1 -8.9 1.40 Herr Foods 9.4 1.1 1.62 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Cheetos $926.4 7.1% 70.8% Chester's 67.1 -0.75.1 Private label 47.1
5.63.6 Utz 39.5 -3.9 3.0 Cheetos Mix Ups 31.2 -24.8 2.4 Baked Cheetos 27.4 12.22.1 Cheetos Simply 22.8 NA 1.7
Wise Cheez Doodles 20.6 -7.21.6 Herr's 15.0 1.61.1 Bachman Jax 11.311.60.9 CATEGORY TOTAL 1,307.94.3
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Cheetos 474.4
2.7% $1.95 Chester's 34.0 0.01.97 Private label 25.3 3.61.86 Utz 13.1 -1.73.01 Cheetos Mix Ups 13.1 -31.1 2.37
Baked Cheetos 9.4 30.4 2.92 Cheetos Simply 6.7 NA 3.39 Wise Cheez Doodles 14.8 -8.8 1.39 Herr's 9.3 0.5 1.61
Bachman Jax 4.8 10.1 2.33 CATEGORY TOTAL 657.1 1.5 1.99 TOTAL U.S. SALES THROUGH
SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT
CLUB AND DOLLAR CHAINS FORTHE 52 WEEKS ENDED JANUARY 25. Source: IRI ALL OTHER CRACKERS
Sunshine's Cheez It brand was No. 1 with nearly 13% of dollars. However the top vendor was Mondelez,
accounting for more than 32% of sales on the strength of its Nabisco brands (Ritz, Wheat Thins and Triscuits).
Pepperidge Farms also did well with its Goldfish brand crackers. $ SALES CHANGE VS. TOP VENDORS
(MILLIONS) YEAR AGO SHARE Mondelez International 51,614.1 -0.8% 32.5% Sunshine Biscuits 766.1 5.2 15.4
Pepperidge Farm 746.8 1.0 15.0 Kellogg Co. 601.8 -4.0 12.1 Private label 234.5 -1.1 4.7 UNIT SALES CHANGE
VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Mondelez International 605.0 0.3% $2.67
Sunshine Biscuits 271.3 7.6 2.82 Pepperidge Farm 285.82.32.61 Kellogg Co. 208.4 -4.92.89 Private label 121.8 -
2.4 1.92 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Sunshine Cheez It $632.4 0.1 %
12.7% Nabisco Ritz 500.6 -2.0 10.1 Pepperidge Farm Goldfish 459.64.59.3 Nabisco Wheat Thins 344.8 -8.1 6.9
Nabisco Triscuit 323.8 -8.1 6.5 Private label 234.5 -1.1 4.7 Stacy's 215.6 1.6 4.3 Keebler Club 214.3 3.2 4.3
Keebler Townhouse 212.0 19.24.3 Snack Factory Pretzel Crisps 176.88.1 3.6 CATEGORY TOTAL 4,967.00.9
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Sunshine
Cheez It 224.4 2.8% $2.82 Nabisco Ritz 181.9 -2.8 2.75 Pepperidge Farm Goldfish 170.55.22.70 Nabisco Wheat
Thins 126.2 -6.6 2.73 Nabisco Triscuit 122.6 -6.4 2.64 Private label 121.8 -2.4 1.92 Stacy's 64.0 2.4 3.37 Keebler
Club 75.3 3.62.85 Keebler Townhouse 79.516.62.67 Snack Factory Pretzel Crisps 60.211.22.94 CATEGORY
TOTAL 1,829.8 1.7 2.71 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS
ENDED JANUARY 25. Source: IRI SNACK NUTS The health benefits of nuts are not lost on consumers. The
category accounted for $3.8 billion, up 2.8%. Units were up 1.5%. Kraft and its Planters brand had a strong year
and were the top national vendor and brand, but store brands held the No.1 spot overall. $ SALES CHANGE VS.
TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $1,195.3 2.0% 31.2% Kraft Foods Group 1,011.1
5.026.4 Paramount Farms 560.0 0.814.6 Blue Diamond Growers 407.012.610.6 Diamond Foods 116.4 -4.7 3.0
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 286.6
4.0% $4.17 Kraft Foods Group 191.06.55.29 Paramount Farms 92.6 -4.9 6.05 Blue Diamond Growers 79.6 2.0


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 240 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST....

5.11 Diamond Foods 31.1 0.23.74 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private
label $1,195.3 2.0% 31.2% Planters 932.1 7.5 24.3 Wonderful 559.9 1.4 14.6 Blue Diamond 407.0 12.6 10.6
Emerald 113.5 -4.5 3.0 Planters Nutrition 67.3 11.1 1.8 Hampton Farms 66.1 21.6 1.7 Young Pecan 38.4 -6.2 1.0
Imperial Nuts 24.3 -19.4 0.6 Frito Lay 21.318.4 0.6 CATEGORY TOTAL 3,828.8 2.8100.0 UNIT SALES CHANGE
VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 286.6 4.0% $4.17 Planters 177.7
9.5 5.24 Wonderful 92.6 -4.1 6.05 Blue Diamond 79.6 2.0 5.11 Emerald 30.8 0.6 3.68 Planters Nutrition 10.9 2.0
6.18 Hampton Farms 22.1 15.4 2.99 Young Pecan 2.9 -11.613.16 Imperial Nuts 8.5 -19.5 2.87 Frito Lay 12.116.1
1.76 CATEGORY TOTAL 885.9 1.54.32 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
THE 52 WEEKS ENDED JANUARY 25. Source: IRI GRANOLA BARS The health benefits of nuts are not lost on
consumers. The category accounted for $3.8 billion, up 2.8%. Units were up 1.5%. Kraft and its Planters brand had
a strong year and were the top national vendor and brand, but store brands held the No.1 spot overall. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE General Mills $622.1 -2.9% 39.1% Quaker Oats
Co. 402.4 1.325.3 Private label 143.9 -12.5 9.1 Kashi Co. 106.29.56.7 McKee Foods Corp. 84.88.85.3 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT General Mills 176.2 -4.4%
$3.53 Quaker Oats Co. 139.3 -1.1 2.89 Private label 62.7 -12.4 2.29 Kashi Co. 31.7 6.1 3.35 McKee Foods Corp.
37.6 12.8 2.25 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Nature Valley $387.3 -
7.6% 24.4% Quaker Chewy 223.96.9 14.1 Nature Valley Sweet & Salty Nut 217.66.0 13.7 Private label 143.9-
12.5 9.1 Kashi 106.2 12.4 6.7 Quaker Chewy Dipps 95.4 -6.7 6.0 Sunbelt Bakery 83.9 8.8 5.3 Kind Healthy Grains
48.9 793.0 3.1 Quaker Big Chewy 37.9 35.7 2.4 Atkins Advantage 30.6 -0.1 1.9 CATEGORY TOTAL 1,589.2 -1.0
100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Nature Valley
105.7 -9.7% $3.67 Quaker Chewy 73.65.03.04 Nature Valley Sweet & Salty Nut 64.4 5.0 3.38 Private label 62.7-
12.4 2.29 Kashi 31.7 9.1 3.35 Quaker Chewy Dipps 31.7 -11.1 3.01 Sunbelt Bakery 35.7 12.92.35 Kind Healthy
Grains 14.7 847.0 3.32 Quaker Big Chewy 15.7 51.0 2.41 Atkins Advantage 4.1 0.0 7.50 CATEGORY TOTAL
518.2 -2.7 3.07 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET
RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS
ENDED JANUARY 25 Source: IRI FLOUR General Mills and its Gold Medal brand held top spot with 24.7% of
dollars. Store brands were a close second at 23.5%. Overall, category dollars were flat, down just 0.2%, while units
were down 1.7%. Average price per unit increased 4-cents. $ SALES CHANGE VS. TOP VENDORS (MILLIONS)
YEAR AGO SHARE General Mills $180.6 -5.1 % 25.8% Private label 164.6 -5.4 23.5 The J.M. Smucker Co. 103.1 -
0.314.7 King Arthur Flour Co. 69.6 5.2 9.9 Bob's Red Mill Natural Foods 46.317.1 6.6 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT General Mills 69.1 -5.6% $2.61 Private label
77.8 -3.6 2.11 The J.M. Smucker Co. 40.7 0.1 2.53 King Arthur Flour Co. 16.1 5.6 4.31 Bob's Red Mill Natural
 Foods 7.4 12.06.23 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Gold Medal $172.7-
 5.7% 24.7% Private label 164.6 -5.4 23.5 King Arthur Flour 69.65.29.9 Pillsbury Best 59.1 2.4 8.5 Bob's Red Mill
46.3 17.1 6.6 White Lily 22.3 -3.4 3.2 Maseca 21.1 4.1 3.0 White Wings 13.8 1.3 2.0 Swan's Down 11.1 -1.0 1.6
 Blue Bird 8.4 22.4 1.2 CATEGORY TOTAL 699.7 -0.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
 BRANDS (MILLIONS) YEAR AGO PER UNIT Gold Medal 66.4 -6.1 % $2.60 Private label 77.8 -3.6 2.11 King Arthur
 Flour 16.1 5.64.31 Pillsbury Best 23.52.4 2.51 Bob's Red Mill 7.4 12.1 6.24 White Lily 8.8 -1.6 2.51 Maseca 4.8
7.4 4.33 White Wings 2.8 0.5 4.81 Swan's Down 3.5 -4.03.10 Blue Bird 1.229.06.95 CATEGORY TOTAL 248.7-
 1.7 2.81 TOTAL U.S. SALES THROUGH SUPERMARKETS. DRUGSTORES, MASS MARKET RETAILERS,
 MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED
 JANUARY 25 Source: IRI SPICE/SEASONING-NO SALT/PEPPER Three of the top four brands were from
 category leader McCormick (33.6% dollar share). Private label was second with a 14.7% dollar share. The biggest
 brand gainer was Badia, up 16.3%. category sales totaled $2.2 billion, up 3.6%. Units were up 3.4%. $ SALES
 CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE McCormick & Co. $741.3 1.4% 33.6% Private
 label 324.00.7 14.7 ACH Food Cos. 174.03.37.9 B & G Foods 82.5 -1.9 3.7 Goya Foods 74.3 3.6 3.4 UNIT
 SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT McCormick & Co. 248.9
 4.7% $2.98 Private label 151.3 -1.3 2.14 ACH Food Cos. 46.4 1.2 3.75 B & G Foods 27.5 -2.83.00 Goya Foods
 36.4 4.8 2.04 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE McCormick $415.5 -1.7%
 18.9% Private label 324.0 0.714.7 McCormick Gourmet Collctn 120.7 -1.5 5.5 McCormick Grill Mates 100.53.24.6
 Badia 69.2 16.3 3.i Tones 67.7 0.2 3.1 Mrs. Dash 59.9 0.3 2.7 Spice Islands 58.0 0.6 2.6 Spice World 51.1 3.32.3


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 241 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

Sazon Goya 45.8 4.0 2.1 CATEGORY TOTAL 2,203.9 3.6 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT McCormick 115.7 -2.9% $3.59 Private label 151.3 -1.3 2.14
McCormick Gourmet Collctn 23.3 0.4 5.17 McCormick Grill Mates 37.7 0.2 2.66 Badia 31.714.92.18 Tones 17.8-
2.53.81 Mrs. Dash 20.9 -1.2 2.86 Spice Islands 10.9 -1.35.34 Spice World 17.5 -0.4 2.92 Sazon Goya 22.7 5.7
2.02 CATEGORY TOTAL 823.5 3.4 2.68 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
THE 52 WEEKS ENDED JANUARY 25. Source: IRI ICE CREAM Blue Bell was the only national brand with double-
digit dollar share (11.3%), second to private label (21.3%). Brands three through five, Haagen-Dazs, Breyers and
Ben & Jerry's, were separated by only 0.6%. Talenti enjoyed a big year, up 77.2%. Overall, category dollars were
up 3.1 % while units were up 1.2%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE
Private label $1,069.4 -2.6% 21.3% Nestle Dreyers Ice Cream Co. 927.5 -3.3 18.5 Blue Bell Creameries 570.0 5.6
11.3 Good Humor/Breyers 478.1 6.2 9.5 Ben & Jerry's Homemade 389.0 15.3 7.7 UNIT SALES CHANGE VS.
AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 331.6 -3.0% $3.23 Nestle Dreyers
Ice Cream Co. 238.3 -3.7 3.89 Blue Bell Creameries 130.70.24.36 Good Humor/Breyers 129.0 1.93.71 Ben &
Jerry's Homemade 100.7 12.6 3.86 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Private label $1,069.4 -2.6% 21.3% Blue Bell 570.0 5.6 11.3 Haagen-Dazs 382.2 4.5 7.6 Breyers 356.8 -5.1 7.1
Ben & jerry's 349.9 3.7 7.0 Dreyer's/Edy's Siowchurned 263.4 -8.5 5.2 Dreyer's/Edy's Grand 232.6 -8.1 4.6 Turkey
Hill 218.9 11.94.4 Talenti 164.977.23.3 Wells Blue Bunny 163.3 -32.6 3.2 CATEGORY TOTAL 5,026.2 3.1 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 331.6-
3.0% $3.23 Blue Bell 130.7 0.24.36 Haagen-Dazs 93.2 3.94.10 Breyers 99.2 -6.3 3.59 Ben & jerry's 90.51.23.87
Dreyer's/Edy's Siowchurned 69.2 -8.0 3.81 Dreyer's/Edy's Grand 62.5 -7.8 3.72 Turkey Hill 75.1 12.1 2.91 Talenti
37.7 74.2 4.37 Wells Blue Bunny 41.5 -26.4 3.93 CATEGORY TOTAL 1,351.1 1.2 3.72 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI FZ
YUGUKTITOFU Dannon Oikos made its way into the top 10, debuting at seven with more than $16 million in sales,
5.1 % market share. Top selling national brand Kemps did well, up 10.3% in dollars, as did No.2 So Delicious, up a
more impressive 28.6%. Overall, the category was off, about 10% in both dollars and units. $ SALES CHANGE VS.
TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $64.3 -1.6% 20.2% Ben & Jerry's Homemade 39.2 -
26.9 12.3 Kemps 37.4 9.0 11.7 Turtle Mountain 36.1 16.8 11.3 Wells Enterprises 26.7 -30.8 8.4 UNIT SALES
CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 21.2 -1.7% $3.02
Ben & Jerry's Homemade 10.4 -30.5 3.78 Kemps 10.0 10.33.73 Turtle Mountain 6.9 18.5 5.20 Wells Enterprises
7.1 -34.4 3.75 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $64.3 -1.6%
20.2% Kemps 34.5 10.3 10.8 So Delicious 26.5 28.6 8.3 Ben & Jerry's FroYo 23.4 -1.6 7.3 Wells Blue Bunny 23.0
1.87.2 Healthy Choice 22.8 -37.3 7.1 Dannon Oikos 16.223,963.75.1 Ben & Jerry's 15.8 -47.0 5.0 Dreyer's/Edy's
Siowchurned 10.8 -27.3 3.4 Haagen-Dazs 9.1 -7.4 2.9 CATEGORY TOTAL 318.8 -9.5 100.0 UNIT SALES
CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 21.2 -1.7% $3.02
Kemps 9.311.73.72 So Delicious 5.1 30.75.15 Ben & Jerry's FroYo 6.1 -2.93.86 Wells Blue Bunny 5.9 2.6 3.89
Healthy Choice 6.3 -41.8 3.59 Dannon Oikos 5.0 26461.6 3.25 Ben & Jerry's 4.3 -50.4 3.68 Dreyer's/Edy's
Siowchurned 2.8 -26.4 3.90 Haagen-Dazs 2.3 -7.8 4.00 CATEGORY TOTAL 86.8 -11.1 3.67 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FORTHE 52 WEEKS ENDED JANUARY 25. Source: IRI
SHERBET/SORBET/ICES Talenti was the big winner with a dollars increase of 54.4% and sales that reached
nearly $10 million. Blue Bell also fared well, up 9.9%. Leading national brand Haagen-Dazs had an off year, but still
captured almost 14% of dollar sales. Private label still controls the category with more than 40% of dollars, though
down 9%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $80.9 -9.0%
41.9% Nestle Dreyers Ice Cream Co. 33.8 -9.0 17.5 Blue Bell Creameries 14.99.97.7 Talenti 9.8 54.4 5.1 Prairie
Farms Dairy 6.2 5.5 3.2 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER
UNIT Private label 31.7 -9.8% $2.55 Nestle Dreyers Ice Cream Co. 8.6 -9.2 3.94 Blue Bell Creameries 5.2 4.2 2.89
Talenti 2.2 52.0 4.40 Prairie Farms Dairy 1.9 5.3 3.24 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR
AGO SHARE Private label $80.9 -9.0% 41.9% Haagen-Dazs 26.8 -5.2 13.9 Blue Bell 14.9 9.9 7.7 Talenti 9.8 54.4
5.1 Prairie Farms 6.2 5.6 3.2 Kemps 6.0 -7.7 3.1 WholeFruit 4.3 -9.4 2.2 Dean's Country Fresh 4.0 0.8 2.1
Dreyer's/Edys 3.9 -22.7 2.0 Ciao Bella 3.4 -40.1 1.7 CATEGORY TOTAL 193.2 -5.5100.0 UNIT SALES CHANGE


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 242 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 31.7 -9.8% $2.55 Haagen-Dazs
6.8 -5.4 3.94 Blue Bell 5.2 4.2 2.89 Talenti 2.2 52.0 4.40 Prairie Farms 1.9 5.3 3.23 Kemps 2.0 -9.3 3.05 WholeFruit
1.5 -11.9 2.85 Dean's Country Fresh 1.6 -3.6 2.58 Dreyer's/Edys 1.0 -23.4 3.89 Ciao Bella 0.8 -43.4 4.36
CATEGORY TOTAL 66.2 -7.0 2.92 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS
MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52
WEEKS ENDED JANUARY 25. Source: IRI FROZEN PIZZA CRUSTS/DOUGH After double-digit growth the year
prior, sales flattened. However, most national brands did well including Udi's, up 11.5% in dollars for 24.7% market
share, trailing only private label. Other brands that did well were Stefano's, Tiseo and Against the Grain Gourmet. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $5.7 -5.2% 27.2% Boulder
Brands 5.1 11.5 24.7 Kinnikinnick Foods 1.4 -0.7 6.9 Stefano Foods 1.2 18.3 6.0 Score Tuesday 0.9 11.8 4.4 UNIT
SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 2.0 -3.9%
$2.83 Boulder Brands 1.0 14.3 5.04 Kinnikinnick Foods 0.2 0.3 8.05 Stefano Foods 0.6 15.7 1.99 Score Tuesday
0.5 5.3 1.89 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $5.7 -5.2%
27.2% Udi's 5.1 11.5 24.7 Kinnikinnick Foods 1.4 -0.7 6.9 Stefano's 1.2 18.3 6.0 Tiseo 0.9 11.8 4.4 Against the
Grain Gourmet 0.854.83.7 Calise & Sons Bakery 0.79.53.3 Guttenplans 0.7 5.7 3.3 House of Pasta 0.6 -12.8 2.8
Original Pizza of Boston 0.4 22.5 2.0 CATEGORY TOTAL 20.8 0.3100.0 UNIT SALES CHANGE VS. AVG. PRICE
TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 2.0 -3.9% $2.83 Udi's 1.0 14.3 5.04 Kinnikinnick
Foods 0.2 0.3 8.05 Stefano's 0.6 15.7 1.99 Tiseo 0.5 5.3 1.89 Against the Grain Gourmet 0.1 52.4 7.28 Calise &
Sons Bakery 0.4 7.81.52 Guttenplans 0.6 7.4 1.22 House of Pasta 0.2 -15.2 2.77 Original Pizza of Boston 0.223.8
2.37 CATEGORY TOTAL 7.0 -0.6 2.95 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
THE 52 WEEKS ENDED JANUARY 25. Source: IRI FROZEN PIZZA Di Giorno remained the No.1 brand with
dollars more than double No.2, private label. Totino's Party Pizza, Red Baron and Tombstone round out the top
five brands. Nestle was the top vendor, garnering 43.6% of dollars. Overall the category was flat in dollars, down
2.9% in units. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Nestle USA $1,907.6 -
5.4% 43.6% Schwan Food Co. 898.82.720.5 Private label 463.7 5.0 10.6 General Mills 409.2 6.6 9.3 Bernatello's
Pizza 78.7 24.7 1.8 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
Nestle USA 435.2 -7.5% $4.38 Schwan Food Co. 246.8 -5.5 3.64 Private label 147.8 1.6 3.14 General Mills 304.5
4.3 1.34 Bernatello's Pizza 20.6 4.5 3.83 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Di Giorno $957.3 -7.7% 21.9% Private label 463.7 5.0 10.6 Totino's Party Pizza 387.77.28.9 Red Baron 380.3 2.7
8.7 Tombstone 308.9 -0.5 7.1 Freschetta 222.7 19.95.1 Jack's 194.363.24.4 Red Baron Singles 152.66.63.5
California Pizza Kitchen 138.4 1.93.2 Di Giorno Pizzeria 89.29.32.0 CATEGORY TOTAL 4,377.1 0.0 100.0 UNIT
SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Di Giorno 170.4 -9.4%
$5.62 Private label 147.8 1.63.14 Totino's Party Pizza 286.7 5.31.35 Red Baron 105.8 -0.33.59 Tombstone 83.3-
2.1 3.71 Freschetta 42.715.75.21 Jack's 63.4 61.6 3.07 Red Baron Singles 44.37.03.45 California Pizza Kitchen
26.2 -2.0 5.27 Di Giorno Pizzeria 15.6 5.4 5.73 CATEGORY TOTAL 1,342.7 -2.9 3.26 TOTAL U.S. SALES
THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND
SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI
REFRIGERATED BACON Bacon sales are sizzling. Dollar sales are up 7.2%, climbing past the $4 billion mark.
Unit sales are also up a healthy 3.2%. Private label is the top selling vendor and brand. Of the national brands,
Oscar Mayer is No. 1 followed by Hormel Black label. The biggest gainer was Smithfield, up 34.6%. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $948.9 11.9% 21.6% Kraft Foods
Group 904.0 4.4 20.6 Hormel Foods 485.3 0.1 11.1 Wright Brand Foods 341.0 5.5 7.8 Smithfield 228.0 35.8 5.2
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 207.9
6.8% $4.56 Kraft Foods Group 181.5 1.34.98 Hormel Foods 83.0 -7.0 5.85 Wright Brand Foods 32.6 -1.6 10.47
Smithfield 53.7 32.8 4.24 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label
$948.9 11.9% 21.6% Oscar Mayer 854.8 2.6 19.5 Hormel Black Label 366.3 0.7 8.3 Wright 334.1 4.9 7.6 Smithfield
210.034.64.8 Farmland 207.2 7.24.7 Gwaltney 96.1 -5.52.2 Hormel92.8 -1.3 2.1 BarS 87.4 -16.3 2.0 Butterball
Everyday 71.6 3.8 1.6 CATEGORY TOTAL 4,387.8 7.2 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 207.9 6.8% $4.56 Oscar Mayer 169.7 -1.4 5.04 Hormel
Black Label 60.0 -6.9 6.10 Wright 32.2 -2.010.36 Smithfield 47.531.24.42 Farmland 44.7 4.4 4.63 Gwaltney 25.2-
3.23.81 Hormel18.5 -7.1 5.01 BarS 23.8 -21.9 3.68 Butterball Everyday 32.5 2.7 2.20 CATEGORY TOTAL 926.7


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 243 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST....

3.2 4.73 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS MARKET RETAILERS,
MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED
JANUARY 25. Source: IRI BROWN/POWDER/FLAVORED SUGAR Just about half the category belongs to private
label (49%), though that was down 6.5% for the year. The top national brand was Domino with 24.3% of dollars, flat
for the year. C&H Brown was the only other brand with significant market share, 14.6%, down 2.1 %. $ SALES
CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $187.2 -6.5% 49.0% Domino Foods
92.9 0.0 24.3 C & H Sugar Co. 55.8 -2.0 14.6 Imperial Sugar Co. 20.0 5.1 5.2 Amer Crystal Sugar Co. 6.5 0.3 1.7
UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 111.0 -
2.5% $1.69 Domino Foods 55.6 -1.9 1.67 C & H Sugar Co. 29.2 -1.4 1.91 Imperial Sugar Co. 13.3 9.8 1.50 Amer
Crystal Sugar Co. 3.3 3.4 1.95 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private
label $187.2 -6.5% 49.0% Domino 92.9 0.0 24.3 C&H 55.7 -2.1 14.6 Imperial Sugar 10.2 3.6 2.7 Dixie Crystals 9.5
6.9 2.5 Florida Crystals 5.8 11.2 1.5 Crystal Sugar 4.4 -0.7 1.2 American Crystal 2.0 2.3 0.5 Wholesome
Sweeteners 1.743.60.5 Batey 1.78.20.5 CATEGORY TOTAL 382.2 -2.7 100.0 UNIT SALES CHANGE VS. AVG.
PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 111.0 -2.5% $1.69 Domino 55.6 -1.9 1.67
C&H 29.2 -1.4 1.91 Imperial Sugar 6.37.5 1.61 Dixie Crystals 6.9 12.3 1.39 Florida Crystals 1.6 11.23.63 Crystal
Sugar 2.2 2.8 1.96 American Crystal 1.0 4.7 1.94 Wholesome Sweeteners .3 46.2 4.43 Batey .4 9.3 4.10
CATEGORY TOTAL 220.5 -0.9 1.73 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES, MASS
MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52
WEEKS ENDED JANUARY 25. Source: IRI CANNED/BOTILED CORN Del Monte Foods was the top national
vendor with 24.8% of dollar sales on the strength of three brands in the top 10. Senaca Foods' Libby's had a good
year, up 10% in dollars. Overall category dollars were down 2.3%, units down 0.2%. $ SALES CHANGE VS. TOP
VENDORS (MILLIONS) YEAR AGO SHARE Private label $227.2 -2.1% 36.4% Del Monte Foods 154.9 -8.0 24.8
General Mills 102.9 -2.1 16.5 Seneca Foods Corp. 50.5 11.3 8.1 Juanita's Foods 25.5 6.0 4.1 UNIT SALES
CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Private label 332.0 -2.8% $0.68
Del Monte Foods 136.62.1 1.13 General Mills 87.8 -6.51.17 Seneca Foods Corp. 67.2 27.3 0.75 Juanita's Foods
10.54.72.42 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $227.2 -2.1%
36.4% Del Monte Fresh Cut 106.9 -5.217.1 Green Giant 88.8 -2.4 14.2 Libby's 44.7 10.07.2 Del Monte 35.2 7.8
5.6 Juanita's 21.1 8.8 3.4 Bush's Best 13.9 4.3 2.2 Green Giant Mexicorn 9.3 -9.3 1.5 Del Monte Fresh Cut
Specialties 8.0 -53.3 1.3 Teasdale 6.8 -3.81.1 CATEGORY TOTAL 624.5 -2.3 100.0 UNIT SALES CHANGE VS.
AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 332.0 -2.8% $0.68 Del Monte Fresh
Cut 114.84.20.93 Green Giant 79.3 -7.0 1.12 Libby's 60.6 26.9 0.74 Del Monte 11.8 65.4 2.98 Juanita's 7.5 9.0
2.81 Bush's Best 8.3 3.71.67 Green Giant Mexicorn 6.1 -10.9 1.53 Del Monte Fresh Cut Specialties 5.3 -53.31.50
Teasdale 2.9 -2.5 2.34 CATEGORY TOTAL 687.2 -0.2 0.91 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI CANNED/BOTTLED GREEN BEANS The
Green Giant w as jolly, up a healthy 15% in dollars for General Mills. Del Monte Fresh Cut was the top national
brand with 21.1 % of dollars, trailing private label (36.3%). The category generated more than $600 million, down
1.6%. Units were up 0.7%. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label
$218.9 -1.7% 36.3% Del Monte Foods 203.9 -6.4 33.8 General Mills 54.511.99.0 Seneca Foods Corp. 44.5 5.7 7.4
Aliens 27.4 -7.6 4.5 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT
Private label 310.8 -2.6% $0.70 Del Monte Foods 165.34.21.23 General Mills 50.3 -3.71.08 Seneca Foods Corp.
59.7 24.0 0.75 Aliens 17.2 -19.2 1.59 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE
Private label $218.9 -1.7% 36.3% Del Monte Fresh Cut 127.0 -10.5 21.1 Del Monte 55.9 4.8 9.3 Green Giant 44.0
 15.07.3 Libby's 39.0 5.1 6.5 The Aliens 23.3 -4.8 3.9 Hanover 18.2 4.5 3.0 Del Monte Fresh Cut Specialties 17.4-
23.32.9 Glory foods 11.0 10.3 1.8 Green Giant Kitchen Sliced 9.8 -3.4 1.6 CATEGORY TOTAL 602.8 -1.6 100.0
UNIT SALES CHANGE VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 310.8-
2.6% $0.70 Del Monte Fresh Cut 133.8 1.6 0.95 Del Monte 18.6 53.7 3.01 Green Giant 38.8 -3.7 1.13 Libby's 53.9
25.00.72 The Aliens 12.8 -16.21.82 Hanover 8.4 4.92.17 Del Monte Fresh Cut Specialties 11.5 -22.81.51 Glory
foods 5.7 16.6 $1.95 Green Giant Kitchen Sliced 10.9 -5.9 0.89 CATEGORY TOTAL 644.9 0.7 0.93 TOTAL U.S.
SALES THROUGH SUPERMARKETS,                       DRUGSTORES, MASS MARKET RETAILERS, MILITARY
COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR THE 52 WEEKS ENDED JANUARY 25.
Source: IRI BAGELS/BIALYS It was a strong year for No.1 brand Thomas. The Orograin Bakeries brand was up


     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 244 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....

7.2% in dollars, capturing nearly half of all category sales. Udi's also performed well, up 22.4%. Overall the
category was up 1.9% in dollars, 3.8% units. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO
SHARE Orograin Bakeries Products $519.34.3% 60.7% Private label 133.9 4.4 15.6 EarthGrains Baking Cos. 79.4
-11.1 9.3 Pepperidge Farm 24.4 -12.62.9 Flowers Foods Bakeries 21.9 -11.1 2.6 UNIT SALES CHANGE VS. AVG.
PRICE TOP VENDORS (MILLIONS) YEAR AGO PER UNIT Orograin Bakeries Products 160.75.5% $3.23 Private
label 62.2 6.3 2.15 EarthGrains Baking Cos. 28.1 -5.1 2.82 Pepperidge Farm 5.9 -11.7 4.11 Flowers Foods
Bakeries 8.1 -7.4 2.71 $ SALES CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Thomas $419.6
7.2% 49.0% Private label 133.9 4.4 15.6 Sara Lee 75.4 -10.08.8 Thomas Bagel Thins 73.6 -2.6 8.6 Thomas Hearty
Grains 25.7 -11.8 3.0 Nature's Own 21.9 -10.9 2.6 Pepperidge Farm Mini 13.2 -3.2 1.5 Udi's 11.8 22.4 1.4
Pepperidge Farm 11.2 -21.5 1.3 Franz 11.0 5.9 1.3 CATEGORY TOTAL 856.0 1.9 100.0 UNIT SALES CHANGE
VS. AVG. PRICE TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Thomas 128.58.1% $3.26 Private label 62.2
6.3 2.15 Sara Lee 26.9 -4.2 2.80 Thomas Bagel Thins 24.3 -0.3 3.03 Thomas Hearty Grains 7.7 -11.0 3.33 Nature's
Own 8.1 -7.22.71 Pepperidge Farm Mini 3.2 -2.3 4.09 Udi's 2.2 21.7 5.45 Pepperidge Farm 2.7 -20.84.14 Franz
4.8 5.1 2.29 CATEGORY TOTAL 295.0 3.8 2.90 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI FRESH BREAD Fresh bread is one of the top
selling categories in the store with sales approaching $9 billion. Store brands were the only one to reach double-
digits, with 23.9% of dollar sales. Pepperidge Farm had a good year with two of its brands showing solid growth. $
SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $2,138.8 -3.7% 23.9%
Flowers Foods Bakeries 1,519.1 6.917.0 EarthGrains Baking Cos. 819.4 -5.0 9.2 Bimbo Bakeries USA 691.1 -0.1
7.7 Pepperidge Farm 665.3 1.37.4 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS) YEAR
AGO PER UNIT Private label 1,395.2 -2.0% $1.53 Flowers Foods Bakeries 569.9 8.3 2.67 EarthGrains Baking Cos.
328.4 -2.2 2.50 Bimbo Bakeries USA 240.4 1.1 2.88 Pepperidge Farm 197.0 1.3 3.38 $ SALES CHANGE VS. TOP
BRANDS (MILLIONS) YEAR AGO SHARE Private label $2,138.8 -3.7% 23.9% Nature's Own 838.7 -1.9 9.4
Brownberry 369.8 -10.3 4.1 Sara Lee 336.5 0.2 3.8 Oroweat 331.4 -4.3 3.7 Pepperidge Farm 215.9 4.8 2.4
Sunbeam 185.3 -8.1 2.1 Pepperidge Farm Swirl 172.6 -0.9 1.9 Pepperidge Farm Farmhouse 131.6 8.2 1.5 Mrs.
Baird's 112.3 -7.2 1.3 CATEGORY TOTAL 8,942.3 -0.8 100.0 UNIT SALES CHANGE VS. AVG. PRICE TOP
BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 1,395.2 -2.0% $1.53 Nature's Own 302.6 -1.4 2.77
Brownberry 129.6 -9.7 2.85 Sara Lee 137.8 4.1 2.44 Oroweat 95.6 -4.2 3.47 Pepperidge Farm 64.1 5.4 3.37
Sunbeam 74.5 -9.6 2.49 Pepperidge Farm Swirl 52.6 -0.7 3.28 Pepperidge Farm Farmhouse 40.1 9.0 3.28 Mrs.
Baird's 49.4 -5.2 2.27 CATEGORY TOTAL 3,899.6 -0.3 2.29 TOTAL U.S. SALES THROUGH SUPERMARKETS,
DRUGSTORES, MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR
CHAINS FOR THE 52 WEEKS ENDED JANUARY 25. Source: IRI DOUGHNUTS Doughnuts remain popular with
consumers. Category dollars were up 7%, units up 7.6%. Hostess Donettes rebounded nicely, nearly doubling
dollar sales, for a 10.7% market share, good for 5th best selling brand. Tastykake also had a strong year, up 18.4%
in dollars. $ SALES CHANGE VS. TOP VENDORS (MILLIONS) YEAR AGO SHARE Private label $330.1 7.5%
26.4% Bimbo Bakeries USA 288.8 -1.3 23.1 Krispy Kreme Doughnut Co. 163.3 -1.2 13.1 McKee Foods Corp. 143.1
 12.3 11.4 Hostess Brands 133.9 99.3 10.7 UNIT SALES CHANGE VS. AVG. PRICE TOP VENDORS (MILLIONS)
YEAR AGO PER UNIT Private label 117.5 -0.9% $2.81 Bimbo Bakeries USA 92.9 -1.4 3.11 Krispy Kreme
 Doughnut Co. 39.1 -4.7 4.18 McKee Foods Corp. 84.4 8.2 1.70 Hostess Brands 74.4 102.1 1.80 $ SALES
 CHANGE VS. TOP BRANDS (MILLIONS) YEAR AGO SHARE Private label $330.1 7.5% 26.4% Entenmann's
 174.0 -0.2 13.9 Krispy Kreme 153.6 -0.9 12.3 Little Debbie 142.4 11.8 11.4 Hostess Donettes 133.899.6 10.7
 Tastykake 59.4 18.4 4.7 Entenmann s Soltees 56.7 -0.9 4.5 Entenmann's Popems 37.1 -0.6 3.0 Duchess 18.0 -
 12.91.4 Nobrand 13.9 -0.91.1 CATEGORY TOTAL 1,250.17.0100.0 UNIT SALES CHANGE VS. AVG. PRICE
 TOP BRANDS (MILLIONS) YEAR AGO PER UNIT Private label 117.5 -0.9% $2.81 Entenmann's 55.4 -0.2 3.14
 Krispy Kreme 35.9 -4.0 4.27 Little Debbie 84.1 7.8 1.69 Hostess Donettes 74.4 102.5 1.80 Tastykake 32.4 26.2
 1.83 Entenmann s Soltees 14.1 -1.34.02 Entenmann's Popems 12.5 -1.0 2.98 Duchess 3.7 -20.6 4.92 Nobrand 4.5
 -0.73.12 CATEGORY TOTAL 486.27.62.57 TOTAL U.S. SALES THROUGH SUPERMARKETS, DRUGSTORES,
 MASS MARKET RETAILERS, MILITARY COMMISSARIES AND SELECT CLUB AND DOLLAR CHAINS FOR
 THE 52 WEEKS ENDED JANUARY 25. Source: IRI




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 245 of 254
   The stat pool: the grocery headquarters annual State of the Industry Almanac takes a comprehensive look at
                          dozens of supermarket categories.(STATE OF THE INDUST ....


Load-Date: August 30,2018


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 246 of 254
                                              Lauren's Un-Perfect Life
                                                                Redbook
                                                            April 1, 2015


Copyright 2015 Hearst Communications Inc. All Rights Reserved

Section: LIFE; Pg. 104; Vol. 224
Length: 2103 words
Byline: Amy Spencer


Luke Ritchie

Body


She's stylish, successful, and newly, happily married. But she is also completely and refreshingly chill about what
doesn't go her way. And since she's willing to talk about pretty much anything, we let you guys ask the questions.
Here we go

Lauren Conrad has the battle scars of a lifestyle guru who likes to get her hands dirty. Take the burn mark on her
right wrist after an unfortunate encounter with a hot oven rack. "It's so stupid," she says, shaking her head. "I was
experimenting with a cake, whether it was better to candy blood oranges before using them as decoration or just
slice them and put them on it fresh." (For the record, fresh is the way to go.) She also has little cuts on her ankles
from wearing a favorite pair of Louboutin flats with tiny spiky grommets. "They're really comfortable," she says,
laughing. "I just cut my ankles sometimes." We're sitting in the Los Angeles headquarters of her fashion line Paper
Crown, and as I begin to compliment the lovely decorations-delicate pink-and-white paper flowers-Lauren sets me
straight. "It took us, like, six hours to make those things," she says. "I thought it was going to be a really quick
project. And then I started and was like, I'm going to finish this."

Unlike the other celebrity lifestyle gurus of this world-ones who recommend steaming their lady parts or feature
impossibly lush dinner party tablescapes photographed with moody Instagram filters-it's a relief to hear Lauren, 29,
share an all-too-relatable tale of D.I.Y. PTSD. She doesn't even attempt a veneer of perfection. She doesn't have
the time. Besides her Paper Crown line, which she started in 2010 and has now expanded to bridesmaids' dresses
and stationery, Lauren has her hugely successful line for Kohl's, LC Lauren Conrad. She also recently launched
The Little Market, an online retailer that sells handmade fair-trade goods from woman artisans around the world.
Plus, Lauren is editor-in-chief of her website, http://www.laurenconrad.com. which receives 3.6 million unique views
a month. Sound exhausting? It is. Tonight Lauren plans on cracking open a bottle of bubbles to celebrate the fact
that Paper Crown shipped its first line of bridesmaids' dresses, but what she really needs, she says, is a nap.

And she's just as candid about her September 2014 marriage to William Tell, a 35-year-old who works in
entertainment law. Like an old married lady, she speaks about him with a mixture of admiration and affectionate
sarcasm. The pair met in 2011, and Lauren says she knew he was "the one" soon after. "He's the first person I ever
thought I could marry," she says. "He's so smart. I respect his opinion a lot." (Though there are exceptions: "I watch
The Good Wife with him, and he's like, 'That's incorrect. You would actually do this' It's a nightmare!") Lauren says
there are no immediate plans to start a family, but she's thinking about it, which is why she's planning on taking his
name, at least personally. "I feel like it makes you a family unit," she says.

Because we know she has legions of fans (not to mention 3.3 million Twitter followers), we asked you, our
REDBOOK readers, what you are dying to know from her. You didn't let us down with your smart, thoughtful


       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 247 of 254
                                                Lauren's Un-Perfect Life

questions, and Lauren's responses were equally straight. Listen to what keeps her motivated, how she handles her
online trolls, and why she dresses like Ronald Reagan. Really.

Let's start with an easy reader question. Megan Ferren of New York City says: I love the focus on healthy living on
your site. What do you like to snack on?

I'm obsessed with Inner Peas, the little Trader Joe's crunchy snack peas. But I've also been trying to eat fresh fruits
and vegetables as a snack. I've been so busy over the weekends and missing farmers' markets that I signed up for
a delivery service of locally grown stuff. That's not to say I'm not having pretzel parties-I like those pretzel crisps.

Ashley from San Francisco wants to know: What is your main source of decor inspiration?

Flea markets. The last thing I bought let me show you a picture! [Pulls up a photo on her iPhone] We're redoing our
backyard, and I was trying to figure out what type of chairs to put there. I was on Pinterest and I saw a picture of
these Bertoia side chairs. Because I'm clueless, I didn't realize it's a designer chair. When I went to find them, I
discovered they are around $700 each. For a chair! So I was at the flea market and I got a whole set for basically
less than what one new one would be.

Sabrina Irsay of Austin, TX, says: Your decor style is ultrafeminine. How do you incorporate your new husband's
personality and style into your home?

Excellent question. We are still working on it. We've been decorating a home together-we have a place in Laguna;
it's our little escape. But we're so different. So I think it's just going to end up eclectic? I'll give him a photo and be
like, "This is what I want to do." And if he says, "I don't hate it," then I'm allowed.

Why, what's his taste?

Modern or midcentury. More masculine, cleaner lines, heavier pieces. But he does have a large portrait of Elvis,
and it's painted on velvet. It's called "Velvis" and it's hanging in our garage. Because compromise! [Laughs]

It feels like you're testing out different things all the time-like writing novels or collaborating on new things. How do
you know when it's time totry something new?

I love change-standing still for too long terrifies me. That's why I'm in the fashion industry: You create a collection
and start over again. Nobody loves their job all the time, but you should enjoy parts of it. Writing my last book, I
wanted to kill myself for a month-it was the craziest deadline. I hadn't slept. I was so upset. Everything was the
worst, but I kept telling myself it was temporary. It was terrible, but in a good way. I'm happiest when I'm working
toward something.

When you're in business meetings, do you find that women have tobe super-assertive to be heard?

I don't think so. Over the last few years I've been able to work with several women who I really respected because
they didn't take on that role of being a bitch. They were strong, but they were kind and they didn't need to shout to
be heard. A lot of women feel like they need to be really tough in order to be taken seriously. A lot of times we have
this idea that kindness is weakness, which I don't think is true.

You're involved in so much; you must have crazy to-do lists. What kinds of things are you likely to leave undone?

Honestly, I keep lists in order to get thoughts out of my head; otherwise I can't quiet it. So I've started bringing a
notebook with me. And at night when I'm going to bed, I can put it all in writing. It kills me when I'm driving. Because
I commute a lot to L.A. from Orange County, which is a two-hour drive, I've been really into podcasts. I listened to
Serial in two days, because I'm crazy. And have you heard Invisibilia? It's about things you can't see, like emotions.
Today I listened to an episode on fear. It taught me you can actually train yourself to not be afraid of things,
because [a lot of] fear is taught.

What are you most afraid of?


      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 248 of 254
                                                Lauren's Un-Perfect Life

I'm a very jumpy person. For example, my husband has to whistle before he walks in a room to let me know he's
coming. A lot of times in public, people will come up behind me and grab my arm to get my attention. It's not an
aggressive thing, but it terrifies me. I spook easily.

Let's get back to the reader questions. Here's Karen Morgan of New Jersey: What has been the most surprising
thing about married life?

I don't have a great answer, because it hasn't felt different. William and I lived together before we married and knew
early on that we were going to spend our lives together.

How is your relationship with William different from your past relationships?

I was never a person who was obsessed with the idea of marriage. I mean, I love weddings. But for me, other parts
of a relationship are so much more important. For us it was obvious pretty quickly. He told me about the night he
decided. We were stuck in traffic, on our way to a dinner, so we ended up being in the car for two and a half hours.
We just had, like, a long talk of, "This is what our life would look like." We're planners. [Laughs]

I think it's funny that some people don't do that.

Obviously romance is so exciting and so is the thrill of committing yourself to someone forever. But you wake up the
day after the wedding and you're married. And you have the rest of your lives ahead of you.

What do you guys bicker about?

Everything. It can be the smallest thing, like the way to pronounce a word. It's really funny: He's a lawyer, and I love
to argue. One of my favorite things about him is that he's not afraid to disagree with me. And we both insist on
being right. He's so smart, and he's often right. And if I am wrong, I have no problem with it.

Do you feel pressure to start a family?

No, we don't. I had a girlfriend who did this thing that I thought was so smart: The year she was going to get
pregnant she made a checklist of things she wanted to do. One of them was, like, "Take a road trip across the
country." She checked them all off, and then she was like, "Okay, I'm ready to be a mom." I was telling William that,
and he was like, "You'd hate a road trip! You're terrible in the car!"

Alecia Pace of Long Island, NY, wondered this: Do you ever find that pleasing your fans or shutting up haters gets
in the way of your creativity?

Every once in a while, yes. Because I'm human, and when someone says something mean about me, it hurts my
feelings. That's natural. That said, I take everything with a grain of salt. People interact so differently when they
don't have anonymity to make them brave. It would hurt my feelings more if someone were to say it to my face.

How do you get through tough or challenging times?

If I'm really stressed-out or upset at something, I always just try to focus on the positive. I think the best thing to do
is count your blessings. There is so much good still there. It's really the only thing that makes me feel better.

Okay, we got a lot of questions about your beauty routine. Jackson Pearce of Atlanta asks: If you could wish for
anything beauty-wise, what would it be?

I would love a bold lipstick that was natural. I've been trying to trade out my products for more natural ones. Your
skin is your biggest organ-also, I've read that you can eat a pound of lipstick a year. But if you want to do a bold red
or a hot pink lip, you can't get a long-lasting one that's all-natural. That's the magic product I would make.

When you're just hanging around the house, whatare you wearing? Jessica Jalowiec of San Diego wants to know if
you even own ugly pajamas.



      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 249 of 254
                                               Lauren's Un-Perfect Life

Absolutely. They're the most comfortable! The other day I was wearing a pair of gray, cropped, high-waisted
sweatpants with a white T-shirt. William looked at me and said, "You look like President Reagan." I looked it up and
found a photo of [Reagan] reading, and he's wearing these sweatpants pulled up really high with a white T-shirt on.
I was like, "I do look like President Reagan!"

Ha! How often does your husband make references that you have to look up?

Daily. Google is the third member of our relationship.

Let's talk about your hair: How long were you considering cutting it before you made the leap?

A few months. I didn't want to touch it before the wedding. My hairstylist took a week to really cut it. She cut a lob
and then a bob, and then she kept cutting it shorter. She wanted to teach me how to style it when it was growing
out.

Oh, that's a good idea!

Now I want my long hair back. I don't like feeling bare.

Really? This leads me to our last question:

When do you feel most confident?

The girls who work on the website and I have been trying to do one charity event a month. We've done a meal at a
women's center downtown and we're working with the children's hospital to set up a craft day. When I'm doing
something selfless, that's when I feel best.

"I like constantly working and being creative," says Lauren, who is collaborating with Rifle Paper Co. on a line of
stationery and gifts. The pretty wreath illustration, at left, is from her line!

"I still haven't fully accepted my fame," says Lauren. "But as I get older, I'm realizing it doesn't matter as much as I
thought it did."

"I think some women have an idea that kindness is weakness, which isn't true."

Lauren and William at their wedding last September.

"One of my favorite things about William is that he's not afraid to disagree with me."

"I definitely wouldn't encourage my child to do reality television," says Lauren.


Load-Date: May 1, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 250 of 254
                                   United Airlines Updates United Clubs



                                                          Entertainment Close-up
                                                      March 14, 2015 Saturday


Copyright 2015 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                   BUSINESS
                                     MEDIA INC                  NEWS + VIEWS

Length: 451 words

Body


United Airlines reported it is transforming the customer experience in its United Clubs with upgrades including an
overhauled, complimentary food menu launching this week, club renovations and a hospitality-focused approach to
customer service.

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."

According to a media release, United will launch an all-new complimentary food menu in its United Clubs - from a
Greek yogurt bar and hot oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on
freshness, variety and quality. United is replacing all current offerings with the new healthy and delicious choices,
beginning with Chicago O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

Also in 2015, United will launch an upgraded beverage-for-sale program of premium wines, beers and spirits
including Champagne Laurent-Perrier and Trinchero Family Estates Wines. United plans to test a new food-for-sale
pilot program later this year as well.

In the coming year, the airline will renovate clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco, and begin major changes in Los Angeles.

Each lounge will reflect the new, modern style with upgraded amenities showcased in the airline's Chicago O'Hare,
Boston, London Heathrow, San Diego and Seattle United Club renovations.

United will re-train its United Club agents with a new customer service program throughout 2015. The training will
reflect standards of the hotel and hospitality industry to better match club members' expectations. United Club
members will also enjoy complimentary, Wi-Fi-based printing for greater customer productivity this year.




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 251 of 254
                                       United Airlines Updates United Clubs

United Club members enjoy an airport oasis to recharge and relax in more than 45 locations worldwide.

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.

More Information:

http://www.united.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: March 14, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 252 of 254
     March 11, 2015, Snyder's-Lance Adds Cape Cod, Snack Factory Pretzel
          Crisps, Eatsmart Naturals and Lance to its Product Lineup
                                                 S&P DAILY NEWS
                                                  March 13, 2015


Copyright 2015 The McGraw-Hili Companies, Inc.

Section: Contracts
Length: 91 words

Body
Snyder's-Lance, Inc. has expanded its portfolio of gluten-free snacks with the addition of Cape Cod, Snack Factory
Pretzel Crisps, Eatsmart Naturals and Lance to its product lineup. To meet consumers' increasing demand for
gluten-free options, Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance all have new certified
gluten-free snacks being rolled out currently and are already on shelves at many retailers nationwide. A new gluten-
free sandwich cracker is being presented to retailers this week for a spring introduction.


Load-Date: March 13,2015


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 253 of 254
                      Snyder's-Lance expands portfolio of gluten-free snacks
                                         MarketLine NewsWire (Formerly Datamonitor)
                                           March 11, 2015 Wednesday 2:05 AM GMT


Copyright 2015 MarketLine All Rights Reserved




         rket
Section: FOOD
                       ~--      ..
Length: 415 words
Highlight: Snyder's-Lance, Inc. has expanded its portfolio of gluten-free snacks with the addition of Cape Cod,
Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance to its product lineup.

Bod


To meet consumers' increasing demand for gluten-free options, Cape Cod, Snack Factory Pretzel Crisps,
Eatsmart Naturals and Lance all have new certified gluten-free snacks being rolled out currently and are already on
shelves at many retailers nationwide. A new gluten-free sandwich cracker is being presented to retailers this week
for a spring introduction. "As our family of brands continues to grow and reach more consumers who want healthier
snack options, we've developed innovative, gluten-free snacks that will exceed consumer expectations in taste and
quality," said Carl E. Lee, Jr., President and CEO of Snyder's-Lance, Inc.

"All of these products reflect our passion for premium, differentiated snacking." The new gluten-free options by
Snyder's-Lance include: Cape Cod embraces consumers' desire for healthier options and their love for eating dips
by creating new gluten-free Dipping Shells packed with whole grains. The shells come in three varieties - Four Bean
(Black, Pinto, Red and Adzuki Beans), Blue Corn Multigrain (Blue Corn, Chia Seeds and Brown Rice) and Ancient
Grain (Quinoa, Black Sesame and Amaranth). Pretzel Crisps, the world's first flat baked pretzel cracker, introduces
new gluten-free Minis, inspired by demand for wholesome, bite-sized snacking options that all the family can enjoy.
The minis debut in two flavorful varieties, Original and Salted Caramel. Eatsmart Naturals' new Sea Salt and Lime
Dipping Chips offer a mouthwatering blend of potato and chickpea flavors. The chips are certified gluten-free, a
good source of whole grains and made with GMO-free ingredients. Lance will introduce the first gluten-free
sandwich cracker for consumers who desire savory, on-the-go fuel for the day. The gluten-free Peanut Butter and
Cheddar Cheese Sandwich Crackers combine the great Lance taste in a bite-sized snack. This is a major gluten-
free product breakthrough as Snyder's-Lance is the first company to pioneer this important innovation. "With
improved taste and nutrition profiles, gluten-free foods are now appealing to an even wider audience, and in fact,
snacks are the largest and fastest growing gluten-free food segment," said Rod Troni, Chief Marketing Officer,
Snyder's-Lance, Inc. "That's why Snyder's-Lance is committed to offering more gluten-free options to consumers
who desire them because of a gluten sensitivity or just because they deem them healthier. We have proven
success in gluten-free snacking and will continue to raise the bar."


Load-Date: March 17,2015


   End 01' Document




       Case 3:17-cv-00652-KDB-DSC Document 42-1 Filed 10/29/18 Page 254 of 254
